Case 1:17-cv-02726-JFK-OTW Document 249-2 Filed 05/21/21 Page 1 of 62




                  EXHIBIT MM
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                            Document
                                   74-19
                                     249-2Filed
                                             Filed
                                                05/14/21
                                                   05/21/21Page
                                                             Page
                                                                2 of2 62
                                                                      of 62




                       OPUS 2
             Vale S.A. V. BSG Resources Limited (In Administration)


                                     Day 1


                              November 17, 2020




                        Opus 2 - Official Court Reporters


                            Phone: 0203 008 6619
                         Email: transcripts@opus2.com
                       Website: https://www.opus2.com
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         3 of3 62
                                                                               of 62
November 17, 2020                                    Vale S.A. V. BSG Resources Limited (In Administration)                                               Day 1


   1                                           Tuesday, 17 November 2020           1   A. Not so active, no.
   2    (10.30 am)                                                                 2   Q. Did it review the performance of the businesses of which
   3    MASTER DAVISON: Yes, Mr Willan.                                            3       BSGR was owner?
   4    MR WILLAN: Good morning, Master. I appear on behalf of                     4   A. This was documented and to a certain extent, yes.
   5       Vale. My learned friend Mr Weekes appears on behalf of                  5   Q. So you, as a director , would have had an understanding
   6       Mr Cramer. I should mention that Ms Loizou is present                   6       of how each of the businesses was performing?
   7       on the back row. She is counsel for Alvarez and Marsel,                 7   A. I would have had an understanding of the overall
   8       who are the joint administrators of the judgment debtor,                8       picture , not the detail of any underlying operation, and
   9       not I think planning to take any active role today but                  9       not in certain underlying operations very little
  10       she is present.                                                        10       knowledge.
  11            Master, you will have seen there was a brief                      11   Q. Right. And when you say ”certain” just so I know what
  12       discursus about whether the hearing was in public or                   12       I can ask you about, which operations did you have no
  13        private .   I hope you have been updated that there is no             13       significant knowledge about?
  14       application for it to be heard in private .                            14   A. I didn’t have any significant knowledge of any of the
  15            Master, unless there is anything else , I think                   15       underlying operating companies from an operational
  16       Mr Cramer can be sworn.                                                16       perspective.     I was of course aware of their existence ,
  17    MASTER DAVISON: Yes, thanks.                                              17       and I would from time to time become involved in assets
  18                    MR DAG LARS CRAMER (affirmed)                             18       that were either in trouble or were looking to be sold
  19                       Examination by MR WILLAN                               19       or involved in a transaction.
  20    MR WILLAN: Mr Cramer, good morning.                                       20   Q. Right. Did the board, just now looking at major
  21    A. Good morning.                                                          21       transactions , did the board review and approve major
  22    Q. I would like to start by asking you some questions about               22       transactions that BSGR was entering into?
  23       how BSGR has been managed, and in answering those                      23   A. Yes.
  24       questions I want you to focus solely on the period after               24   Q. Was there a financial limit or a type of transaction
  25       2012. So I don’t want you to comment on whether it is                  25       which you personally had to approve?

                                           1                                                                              3


   1       the same or different in 2009/2010, for reasons that you                1   A. No.
   2        will , I suspect, understand.                                          2   Q. So for payments, was there delegated authority as to who
   3            I should say, Mr Cramer, you are welcome to take                   3       could approve particular payments?
   4       your mask off if you prefer .                                           4   A. That would be slightly different in a different
   5    A. I do prefer it , thank you, yes.                                        5       capacity.      I was not involved with the day−to−day
   6    MASTER DAVISON: I perhaps should have said that, Mr Cramer.                6       treasury operations of BSGR in any way. I was not
   7        It is optional.                                                        7       a signatory under normal circumstances, but there was,
   8    MR WILLAN: I first want to ask you about the board of                      8       which related to the foundations, oversight of the
   9        directors . You have been a director of BSGR throughout                9       finances of the group a risk management guideline which
  10       that period since 2012, correct .                                      10       required me to be aware of or informed of payments of
  11    A. Correct.                                                               11       a certain magnitude.
  12    Q. And how often did the board meet?                                      12   Q. Right, and a certain magnitude was what?
  13    A. From 2012 onwards it varied, but there were regular                    13   A. I recall it being, there was a guideline of around
  14       board meetings.                                                        14       $5 million .
  15    Q. At least quarterly?                                                    15   Q. And you talked about not being involved in operational
  16    A. I don’t recall , but I know that the people responsible                16       activity . Were there any businesses that you were
  17        for that compliance would have managed that and ensured               17       personally involved in managing?
  18       that it was done in accordance with the Guernsey rules                 18   A. Within BSGR?
  19       and regulations.                                                       19   Q. Within BSGR.
  20    Q. I follow . But just to the best of your recollection ,                 20   A. No.
  21       are we talking twice a year, monthly, give me a sense of               21   Q. I want to ask you some questions about the use of
  22       how often?                                                             22       management companies. Is it right that BSGR engaged
  23    A. I ’m speculating, but I would say between two and four                 23       companies to provide outsourced management services and
  24       times a year.                                                          24       again, I am focusing, I emphasise, post 2012?
  25    Q. Would you describe the board as an active board?                       25   A. Yes, to a certain extent.

                                           2                                                                              4




Opus 2                                                                                                                                     transcripts@opus2.com
Official Court Reporters                                                                                                                           0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         4 of4 62
                                                                               of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1    Q. And tell me what that extent was?                                     1       of these companies and all of the documentation related
   2    A. It ’s difficult to answer the question without the                    2       to the companies of the foundation, which was an
   3       chronology and the history, but I will do that, because               3       extensive part of its activity .
   4       that’s what you want. From 2012, there was a history                  4   Q. Including BSGR?
   5       and an evolution of how the operating companies like                  5   A. Including BSGR, but once BSGR became incorporated in
   6       BSGR had been managed on behalf of the foundation, which              6       Guernsey, there were bits and pieces that were done in
   7       was the ultimate shareholder, and because of the                      7       Guernsey by the people in Guernsey, and then, post 2012,
   8       challenges that we were facing, which related to matters              8       more and more was done in Guernsey, if I recall
   9       such as this , certain things that had been completely                9       correctly here.
  10       done by BSGR in the past, it involved other people like              10   Q. I think you may have answered this, but was the
  11       myself. But the core functions of BSGR, other than                   11       structure that the Onyx group was under contract to the
  12        historically , the company secretarial work was done in             12       foundation to provide services to the operating company,
  13       Guernsey and the company secretarial work was done in                13       so the contract was −−
  14       Switzerland.                                                         14   A. Correct.
  15    Q. I am just going to try and look at it in a slightly more             15   Q. Were there contracts between BSGR and the Onyx
  16       concrete way. Can I take you to the Onyx group?                      16       companies?
  17    A. Sure.                                                                17   A. I don’t believe so, I believe , because things also
  18    Q. You were the sole owner and CEO of the Onyx group?                   18       changed post 2012, so I just have to give a caveat, but
  19    A. Yes, I became the sole owner for certain reasons, yes.               19       if my memory is correct, the Onyx contract was
  20    Q. And the structure was a holding company in the BVI,                  20       originally directly with the foundation, to provide
  21        subsidiaries in Switzerland and England?                            21       these services and it was a contract that could be given
  22    A. I believe that the BVI was the holding company and the               22       up with three months’ notice on each side.
  23       Swiss company then had subsidiaries.                                 23   Q. Right. But am I right in understanding that BSGR paid
  24    Q. Right.                                                               24       for Onyx’s services?
  25    A. So, for instance, Onyx London was a subsidiary of the                25   A. Well, the way that it was managed and the way that the

                                        5                                                                             7


   1       Swiss company, which was the original and core operating              1       foundation wanted it managed was to look at the Onyx
   2       company of Onyx when I joined the group.                              2       group of companies or other companies that from
   3    Q. Right, I follow . And now looking at the English                      3       different times were also in this type of role that
   4       company. That was a management services and financial                 4       there was a cost associated with that, and then it was
   5       advice company?                                                       5       a question of allocating those costs , and this wasn’t
   6    A. Yes.                                                                  6       done, you know, with timesheets and so on. It was done
   7    Q. And how would you describe the role of the Swiss                      7       on a percentage allocation to the various operating
   8       company?                                                              8       companies. That was the philosophy and the thinking
   9    A. So it might be helpful if I give you the background or                9       behind it .
  10       you want to stick to 2012?                                           10   Q. And would I be right in assuming that somewhere around
  11    Q. Stick to 2012. It will save us getting into difficult                11       40% of Onyx UK’s costs were attributed to BSGR?
  12        territory .                                                         12   A. I believe that would be fair , yes, I think over time.
  13    A. Okay. Basically the reason that Onyx existed was to                  13       That would be −− I would say, between 30 and 40%, yes.
  14       create the services that the owner of the foundations                14   Q. Just so I can understand who is doing what, if you like .
  15       assets , including the operating companies like                      15       How many people is or was Onyx UK?
  16       BSG Resources, BSG Real Estate, BSG Capital Markets                  16   A. (Short pause). So in Onyx UK −− first of all, Onyx UK
  17       would need, and that needed to be separate from the                  17       was previously known as −− it had different names, but
  18       ownership of the foundation for fiscal and regulatory                18       it was always serving the same purpose, and the primary
  19       reasons, to maintain the integrity of the foundation and             19       focus of Onyx UK was to provide the infrastructure and
  20        its position under Liechtenstein law, I believe .                   20       the support needed for the BSG Capital Markets activity,
  21    Q. And so the Swiss company, what services did it provide,              21       but it also provided a point of employment, or it would
  22       in a sentence?                                                       22       run a payroll for people, for instance, who were working
  23    A. So, originally it provided all of the payment accounts               23       for BSGR, and it would also provide meeting space and
  24       work and all of the company secretarial work, in the                 24       anything that was needed, not only for BSGR but anything
  25       context of their formation of companies, the management              25       to do with the foundation.

                                        6                                                                             8




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         5 of5 62
                                                                               of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1           So the bulk of the people working in the London                   1       this , and implement such measures, but at a very high
   2        office −−                                                            2       level , because there was no compliance expert within the
   3    MASTER DAVISON: Sorry, I think Mr Cramer needs a glass.                  3       Onyx group. There was a company secretarial expert, but
   4    A. That is kind, thank you. (Handed).                                    4       I believe she looked at things from a slightly different
   5    MASTER DAVISON: Sorry, go on.                                            5       perspective.
   6    A. The bulk of the people who were involved in the London                6   Q. So accounting, that was an Onyx function, or more
   7        activities were either involved with BSG Capital Markets             7       management?
   8       or the work −− there was an accounting function where we              8   A. Accounting, from the perspective of preparing accounts
   9       were collating data from the operating companies of the               9       for the foundation, but the statutory and core accounts
  10       group BSG Capital Markets group being one, BSG Resources             10       for each operating company was performed at the
  11       another, BSG Real Estate, and not in a statutory or                  11       operating company level, managed by them, and they would
  12       a very formal way, but we were assembling a set of                   12       employ and sign up with external auditors and manage
  13       management accounts that we would use to report to the               13       that process, and this was never done at the foundation
  14       foundation on the value and the high level activity of               14       level , because that is the nature of a Liechtenstein
  15       the operating companies.                                             15       irrevocable discretionary foundation. It is very light
  16    MR WILLAN: Mr Cramer, sorry to interrupt, if I can just                 16       on such requirements.
  17       drag you back to the question. How many people within                17   Q. Did the Onyx group or individuals within the Onyx group
  18       Onyx UK, and if you want to tell me how many were                    18       have authority to approve or enter into transactions on
  19       actually working on BSGR related matters. I am just                  19       behalf of BSGR?
  20       interested in the number of −−                                       20   A. No.
  21    A. I would have to refresh my memory on that and maybe look             21   Q. Just to finish on Onyx, when did it cease to provide
  22       at some documents. The big picture was that from around              22       those sorts of services to BSGR?
  23       2005 onwards, up until 2012, the numbers grew quite                  23   A. I don’t recall the exact dates, but the circumstances
  24       a lot .                                                              24       upon which Onyx could no longer exist and provide these
  25    Q. Right. Just give me a figure. Were there a hundred                   25       services was a function of it becoming unbankable, as

                                        9                                                                           11


   1       people sitting in the room, 10?                                       1       a result of the legal challenges and the allegations
   2    A. I would feel comfortable but I’m speculating here, 10 to              2       that surfaced with BSGR and its association. It might
   3       20. I mean, I am very happy to go back and give you                   3       be helpful to know that one of the things that I had
   4       a very precise answer based on the records that we have.              4       done as overseeing the foundation was to develop banking
   5    Q. And you have previously said that Onyx provided the sort              5       relationships .
   6       of services you’d expect a corporate head office to                   6   Q. I am just at the moment interested to understand your
   7       provide, and is that a fair summary of how you see it?                7       recollection date wise. You can place it −− that is
   8    A. I think it ’s important that in many of the records where             8       obviously probably post 2014, given what you have
   9       I try to describe the role of Onyx and the                            9       described?
  10        relationships , I ’m trying to give an understanding,               10   A. Yes, I recall that, because we were working very hard to
  11       without getting into specific detail . But, yes, what                11       keep our banking partners, which in this case was
  12       Onyx was doing, if you think of the operating companies,             12       JP Morgan, in place. I remember very well −− I just
  13       they were their own entities , and they were running                 13       don’t remember the date −− when I had the phone call,
  14       their business on a day−to−day basis. I saw Onyx’s role              14       where they phoned me to inform me that they had decided
  15       as that of a virtual holding company, corporate head                 15       to sever ties with the whole foundation, all of the
  16        office , and that was the role that Onyx was playing and            16       operating companies, including the Onyx group of
  17       providing those services in order to report on the                   17       companies, and it was at that point in time, at the
  18        portfolio , if you will , to the foundation.                        18       beginning −−
  19    Q. So it is a sort of governance accounting −−                          19   Q. Sorry, Mr Cramer, but in terms of a date, are you able
  20    A. Not so much governance. I mean, to a certain extent,                 20       to go beyond some time −−
  21       you know, if there were high level issues , then one                 21   A. I am really sorry .   I mean, I’m sure we can find them.
  22       would try to flag or implement −− for instance, I recall             22       It ’s just that I have so many dates and documents and it
  23       when the UK Bribery Act came in, I think in 2011, one of             23       was −−
  24       the things that would become obvious to us would be to               24   Q. That is fine .
  25       say all of the operating companies should be aware of                25   A. I remember what happened after that, and then why it

                                        10                                                                          12




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         6 of6 62
                                                                               of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1        finally could not operate, but I don’t know the dates.                1       changed to be a direct contract with the foundation,
   2    Q. That is fine .     If you don’t know the answer to                     2       Nysco and BH Holdings, companies for the various
   3       a question it is absolutely fine to say ”I don’t recall ”              3       foundations. So there was a migration.
   4       and we can move on.                                                    4   Q. And presumably you would have copies of those contracts?
   5    A. Thank you.                                                             5   A. Yes.
   6    Q. Was Norn Verdandi a successor to Onyx?                                 6   Q. And when we talk about Norn Verdandi agreeing commercial
   7    A. It was part of the solution that we came up with to                    7       terms with BSGR, just to understand how that works, did
   8       replace what Onyx had done −− in a slightly different                  8       you negotiate that with someone on behalf of BSGR to try
   9       way, but, yes, that’s correct .                                        9       and come to commercial terms?
  10    Q. And you’re CEO and sole owner of Norn Verdandi?                       10   A. No, with the foundation, counsel.
  11    A. That’s correct .                                                      11   Q. Right, you on the side of Norn Verdandi?
  12    Q. You say in a slightly different way, but it was broadly               12   A. Yes, or Heimdal. Think of them as the same, you know.
  13       providing the same type of services , and you had the                 13   Q. And somebody else on the side of the foundation?
  14       same type of role within it ?                                         14   A. Yes.
  15    A. It had the same principles, but there was a big                       15   Q. And who was the somebody else who would −−
  16        difference , and the difference was that once Onyx had               16   A. It would have been Maitre Bonnant at the time.
  17       ceased to exist and function −− sorry, I was told.                    17   Q. You mentioned Heimdal, you are also the owner and
  18    MASTER DAVISON: It doesn’t matter where you direct −− we                 18       director of that company?
  19       can all hear you.                                                     19   A. Correct, yes.
  20    A. Okay. There was one big change. And the change was                    20   Q. And what services did that company provide to BSGR?
  21       that Onyx had always operated on a cost plus basis, and               21   A. So the best way to think of it , without getting into
  22       when Onyx could not operate anymore, there were two                   22       detail , it is really the same thing. It just has to do
  23       reasons why there was a slightly different model, and we              23       with offshore/onshore UK taxes, etc, etc. This is how
  24       moved from a cost plus model to more of a commercial                  24       my relationship with my companies with the operating
  25       arrangement, and there were two reasons for that. One                 25       companies in the foundation was structured, under

                                         13                                                                            15


   1       was the Onyx group of companies, and that’s something                  1       professional advice.
   2       that we’re still dealing with, as a result of a fairly                 2   Q. Right, I follow .   I am coming to the end of the
   3       aggressive cost plus structure , ultimately ended up in                3       questions on management companies, you will be pleased
   4       a complicated situation with the Swiss tax authorities .               4       to know, but I just want to pick up a couple of others.
   5       They felt it was too aggressive, and we had to address                 5             Landsdale Partners. Where does that fit into the
   6       that retroactively , and we’re coming to the end of that               6       BSGR management structure?
   7       today.                                                                 7   A. So it doesn’t. This was also a company that was created
   8           The other was that by that time I think a lot of                   8       to solve the vacuum that the dissolution or the
   9       people felt : ”Well, we need to have a clear separation                9       inability for Onyx to operate created, and it is the
  10       here”, you know, and the various people who are                       10       company that we rent office space from.
  11       providing various services , they should be paid for this             11   Q. Okay. Finally, I hope −− no, penultimate, Arckem.
  12        in a separate way, and their risk and the problems, they             12       Where does Arckem fit into the BSGR management
  13       should be paid on a commercial basis.                                 13       structure?
  14    Q. So was the Norn Verdandi/BSGR relationship under                      14   A. In the same way that Arckem then was the service
  15       a contract between Norn Verdandi and BSGR, or was it                  15       facility within Onyx that would do the accounting for
  16        still foundation level?                                              16       the foundation, it was also separated under the person
  17    A. It was one of the things that I wanted to refresh my                  17       who was doing that.
  18       memory about before this hearing. I recall that                       18   Q. Did Arckem provide payment services? Did it actually
  19        initially −− you see, there is a company called Heimdal              19       physically arrange transfers and banking?
  20       and Norn Verdandi is part of −− there is a relationship               20   A. Yes, it did.
  21       there. So I believe that the contract, whether it was                 21   Q. We talk about Arckem, but who was Arckem? Who were the
  22       with Norn Verdandi or Heimdal directly, at first it                   22       physical people actually doing its work?
  23       would have started with the direct relationship with                  23   A. The owner, an individual called Martin Maloney, and he
  24       BSGR Capital Markets, where it was providing services.                24       is a qualified accountant.
  25       Then, over time, I recall that that would have been                   25   Q. Does he have a relationship with Onyx?

                                         14                                                                            16




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         7 of7 62
                                                                               of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1    A. He was employed by Onyx, as was the owner of Landsdale               1   Q. Is it your understanding, and I am not asking you to
   2       was employed by Onyx. I think −− and I am very glad                  2       tell me any legal advice you may or may not have
   3       that you ask these questions, because what we were                   3       received , that this is or is not a binding agreement?
   4       doing, we were providing a solution to a challenge which             4   A. It is not a binding agreement.
   5       was a result of changes that were beyond our control.                5   Q. Who negotiated the commercial terms of this agreement on
   6        If we had not have been confronted with these                       6       behalf of BSGR?
   7       developments, there would have been no need to do this.              7   A. My understanding is that it was an agreement to agree.
   8    Q. I follow . The last company I wanted to ask about is                 8   Q. Yes.
   9       Onyx Resources. Is that a company you’ve heard of?                   9   A. Part of a negotiation, if you will . The individuals
  10    A. It does not ring a bell , but that’s a little bit                   10       involved in this negotiation were primarily Beny
  11       embarrassing, but, no.                                              11       Steinmetz, Nicholas Sarkozy and the BSGR group’s
  12    Q. Very good.                                                          12       internal lawyer, an individual called David Barnet.
  13    A. If I may, the Onyx group of companies and its structure,            13   Q. Let me just follow up on that slightly . Who was Beny
  14       although I was the owner, I never did the paperwork.                14       Steinmetz acting on behalf of? Was he acting on behalf
  15        I never incorporated the companies. I didn’t manage the            15       of BSGR?
  16       maintenance of these companies. That was done                       16   A. I ’m sorry, he was, he’s the adviser to BSGR. He is the
  17       elsewhere.                                                          17       ultimate −− he’s one of the key beneficiaries of all of
  18    Q. Well, the CEO normally would be doing rather more                   18       the foundation’s assets , together with his family.
  19       important things.                                                   19   Q. I follow .   It is just helpful to know because obviously
  20    A. No, no. If I may, I was the CEO of the Onyx company in              20       (inaudible ). Fine. So Beny Steinmetz is acting as
  21       London, and it is very important to note that the core              21       adviser of BSGR. He acts under an advisory contract,
  22       company was in fact Onyx Switzerland, and I was never               22       does he?
  23       a director of Onyx Switzerland, and I was never involved            23   A. There is a contract, yes.
  24       in any of the activities or the payments in Onyx                    24   Q. And that remained current in 2019?
  25       Switzerland. So it is an important distinction .                    25   A. I believe so.    I think, at least in spirit , and it was

                                          17                                                                         19


   1    Q. Very good. I am going to move on to the ICSID claims,                1       always there and, you know, it was signed and it was
   2       by which you understand I mean the claim by BSGR and                 2       rolled , and he had always been an adviser. A little bit
   3       others against the Republic of Guinea?                               3       confusing sometimes, for tax reasons, he was an adviser
   4    A. I do.                                                                4       directly to the foundation, and then that changed
   5    Q. Your view at the time of the administration was that the             5       directly to the operating companies. But the purpose
   6       ICSID claim was potentially one of BSGR’s most valuable              6       and the spirit of what he was doing was always the same.
   7       assets .   Is that right?                                            7   Q. Another individual whose name I have seen is Daniel
   8    A. Very much so, yes.                                                   8       Pollack; do you know if he had a role in the
   9    Q. Now, more recently there has been an attempt to settle               9       negotiations?
  10       that claim with the Republic of Guinea, hasn’t there?               10   A. He would have assisted in the negotiations. He was
  11    A. Yes.                                                                11       around and he was an individual who was helpful to them
  12    Q. And if I could ask you to take out −− I’m sorry,                    12       in this , for two reasons.
  13        I didn’t touch the bundles but if I could ask you to               13   Q. And before we get to why he is helpful who was he,
  14       take bundle 3 from the box, which will probably be the              14       what’s his position , what’s his experience?
  15       middle bundle.                                                      15   A. So he has been employed by BSGR in the past, and today
  16    A. Sure.                                                               16       I believe his status −− and then he was working as
  17    Q. And go, please, to tab 90.                                          17       a consultant.
  18    A. It is in number 3?                                                  18   Q. Consultant to BSGR or to somebody else?
  19    Q. It is in number 3.                                                  19   A. Also one of these tricky things, because where he was
  20    A. Sure.                                                               20       paid and how he was involved and his contractual
  21    Q. Tab 90. It is an English and French document                        21       relationships evolved over time, but at that time
  22        entitled −−                                                        22       I believe he was no longer paid by BSGR, but I’m
  23    A. Yes.                                                                23       speculating here.
  24    Q. I assume it is a document you are familiar with?                    24   Q. Right. Do you know who he was paid by?
  25    A. I am familiar with it , yes.                                        25   A. I don’t. And I don’t believe it was BSGR but we would

                                          18                                                                         20




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         8 of8 62
                                                                               of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       have to check.                                                         1       and Mr Barnet that they needed to make contact with the
   2    Q. What’s his background? What was his −−                                 2       joint administrators?
   3    A. He is French speaking. He speaks Hebrew. He is                         3   A. Correct.
   4        originally from Belgium, I believe. He studied in                     4   Q. Do I understand from that that although Mr Steinmetz had
   5       France. He had worked for a company that BSGR had in                   5       been negotiating on behalf of BSGR as its adviser, the
   6        Liberia during the time of the Guinea project.                        6       joint administrators hadn’t been aware of or approved of
   7    Q. You also mention Mr Barnet, who I think is an Israeli                  7       that, until your advice?
   8       lawyer.                                                                8   A. I believe so, yes.
   9    A. Originally , he’s British . He probably has Israeli                    9   Q. You mentioned one person, I think, Mr Sarkozy, who was
  10        citizenship as well .   I don’t know exactly his legal               10       involved in negotiating the commercial terms on behalf
  11        qualifications .   I think he might −− I know he worked as           11       of Guinea. Are you aware who else was involved on
  12       a lawyer here in the UK, but now he −− for as long as                 12       behalf of Guinea in −−
  13        I ’ve known him and worked with him, he’s been based in              13   A. No, I don’t believe that Mr Sarkozy was negotiating
  14        Israel .                                                             14       terms on behalf of Guinea. I don’t know. I am
  15    Q. You talked about him, I think, as the in−house lawyer,                15       speculating what his role was. I think I know and I can
  16       so was he instructed by BSGR for the purposes of these                16       tell you that.
  17       negotiations?                                                         17   Q. Just before you tell me that, tell me, do you know who
  18    A. No.                                                                   18       was negotiating on Guinea’s side?
  19    Q. By whom was he instructed?                                            19   A. I know who was representing the Government of Guinea at
  20    A. He was working with Mr Steinmetz and Sarkozy directly on              20       the time when the joint administrators first made
  21        this .                                                               21       contact.
  22    Q. But he did sometimes act as an in−house lawyer to BSGR?               22   Q. Right. And who was that?
  23    A. Yes, very −− that was one of his key roles, in the                    23   A. An individual called Mamadu Kuyate.
  24       context of the work that he did for the foundation.                   24   Q. You will have to forgive my knowledge of Guinean. Who
  25    Q. Were you involved in those negotiations?                              25       is she, I assume?

                                         21                                                                            23


   1    A. No.                                                                    1   A. No, it is a he.     It does get very complicated and
   2    Q. Did you attend any meetings with individuals involved in               2       confusing even for me, even though I have been following
   3       negotiations?                                                          3       it for some time. Mamadu Kuyate, who Malcolm Cohen met
   4    A. If I can explain a little bit it might be helpful.                     4       in a meeting in Paris, was operating as a special
   5    Q. Yes, please.                                                           5       adviser to the President of Guinea Alpha Conde. Can
   6    A. So when I became aware of these negotiations, from Beny                6       I explain what I think Sarkozy was doing?
   7       and Mr Barnet, I gave them some good advice, I believe,                7   Q. If you can do it in a sentence −−
   8       and I told them that the only people who could make any                8   A. I ’ ll be very brief . He was mediating. He wasn’t
   9       decision about the situation as it had evolved, because                9       negotiating on their behalf.
  10       we were in administration, were the joint                             10   Q. Right, I follow .    If I can ask you to look at the terms,
  11       administrators.     I pointed this out because, going back            11       which I hope you have in front of you. I just want to
  12       to before the ICSID proceedings, going back to the very               12       understand how this settlement was going to produce
  13       beginning of this conflict , Mr Steinmetz believed and                13       value for BSGR, and how indeed it might still produce
  14       wanted to come to an amicable settlement with                         14       value for BSGR. Just to make sure I have followed the
  15       the Government of Guinea, and there were any number of                15       structure of this , if you go, please, to clause 2.1.
  16        initiatives that he was involved with, which amounted to             16   A. We are back to the agreement?
  17       very little .   I was quite often sceptical to these                  17   Q. You are, yes. Tab 90, page 1781.
  18        initiatives , but ultimately there was a potential                   18   A. Yes.
  19       benefit in coming to an amicable arrangement. So if he                19   Q. 2.1: BSGR is giving up its claims in what is referred
  20       was pursuing a solution in his role as an adviser, that               20       to there as a CIRDI, but that is the ICSID arbitration?
  21       wasn’t something that one necessarily needed to stop.                 21   A. Yes.
  22    Q. Mr Cramer, if I can just pause you there. I was just                  22   Q. My understanding, please correct me if I’m wrong, is
  23       asking whether you were involved −−                                   23       that the purpose of the ICSID arbitration was to recover
  24    A. No.                                                                   24       the Simandou and Zogota licences?
  25    Q. I think you said your role was you advised Mr Steinmetz               25   A. Yes.

                                         22                                                                            24




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
         Case
           Case
              1:17-cv-02726-JFK-OTW
                 1:19-cv-03619-VSB Document
                                     Document
                                            74-19
                                              249-2Filed
                                                      Filed
                                                         05/14/21
                                                            05/21/21Page
                                                                      Page
                                                                         9 of9 62
                                                                               of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                               Day 1




   1    Q. So you are giving that up. At clause 2.3, you can see                 1       deal for them?
   2       expressly that you waive participation in the Simandou                2   A. I recall some conversation, but the spirit of what was
   3       deposits, yes? At clause 2.4, it says:                                3       understood was, you know, they really have to fall in
   4              ”In return, the Republic of Guinea requested the               4       line with the administrators.      I think it was
   5       BSGR adviser to present a new investor, Niron,                        5       a technicality who controlled what. But this was
   6       a well−known actor of the mining sector, with a view to               6       a decision that needed to be made by the administrators,
   7       mining the Zogota deposits.”                                          7       and after this agreement to agree was signed between the
   8    A. Yes.                                                                  8       people who had this agenda, I think there were many
   9    Q. So that is the licence that BSGR had and was trying to                9       meetings with the administrators, where the
  10       vindicate in the ICSID arbitration , yes?                            10       understanding was very simple. This might help.
  11    A. Yes.                                                                 11       I think the JAs were trying to say: ”Look, is there
  12    Q. I think I can guess the answer to this, but the BSGR                 12       a viable deal to be done, and if there is a viable deal
  13       adviser referred to there is who?                                    13       to be done, let ’s talk about economics later.” They
  14    A. Well, I believe −− I didn’t prepare the document, and                14       went through a long process of trying to feel the
  15       I wasn’t involved in negotiations −− and let me say                  15       substance of the people who were being brought in to
  16       I don’t believe that this was a deal or is a deal that               16       provide the solution .
  17       anybody would accept, but it must be −− I believe it is              17   Q. Right. So does it follow that the person who was
  18        referring to Beny Steinmetz.                                        18       pushing this deal, on BSGR’s side, was Mr Steinmetz?
  19    Q. Can I just pick that up. When you say you don’t think                19   A. Yes, I believe that’s correct .
  20        it is a deal anyone will accept, two questions. In                  20   Q. Obviously, though, we are talking about introducing
  21       a nutshell , why? Why not I suppose?                                 21       Niron. BSGR doesn’t have an interest in Niron, does it?
  22    A. Because, if it was my decision, which it wasn’t at that              22   A. No.
  23       point in time, it would have been the joint                          23   Q. So it had to realise some value from this through
  24       administrators, I don’t believe that this was                        24       another route?
  25       a commercially good deal, as it stood at this stage, for             25   A. Yes.

                                        25                                                                             27


   1       BSGR, because the potential value of the ICSID                        1   Q. And that was going to be a revenue share from Niron?
   2       complaint, however you would discount it, unless you                  2   A. Yes, that was the way they were presenting it at that
   3       knew that you would lose, because then of course you                  3       time, yes.
   4       have to fight for scraps, would you enter into something              4   Q. And forgive me, I may be reading too much into the
   5        like this . So the balance at this stage was wrong.                  5       phrasing and tone of voice there, but you say that was
   6    Q. The second question is to what extent did you have any                6       the way they were presenting it. Did you doubt that was
   7       input on whether −− were you consulted on whether this                7       the way they were going to −−
   8       was a good or bad deal, either by the joint                           8   A. No, I’m sorry if I came across in the wrong way.
   9       administrators or by the directors of the subsidiaries ?              9       I was −− I think that this was what they were putting on
  10    A. I recall two occasions when I commented on this. The                 10       the table , right .   It just seemed so unrealistic for
  11        first occasion was in a meeting with Malcolm Cohen and              11       anybody to accept those terms. So it was probably like
  12       Beny, I think Mick Davis maybe was there, Daniel Pollack             12       an opening gambit, and I believe that providing
  13       and myself, Malcolm Cohen, and my reaction was, you                  13       a solution for the Government of Guinea in this
  14       know, this just doesn’t seem attractive enough for BSGR.             14       situation for the project to resuscitate it , for BSGR,
  15    Q. Was that in Paris?                                                   15       as long as the right level of value could be extracted
  16    A. Yes.                                                                 16       for BSGR, there was merit in exploring an amicable
  17    Q. What about the subsidiaries? Did they consult you about              17       solution , but the ultimate decision had to be properly
  18       whether they should enter into it ?                                  18       assessed and made by the correct people.
  19    A. You mean the BSGR group of companies with the Guinea                 19             So I didn’t feel at the time and to this day that
  20       project?                                                             20       there was any harm in doing what Mr Steinmetz was
  21    Q. The BSG Resources Guinea Limited, BSG Resources Guinea               21       seeking to achieve, seeking negotiation and a solution
  22       SARL, so they are not in administration. Their director              22       in an amicable way, as opposed to through the courts,
  23        still controls them?                                                23       because a concern, if I may −− I don’t want to drag it
  24    A. Yes.                                                                 24       out −− even with a positive award in BSGR’s favour,
  25    Q. Did they consult you on whether this was a good or a bad             25       a hostile country, a country like Guinea, to actually

                                        26                                                                             28




Opus 2                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                         0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        10 10
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                Day 1




   1        collect on the award, in monetary terms, or even through             1       have been educated in France and they like and aspire to
   2        restitution , if you are in hostile territory would be               2       be close to the French establishment, and President
   3       complicated.                                                          3       Alpha Conde was seeking to run for a third term. And he
   4    Q. I follow . Did you have a view as to what you thought                 4       wasn’t getting Macron’s support, but Nicholas Sarkozy
   5       BSGR ought to be able to achieve money wise from                      5       was more on board.
   6       a settlement with Guinea?                                             6   Q. Can I take you, please, to tab 93.
   7    A. It wasn’t something that I even then spent a lot of time              7   A. Yes.
   8       thinking about, but I can speculate if you would ask me               8   Q. Just before I do that, can I ask this . Did Mr Steinmetz
   9       now, if you want me to say off the top of my head what                9       or Mr Barnet tell you they perceived Guinea to be under
  10        I think a fair deal would be for BSGR?                              10       some pressure to settle , that there was some driver or
  11    Q. I do.                                                                11       reason that they −−
  12    A. Anything between 10 and 20% revenue share, I’d be                    12   A. Yes, the pressure related to my previous explanation.
  13       gunning for.                                                         13       As I understand, the pressure came from that this was an
  14    Q. Of Zogota alone?                                                     14       opportunity for Alpha Conde to get the type of support
  15    A. Yes, yes. But I wouldn’t have let go of the Simandou                 15       that he needed.
  16       blocks either completely. I would have wanted to carve               16   Q. So the document at tab 93, again, I suspect this is
  17       something, participation in that for sure. So under                  17       a document you have seen before?
  18       economic and financial terms, a completely different                 18   A. I have −− I mean, I have seen it going through this
  19       deal.                                                                19       review.    I was not involved with the preparation of
  20    Q. Did you think that was achievable?                                   20       this , but I ’m sure I recognise it , yes.
  21    A. I don’t know, because I wasn’t really part of the                    21   Q. Just again, if you just look very briefly at it .
  22       dynamic. I mean, I don’t speak Hebrew. I didn’t −−                   22       Clause 2 sets out what the transaction is . Very
  23        well , I don’t speak French, I understand a bit of                  23       broadly, it envisages, at line 2:
  24       French. I was never in discussions with anybody                      24             ”Niron Guinea and affiliated parties will enter into
  25        involving this .   I never discussed it even with                   25       a revenue−sharing agreement with the BSGR companies.”

                                         29                                                                           31


   1       Mr Sarkozy. Everything is possible in a business                      1   A. Mm−hm.
   2       negotiation, and there remains many merits as to why,                 2   Q. At the end of clause 2:
   3       you know, the Government of Guinea and the country would              3             ”Niron is committed to investing the necessary funds
   4        benefit greatly from these operations, you know, being               4       for the operation of Zogota.”
   5       developed, and where we are now, I believe that the                   5             Then, clause 3 provides the revenue share. You can
   6       value of BSGR’s position has increased, because                       6       see about five lines down:
   7       the Government of Guinea appear to have done a deal with              7             ”Niron has proposed, as a starting point, that 1% of
   8       a Chinese consortium, over an asset that they don’t have              8       revenues received by it and its affiliates      shall be
   9       the right to sell . So in a strange way I believe that                9       applied towards the revenue share, but that is subject
  10       BSGR’s position today is better than what it was.       And          10       to agreement.”
  11       these negotiations or this agreement to agree may have               11             Who negotiated the 1% figure on behalf of BSGR?
  12        actually pushed things in that direction , by design or             12   A. I don’t know whose idea it was, and I wasn’t part of
  13        default .                                                           13       that negotiation.    I mean, I can speculate.
  14    Q. I follow .   I understand you weren’t in the negotiations.           14   Q. Tell me what you do know.
  15       Did anybody, whether that be Mr Steinmetz, Mr Barnet,                15   A. So I wasn’t involved in the negotiation and I wasn’t
  16        tell you what the dynamic of the negotiations were?                 16       involved in preparing this document. I haven’t signed
  17    A. Yes. They were very optimistic and they were very                    17       it . But I believe , and here I am speculating, that this
  18        optimistic because of Mr Sarkozy’s involvement. If it               18       was what Niron were pushing for at this stage of the
  19       would be helpful I can explain why his role was so                   19       negotiation.
  20        crucial .                                                           20   MR WILLAN: Master, I think my learned friend has something.
  21    Q. If you can do it −− I am sorry, just with time, if you               21   MASTER DAVISON: I am so sorry.
  22       can do it relatively briefly , that would be helpful.                22   MR WEEKES: Master, my learned friend is being very careful
  23    A. Of course. As a former President of France, and Guinea               23       but it may just be important to note this, that it
  24       being a country of Francophone Africa, there is a strong             24       probably is of no assistance to the applicant to have
  25        cultural and political tie . Many of the African leaders            25       Mr Cramer speculate, and we don’t think that it is

                                         30                                                                           32




Opus 2                                                                                                                                    transcripts@opus2.com
Official Court Reporters                                                                                                                          0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        11 11
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1       necessary for him to do so, so insofar as he is saying                 1   A. So, what I was trying to explain was not only the
   2       ”I ’m speculating here”, I think at that point the                     2       volatility of the pricing but how that filters through
   3       examination should just move on.                                       3       a small, relatively small movement in price, can have
   4    MR WILLAN: Mr Cramer, let me take it like this. Tell me                   4       a massive change. It is the sensitivity as well as the
   5       what do you know and, not speculating, what do you know                5       volatility . This project is worth billions and
   6       about who was involved on the Niron side in these                      6       billions , and billions .
   7        discussions , generally?                                              7   Q. Billions and billions and billions ?
   8    A. So, at that stage, Niron, to me, the person who was the                8   A. Not billions of billions , as in trillions or millions of
   9       face of Niron was Sir Mick Davis.                                      9       billions , but large , vast amounts of money.
  10    Q. Did you meet and talk to him in Paris?                                10   Q. Were you aware as part of this deal that was being
  11    A. If my recollection is correct , I believe he was in that              11       discussed with Niron that there was anything else that
  12       meeting. I was with Malcolm and him.                                  12       Niron were going to receive as part of the deal, any
  13    Q. But you don’t know how the 1% figure came into being.                 13       other rights , other than the Zogota rights?
  14       You don’t know who was having those discussions?                      14   A. At the time, no, but I believe , and I recall that there
  15    A. I do not know. I was not the originator .     It wasn’t my            15       was a discussion and people spoke about it. There’s an
  16       production. But it looks like people are being very                   16       asset further south called Euro Nimba, Mount Nimba, and
  17       sharp. That’s my opinion, you know.                                   17       I believe that their initial ambition was to get
  18    Q. Being very sharp?                                                     18       involved in that asset as well , because that was an
  19    A. Aggressive. I don’t think it was wishful thinking from                19       asset which had belonged to BHP, and BHP were leaving
  20       whoever came up with it.                                              20       it . Today I believe it ’s part of a consortium, where an
  21    Q. On Niron’s side. It is aggressively low, rather than −−               21       individual called Robert Friedlander, quite a well known
  22    A. Yes.     It is not a deal that BSGR should have or would              22       mining entrepreneur, has acquired it and he has a deal.
  23       ever agree to, I hope.                                                23       So that didn’t work out.
  24    Q. No. You talked previously about you would look for,                   24           I believe the purpose of this was, if you look at
  25       putting it very broadly, 10 to 20%, as a revenue share.               25       the logistics , it is on the route at which it would be

                                         33                                                                           35


   1       Do you know what the pie was worth? When we say 10 to                  1       exporting this iron ore out through Liberia.
   2       20% or 1%, do you know what the revenue from Zogota was                2   Q. Just for my understanding, that interest wasn’t anything
   3        likely to be?                                                         3       to do with the Balda foundation, or any of its
   4    A. It ’s a very interesting question.    I can talk about it              4       subsidiaries ?
   5        for a long time. But I will give you one example, which               5   A. None whatsoever.
   6        will put this into perspective. The value of this                     6   Q. I follow .   If you look, please, at clause 3, you will
   7       project , exploited properly, is enormous. It’s one of                 7       see at the end of that first paragraph:
   8       the most valuable unexploited natural resources that                   8           ”Subject to the outcome of their diligence on Niron
   9        exists in the world.    It ’s perhaps one of the reasons              9       and the Zogota concession.”
  10       why we’re here today. The value of the exploitation of                10           Did BSGR undertake diligence on Niron and the Zogota
  11        this project has many moving parts, but I will give you              11       concession?
  12        just one example which will help you understand how                  12   A. Well, when you say BSGR now, BSGR is really the joint
  13       massively the valuation can change.                                   13       administrators and I believe that that was one of the
  14              Today, between May and where we are today, the price           14       things that was very important to them, and they started
  15       of iron ore has gone from $85 a tonne to over 120. Vale               15       on as soon as possible and I think that the record and
  16       produce over 400 million tonnes a year. Their cashflow                16       the meeting notes and the documentation from the joint
  17       over these six months has increased by $16 billion. So                17       administrators will confirm and support that.
  18       when you talk about the valuation of this project and in              18   Q. And did you receive the results of that diligence ?
  19       fact the value of a revenue share agreement, it’s                     19   A. Not that I can recall , and I don’t believe it was
  20       considerable and very important.                                      20       completed. I believe that it is ongoing.
  21    Q. Mr Cramer, I well understand the volatility of                        21   Q. If you go on, please, to clause 8, you will see that the
  22       commodities, but if you had to put some scale on it,                  22       parties undertook to work together in good faith in
  23       some sense of what this revenue share is worth, what are              23       order to complete all internal procedure to finalise the
  24       we talking about? Tens of millions , hundreds of                      24       terms of binding contracts for the revenue share, and
  25        millions , billions ?                                                25       the other matters set out in the term sheet.

                                         34                                                                           36




Opus 2                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                         0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        12 12
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                               Day 1




   1              To your knowledge have any such agreements been               1   A. Sure.
   2       negotiated and executed?                                             2   Q. And going, please, to tab 101.
   3    A. Not to my knowledge. Again, it is the joint                          3   A. Yes.
   4       administrators who would be familiar with this.                      4   Q. Just to orientate you, this is a note of a meeting
   5    Q. Right. But you weren’t −− if there were any such                     5       in August 2019?
   6       negotiations you weren’t involved?                                   6   A. Sorry, which tab?
   7    A. No, no.                                                              7   Q. Tab 101.
   8    Q. In the previous agreement −− I am sorry, I skipped on.               8   A. Yes.
   9    A. No problem.                                                          9   Q. You can see, if you look at the participants in the
  10    Q. Let me tell you this .   It referred to Niron making                10       right−hand column, you’re third down on page 2078.
  11       a payment of 50 million or being obliged to make                    11   A. Yes.
  12       a payment of 50 million to the Government of Guinea. Do             12   Q. You see your name there on the participants?
  13       you know whether any such payment has been made?                    13   A. Yes.
  14    A. No.                                                                 14   Q. If you go, please, to page 2081 −− a lot of this I am
  15    Q. Sorry, is that no, you don’t know or no, you know it                15       afraid is redacted −− but if you see the unredacted part
  16       hasn’t been?                                                        16       says:
  17    A. The first no is I don’t know, but if you’d like me to               17             ”At this point Dag [which is you] ... ”
  18       speculate, I ’d say highly unlikely . That would be                 18   MASTER DAVISON: What internal page is it?
  19       crazy.                                                              19   MR WILLAN: 2081.
  20    Q. The agreement also referred to Niron undertaking                    20   MASTER DAVISON: I don’t have those in fact, so that’s why
  21       a feasibility study?                                                21       I asked for the internal page.
  22    A. Yes.                                                                22   MR WILLAN: It is the fourth page.
  23    Q. Do you know, and again I am not asking you to speculate,            23   MASTER DAVISON: Thanks.
  24       what the status of that feasibility study is ?                      24   MR WILLAN: ”At this point Dag noted the Sunday Times had
  25    A. I know because I attended regular meeting with the joint            25       been in the background asking for comments on the

                                       37                                                                            39


   1       administrators, and this was a matter that was often on              1       proposed settlement development of Zogota. Malcolm,
   2       the agenda, that they were chasing them, and that                    2       [that is one of the joint administrators] noted that the
   3        certain progress was made. I know that they had done                3       JA would not comment on the matter in the press and that
   4        certain work on the ground. I think that they had made              4       GSOL/Niron would hopefully also do the same.”
   5       progress on the feasibility study. But all of these                  5             I think it means also refrain from commenting.
   6       records are kept by the joint administrators, and that               6             Were you aware at the time that there was discussion
   7        is the master document, if you’d like to find out about             7       that GSOL were in this, were somehow connected to this
   8        this .                                                              8       arrangement?
   9    Q. To your knowledge, has the Zogota licence been awarded?              9   A. This indicates to me that this must have been something
  10    A. I don’t know.                                                       10       that the joint administrators were aware of. And that
  11    Q. I just want to go back to Niron. Do you have any                    11       makes sense, because they would have asked Mick Davis,
  12       understanding as to who the beneficial owners of Niron              12       I suspect, or Camis, so that would have been part of
  13       were at the time these discussions were taking place?               13       their diligence .
  14    A. No.                                                                 14   Q. And Marcus Camis was someone you had previously met in
  15    Q. You knew it was a subsidiary of GSOL at the time?                   15       the context of GSOL, presumably?
  16    A. No, I did not.                                                      16   A. No. I had met him when we were dealing with the
  17    Q. Did you understand it to have any connection with GSOL?             17       Star West negotiations.
  18    A. I knew that this individual , Marcus Camis, was involved,           18   Q. And did you know that Star West was a subsidiary of
  19       and at that point in time how these companies and                   19       GSOL?
  20        individuals really fitted together was unclear to me.              20   A. No, not really , but I mean, I understood, you know, that
  21    Q. Right.                                                              21       there was some type of, you know, relationship, but who
  22    A. And it is not completely clear to this day.                         22       was who in that constellation, it was not something that
  23    Q. So did you −−                                                       23       I was aware of.
  24    A. Or it is not clear at all if I ...                                  24   Q. Did you ask? Did you ask Mr Barnet or Mr Steinmetz:
  25    Q. If you wouldn’t mind just taking out bundle 4.                      25       ”Well, who is Niron?”

                                       38                                                                            40




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        13 13
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                               Day 1




   1    A. Subsequently, yes. I mean this has of course become an                1       trying to create some value for the project .
   2       important issue, and I have asked him who the owners                  2   Q. If we look at the third paragraph down, beginning ”At
   3       were and, in particular , whether he had any ownership or             3       the request of the Republic of Guinea ... ”
   4       economics of any part of this group.                                  4   A. Yes.
   5    Q. Wonderful. Let me ask you what you were told. Who were                5   Q. It says:
   6       you told the owners were?                                             6             ”A new group of investors, presented by and
   7    A. He told me that he was not in any way a beneficiary or                7       including Mr Beny Steinmetz, would exploit the Zogota
   8       an owner of any of these companies.                                   8       deposit.”
   9    Q. And my question: who did he tell you the owners were?                 9             Now, where did that statement come from? Who
  10    A. He did not. He did not.                                              10       provided the information to Mr Morse that the group of
  11    Q. He refused to tell you. You say you asked him?                       11       investors were presented by and included Mr Steinmetz?
  12    A. Yes.                                                                 12   A. Most probably Mr Steinmetz.
  13    Q. And he refused?                                                      13   Q. And do you know, beyond what appears on the face of the
  14    A. I wouldn’t say that he refused. He said that that                    14       page, anything about this new group of investors, who
  15       wasn’t his business.                                                 15       they were, what Mr Steinmetz’s role was?
  16    Q. Can I just ask you to look, please, at bundle 3. Sorry               16   A. I don’t, but I can speculate if you want.
  17       to ask you to jump around.                                           17   Q. I don’t want you to speculate, but if you know
  18    A. No problem.                                                          18       something −−
  19    Q. And tab 87, please.                                                  19   A. I do know −−
  20    A. Yes.                                                                 20   Q. −− and that gives you a reason to speculate, tell me
  21    Q. This is a press release relating to the settlement                   21       what you know?
  22       issued by −− well, it is a press release relating to the             22   A. I did not know at the time and I do not know what they
  23       settlement. Mr Morse, at Buchanan, is I think someone                23       are thinking about, because I am not involved.
  24       you have dealt with in relation to BSGR’s press?                     24   Q. Right. And you didn’t at this time ask Mr Steinmetz
  25    A. Yes, I have a long and close standing relationship with              25       what his role as an investor was?

                                        41                                                                           43


   1       Mr Morse.                                                             1   A. My impression was that he was trying to work himself
   2    Q. Were you involved in preparing or issuing this press                  2       into this deal.
   3       release?                                                              3   Q. Do you know, or know of any facts which cause you to
   4    A. Yes, I was.                                                           4       believe , that Mr Steinmetz in fact has any interest in
   5    Q. And your involvement, what was it?                                    5       Niron or the potential settlement with the Republic of
   6    A. One of the things that I have become involved with is of              6       Guinea?
   7       course the PR for the group. At this point in time it                 7   A. Well, he has an indirect interest in the context of the
   8       had been made clear by the administrators that only they              8       situation having been resolved amicably, as a key
   9       could speak really on behalf of BSGR, and one of the                  9       beneficiary of the foundation’s assets , right . So, from
  10       things that was discussed, noted, recorded and known by              10       that perspective, he’s a stakeholder. He has told me
  11       Bobby Morse is that from that point in time any                      11       that he does not have any interests in this situation ,
  12        interaction was done on behalf of Nysco. That was the               12       directly or indirectly , as we stand today.
  13       agreement with the joint administrators, because they                13   Q. Do you know, or know of any facts which cause you to
  14       very early on established that only they can speak on                14       believe that any family member, company or trust
  15       behalf of BSGR.                                                      15       associated with Mr Steinmetz has any interest in Niron
  16              That becomes of course a little bit complicated when          16       or the potential settlement with Guinea?
  17        journalists , they write what they write, etc, etc, and             17   A. No, I am not aware of any such situation.
  18       there was a desire here to put out some spin, you know,              18   Q. Do you know who approached Niron in order to suggest
  19       to create a good feeling for what was actually                       19       that they get involved in this , they acquired a licence
  20       happening, to create a positive sentiment, and this                  20       and entered into the revenue share?
  21       press release , which a lot of chefs were involved                   21   A. I wasn’t part of it .   I wasn’t part of the discussions ,
  22       with −− it is not a great press release −− was getting               22       but to me the obvious catalyst for this is the
  23       this message across, that, you know, there has been                  23       relationship between Mr Steinmetz and Sir Mick Davis.
  24       a positive development here, there’s going to be                     24       His reputation in the mining industry and his potential
  25       a settlement, people can stop fighting and get back to               25       as a person who would be able to assemble the capital

                                        42                                                                           44




Opus 2                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                         0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        14 14
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                           Day 1




   1       required to redevelop this asset , so from that                      1       a Dutch subsidiary, had dealings with GSOL over the
   2       perspective a very credible idea. But I’m speculating                2       Cunico transaction?
   3       here, but I think it ’s useful to know because it helps              3   A. I ’m aware now.
   4       your understanding.                                                  4   Q. You weren’t aware at the time?
   5    Q. It does. And can I ask about one other relationship.                 5   A. No.
   6       Do you know what the relationship between Mr Steinmetz               6   Q. And you dealt with a company called Litigation Solutions
   7       and Marcus Camis is?                                                 7       Limited, I believe , at one point?
   8    A. No. I mean, I know they know each other and I know that              8   A. Yes.
   9       they have met, but I don’t know to what extent they do               9   Q. Were you aware −− let us take it in stages. Are you
  10       so.                                                                 10       aware now that that company is connected to GSOL?
  11    Q. When you say they’ve met, do you know in what context               11   A. It may be. I still don’t know. I didn’t know at the
  12       they’ve met?                                                        12       time.
  13    A. In the context of Niron, other things, etc, etc.                    13   Q. What makes you think that it may be now?
  14    Q. But all BSGR related matters?                                       14   A. Well, because the individuals here are appearing, you
  15    A. No, I don’t know the extent of their relationship .   All           15       know, in different companies and there’s clearly
  16        I do know is that they know each other and they talk to            16       a relationship , but I really don’t know.
  17       each other and they’re in touch with each other.                    17   Q. And are you aware, looking back now, of any other
  18    Q. Do you know of any business that Mr Steinmetz does with             18       dealings that BSGR or its subsidiaries had with GSOL or
  19       Marcus Camis, separate to BSGR?                                     19       its connected entities? We talked about Star West,
  20    A. No, I’m not involved in that.                                       20       talked about Niron, talked about Cunico, talked about
  21    Q. Master, the transcriber very fairly reminded me,                    21       Litigation Solutions. Are you aware of anything else?
  22        I think, my learned friend might have reminded me that             22   A. No.
  23       we perhaps ought to take five minutes?                              23   Q. And are you aware of, within the wider Balda Foundation,
  24    MASTER DAVISON: I am glad you have said that. I was                    24       any other dealings with GSOL or its connected companies?
  25       wondering, myself. So we will break for five minutes.               25   A. There should be none.

                                         45                                                                        47


   1    (11.44 am)                                                              1   Q. Are you aware or do you have any facts which cause you
   2                            (A short break)                                 2       to believe that Mr Steinmetz has any economic interest
   3    (11.49 am)                                                              3       of any nature in GSOL?
   4    MR WILLAN: Mr Cramer, I want to ask you now a bit about                 4   A. No, and I’ve asked him and he has said no.
   5       GSOL. Do you know what I mean by GSOL?                               5   Q. And presumably the same would go for family members,
   6    A. Yes, kind of, yes.                                                   6       trusts , companies associated with Mr Steinmetz, to the
   7    Q. So there is a Bermuda fund called Global Special                     7       best of your knowledge?
   8       Opportunities?                                                       8   A. Yes, because otherwise he would be being clever and he
   9    A. Yes.                                                                 9       would understand the nature of that question.
  10    Q. Now, GSOL, to your knowledge, GSOL had various dealings             10   Q. And do you know −− apologies if I asked you this
  11       with BSGR and its subsidiaries, didn’t it ?                         11       before −− who are the beneficial owners of GSOL?
  12    A. So it ’s something that I have become aware of over time,           12   A. No.
  13       and there are several areas where BSGR has ended up                 13   Q. Do you know of a gentleman named Brian Padgett?
  14        interfacing with companies associated with or part of.             14   A. Yes.
  15       My knowledge is very limited beyond that, but I do know             15   Q. Have you come across him as the managing director of
  16       the specifics of the interface in some areas well and in            16       Silex , which is one of GSOL’s directors? Have you
  17       others not so well .                                                17       interfaced with him in that capacity?
  18    Q. When did you first come across GSOL, when would you                 18   A. No.
  19        first have heard that name?                                        19   Q. The implementation agreement relating to the Star West
  20    A. Relating ultimately to the negotiations and the debt                20       debt was signed by Mr Padgett. Did you have any
  21       position that Octea has with a company called Star West,            21       dealings with him in that capacity?
  22       but not necessarily GSOL. It is kind of a canvas of                 22   A. No.
  23       things that have evolved, you know, so I understand                 23   Q. What dealings do you have −− have you had with
  24       there is a relationship between these companies.                    24       Mr Padgett?
  25    Q. Were you aware that BSGR Cooperative, a Dutch company,              25   A. So a brief background which will help?

                                         46                                                                        48




Opus 2                                                                                                                              transcripts@opus2.com
Official Court Reporters                                                                                                                    0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        15 15
                                                                           of 62
                                                                              of 62
November 17, 2020                                     Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1    Q. Brief?                                                                   1       Star West acquired the debt previously owned by
   2    A. I see this as an opportunity to help you understand                      2       Standard Chartered Bank and Tiffany, and my
   3        certain things, I think it ’s helpful .                                 3       understanding is they, effectively −− sometimes this
   4    Q. Please do.                                                               4       happens, you know, banks, and at this point in time it
   5    A. As and when the foundation was dealing with increasingly                 5       was something Standard Chartered Bank did −− sold it,
   6       acrimonious and difficult legal proceedings, the                         6       and their position is or was initially identical to the
   7        willingness of people to represent the foundation was                   7       position that Tiffany and Standard Chartered had had.
   8        significantly reduced. At one stage I had introduced                    8   Q. So they took over the existing guarantee from BSGR?
   9       and developed a very close and good relationship with                    9   A. Well, so −−
  10       Rothschild Trust, and they always had their CEO sitting                 10   Q. Let me put it this way −−
  11       on the foundation council. But they were one of the                     11   A. It is important because there is a corporate guarantee
  12       unfortunate casualties of these problems that emerged,                  12       which was attached which was only partially released.
  13       and slowly but surely the willingness and the ability of                13   Q. Right. To cut to the bottom line, does BSGR currently
  14       various people and institutions to take the risk and be                 14       guarantee the debt owed to Star West?
  15       here had disappeared. The solution, because there’s                     15   A. So I’ ll try my best to answer this question and one, you
  16       a requirement, I believe , in the foundation bylaws, you                16       know, I’m not the person who drew up the loan
  17       need three foundation council members, and he was                       17       agreements, the old ones, etc, etc.    I ’m very familiar
  18       introduced, I don’t really recall by whom, and how this                 18       today with the economics of what happens with cashflows
  19       happened, this was a foundation council matter, but he                  19       and we can go into detail of that, but the issue , when
  20       was a stopgap, you know, solution to having a third                     20       this debt was entered into initially , both
  21       foundation council member. So that was the background.                  21       Standard Chartered and Tiffany had a corporate guarantee
  22    Q. He was not on the foundation board?                                     22       from BSGR and that’s why I think they were willing to
  23    A. He was part of the band aid solutions to try to keep                    23       extend these loans in the first place, because at that
  24       things together.                                                        24       point in time BSGR looked like a very solid operation.
  25    Q. When did he come on to the foundation boards?                           25           When these loans became nonperforming loans, this

                                        49                                                                               51


   1    A. I don’t recall , but it ’s certainly post 2012.                          1       occurred at the same time as the overall position for
   2    Q. But not in the last couple of years , it is longer than                  2       BSGR was also deteriorating, because of the challenges
   3       that?                                                                    3       that we were facing.
   4    A. No, I would be speculating, but in my mind it’s a recent                 4   Q. Mr Cramer, I am really sorry to interrupt you. I just
   5       development, and I have had very little to do with him.                  5       at the moment want to establish does BSGR guarantee that
   6    Q. And do you know if he has a relationship with                            6       debt? The answer can be yes, it does, yes, in part, or
   7       Mr Steinmetz?                                                            7       no. I am not really interested in −−
   8    A. I attended one meeting with him and Mr Steinmetz in                      8   A. Yes, I believe yes, in part, but it is also an issue
   9       Geneva.                                                                  9       which is in dispute between BSGR and Standard Chartered,
  10    Q. Did you take from that meeting that they knew each                      10       the quantum of the remaining residual guarantee that was
  11       other?                                                                  11       kept behind when the debt was sold. I’m sorry.
  12    A. They had met before, and we were there to discuss and                   12   Q. No, it is my job to help you understand what I’m trying
  13       stay in touch with the foundation council members, like                 13       to understand.
  14       we would do with Maitre Bonnant and other people.                       14   A. No problem, thank you.
  15    Q. So you are not aware of any wider history or                            15   Q. And there is a charge over the shares in Octea Limited
  16        relationship between them?                                             16       to support that debt?
  17    A. No.                                                                     17   A. I believe so, I get confused between a charge over the
  18    Q. I am going to move on then to Star West. Star West is                   18       shares or the asset .   I ’m not the expert on these
  19       a secured lender to the Octea group, isn’t it ?                         19       things.
  20    A. Yes.                                                                    20   Q. Right. Were you involved in the negotiations or
  21    Q. Just to be clear , the Octea group is a subsidiary of the               21       discussions that led up to Star West acquiring the debt
  22       BSGR, involved in diamond mining?                                       22       from Laurelton, the Tiffany subsidiary , and
  23    A. I understand.                                                           23       Standard Chartered?
  24    Q. BSGR has given a guarantee for that debt, hasn’t it?                    24   A. I facilitated the introduction of Star West to
  25    A. Well, the best way to describe that debt is that                        25       Standard Chartered.

                                        50                                                                               52




Opus 2                                                                                                                                     transcripts@opus2.com
Official Court Reporters                                                                                                                           0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        16 16
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                                 Day 1




   1    Q. How did Star West come to you for you to facilitate that             1   MASTER DAVISON: I don’t seem to have a bundle 5.
   2       introduction?                                                        2   MR WILLAN: That is not a promising start. There is a spare
   3    A. So the introduction, I believe , originally came from                3       set of bundles if you don’t mind me passing them up to
   4       David Barnet and Beny Steinmetz, via an individual                   4       you.
   5        called Yossi Tschelet. Yossi was the financial person               5   MASTER DAVISON: No, that’s fine.
   6       who understood the history of Octea’s financing and had              6   MR WILLAN: It may be best if we pass you the full set
   7       been working with me to keep Standard Chartered at bay,              7       because −−
   8       to preventing them from pulling the plug, and we                     8   MASTER DAVISON: Is that the set that was thought to be for
   9       introduced −− and I believe that was the first time                  9       the witness?
  10        I met Marcus Camis.                                                10   MR WILLAN: I think there was some confusion. I think it
  11    Q. And he was representing Star West?                                  11       was an updated set for you.        (Handed).
  12    A. Yes, he was.                                                        12              If you go, please, to bundle 5, tab 135.
  13    Q. And in due course, this may be a detail which doesn’t               13   A. I have it , yes.
  14       matter, at that stage when they were first introduced,              14   Q. And to page 2883.
  15       were they introduced as Star West rather than as GSOL?              15   A. Yes.
  16    A. They were not introduced as GSOL, to the best of my                 16   Q. Now, courtesies of the wonderful GDPR, we are not
  17       memory, because I think I would remember that. It’s                 17       allowed to know the names or the signatures of the
  18       Star West that I have in my mind. That’s my memory.                 18       people who were involved.
  19    Q. So you effect the introduction?                                     19   A. I see.
  20    A. Mm−hm.                                                              20   Q. But you can see it was signed by at the top Octea
  21    Q. There is then obviously a negotiation which takes place,            21       Limited?
  22        in a sense tripartite between BSGR, Standard Chartered             22   A. Yes.
  23       and Star West. Were you involved in that negotiation?               23   Q. And at the bottom left on this page by BSG Resources
  24    A. Not at all .                                                        24       Limited?
  25    Q. Presumably, though, you reviewed the transaction before             25   A. Yes.

                                         53                                                                           55


   1        it was signed off by BSGR’s board?                                  1   Q. Now, I don’t know which director signed it, but was it
   2    A. No. I mean, it may have been tabled, etc, etc, but from              2       you?
   3       my perspective, and I think the reality of the situation             3   A. I don’t know. I don’t believe so.        It ’s not impossible,
   4        is there was nothing in the end that BSGR could or could            4       you know, that once this had been done −− I also notice
   5       not do. This was Standard Chartered’s decision to sell               5       something else. On 2835, it actually says ”Global
   6        their asset to Star West.                                           6       Special Opportunities Limited”, as a party to the −−
   7    Q. BSGR agrees to pay money to Standard Chartered, doesn’t              7   Q. It does indeed.
   8        it , in addition to the debt?                                       8   A. Yes. So the point that I ’m trying to make is it ’s not
   9    A. Yes, I believe so, and it was Yossi Tschelet who was in              9       something that I was focusing on. I saw these people as
  10       charge of these negotiations .                                      10       buyers of the debt. Who, what they were operating
  11    Q. And quite a large amount of money, over 50 million,                 11       under, was not a matter of concern or focus for me. If
  12       might have to be paid to Standard Chartered, depending              12       this had been something that was agreed, we had no
  13       on various conditions?                                              13       choice, you see, because Standard Chartered were really
  14    A. That is not my recollection. What I recall , and I could            14       driving this . Any deal that allowed BSGR and Octea to
  15       be mistaken, is that at that point in time there was                15       stay in the game would have been a free option and
  16       a residual of $16 million that had to be paid to                    16       a clawback opportunity. So I don’t believe I signed it ,
  17       Standard Chartered Bank, and it became a matter of                  17       but if you showed me −− would it not have been part of
  18       negotiation between me and Star West as to who should be            18       the discovery if I had? Would it be redacted?
  19       paying that, and I felt that BSGR should not have to pay            19   Q. You disclosed a draft , an unsigned draft, and the joint
  20        it , but they felt that it was the residual of the                 20       administrators have provided a signed but redacted final
  21       guarantee. So it became a matter of my subsequent                   21       version .
  22       negotiations .                                                      22   A. I see.
  23    Q. Could I just ask you to take up bundle 5.                           23   Q. So I haven’t seen an unredacted signed version.
  24    A. Yes.                                                                24   A. I believe that if my discovery was just a draft, it
  25    Q. And go, please, to tab 135.                                         25       would indicate that I was shown a draft and then

                                         54                                                                           56




Opus 2                                                                                                                                    transcripts@opus2.com
Official Court Reporters                                                                                                                          0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        17 17
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1        I didn’t sign it . There would be no intention to play               1       after it entered into this agreement?
   2       a game here.                                                          2   A. Yes, you see, because this was the residual guarantee
   3    Q. I wasn’t suggesting it .                                              3       that was left behind. This was their −− you know,
   4    A. I understand.                                                         4       because BSGR was responsible for the full debt load and
   5    Q. Go back, please, to page 2846. Just before I ask this                 5       we knew, as I said before, that there was
   6       question, did you know how much GSOL or Star West were                6       a 16 million−dollar hook still for BSGR in this deal.
   7       paying Standard Chartered for the debt?                               7   Q. Then if you go back, please, to page 2840, slightly
   8    A. I didn’t .   It wasn’t something that I was privy to at               8       complicated. You will see there is a definition of
   9       the time.                                                             9       ”additional settlement payment”, which means ”in
  10    Q. So if you look at the definitions , ”Purchase Price”, you            10       addition to the initial settlement payment, the maximum
  11       weren’t aware that they were paying 14 million for the               11       ASP, [that is additional settlement payment amount] as
  12       debt?                                                                12       adjusted in accordance with the ASP calculation, which
  13    A. It was not at that point in time a matter of interest to             13       payable to the bank with effect from the acceleration
  14       me.                                                                  14       date”.
  15    Q. Obviously, you have a very long experience in finances .             15           Again, please take it from me that one of the
  16        Is it unusual to you to be told what the buyer of the               16       acceleration dates would be three years after this
  17       debt is paying, the distressed price?                                17       agreement was entered into, if you hadn’t paid the
  18    A. Well, yes −− yes, and no. I mean, what was absolutely                18       16 million .
  19        clear to me, considering where the market was and where             19           If you look down and see the ASP calculation, there
  20       mining assets and loans for mining assets in Sierra                  20       is a table on the left showing how much you might have
  21       Leone, and the exposure that Standard Chartered had in               21       paid of the initial settlement payment, so that is of
  22       that region, that you were talking about cents to the                22       the 16 million , and you see part payment prior to the
  23        dollar , and the market at that time was −− I don’t think           23       acceleration date?
  24       anybody would have done a deal like more than 20−cents               24   A. Right.
  25       to the dollar . So if you had asked me without knowing,              25   Q. And on the right you have how much of the additional

                                        57                                                                           59


   1        I would have thought they were probably negotiating                  1       settlement payment it triggers?
   2       somewhere between 10 and 20.                                          2   A. Right.
   3             What was important to me is how BSGR and Octea could            3   Q. So if you’ve paid 16 million within three years , then
   4       create a platform from this deal where there was an                   4       the additional settlement payment is zero?
   5       opportunity to reintroduce value to this operation,                   5   A. Mm−hm.
   6       which at this point in time was zero.                                 6   Q. If you have paid nothing within three years, your
   7    Q. Right. Did you have negotiations with                                 7       additional settlement payment is 58.5 million to
   8       Standard Chartered about making a discounted pay−off?                 8       Standard Chartered. So were you aware that if you
   9        If it is accepting 14 million for 80 million−odd of                  9       failed to pay the 16 million to Standard Chartered, you
  10       debt, did you ever have discussions about −−                         10       would become liable not only for the debt to Star West
  11    A. With Standard Chartered?                                             11       but also for a payment of 16 million and 58.5 million to
  12    Q. With Standard Chartered.                                             12       Standard Chartered?
  13    A. No.                                                                  13   A. At the time, no, it was not something that I was focused
  14    Q. If you go back, please, to page 2844, you will see                   14       on. This agreement was negotiated and implemented,
  15        definitions of the initial settlement payment and the               15       Yossi and David. But it does make it clearer to me why
  16        initial settlement date. You will see there is a figure             16       Standard Chartered today have ratcheted the 16 million
  17       of 16 million to be paid to the bank. That is                        17       up to the 70, which up until now I have thought was very
  18       Standard Chartered.                                                  18       unfair , because they had already sold it , and this is
  19    A. Mm−hm.                                                               19       a discussion which is well documented in the documents
  20    Q. And the initial −− that settlement date is the primary               20       with the joint administrators.
  21       settlement date as it might be extended. Take it from                21   Q. Pause there. Ignore what has happened subsequently.
  22       me that the primary settlement date is three years after             22       I want to go back to when this was executed, when you
  23       the agreement is entered into.                                       23       are a director , there are no joint administrators.   It
  24             So my question to you is: were you aware that there            24       strikes me equally that it is quite an uncommercial
  25       was an obligation on BSGR to pay 16 million three years              25       deal. You can end up paying all your debt to Star West

                                        58                                                                           60




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        18 18
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       and still having to pay 75 million to                                 1   A. I was becoming more involved around this stage. At this
   2       Standard Chartered.                                                   2       stage we still had −− and my chronology can be −− we
   3           Can you explain to me why that was a deal that BSGR               3       would have to go back to check it, but there was an
   4       thought it appropriate to enter into?                                 4       individual , who was the champion and the strong man of
   5    A. Well, my understanding of the deal at that point in time              5       these mining operations, and ultimately we had to ask
   6       was that there was absolutely zero value, because                     6       him to leave, and I was responsible for that. He is an
   7       Standard Chartered, they had taken this thing as far as               7       individual called Jan Juubert. He is the founder or the
   8       they could, and they were very close to effectively                   8       driving force behind Octea, going back to 2002, and for
   9       pulling the plug on the operations.                                   9       reasons that will take a lot of time to get into , so
  10           And the people who would have negotiated this                    10       I won’t −−
  11       transaction, they would have done so with the intention              11   Q. Don’t worry so much about him. I am more focused on how
  12       of trying to create some type of value from a zero value             12       heavily −−
  13       situation , and although the terms may have been onerous             13   A. Then the next person to take over was a person called
  14       and the risk at this point in time may seem to have been             14       Brett Richards. Brett Richards also briefly became the
  15       not great, they were certainly better than where we                  15       chief executive of BSGR, but he became involved in an
  16       were. And the history with Standard Chartered showed                 16       attempt to undermine the shareholders and cut a side
  17       that they were always willing to be reasonable, to                   17       deal.   It was when he left that I was the person who was
  18       renegotiate, to come up with something that was very                 18       best positioned to come in and try to solve this
  19        fair , and up until that point in time they actually had.           19       problem, and from that point in time I became more
  20           It was only once we went into administration that                20       involved, which is quite late , you know, like 16/17,
  21       the mind set changed, and there was a changing of the                21       something like that.
  22       guard at Standard Chartered. We had a good relationship              22   Q. Mr Pollack said, on your behalf: ”Mr Cramer first
  23       with Standard Chartered for years. And the thinking                  23       became involved with Octea’s business in 2012 and has
  24       behind this at that point in time was of course we                   24       been heavily involved since 2015.”
  25       wanted to generate as much cashflow as possible, and the             25           Is that accurate evidence?

                                       61                                                                             63


   1       ambition was to generate the 16 million.                              1   A. More or less, yes. 2012 is important because that is
   2           This is why when I negotiate with Star West, in my                2       when they decided to do an IPO, and because they were
   3       mind is, you know, we’ve got to pay Standard Chartered                3       going to market, and my banking relationships and so on,
   4       as well . We’ve got to get rid of that. So I’m focusing               4       I became involved in that.
   5       on the bigger picture , not the detail , but even in the              5   Q. Yes. We have looked at the fact that GSOL paid
   6        detail there were always opportunities. And the record               6       $14 million for this debt. Were you aware that before
   7        will show that Standard Chartered were supportive, you               7       entering into that deal BSGR and Octea had committed to
   8       know. They were a partner in this project for many                    8       pay 15 million , 15.1 million I think, to GSOL
   9       reasons; their relationship with other mining operations              9       immediately after entering into the transaction with
  10       in Sierra Leone, the Government of Sierra Leone and                  10       Star West?
  11       their perception of Standard Chartered Bank, and the                 11   A. So at the time I wasn’t involved in any of these
  12       fact , which I think is commercially important here to               12       arrangements or discussions. But my understanding of
  13       understand, is that there were three large mining                    13       what happened then, and why we were initially drawing
  14       operations in Sierra Leone at this point in time, of                 14       money from Star West, is that there was an amount of 15
  15       which Koidu Mining was one. African Minerals and London              15       or $16 million in the company accounts which by then
  16       Mining were listed here in London. They were also                    16       were fully controlled by Standard Chartered Bank.
  17       heavily banked by Standard Chartered, and both of those              17       Octea, the group, was banking with Standard Chartered,
  18       companies went bust in the crisis .                                  18       and they had the right, in a nonperforming loan
  19           Koidu survived, first by amortising its debt and                 19       situation , to sweep the accounts. So technically they
  20       then by only paying interest , so in a field of failures             20       could have swept the accounts and kept that money, but
  21       I think that Standard Chartered felt that we were very               21       as the acquirers of the debt, Star West became entitled
  22       genuine in our attempts to look after the attempts of                22       to it . But it was clear that this money was needed for
  23       our stakeholders.                                                    23       the operations, and at that time we were developing the
  24    Q. And you were heavily involved in Octea’s business by                 24       underground workings. We were at what’s called an ore
  25       this stage, weren’t you?                                             25       gap. We weren’t producing anything. And without that

                                       62                                                                             64




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        19 19
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1       money the operations would have been broken.                           1       relation to collateral waiver. There can’t be in
   2    Q. Pause there. I understand what you say. In fact, you                   2       relation to without prejudice privilege , because you
   3       can see from the documents that Standard Chartered kept                3       have to obtain the agreement of the parties to the
   4       a 6 million −dollar debt reserve account, and a new                    4       correspondence that they agreed to waive it.
   5       15 million was paid by Octea to Star West. Did you know                5           So having identified that it is a privileged
   6       that was taking place?                                                 6       document, it is covered by that privilege , those
   7    A. No.                                                                    7       instructing me have written to those instructing my
   8    Q. So if , for instance, I were to ask you to look at,                    8       learned friend and asked for it to come out of the
   9       please, bundle 3, tab 81 and go, please, to page 1847.                 9       bundle, precisely to avoid this situation , because one
  10    A. Number 3?                                                             10       can’t put a document into evidence which is covered by
  11    Q. Bundle 3, tab 81.                                                     11       privilege , unless the parties consent.
  12    A. Yes.                                                                  12   MASTER DAVISON: Is that correspondence in the bundle?
  13    Q. At page 1847. It is a letter from Standard Chartered.                 13   MR WEEKES: I am not sure that is, master.
  14    A. Yes.                                                                  14   MASTER DAVISON: All right. Mr Willan, what do you have to
  15    Q. You will see at 5 (b), it says:                                       15       say?
  16              ”The bank has reason to believe the arrangement                16   MR WILLAN: Master, there are two short points. One is I am
  17       between the company and its subsidiary, GSOL and                      17       not putting it into evidence. This isn ’ t a case where
  18       Star West, is not a true third party arrangement. GSOL                18       I am trying to prove something by reliance on
  19       was introduced by the bank by the company, and on                     19       a document. I am relying on it for the fact that it
  20       1 December, 2016, ten days after the implementation                   20       refers to a fact and to ask whether that fact took
  21       agreement became effective, a payment was made to GSOL,               21       place.
  22       via a BSGR subsidiary account, for $15.3 million. These               22           Secondly, and more importantly, on any view, this is
  23       funds are deposited into that account on 9 November 2016              23       not Mr Cramer’s privilege. Once a document has been
  24       by a company we understand is associated with the                     24       disclosed , he can no longer object to producing it . He
  25       Steinmetz family.”                                                    25       has produced it. The parties who have any interest in

                                        65                                                                           67


   1              Would you be able to tell me who was the company                1       restraining use, and they can restrain its use or they
   2       that provided the 15.3 million to the BSGR subsidiary                  2       can apply for it to not to be released from the
   3       and who was the BSGR subsidiary that made the payment to               3       undertaking on collateral use are BSGR, represented by
   4       GSOL?                                                                  4       the joint administrators, or Standard Chartered.
   5    MR WEEKES: Master, apologies, if I may just intervene here.               5           They can seek whatever relief they want in relation
   6       This document is a privileged document. It is covered                  6       to my use of it at this hearing, but it is not nor
   7       without prejudice privilege .     It is a document which               7       Mr Cramer, having disclosed that document, inadvertently
   8        I understand we have asked to be removed from the                     8       or otherwise −− we say in fact it was a perfectly
   9       bundle. In the circumstances in which it is a document                 9       disclosable document −− to now assert the privilege.
  10       covered by without prejudice privilege , it can only be               10           Of course, without privilege prejudice is
  11       admissible in evidence if the consent is obtained of                  11       complicated, because there are circumstances where it is
  12       both parties to the correspondence. Insofar as I ’m                   12       perfectly permissible to rely on it , including where an
  13       aware, there is no indication that both parties to this               13       agreement has been concluded, and indeed between third
  14       correspondence, Standard Chartered Bank and the                       14       parties , where you are not relying on it as evidence of
  15       administrators, have agreed that this document should be              15       negotiations , but for some other purpose, where it is
  16       admissible in evidence. So, therefore , master, we say                16       legitimate .
  17        it is not admissible, and therefore questions can’t be               17           As I say, it is not a matter that you need to
  18       put in relation to its contents either .                              18       adjudicate today, because I am not asking you to admit
  19    MASTER DAVISON: Why has it gone into the bundle then?                    19       it into evidence.   If Standard Chartered or BSGR want to
  20    MR WEEKES: I think what happened was it was disclosed in                 20       restrain use or want a restriction on it now becoming a
  21        error . That doesn’t make a difference with respect to               21       public document, they can make whatever application they
  22       without prejudice privilege , because without prejudice               22       think fit .
  23        privilege , it is not like disclosure of a document which            23   MASTER DAVISON: Do you want to come back on that in any
  24        is covered by legal advice privilege collateral or                   24       way, Mr Weekes?
  25        litigation privilege , where there can be an issue in                25   MR WEEKES: I do, master, yes. I don’t, with respect to my

                                        66                                                                           68




Opus 2                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                         0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        20 20
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       learned friend , understand the difference he is seeking             1   MR WILLAN: I don’t, I am afraid.
   2       to draw. He is seeking to quote from the contents of                 2   MR WEEKES: Master, it may be a way forward. We could
   3       the document, and he is relying upon it for those                    3       produce them for you in the short adjournment. I am
   4       purposes as being evidence. That’s something that you                4       told that we wrote actually about it last week and we
   5       are not allowed to do with a privileged document.                    5       chased yesterday. This shouldn’t come as any surprise
   6           Of course, you could not take a document which is                6       to Vale.
   7       covered by legal advice privilege , read it out and then             7   MASTER DAVISON: All right, thanks.
   8       say: ”I am not seeking to put it into evidence. I am                 8   MR WEEKES: So maybe, Master, we might suggest that one way
   9       only seeking to ask you a question, based on the                     9       forward would be for any further questions in relation
  10       contents of the document.”                                          10       to this document to be deferred until after the short
  11           So the first point I am afraid doesn’t take Vale                11       adjournment, and we will endeavour to produce the
  12       anywhere.                                                           12       correspondence, Master, so that you can review the
  13           As regards the second point, it appears to be said:             13       correspondence.
  14       ”Well, Standard Chartered Bank or BSGR’s administrators             14   MASTER DAVISON: Can you live with that, Mr Willan?
  15       can come along and object.” Insofar as I ’m aware, no               15   MR WILLAN: I should probably have said I have no further
  16       steps have been taken −− I will be corrected if I ’m                16       questions about this document. I am happy, if it
  17       wrong −− to tell them that this is a question or a line             17       assists , for pro tem it not to be released from the
  18       of questioning which Vale intend to advance at the                  18       undertaking, now it has been referred to in open court,
  19       hearing. They were well aware that this document had                19       that it is no longer subject to the restriction on
  20       been objected to and that questions in relation to it               20       collateral use.    I am happy for that to remain the
  21       would be objected to.                                               21       position so as to allow BSGR and/or Standard Chartered
  22           It is no answer to say: ”Well, they could come                  22       to make representations to you as to what its status
  23       along to the hearing and object”, because they are not              23       should be.
  24       here and they are not on notice in that regard. Of                  24   MASTER DAVISON: No, but my question −−
  25       course, it not only is the position that Mr Cramer                  25   MR WILLAN: I don’t have any further questions on the

                                       69                                                                            71


   1       should be declining to inadvertently be asked to waive               1       document anyway.
   2       a privilege on behalf of BSGR, but also, of course, it               2   MASTER DAVISON: It is just this one question?
   3        is a position where the court, we say, should be                    3   MR WILLAN: It was just the one question.
   4       intervening in these circumstances to make sure that                 4   MASTER DAVISON: I will rule on that when I have seen the
   5       documents do not end up in the public domain, and                    5       correspondence there has been on it. So if you would
   6       evidence be given about them, where there is third party             6       like to move on to another topic.
   7        privilege involved, which is plainly the case here.                 7   MR WILLAN: Yes.
   8           To say that an application could be made in due                  8   MR WEEKES: Thank you, Master.
   9       course by those parties for the document to become                   9   MR WILLAN: If I could ask you, please, if you have bundle 3
  10        confidential , doesn’t address the mischief. The                   10       to hand. Leave that aside.    I just want to understand
  11       mischief is that this document is being put to a witness            11       the economics here.
  12       and its contents are being read out, in circumstances               12           On the face of it −− actually, no, I will .   If I can
  13       where, on its face, its author, Standard Chartered Bank,            13       take you, please, to bundle 3, tab 66, just so it can’t
  14       would have a reasonable expectation that this document              14       be said that I ’m putting reliance on the document. At
  15       would never be adduced in court proceedings, because                15       page 1734. This is a working capital facility which
  16       that’s why one heads a document ”Without prejudice, save            16       I think you were involved in negotiating with Star West?
  17       as to costs”. This is a document in the context of                  17   A. No, not −− no, actually not. It was Yossi Tschelet.
  18       negotiations −−                                                     18   Q. It is a working capital facility . This is a draft you
  19    MASTER DAVISON: Mr Weekes, have you actually got the                   19       have produced to us. If you look at Recital A, please,
  20       correspondence in which these points were ventilated?               20       you will see that the parties entered into a heads of
  21    MR WILLAN: Master, if it helps, I accept they wrote I think            21       terms, dated 13 September 2016. You will see, in
  22       yesterday, saying that they assert that they are subject            22       Recital E:
  23       to without prejudice privilege , and we responded saying            23           ”On 1 December, 2016, Octea Limited transferred
  24       we don’t accept that, and we intend to −−                           24       15.3 million of proceeds of sale to Star West, per the
  25    MASTER DAVISON: Do you have the actual letters?                        25       heads of terms.”

                                       70                                                                            72




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        21 21
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1              Just pause there. By the end of 2016 −−                         1       the Government of Sierra Leone. So historically they
   2    A. Sorry, exactly where was it?                                           2       were always supportive.
   3    Q. Recitals A and E, page 1734.                                           3           What Star West were securing here, I believe, from
   4    A. Yes.                                                                   4       their perspective, would have been an option. It was
   5    Q. At the end of 2016, the position is this : Star West have              5       absolutely clear that that $16 million was something
   6       paid 14 million to acquire the debt, but they’ve                       6       that the operations would need or they would be
   7       received 15.3 million proceeds from Octea, pursuant to                 7       worthless. And whether that $16 million, from the
   8       a prior agreement in the heads of terms?                               8       perspective of BSGR and Octea, was in
   9    A. Mm−hm.                                                                 9       Standard Chartered’s accounts or Star West’s account, it
  10    Q. So they are plus or minus 1 million in the money. They                10       did not matter, as long as we had access to it so we
  11       are 1 million cash better off than they were before the               11       could use it , so that we could develop the underground
  12       transaction. 14 million out the door, 15.3 million in .               12       part of these operations to start producing again.
  13       They have also acquired a debt worth 70 million plus,                 13           And that’s what we did. And from that point in time
  14       which will or may be repaid over time?                                14       it was like a reset , and my understanding at all times
  15    A. It could also be worth nothing.                                       15       and the thing that was important to me is that that
  16    Q. It could be worth nothing, but in that case they have                 16       $16 million didn’t disappear, ie that Standard Chartered
  17       made $1 million; what’s the problem?                                  17       would sweep it, because then we would have had to have
  18    A. I don’t think that’s my understanding. But anyway, I’ll               18       closed down the operations. And I think that
  19        listen for the question.                                             19       Standard Chartered’s willingness to do this deal, my
  20    Q. BSGR have committed to pay something between 16 million               20       interpretation , it was very political . This was at
  21       and 70 million to Standard Chartered by way of                        21       a time when they were kitchen sinking a lot of their
  22       settlement payments, in addition to paying the debt in                22       debt. I mean we know what happened, if you follow
  23        full to Star West, so potentially having to pay the debt             23       financial markets, to Standard Chartered, and ultimately
  24       twice over.                                                           24       they wrote off and they fired everybody involved in the
  25              Just stepping back, that looks like a stunningly               25       whole lending operation in West Africa.

                                         73                                                                          75


   1       good deal for Star West and an atrociously bad deal for                1           So I believe that they were looking more at risk
   2       BSGR and Octea. What’s your comment? Do you agree and                  2       management and reputational damage rather than the pure
   3        if not why do you disagree?                                           3       economics.
   4    A. No, I don’t agree.     First , I have a comment. I think               4   Q. If you understood that Standard Chartered would sell off
   5       one of the reasons why a lot of these documents that                   5       this debt for 14 million up−front, and 16 million in
   6       have come out in discovery, where they are drafts, is                  6       three years , why not negotiate with Standard Chartered
   7       because they are sent to me, not because I’m involved in               7       for a discounted pay−off, where you paid part of the
   8       their production, and I think that Yossi and David, when               8       debt, rather than you having to pay the full debt to
   9       they were negotiating this and putting it in place, that               9       Star West and money to Standard Chartered?
  10       was something that they would share with me, so that                  10   A. Well, I ’m not sure I understand the question. Could
  11       I was aware.                                                          11       you ...
  12              But the bottom line, the commercial situation we               12   Q. Right. The deal here is that Standard Chartered get
  13       were dealing with, is you had an asset which was                      13       14 million up−front from Star West, and a settlement
  14        basically worthless, where Standard Chartered, if they               14       payment of 16 million in three years , and if they get
  15       hadn’t been such a good supporter of the business, could              15       paid those two sums, their debt is written off . They
  16       have pulled the plug on this business years ago, but for              16       get nothing more.
  17       any number of reasons they did not. I think they                      17           So they’re willing to give up their debt for a total
  18       recognised the significance of these operations to the                18       of effectively $30 million . You follow?
  19       country of Sierra Leone, being an important producer,                 19   A. Not really , but what I can say is Standard Chartered by
  20       employer and contributor to private sector GDP. So they               20       this time, they had had enough. They wanted to clean
  21       did not want to be seen as the people who pulled the                  21       their balance sheet from this mess. They wanted to move
  22       plug on these operations. One of the key individuals                  22       on. And the economics of that, however poor they were
  23       involved with the Standard Chartered Bank facility here               23       for them, was much better than the complete write−offs
  24       was an individual , the country manager, who was also                 24       that they had with African Minerals and other debt,
  25        closely associated with the ruling party at the time and             25       so −−

                                         74                                                                          76




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        22 22
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1    Q. I completely understand. My question, Mr Cramer, is why                1   Q. Do you know or do you know of any facts which cause you
   2       did BSGR and Octea not go to Standard Chartered and say:               2       to believe that Mr Steinmetz has an interest in the debt
   3       ”We’ll pay you 14 million now and we’ll pay you                        3       owed to Star West?
   4       16 million in a few years. You’re still getting a good                 4   A. Well, I ’ve asked him and he has said no.
   5       percentage of recovery, and then that’s the debt written               5   Q. Star West also acquired the debt payable by Octea to
   6       off”? Why enter into instead a transaction where they                  6       Laurelton, didn’t it ?
   7       end up increasing, BSGR ends up increasing its overall                 7   A. Yes.
   8       debt, by agreeing to pay both Standard Chartered at                    8   Q. Who introduced Star West to Laurelton?
   9       least 16 million and Star West the full amount of the                  9   A. Probably Standard Chartered, or possibly Yossi Tschelet,
  10       debt?                                                                 10       and I can explain why I believe that, because I’m
  11    A. I see, okay. I think I understand. I think there was                  11       speculating.
  12       an option here.     First of all , the belief was that it             12   Q. No, fine.
  13       would be easier to claw back, you know, better value for              13   A. Okay.
  14       BSGR, once you were in the hands of what appeared to be               14   Q. But you weren’t involved −−
  15       more financial investors , financial opportunists than                15   A. No.
  16       being under the heavy oak of a bank like                              16   Q. −− in the introduction. Do you know −−
  17       Standard Chartered, right. There were no economics at                 17   A. Laurelton or Tiffany, by the way.
  18        all for anybody, any of the stakeholders at that point               18   Q. The Tiffany subsidiary. Do you know how much GSOL or
  19       in time. So to remove one’s self from that situation                  19       Star West paid for the Laurelton debt?
  20       and try to reboot and renegotiate was a more valuable                 20   A. I have no idea.
  21       proposition than as is .                                              21   Q. Do you know whether BSGR or any of its subsidiaries made
  22              With the benefit of hindsight, and what we know,               22       a payment to GSOL or Star West in respect of the
  23       what happened, you know, the development of the assets,               23       acquisition of the Laurelton debt, so equivalent of the
  24       the timing and the uplift , you know, the ratchet, is not             24       15.3 million that was paid in relation to the −−
  25       ideal , but I believe that if we had not have gone into               25   A. No.

                                         77                                                                          79


   1       administration and the relationship with                               1   Q. The companies’ accounts, certainly in early years , refer
   2       Standard Chartered turned hostile, I think there would                 2       to the fact that all of the diamond proceeds, proceeds
   3       have been a compromise and a solution which would have                 3       of diamond sales, were to be paid into an account
   4       benefited all stakeholders.     I don’t feel that it was               4       controlled by Star West. Were you aware of that
   5       the wrong thing to do.                                                 5       obligation under the finance agreements?
   6              We could also have ended up in the hands of very,               6   A. I became aware of it. I think I know what you’re
   7       very hostile creditors which, at one stage had looked                  7       talking about, yes.
   8        like we were going to do but fortunately                              8   Q. Were the proceeds paid into an account under the control
   9       Standard Chartered decided not to sell to them. There                  9       of Star West?
  10       was another party involved.                                           10   A. No.
  11    Q. Did Mr Steinmetz ever talk to you about whether BSGR                  11   Q. They were paid into (inaudible)’s account?
  12       should or shouldn’t enter into this transaction?                      12   A. Yes.
  13    A. He didn’t advise me. He may have advised David Barnet                 13   Q. And Star West has no security or control over that
  14       and Yossi Tschelet during these conversations, but not                14       account?
  15       me, no.                                                               15   A. Exactly.    I didn’t like that idea, that they would
  16    Q. Was David Barnet involved in the negotiations?                        16       control our cash.
  17    A. Very much so.                                                         17   Q. And they have waived that requirement that it goes into
  18    Q. As a lawyer for BSGR or Octea?                                        18       their accounts?
  19    A. Yes.                                                                  19   A. Yes, because I didn’t want to be at their mercy, like we
  20    Q. Was Mr Steinmetz involved in the negotiations?                        20       were with Standard Chartered. You know, that would
  21    A. No. I in those years met quite frequently with the                    21       be ...
  22       Standard Chartered people, and then the workout group,                22   Q. Since these original agreements were negotiated, have
  23       etc, etc.     I mean, obviously they knew who he was, but             23       you liaised with representatives of Star West over
  24       I don’t recall him ever attending a meeting or being in               24       continuing issues?
  25       the loop.                                                             25   A. So the main interface has been between the Octea board,

                                         78                                                                          80




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        23 23
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1        its directors and business managers. I have                         1       maybe it was his daughter’s wedding or I recall some
   2        sporadically stepped in when things had become                      2       party in Israel , and I had dinner once with him and
   3       acrimonious, and that’s kind of I ’d like to think                   3       Mr Steinmetz.
   4       something that I can add value with, because I’m the                 4   Q. Social or business?
   5       commercial interface, and they are financial people                  5   A. It was more social.
   6        primarily , from my understanding.                                  6   Q. And you talked about a web of businesses. Do you have
   7    Q. Yes. One of the examples I think is Boroma. You spoke                7       any more detail on that or ...?
   8       to them to secure their agreement for a transaction that             8   A. None whatsoever. I didn’t say ”a web”.
   9       you were envisaging in relation to Boroma?                           9   Q. Sorry, it was my −− forgive me. You may have said
  10    A. I don’t know if I did it directly or through the Octea              10       ”network”?
  11       people, but, yes, it was important to get their blessing            11   A. No, like a portfolio . There is nothing sinister
  12       and that they wouldn’t try to block that.                           12       intended from my answer.
  13    Q. When you talk about dealing with Star West, which people            13   Q. I apologise.     Is Octea servicing its debt to Star West
  14        is that?                                                           14       at the moment?
  15    A. There are three people in my mind that I associate with             15   A. Yes, it is , not in accordance with stipulated
  16       Star West. One is Marcus. The other is a guy called                 16       guidelines . There are reasons for this , which I think
  17       Yannis and I forget his −−                                          17       it would be helpful in many ways for me to expand on.
  18    Q. Proparkis?                                                          18   Q. I will , I promise I will let you tell me. But the
  19    A. I think, so and then Stavros, Stavros Papa −−                       19       payments come from Conatus, do they?
  20    Q. Papadoulou, I think?                                                20   A. Yes, they do.
  21    A. Papadoulou, yes.                                                    21   Q. To Star West?
  22    Q. Do you know what Stavros’ role is?                                  22   A. Yes, they do.
  23    A. He is a lawyer, and he’s the person who I interfaced                23   Q. And can you give me a sense, if you know, of how much
  24       with, and we coordinated the legal work when we were                24       interest is being paid per year at the moment?
  25       renegotiating the debt that they had acquired. So to                25   A. So the interest that is being accounted for is the

                                       81                                                                           83


   1       me, he appears to be very like David Barnet guy, or                  1       interest level and should be more or less pari passu,
   2       something like that.                                                 2       which was required from Standard Chartered Bank and
   3    Q. We talked about Marcus Camis and Mr Steinmetz. Do you                3       Laurelton, okay. But what is important in my mind and
   4       know if Yannis −− I’ll call him that −− has                          4       from the perspective of everybody working is to reach
   5       a relationship with Mr Steinmetz?                                    5       the hurdle at which BSGR becomes a participant, and that
   6    A. I believe they know each other, yes.                                 6       hurdle runs without interest . So the opportunity for
   7    Q. What do you know about −− you said they know each other.             7       BSGR to claw back 20% of the equity is running at zero
   8        Tell me what you know about their relationship?                     8       interest , which is the only thing that really matters
   9    A. So the overall relationship , I believe , is that the key            9       commercially here.
  10        principal in this group is friendly with Mr Steinmetz,             10   Q. Mr Cramer, I entirely understand. For the moment I am
  11       and that they have been personal friends for a long                 11       just asking how much interest, tell me if you know, how
  12       time, and he has a constellation of businesses that                 12       much interest is being accrued each year and how much
  13       these individuals are attached to and work for and were             13       interest is being paid each year on the debt?
  14       involved with in various ways.                                      14   A. So it would be in the region of 10%, which I believe is
  15    Q. And you can almost certainly predict my next question.              15       pari passu with the number in place when they acquired
  16       Who is the key principal?                                           16       the debt package.
  17    A. So it ’s a guy, I believe , and I don’t know, but it’s an           17   Q. And is that interest being paid in full ?
  18        individual called Sebi.                                            18   A. How they are accounting for the payments doesn’t matter
  19    Q. Mionis?                                                             19       to me. What matters to me is the hurdle −− that’s why
  20    A. Yes, I don’t even know his surname. I don’t know. But               20       I brought it up −− which is running without interest.
  21       Sebi, if you showed me a picture I’d be able to −−                  21   Q. I understand that. Just look at it this way. Say you
  22    Q. Have you met him?                                                   22       have a debt of 100 million . The figures aren’t right
  23    A. I have.                                                             23       but it is running interest at 10% a year. So every year
  24    Q. In what context?                                                    24       10 million of interest accrues. Let’s say the business
  25    A. I have met him at Mr Steinmetz’s house. I believe,                  25       pays off 10 million of interest . You still have

                                       82                                                                           84




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        24 24
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       100 million of principal left ?                                        1   Q. This is what appears to be a demand for partial
   2    A. Yes.                                                                   2       repayment of the loan, or a payment towards the loan?
   3    Q. You are not getting any closer to the hurdle of                        3   A. Mm−hm.
   4       63 million of principal having been repaid, which is the               4   Q. It is a slightly odd document, in that there is nothing
   5       hurdle you’re talking about?                                           5       under the loan agreement that lets them demand payment
   6    A. Yes.                                                                   6       of chunks of money. But is this how it worked. They
   7    Q. It is quite important whether you are repaying −− you                  7       would just simply demand a particular amount back at
   8       are simply servicing your interest or you are paying                   8       a particular time?
   9       down your principal. So my question to you is: do you                  9   A. I ’m not the person interfacing with them on this. This
  10       know whether they are simply servicing interest or they               10       is done by the Octea people in Guernsey. It’s also
  11       are reducing the principal outstanding on the debt?                   11       handled by the business manager of Conatus, and to me it
  12    A. I don’t know how it’s being accounted for in their                    12       is not odd, because basically this has become
  13       books, and I don’t know how it’s being accounted for                  13       a commercial arrangement, whereby we try to service the
  14       in Octea’s books, but what I do know is that the MPV of               14       debt to them, to the best of our ability , and Octea is
  15       the mining operations, whether that interest was running              15       operating without any type of credit line , any access to
  16       at 3, 5, 7, 10 or 15%, becomes most probably a very                   16       other liquidity , and they are often faced −− if they
  17       academic exercise. The real value with that amount of                 17       push too hard, they can choose to foreclose, and then
  18       debt increasing , okay, it would be very difficult to −−              18       they have the dilemma of how do you actually extract
  19        it ’s possible but difficult to catch up with that run               19       value from this operation at all ?
  20       rate .                                                                20             So there are times when they get very concerned. In
  21    Q. Do you know, in broad terms, how much is being paid                   21       2020 they have been jumping up and down and sending lots
  22       by Octea to Star West each year? Forget about whether                 22       of nasty letters , etc, etc, and they appear to be teeing
  23        it is interest or principal . Just how much is actually              23       us up to pull the plug. But so far we have provided
  24       being paid down or paid over in respect of that?                      24       openness, transparency. They understand the challenges
  25    A. So what I do know and what I’m very close to is that we               25       that we have been facing and, most importantly, they’ve

                                         85                                                                             87


   1       have been paying when we can. Due to the circumstances                 1       seen the achievements that have been made and how
   2       that we have been dealing with, in an environment that                 2       relative −− this operation has not gone bust, has not
   3       has become increasingly challenging for diamond                        3       been mothballed, but actually increasingly has a bright
   4       operators, the whole industry, exacerbated by Covid                    4       future and will be able to resume scheduled and ordinary
   5       there have been periods where we have been servicing it                5       repayments.
   6       and there have been periods when we haven’t.                           6   Q. When you receive a demand like this, you endeavour to
   7              However, this last year, 2020 the Covid period,                 7       meet it, do you?
   8       which forced a lot of operators to close down, it has                  8   A. Yes. I mean, I don’t receive it −−
   9       been a disaster for the industry , and any comparable                  9   Q. No. So you said it was −− I think you mentioned
  10       operation in most cases has been mothballed.                          10       a business person in Conatus?
  11    Q. Mr Cramer, I am sorry to press you. I am just                         11   A. A business manager.
  12       interested in a figure .    If you don’t know it’s fine ,             12   Q. Who is that?
  13       but can you just tell me roughly how much in dollar                   13   A. Peter Driver.
  14       terms is being paid per year to Star West?                            14   Q. Peter Driver, who I think is also a director of the BSGR
  15    A. In 2020 we haven’t paid anything, right. In 2019 we                   15       and the Octea subsidiaries?
  16       did, and since inception I believe it is around maybe                 16   A. Yes.
  17       $18 million , to date.                                                17   Q. And you mentioned an Octea person in Guernsey. Is that
  18    Q. And when is the loan due to mature? When is final                     18       also Mr Driver?
  19       payment currently due?                                                19   A. No. He has an office. There are staff there. There is
  20    A. Of?                                                                   20       an individual called Malcolm. I forget −− I know him.
  21    Q. Of the Star West debt?                                                21       I forget his surname. There is also another guy. And
  22    A. I don’t know.                                                         22       how they divide this work I do not know, but I believe
  23    Q. If I can ask you, please, to take up bundle 3 again and               23       Malcolm is full −time on the Octea payroll.
  24       go to tab 79.                                                         24   Q. Take it from me that if you look at the metadata of this
  25    A. Yes.                                                                  25       document, it shows that it was created by Marcus Camis,

                                         86                                                                             88




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        25 25
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1       and that would be consistent with your expectations,                  1       who have the balance sheet strength, to sit on
   2       that he would be involved in making these sorts of                    2       stockpiles , they have been waiting for a market which is
   3       demands?                                                              3       now bouncing back, and there is a seasonal effect around
   4    A. Yes.                                                                  4       this time of the year, with Thanksgiving and Christmas.
   5    Q. And if you go, please, to tab 82.                                     5             So they have access to our reviews. They have
   6    A. One day I’m going to understand what metadata actually                6       insight into where we are going. We had a record
   7       means. It has become an important matter in my life but               7       production in revenue year, in 2020, even though
   8       now’s not the time.                                                   8       headline prices were down by 35%.
   9    Q. It might be. This document is another demand for                      9   Q. Just to bring you back to Star West −−
  10       payment.                                                             10   A. They see that it is a commercially sound decision to
  11    A. Yes.                                                                 11       wait, I believe .
  12    Q. Please take it from me that if you look at the metadata,             12   Q. Right.
  13        this document was created by Peter Driver.                          13   A. To be patient.
  14              To your knowledge, why would Peter Driver be                  14   Q. We have been talking about Octea?
  15       involved in the creation of demands by Star West?                    15   A. Yes.
  16    A. This to me sounds very strange and probably not correct,             16   Q. I just want to understand how you fit into that. You
  17       and I know that there must be an explanation. I can’t                17       provide your services via Conatus?
  18       give it , but I recall from when we did the Conatus                  18   A. Yes.
  19       application , in February, that there were issues                    19   Q. And you were involved in, is it a fair description that
  20       involving metadata and Peter Driver. That is the first               20       you are involved in the overall strategic positioning
  21       time the meta −− I don’t believe there is some tech                  21       and development of Octea’s business?
  22       reason for this .    Categorically , Peter Driver would not          22   A. Yes.
  23       be issuing such invoices but I can’t explain .                       23   Q. And the Octea group, as I understand it, Octea Limited
  24    Q. I don’t want to ask you about the technical details .   It           24       is owned by BSGR?
  25        will be a matter for another day.                                   25   A. I don’t have the group structure clear in my head. So

                                        89                                                                            91


   1    A. Okay, I know.                                                         1       if we had an organogram, but you know, more or less.
   2    Q. But you have no reason to believe that Peter Driver was               2       I sometimes get the various names wrong, but
   3       involved in preparing demands for Star West?                          3       I understand the purpose.
   4    A. Nothing could be −− it is not possible in my mind.                    4   Q. Tell me if this is consistent with your understanding.
   5    Q. Okay.                                                                 5       You have Octea Limited, the holding company, you
   6    A. The world would be flat before that happened.                         6       have Octea Mining and Octea Diamonds underneath it, and
   7    Q. Well, I am afraid, Mr Cramer, your mind may yet be bent.              7       you have the actual mines underneath Octea Mining?
   8              Do you know how these documents are received? Do               8   A. Yes, something like that.
   9       they come by email, do they come by post?                             9   Q. And the company Octea Diamonds, it actually processes
  10    A. I don’t know.                                                        10       and sells the diamonds?
  11    Q. Do you know who receives them?                                       11   A. I believe so, but if you put it into the context, I know
  12    A. Well, I don’t know whether they’re sent by email or in               12       how things work. I just don’t want to say something
  13       a letter .   I would assume they’re done by email −− I do            13       that’s not correct from a technical company structure
  14       not know −− to Peter Driver or to Malcolm, I don’t know.             14       perspective. That’s not my strength.
  15    Q. And can you tell me, what do you understand the current              15   Q. Fine. We will follow it through in a practical sense
  16       status of the Star West loan to be? Is it −− they have               16       probably after lunch.
  17       not called default on it?                                            17             But you have never been a director of any of
  18    A. I think the current status is that they obviously want               18       the Octea group companies?
  19       to be paid, right , but they understand that the current             19   A. I haven’t for a very long time.     It ’s possible , and I’d
  20        situation is that we have been producing, but there is              20       have to go back and look that during the time of the
  21       also a stockpile of unsold goods with the marketing                  21       proposed IPO, when we were going to list the group −−
  22       agent, because the marketing agent during this downturn              22       because historically you only had Koidu Mining and some
  23       has been unable to sell . However, he has sold more than             23       holding, and the Octea structure was created for the
  24       most people in this market. So a feature of the market               24       IPO.
  25       has been, whether it is Al rosa, De Beers, other players             25   Q. That is right . But in the last ten years ,

                                        90                                                                            92




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        26 26
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1       eight years −−                                                         1   A. It ’s very difficult , Master, to sell .   It is in the
   2    A. I don’t know, something like that, yes.                                2       wrong country. It has the −−
   3    Q. To your knowledge, has the Octea group as a whole or any               3   MASTER DAVISON: Okay, that’s enough. I think we are going
   4       of the individual mining businesses been the subject of                4       to come back to this after lunch.
   5       a formal third party valuation, so where you brought                   5   MR WILLAN: Thank you.
   6       someone in to value those businesses?                                  6   MASTER DAVISON: So, Mr Cramer, we have a rule which is
   7    A. No.                                                                    7       applied across the board which is when you are in the
   8    Q. My last question before lunch. What do you believe to                  8       middle of giving evidence you mustn’t talk about your
   9       be the fair market value of BSGR’s interest in the Octea               9       evidence or about the case more generally to anyone.
  10       group?                                                                10   A. I understand, thank you.
  11    A. Let’s have lunch, and we’ve got an hour, and I can take               11   MASTER DAVISON: Thanks. Some correspondence?
  12       you through this.                                                     12   MR WEEKES: Master, yes. If I may hand it up. I have
  13    Q. I tell you what, give me the number, if you were having               13       a copy for my learned friend as well . (Handed).
  14       to sell it , what you would say the fair market value was             14   MASTER DAVISON: Mr Willan, just remind me of the question?
  15       and we can come back to the detail after lunch.                       15       I am afraid I lost it or the gist of it anyway, in the
  16    A. So I would have to think about that. I ’ ll give you an               16       objections .
  17       answer after lunch, because it ’s a moving target,                    17   MR WILLAN: The Standard Chartered refer in that letter to
  18       depending upon circumstances, where you are with                      18       the fact that they don’t believe that the arrangement −−
  19       the Government, with licences, with diamond prices, the               19   MASTER DAVISON: I have it open in front of me.
  20       outlook. So considering where we are now, where the                   20   MR WILLAN: The third line. My question was: ”Are you
  21       market is going, what we’ve invested in the operations,               21       aware of the identity of the Steinmetz family company
  22        it is very different from what it may have been at the               22       which provided the money, or the identity of the BSGR
  23       time of the debt.                                                     23       subsidiary that paid it to Star West?” For all this
  24    Q. Yes.                                                                  24       argument, the witness’s answer was ”no”.
  25    A. So is it all right , can you let me think about that?                 25           My interest, I should be clear , is not in the

                                        93                                                                            95


   1    Q. I am very happy for you to give more detail after but                  1       document. I am simply interested in the payment flows.
   2       just now −−                                                            2       But it is the only reference I have to the payment
   3    A. Even the number −−                                                     3       flows .
   4    Q. Can you just tell me what your first impression is . You               4   MASTER DAVISON: It has escaped my attention. The witness
   5       are obviously a director of BSGR. Just a sense of what                 5       has already answered ”no”?
   6       you think this business is worth. Again, are we in the                 6   MR WILLAN: He did. I am happy pro tem for it simply to be
   7       region of nothing, tens of millions , hundreds of                      7       said −− it remains subject I think to 31/12, or whatever
   8        millions , just give me a sense. You can give me more                 8       the rule is , and then if anyone needs to argue about
   9        detail after lunch but I want to know your instinct of                9       whether it has become a public document, it can be done
  10       what this company would raise, if BSGR had to sell it?                10       subsequently, because the witness has said he doesn’t
  11    A. For the record, I ’m a non−executive director of BSGR,                11       know about the payment.
  12       and if I were to give you a number here that I believe                12   MASTER DAVISON: All right. The payment may be moot.
  13        it is worth versus what the market would pay, first of               13       Anyway, I’ ll rise now and we’ll resume at 2 o’clock.
  14        all , I think there is a big difference .   I believe in             14   (1.05 pm)
  15       the operations and I believe that managed and developed               15                         (Luncheon Adjournment)
  16       in the right way, and if we extract value from not only               16   (2.00 pm)
  17       the main Koidu mining operations, but if we manage to                 17   MASTER DAVISON: Yes, there was just something held over
  18       get back the Boroma licence, and perhaps amalgamate with              18       from this morning, wasn’t there, namely your question,
  19       the Maya licence, which is next door, and those people                19       Mr Willan, arising out of this document −−
  20       are in trouble , I believe that I would reject anything               20   MR WILLAN: The Standard Chartered letter.
  21       below $200 million today. But the market today, for                   21   MASTER DAVISON: −− which prima facie would be privileged as
  22       these operations, I don’t think people would pay                      22       between Standard Chartered and BSGR’s joint
  23       a dollar .                                                            23       administrators.
  24    MASTER DAVISON: You are saying it is basically not saleable              24           The question to Mr Cramer was whether he could
  25       today?                                                                25       identify the entity or entities in paragraph 5 (b), and

                                        94                                                                            96




Opus 2                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                         0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        27 27
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       he actually answered the question in the negative, and                 1   A. Not fully , but certainly a portion.
   2       therefore the point is now moot.                                       2   Q. And if you were asked to give your best estimate of what
   3              However, to the extent that it has any relevance                3       proportion would be recovered, what proportion of the
   4       I think that Mr Weekes’s objections were probably well                 4       principal do you anticipate would be recovered?
   5       founded. I ’ ll say no more than that. I won’t make                    5   A. It is very difficult for me, off the top of my head, to
   6       a ruling as to whether the document is in fact                         6       be making these calculations. I would welcome the
   7        privileged . That would, as Mr Willan pointed out,                    7       opportunity to provide you with my analysis, as we stand
   8       require further information, and it would also, at least               8       today, but I ’m really guessing and I’d prefer not to do
   9        technically , be for Standard Chartered or BSGR’s joint               9       that.
  10       administrators to take the point.                                     10   Q. Just, if you can, I am not going to hold you to
  11              But I will direct , as Mr Willan indeed offered, that          11       a percentage, but are we talking less than 50%, more
  12        its inclusion in the bundle and the reference to it in               12       than 50%. Give me the ballpark, if you can put it that
  13       open court do not take it out of the scope of Rule 31.22              13       way?
  14       I think it is .                                                       14   A. If you exclude the interest and the accumulation of
  15              All right . So we can resume where you left off,               15       interest , I believe one could have a good whack at the
  16       Mr Willan.                                                            16       100 million , not the full amount but at least half.
  17    MR WILLAN: Thank you.                                                    17   Q. Right. And Octea Limited is also required to pay BSGR
  18              Mr Cramer, you said before lunch something which −−            18       a management fee, isn’t it?
  19       you said ”For the record, I was a non−executive                       19   A. Correct.
  20        director ”?                                                          20   Q. And am I right to say that that is 2% of Octea’s gross
  21    A. Correct.                                                              21       revenues?
  22    Q. It caused me just to go back and look at the BSGR’s                   22   A. Yes, I believe it was, is and should be in future.
  23       website, when it had the directors ’ profiles on it ,                 23   Q. And that payment is not subordinated to Star West?
  24       which was until about mid 2014, and there you are                     24   A. That payment is not subordinated to Star West? No. No
  25       described as a director , whereas David Trafford is                   25       I don’t think it is .   I know there are some issues

                                         97                                                                             99


   1       described as a non−executive director. Is there                        1       surrounding it , but I believe that the intention and
   2       a reason why you weren’t described as a non−executive                  2       what I wanted to do with Star West was to have that paid
   3        director on BSGR’s website?                                           3       before repayments, yes.
   4    A. Not that I’m aware of. Perhaps a mistake by the people                 4   Q. And is it being paid, to BSGR?
   5       preparing the website.                                                 5   A. No, but there’s a reason for that.
   6    Q. And do you have an appointment letter that describes                   6   Q. And in brief terms what’s the reason?
   7       your role as a director ?                                              7   A. In order to receive those payments, BSGR needs to be
   8    A. Yes, and in that letter it says ”non−executive”.                       8       providing services , and under administration it is not
   9    Q. Right. So we were speaking about Octea before lunch and                9       doing that.
  10       we were talking about the shares. Beyond the shares,                  10   Q. Right. And is there a contract which defines the
  11       BSGR is also owed a debt by Octea, isn’t it?                          11       services which BSGR must provide to Octea?
  12    A. Correct.                                                              12   A. I believe so, yes.
  13    Q. Do you recall the amount of that debt?                                13   Q. Is that a contract that would be in your possession?
  14    A. Approximately, I know there are documents that reference              14   A. No, because I wouldn’t have been involved in creating it
  15       that in conjunction with the administration, but                      15       or drafting it at the time.
  16       approximately, yes.                                                   16   Q. To your knowledge, has Octea Limited, or any of its
  17    Q. Can you give me the approximate figure?                               17       subsidiaries , ever held funds to which its entitled in
  18    A. I believe that the principal is in the region of                      18       the State Bank of Mauritius, other than in accounts in
  19       100 million , and I believe that the accumulated interest             19       the name of Conatus?
  20        is 40 to 45.                                                         20   A. No, I only believe through Conatus, to the best of my
  21    Q. And that is subordinated to Star West up to this hurdle?              21       knowledge. Let me be clear. I don’t manage the
  22    A. Yes.                                                                  22       accounts. I don’t manage the cashflows. I don’t sign
  23    Q. Do you believe that the debt to BSGR, let me put it the               23       off on it , but I believe that to be accurate.
  24       other way round. Do you believe that debt is                          24   Q. I want to move to one of the mines, which is Koidu. As
  25       recoverable by BSGR?                                                  25       I understand it, the process for sales is that Koidu

                                         98                                                                           100




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        28 28
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1        sells the diamonds to Octea Diamonds, and Octea Diamonds              1       understand ODL to make a margin on the transaction?
   2        sells them on consignment to Conatus, and Conatus sells               2   A. Now I understand. This is in the context of the uplift
   3       them on consignment to Infinite Diam?                                  3       achieved by the marketing agent from the export price
   4    A. Say that again.                                                        4       that is set by the Government and diamond experts.
   5    Q. Let us take it in stages. Koidu sells its diamonds to                  5   Q. And you understand ODL to make that margin?
   6       Octea Diamonds Limited?                                                6   A. Yes.
   7    A. I believe so.     I ’m not an expert on that but I believe             7   Q. And what in percentage terms −−
   8       that’s what happened, yes.                                             8   A. If there is an uplift .
   9    Q. And your company, Conatus, buys those diamonds from                    9   Q. And what in percentage terms do you understand that
  10       Octea Diamonds Limited, on consignment?                               10       uplift to be?
  11    A. I wouldn’t say buy. That’s not my understanding.                      11   A. So I don’t know what it would have been to date, over
  12        I don’t think they ever own them. I think that it is                 12       time, and what the average is, but I believe that the
  13        really just a payment agent. I don’t think that Conatus              13       target for the marketing agent is to create an uplift of
  14       ever owns the diamonds. I think that −− no, I don’t                   14       between 5 and 10% of the export volume, but in times for
  15       think that Conatus owns the diamonds in any way.                      15       instance like this , they are not achieving that and
  16    Q. It may be a matter of terminology, but the −−                         16       there is no uplift .
  17    A. I just want to be very careful , yes.                                 17   Q. Understood. What happens to that margin? It presumably
  18    Q. −− Octea Diamonds and Conatus, through which, if I can                18       goes into a bank account in Conatus’ name?
  19       put it that way, the diamonds are sold on consignment?                19   A. Correct.
  20    A. Basically , would it help if I explained the chain                    20   Q. And then what does Octea Diamonds do with it? It is its
  21        briefly , or shall I just answer your questions?                     21       own money −−
  22    Q. Just answer my question, if you would. The contract                   22   A. 100% of it goes back. This is an uplift created purely,
  23       between Octea Diamonds and Conatus, through which Octea               23       and the additional margin of those cashflows go back.
  24       Diamonds diamonds are sold on consignment?                            24   Q. Go back to the mines −−
  25    A. So the way that I understand it −− I am sorry, I can’t                25   A. Yes.

                                        101                                                                          103


   1       answer that, because I don’t really understand.                        1   Q. By loan or by gift ? What’s the basis for the transfer
   2        Basically , what’s happening is that Octea is getting the             2       of Octea Diamonds’ margin?
   3       proceeds from the marketing agent and those proceeds are               3   A. I ’m not an accountant, and I can’t give you the
   4       sent back to the mining operations.                                    4       technical handling of how this is done. But mainly 100%
   5    Q. Right. Okay.                                                           5       of the uplift , the original amount, it flows straight
   6    A. But they don’t own the diamonds at any stage of that                   6       back to the mine for their operating and working
   7       chain. They don’t handle the diamonds. They don’t have                 7       capital .
   8        legal title to the diamonds. So Conatus is merely                     8   Q. You mentioned a marketing agent this morning, I think,
   9       a facilitator of the payments, as I understand it.                     9       sitting on stock. That is Infinite Diam, is it ?
  10    Q. I understand. Do you understand Octea Diamonds itself                 10   A. Correct.
  11       to generate a margin on the transaction, say the                      11   Q. When did Infinite Diam first become responsible for
  12        difference between the price at which it purchases the               12       selling the Koidu diamonds?
  13       diamonds from the mines and the price at which they are               13   A. I don’t know the date. I don’t recall the date, but
  14       sold to the market?                                                   14       I know the circumstances and why.
  15    A. So when it comes to the technical detail of what’s                    15   Q. Leave the circumstances. Do you remember broadly when
  16       happening in this chain of Octea mining companies, I’m                16       it took place, last year, five years ago, ten years ago?
  17       not an expert on the detail , because I’m not involved,               17   A. Four or five years ago would be my guess, maybe five.
  18       but the principle of what happens is very clear and                   18   Q. And it replaced, did it , the Steinmetz Diamond Group?
  19        I can explain it if −−                                               19   A. Correct.
  20    Q. Let me just try this −−                                               20   Q. In very brief terms, why was the Steinmetz Diamond Group
  21    A. Yes.                                                                  21       replaced with Infinite Diam?
  22    Q. In one of your previous witness statements you explain                22   A. Because the foundations’ interest in the Steinmetz group
  23       that by cutting out the structure that you had put in                 23       was sold.
  24       place, you say ”ODL was deprived of its margin on the                 24   Q. Infinite Diam is a company owned by Mr Steinmetz’s
  25       transaction”. My simple question to you is: do you                    25       brother−in−law, is that right?

                                        102                                                                          104




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        29 29
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1    A. Correct.                                                             1       consideration for those services , infinite is paid a fee
   2    Q. And it receives a commission of 2% on all Octea diamond              2       equivalent of 2% of net revenues.”
   3        sales?                                                              3             The structure you have just described now, a
   4    A. That I don’t know. I’m not sure of that.                             4       percentage of the uplift in value and a base fee, is
   5    Q. I understood you had previously given evidence that you              5       very different to that?
   6       received a commission −− sorry, Conatus received                     6   A. Sorry, which paragraph is this?
   7       a commission of 2.1% on all diamond sales, of which you              7   Q. Paragraphs 45 and 46. 46 is the fee, 2% of net
   8       paid over 2% to Infinite Diam and therefore you retained             8       revenues.
   9       a 0.1% interest?                                                     9   A. 45 and 46, yes.
  10    A. I recall that we looked at this in great detail , and               10   Q. Yes.
  11       I had some input, you know, at that point in time of the            11   A. (Pause).     Yes.
  12       Conatus application to get everything correct . So                  12   Q. You just described a slightly different revenue
  13       I would refer to anything that is stated in that                    13       structure of a fee plus a percentage of the uplift
  14       application as correct but, you know, technical detail ,            14       achieved. Are you able to explain how that reconciles
  15       you know, I don’t have the workings exact in my mind.               15       with paragraph 46 of your witness statement?
  16    Q. Just in broad terms, how did you understand or how do               16   A. So what I believe is what’s stated in here in the
  17       you understand sitting there now Infinite Diam to be                17       witness statement is correct .    I ’m not the business
  18       remunerated? They are not doing this as a charity. How              18       manager for Conatus. I don’t run its affairs .     I don’t
  19        is it paid?                                                        19       handle the payments. I don’t handle the interface .
  20    A. My understanding is that they are remunerated the same              20       I don’t deal with the marketing agent. I don’t deal
  21       way that all marketing agents in this industry are                  21       with the documentation. When we prepared this we of
  22       remunerated, is that they are getting a percentage of               22       course made very sure that this reflects the reality , so
  23       the uplift of the export price that has been achieved,              23       this is the source document that we should refer to.
  24       and some fee otherwise, which you’re mentioning. So                 24   Q. And your role in Conatus, you are obviously the owner of
  25       there is an absolute fee which relates to the services              25       the company?

                                      105                                                                           107


   1       that they do, regardless of pricing , and then there is              1   A. Yes.
   2       of course an incentive to get the best possible price .              2   Q. Are you a consultant, or what’s your position within
   3    Q. And is this all under the 2017 agreement which you’ve                3       Conatus?
   4       disclosed , the 2017 agreement between Conatus and                   4   A. Well, I am the owner, and the whole structure and the
   5        Infinite Diam?                                                      5       reason and the rationale for creating Conatus.
   6    A. Conatus doesn’t really have anything to do with the                  6   Q. Mr Cramer, what is your position within Conatus, so
   7        relationship , with the economics of what                           7       consultant, officer , employee?
   8        Infinite Diam does or doesn’t do. That would have been              8   A. I ’m the owner, and the one thing that I believe that
   9       in place regardless . Conatus is merely replacing a bank             9       I do, I receive a quarterly fee as an adviser to
  10       account which became unavailable to us after                        10       the Octea Diamond operations, that is paid from Conatus.
  11       Standard Chartered pulled out.                                      11   Q. Were you aware that the Infinite Diam fee increased from
  12    Q. Can you take out bundle 1, please.                                  12       1% to 2% in September 2016?
  13    A. Sure.                                                               13   A. No.
  14    Q. And go to tab 4. And you will see it is your first                  14   Q. Do you know of any reason why it might have, the fee
  15       witness statement in the commercial court proceedings.              15       might have doubled in 2016?
  16    A. Yes.                                                                16   A. Well, it would have been perhaps a commercial
  17    Q. And if you go, please, to page 48 of the bundle                     17       arrangement or agreement.
  18       numbering, paragraph 45.                                            18   Q. But you are not aware of any negotiations?
  19    A. Yes.                                                                19   A. No, I wasn’t involved with them.
  20    Q. And you see you refer to a marketing and services                   20   Q. To your knowledge, does Infinite Diam sell all of the
  21       agreement between Conatus and Infinite, so between your             21       diamonds it receives from the Koidu mine on arm’s length
  22       company and Infinite Diam, by which it boils and sorts              22       terms to independent buyers?
  23       the rough diamonds, executes the sales, strictly in                 23   A. Yes.
  24       accordance with Conatus’s instructions, and receives and            24   Q. Does it purchase any diamonds for itself?
  25        collects payments on behalf of Conatus. You say: ”In               25   A. I don’t know. I don’t know whether they have other

                                      106                                                                           108




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        30 30
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1        off−take agreements, whether they buy rough from others               1       this , because they manage it.
   2       or not.                                                                2   Q. And Malcolm is?
   3    Q. To the best of your knowledge, does Infinite Diam pay                  3   A. I always forget his surname. He’s the other guy who
   4       over to Conatus the entire sale proceeds it receives ,                 4       sits in Guernsey on this. Malcolm −− I don’t recall.
   5        less its 2% commission?                                               5   Q. This is not one of the joint administrators.
   6    A. Yes, absolutely .                                                      6   A. No, not Malcolm Cohen. Malcolm, he works full−time in
   7    Q. Have you personally taken any steps to verify that all                 7       Guernsey for Octea.
   8       of the proceeds of sale are paid over?                                 8   Q. Finally , just on people, Mr Strykowski, have you come
   9    A. No.                                                                    9       across him?
  10    Q. Has Conatus taken any steps, to your knowledge, to                    10   A. Strykowski?
  11        verify that all of the proceeds are paid over?                       11   Q. He seems to be paid about $12,600 a month for some
  12    A. Conatus and Octea both, in great detail.                              12       involvement in the valuation and sales process?
  13    Q. Right, tell me −− I don’t want the great detail but tell              13   A. I don’t know who he is. I haven’t met him. I can
  14       me what the exercise was, how did they do it?                         14       speculate, because it might be helpful.
  15    A. So they are in constant dialogue with each other. There               15   Q. No. I am worried about you speculating. If you know
  16       are visits that take place. There has been a fair                     16       something, someone has told you the name or you have
  17       amount of discussion with the joint administrators to                 17       heard there is a consultant who does something, then
  18        clarify that this is a transparent and open                          18       tell me that?
  19        relationship . There has been a discussion with the                  19   A. I know there is a consultant from the marketing agents,
  20        joint administrators that if they were unhappy with the              20       who sits together with the Government expert and an
  21       arrangement, I am on the record as saying I have no bias              21       independent expert, in establishing the export price ,
  22       or agenda, would be very happy to replace the marketing               22       which is a very important and key dynamic to the
  23       agent with somebody else, and these books and this                    23       valuation in this flow pipeline .
  24        situation is open and transparent for all of those                   24   Q. Do you have any dealings with that person?
  25       involved.                                                             25   A. None whatsoever.

                                        109                                                                          111


   1    Q. BDO recommended that there should be a verification                    1   Q. That would be dealt with by Mr Driver, would it?
   2        exercise against Infinite ’s bank accounts. Do you know               2   A. I believe that if this individual is in fact the
   3        if that took place?                                                   3       consultant who represents the marketing agent, he would
   4    A. I don’t know, but I know that there was a lot of                       4       primarily be talking to Patrick Sword and the people in
   5        interest and discussions, and I provided all of the                   5       that business.
   6       information that I had to Matt Crane, who was                          6   Q. Are you aware of a company called Conatus 1 Limited?
   7       a specialist brought in to discuss this with me.                       7   A. Conatus 1 Limited? No.
   8    Q. And on the seller’s side of the diamonds, to your                      8   Q. I am going to move on to the Tonguma mine. In 2017
   9       knowledge, does anyone other than the Octea group,                     9       Tonguma entered into a tribute arrangement with Stellar
  10        Infinite Diam or Conatus receive any benefit from the                10       Diamonds plc.
  11        sale of the diamonds?                                                11   A. Yes.
  12    A. Not that I’m aware of, no.                                            12   Q. Were you involved in that transaction?
  13    Q. I understand that some of the diamonds are sold by                    13   A. Very much so.
  14       Conatus direct to Diaruch in Dubai?                                   14   Q. In very broad terms, as a tribute arrangement, Stellar
  15    A. I ’m not familiar with the details and the portion, but               15       has to develop the mine and fund it, and they pay
  16        I believe that Diaruch is also part of Infinite .    It is           16       a revenue share to Tonguma?
  17       part of the marketing and sales structure I believe .                 17   A. Yes.
  18    Q. I apologise, I had rather understood you were more                    18   Q. And the terms required a payment of $5.5 million,
  19       involved in the detail of Conatus. Who is actually                    19       five years after the implementation of the mine plan?
  20       doing −− you saw in the agreement there is a reference                20   A. Yes.
  21       to selling strictly in accordance with Conatus’s                      21   Q. When do you expect implementation of the mine plan to
  22        instructions . Who is actually doing the instructing on              22       take place?
  23       behalf of Conatus?                                                    23   A. It ’s a constantly moving target, but the outlook,
  24    A. So the business manager, Mr Peter Driver, and Malcolm,                24       despite Covid, the potential is promising.
  25       they would be able to give you precise answers on all of              25   Q. So if you had to give your best guess today, what would

                                        110                                                                          112




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        31 31
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       your best guess for the implementation of the mine plan                1   Q. When did that take place?
   2       be?                                                                    2   A. I know that there has been a lot of toing and froing and
   3    A. I can’t speculate on this .    I ’m not in control of those            3       changes, etc, etc, so I don’t recall the date.
   4       operations.                                                            4   Q. But you understand a contract has been agreed by which
   5    Q. Do you have any sense of the broad horizon, whether it                 5       it has been assigned?
   6        is likely to be within 12 months, within five years ,                 6   A. Yes.
   7       within 10 years?                                                       7   Q. Now, it may follow from the answers you have already
   8    A. We are talking, hopefully , years .                                    8       given, but what do you value −− what value do you place
   9    Q. In addition to the 5.5 million , there is payment of 10%               9       on the revenue share that has been handed over to
  10       of the first revenue and 10% of the second revenue?                   10       Conatus?
  11    A. Yes.                                                                  11   A. Once the production starts, okay, so 20% of the figures
  12    Q. When do you −− let me put it a different way. Do you                  12       that I was describing.
  13       have any view as to what the value of those 10% shares                13   Q. So 20% of the total revenue share?
  14        will be?                                                             14   A. Yes, because it ’s two tenths.
  15    A. I do, but the ranges are very broad.                                  15   Q. I am not going to give the numbers, but when you gave
  16    Q. A broad range is fine . What is your broad range for the              16       some evidence in your second witness statement you were
  17        first revenue and second revenue?                                    17       describing your total wealth personally, and you said
  18    A. Assuming we get to production, and there is                           18       that the bulk of that comes from Conatus, and about
  19       a significant risk that you don’t, but if you do, the                 19       two−thirds of that comes from the Tongo/Tonguma project?
  20       second big issue is the life of mine and the extent of                20   A. Correct.
  21        this ore body and for how long you can mine it. But if               21   Q. So you obviously had a figure in mind as a proportion of
  22       you do get to the production and the margin of mining                 22       your total wealth. Are you able to put a figure on the
  23       these dykes, because it is a challenging mining                       23       value of that revenue share?
  24        proposition , and the ore body is as big as expected, as             24   A. Yes, so if one was looking at a 20 to 40−year life,
  25        inferred , not proven, I could see these operations                  25       remember these are just very prospective, this thing

                                         113                                                                          115


   1       perhaps running for 20 years plus.                                     1       comes to production. The revenue starts flowing.
   2    Q. Very good. The question was: even as a broad range,                    2       Things are going well, and Conatus through its
   3       what do you estimate the value of the first and second                 3       entitlement were to get 20% of this possible , probable
   4       revenue shares to be?                                                  4       revenue share for the foreseeable future , be it 20 to
   5    A. Okay. So we would be looking at sales of −− this is all                5       40 years, that is what that calculation is based on.
   6       very speculative , but $40 million to $50 million a year,              6   Q. What is the figure? Because if you tell me what the 20%
   7       and the revenue share of that is , if it is 10%, it is                 7       is worth I can work out what −−
   8       $5 million a year. And if you’ve got that for 20 years,                8   A. Assuming, and at this point of time one wanted to
   9       you start getting to some interesting numbers, and if                  9       capture the best possible potential , because the
  10        it ’s more than that even more. I’ve seen in the early               10       potential value of this situation was being put at risk
  11       days, you know, spreadsheets were based on their                      11       by what was happening at the time, I would say 30 to
  12        forecasts , and what people were hoping for it could be              12       40 million .
  13       even greater than that, run into several hundred                      13   Q. Obviously, you describe this as an agreement by which
  14        million , potentially .                                              14       the benefit of that has been assigned to you by Tonguma.
  15    Q. And what do you understand the split to be between first              15       Why was Tonguma giving up 30 to 40 million worth of
  16       revenue and second revenue?                                           16       income to Conatus?
  17    A. Well, what one was trying to do here was to capture not               17   A. Because Tonguma is the expansion area for Octea Mining.
  18       only export prices but any potential uplift .    I would              18       It is a separate ore body, which is a couple of hundred
  19       have thought that the bulk is really at the export                    19       kilometres away from the main mining area. At the time
  20        level .                                                              20       of the listing of the Octea group, this prospect, the
  21    Q. Is that first revenue?                                                21       future growth was very important, and Octea had been
  22    A. Yes.                                                                  22       spending a lot of money in developing this resource.
  23    Q. Now, the second revenue has been assigned to Conatus,                 23             So it was costing money and it wasn’t generating any
  24       hasn’t it ?                                                           24       revenue, and it was many years away from generating any
  25    A. Yes, it has.                                                          25       revenue, and even though by the time a decision was made

                                         114                                                                          116




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        32 32
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1       to dispose of this asset they had spent $40 million in                1   A. I discussed it with the adviser to BSGR at great length.
   2       developing the asset , the projection was, and it has                 2   Q. So that is Mr Steinmetz?
   3       turned out to be about right, that an additional                      3   A. Yes. I discussed it with Peter Driver.     I discussed it
   4       50 million would be required at least to complete the                 4       with Gusta Bodin, who at time was a director. It was
   5        feasibility study and take it to production.                         5       well known and very much in the open, because it had
   6              In the meantime there were annual licence fees of              6       been a transaction that took a long time to put
   7       $500,000 to the Government.                                           7       together.
   8    Q. Mr Cramer, I understand you want to give the background               8   Q. Are you aware of what steps BSGR took to benchmark
   9       but can you just focus for a moment on why the transfer               9       whether that was a commercially reasonable term for the
  10       to Conatus?                                                          10       work that you did in putting together the transaction?
  11    A. Yes.                                                                 11   A. Well, I think you’re in territory where basically 80% of
  12    Q. What did Conatus do to earn a potential fee of 30 to                 12       something is worth a lot more than 100% of nothing.
  13       40 million?                                                          13   Q. That is mathematically right. What I am asking is are
  14    A. What Conatus did, through me personally, was to put                  14       you aware of any benchmarking exercise that was done by
  15       a transaction together whereby there was a clawback for              15       BSGR to establish whether that was a commercially
  16       an asset that otherwise BSGR/Octea were giving up and                16       reasonable fee for the work you were doing?
  17       had decided to walk away from. A decision had been made              17   A. No, but it ’s a very good deal for BSGR.
  18       to hand back the licence to the Government of Sierra                 18   Q. I understand that Octea is in discussions to sell an
  19       Leone, and the reason why Octea had to do this was                   19       interest in Boroma at the moment?
  20        basically if you snooze you lose. You’re not allowed to             20   A. No.
  21        sit on an option. And if we were put in a position that             21   Q. Has Octea been in discussions −− sorry, Tonguma.
  22       we either had to commit capital, which we did not have               22       Has Octea been in discussions to sell interest in the
  23       at that point in time, or for the foreseeable future , to            23       Tonguma −−
  24       theTonguma operations or, ultimately, be in trouble with             24   A. Yes.
  25       the Government for not doing so. So it was give up the               25   Q. Are those discussions ongoing?

                                        117                                                                        119


   1        licence or walk away if you don’t develop it .                       1   A. Yes.
   2    Q. And instead you put together the transaction with                     2   Q. And what are the proposed terms of that sale?
   3        Stella ?                                                             3   A. I don’t know the detail, but the idea is for −− Stella
   4    A. Yes.                                                                  4       is now new field resources.   It is an Australian listed
   5    Q. And had you agreed before doing that that you would                   5       company −− is that they are prepared to pay an amount,
   6        receive a share of the profits , if you successfully put             6       I think it is between 12 and $15 million now or under
   7       together a transaction?                                               7       certain payment terms for a cancellation of the future
   8    A. Yes.                                                                  8       participation .
   9    Q. Who did you agree that with?                                          9   Q. And presumably you, as Conatus, would get part of that?
  10    A. With both Stella and the individuals I was negotiating               10   A. No.
  11       with. I made it clear up−front and with the blessing of              11   Q. So Conatus isn’t party to those negotiations in its
  12       BSGR.                                                                12       capacity as the assignee of a percentage of the revenue
  13    Q. And who at BSGR negotiated and agreed that you could                 13       share?
  14       have a significant part of the benefit of this                       14   A. Conatus would stay in and not be paid.
  15       transaction?                                                         15   Q. Right, so it would maintain the second revenue share?
  16    A. Ultimately, this was agreed and approved by the board,               16   A. No, it would −− well, whatever revenue share it was
  17        I believe .                                                         17       entitled to −− the first and the second revenue share,
  18    Q. By the board of BSGR?                                                18       the way it was structured, had a lot to do with tax,
  19    A. Yes.                                                                 19       etc, etc, but the ambition was 80/20, whether it was
  20    Q. And did you negotiate this figure , what percentage you              20       first or second. So there was supposed to be an offset.
  21       would get?                                                           21       But the transaction that is currently under
  22    A. There was a lot of discussion about it .                             22       consideration by the joint administrators, they are the
  23    Q. Is that yes, you did negotiate it ?                                  23       only people who can decide whether they take the money
  24    A. Yes.                                                                 24       or stay in for the long run, but the proposal is 12 to
  25    Q. And who did you negotiate it with?                                   25       15 million , I believe , for Octea’s share. The share

                                        118                                                                        120




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        33 33
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                           Day 1




   1       that Conatus has, I have elected to stay in , because                  1   A. What we are doing is we have negotiated terms in
   2        I would rather take the risk and it could be worth it or              2       principle that I believe are worthwhile considering, but
   3       not.                                                                   3       in order for it to progress further the New Field
   4    Q. Yes.                                                                   4       Resources people have requested that the joint
   5    A. And that’s the current situation we’re in .                            5       administrators are comfortable with this, that they
   6    Q. On your figures, and you were suggesting, I appreciate                 6       would consider it before we take it further , because
   7       with caveats, 30 to $40 million for the value of your                  7       they are very much aware of the administration
   8       revenue share, you would presumably say the Octea group                8       situation .
   9       share is worth multiples of that, so 100 million plus?                 9   Q. To your knowledge, there is no one else beyond the New
  10    A. It depends what your risk profile is .   I think the                  10       Field people behind this proposal, it is not being
  11        reality here is it is an option.   It could be worth                 11       funded by anyone else?
  12       nothing. Taking 12 to 15 million, and if Conatus had                  12   A. Absolutely not.
  13       had 20% of that, which is two to three million here and               13   Q. I want to turn then to the Boroma mine. Before I do,
  14       now, may be a fantastic deal or it could be a bad deal.               14       was there a stage before those negotiations when it was
  15       But there’s just such sensitivity and volatility . But                15       proposed that Conatus would sell its revenue share?
  16        it is , I think, an interesting proposition , and one                16   A. So I think it was an option, and I always preferred to
  17       worth considering for the joint administrators, because               17       take the longer route, but one of the driving factors
  18       the value of 12 to $15 million today for them could make              18       behind New Field Resources’ desire to do this deal is
  19       a lot of difference , and I’ ll tell you why if you’re                19       they don’t like the stigma and the attachment and the
  20        interested .                                                         20       association with BSGR, the group, but they did not feel
  21    Q. I am afraid I am not at the moment.                                   21       that way about me.
  22              Who do you understand to be funding the 12 to                  22   Q. Turning to Boroma, you were involved I think in 2019 in
  23       15 million? Is that coming from the current owners of                 23       a proposal to raise funds in order to get the Boroma
  24       Tonguma?                                                              24       mine into production?
  25    A. No. Sorry, yes. Well, it is the New Field Resources.                  25   A. Correct.

                                       121                                                                          123


   1        It is the listed Australian, because what they are                    1   Q. The proposal −− let’s have a look at it. If you take up
   2       saying is they would rather pay that now than have to                  2       bundle 4.
   3       pay more money over time. So their willingness to do                   3   A. Volume 4.
   4        this indicates that they believe that they are heading                4   Q. Volume 4, yes, at tab 97, page 2039.
   5       in the right direction .                                               5   A. One second.
   6    Q. Yes. My last question on this particular topic . Who is                6   Q. Tab 97, just to orientate you. And if you go, please,
   7       negotiating that 12 to 15 million figure on behalf of                  7       to 2032.
   8       the Octea group?                                                       8   A. Yes.
   9    A. I have been doing that.                                                9   Q. This was a presentation which the board of Octea was
  10    Q. You have been doing that. Right, and who have you been                10       being asked to approve. If you go, please, to page 2039
  11       negotiating it with?                                                  11       you get a diagram explaining what the transaction was
  12    A. With the representative for New Field Resources, and                  12       going to be. You can see that the proposal was that
  13        I am in touch with the CEO of this operation as well.                13       a company called Gemco, that is in the middle, would be
  14    Q. So just give me the name of the representative you have               14       owned 50% by equity investors, 25% by Conatus and 25% by
  15       been dealing with?                                                    15       MKB which is a block chain finance group, and that it
  16    A. So Carl −− I always forget his surname − Carl Smyson or               16       would acquire Boroma, so the mine?
  17       something. He is an ex De Beers guy. Then there is an                 17   A. Yes.
  18       ex Morgan Stanley banker, who works for them as                       18   Q. And have a full marketing off−take right to the
  19       a consultant, who I have been dealing with. I don’t                   19       diamonds?
  20        recall his name right now, but I know him quite well, so             20   A. Right.
  21        I can come back to you with that.                                    21   Q. With a life of mine 10% revenue share going back
  22    Q. As I understand it, the position is that you are                      22       to Octea.
  23       negotiating it , but there is no executed contract,                   23   A. Right.
  24       because that would need the consideration and approval                24   Q. So in a sense, a sort of reverse of the Tonguma
  25       of the joint administrators?                                          25       situation where −− leave that.

                                       122                                                                          124




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        34 34
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1              Was Gemco founded?                                              1       Boroma, which is the adjacent area, they go on for
   2    A. No.                                                                    2       kilometres, and it ’s always been the idea to try to
   3    Q. Has any equivalent of Gemco been founded?                              3       extract value, because if the dyke mining can be done
   4    A. No.                                                                    4       profitably and the grade is there, all stakeholders
   5    Q. So did this proposal effectively run into the ground?                  5       would benefit greatly .
   6    A. Yes.                                                                   6   Q. I understand. To your knowledge, has the Boroma licence
   7    Q. And why is that?                                                       7       been awarded to anyone else?
   8    A. Would you like the long story or the short?                            8   A. Yes, it was.
   9    Q. Always the short story?                                                9   Q. And to whom was it awarded?
  10    A. The Government of Sierra Leone revoked the Boroma                     10   A. What I was told was it was a group of investors from
  11        licence , and they took it back in September 2019.                   11       Equatorial Guinea, who had supported the incumbent
  12    Q. I think I am right in saying that the licence , you said              12       President in the elections , but as predicted there has
  13       they took it back, it expired, didn’t it ? It was due to              13       been no development in that asset, and I think where
  14       expire in July 2019?                                                  14       the Government and the authorities are now is they
  15    A. I would rather say revoked it , because there had been                15       understand that they need to find somebody who is really
  16        lots of extensions, but they had reached their limit on              16       going to be able to invest and exploit this asset in
  17       the ”snooze, you lose”.                                               17       a responsible way.
  18    Q. Right. You personally, I think, have remained in                      18   Q. And beyond the Octea company, Boroma, are you aware of
  19        discussions with them to try and extend the licence                  19       anyone else expressing interest in that licence , or are
  20       further?                                                              20       Boroma really the only viable candidates?
  21    A. Me, personally?                                                       21   A. I don’t know the detail.    I suspect there are a lot of
  22    Q. Let us take it in stages. Has Tonguma continued                       22       people putting their hands up, because they see it as an
  23        discussions with Sierra Leone to recover that licence?               23       opportunity to make some quick money, but the number of
  24    A. Tonguma? Not −−                                                       24       serious investors who would be prepared to take this
  25    Q. The Octea group, let us put it that way. Has the Octea                25       risk and have the resources and the skills of execution

                                         125                                                                         127


   1       group been in negotiations with Sierra Leone to regain                 1       to do this , it ’s few and far between, and that is the
   2       the Tonguma licence?                                                   2       trump card we have in this situation .
   3    A. I ’m going to give the short answer because there is                   3   Q. I want to actually very briefly ask you about the
   4       a long and interesting ongoing story.                                  4       executive incentive scheme. I am just interested in
   5    Q. Yes.                                                                   5       where the proceeds of diamond sales go. I think I am
   6    A. We believe, from an Octea and Koidu mining perspective,                6       right in saying you recommended the creation of the
   7       that that’s in the long run. The only viable                           7       executive incentive scheme?
   8       proposition , you know, to commercially exploit in                     8   A. Yes.
   9       a responsible and sensible way, and because of the good                9   Q. And it falls into two pieces I think. The first piece
  10        relationship on the ground and the achievements that we              10       is 2% of all diamond sale revenues go into a bonus pool,
  11       have made, we hope, and we maintain a dialogue to try to              11       yes?
  12        revisit it . But the underlying problem would be before              12   A. Correct.
  13       the licence is granted, you have to show you have the                 13   Q. Irrespective of profits .
  14       money to develop the asset.                                           14   A. It is based on revenue.
  15    Q. And when you say ”we discussed it with Sierra Leone”,                 15   Q. Pure revenue. And once $63 million of Star West debt
  16       who is actually in discussions with Sierra Leone?                     16       has been repaid, then a second bonus pool kicks in?
  17    A. The team on the ground who have the knowledge and the                 17   A. Correct.
  18        relationships .   It ’s all local on the ground, district            18   Q. And that is the same hurdle as when BSGR will start
  19       and federal relationships .                                           19       getting repayments of its debt?
  20    Q. Are there ongoing efforts to raise funds for Boroma?                  20   A. Yes.
  21    A. At the moment I have been busy with other things. It’s                21   Q. And at that point 5% of net profit goes into a second
  22       something that I would very much like to get involved                 22       bonus pool, in addition to the 2% of revenue?
  23       with again, because the natural development of once the               23   A. Correct.
  24       ore body is depleted at Koidu, where there are two                    24   Q. And what steps did you take to benchmark 2% revenues
  25       pipes, and there’s a dyke running through it. In                      25       plus 5% net profits against industry standards for

                                         126                                                                         128




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        35 35
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       executive incentive schemes?                                         1       the pronunciation. What about him? Social interaction
   2    A. Not much.                                                            2       with Mr Steinmetz?
   3    Q. Where did those figures come from? You came up with                  3   A. Well, I don’t have a social relationship with him or
   4       them and they sort of sounded like sensible figures ?                4       anybody, but you know, I would have met him less than
   5        I don’t mean to be dismissive.                                      5       Marcus. I have never had lunch or dinner with him.
   6    A. No, no, and by the way you haven’t at all and I thank                6   Q. But again, not at this wedding that you were all −−
   7       you for that.   It ’s made this much more productive.                7   A. He could have been there as well. There were a lot of
   8            Not at all . What I was trying to come up with,                 8       people.
   9        first of all , was an incentive scheme that was very                9   Q. It is always hard to tell with personal interactions ,
  10        clear for all , because once you start talking about EBIT          10       but what did you take to be from, the dinners and the
  11       or net profit or gross profit , it gets very complicated,           11       wedding you attended, what did you understand to be the
  12       and it often fails , because people don’t understand the            12       nature of the relationship ? Was it a close personal
  13       meaning. They cannot see, you know, clearly what they               13       relationship ? Did it appear to be a business
  14       would be entitled to.                                               14       relationship ?
  15            So the incentive often fails . That I have a lot of            15   A. Between Beny and −−
  16       experience with because, personally and in my corporate             16   Q. Beny and these individuals we have discussed, so Yannis,
  17       jobs, I have been involved with incentive schemes.                  17       Marcus, and if the answer is different between them, do
  18    Q. I am really sorry to interrupt you. I am really not                 18       say?
  19        interested in the principle of incentive schemes                   19   A. Yes. My observation is that Beny has a personal
  20        generally . Just where you got 2% of revenue and 5% of             20       relationship and friendship with Sebi, and I believe
  21       costs?                                                              21       that Marcus and Yannis are his workers. They’re part of
  22    A. I based it on my experience in incentives, managing                 22       Sebi’s team.
  23       people, and getting the results from an incentive                   23   Q. I see. Right. I am going to move on now to the claim
  24       scheme.                                                             24       against Mr Soros, and repeat a question I asked this
  25    Q. And you personally are one of the principal                         25       morning. When the company went into administration, was

                                       129                                                                         131


   1        beneficiaries of the executive incentive scheme?                    1       it your view that the claim against Mr Soros was one of
   2    A. Yes, I would describe myself as the key man, if it were              2       most significant assets?
   3        like a portfolio management situation.                              3   A. Very much so.
   4    Q. And did you get Star West to sign off on this executive              4   Q. And I don’t want you to tell me whether you have taken
   5        incentive scheme?                                                   5       any legal advice or whether your view reflects legal
   6    A. After very tough and extensive negotiations, yes.                    6       advice, but if you were asked to value that claim, for
   7    Q. And that was with Mr Camis, was it?                                  7       the purposes of selling it , somebody said ”I’ll come and
   8    A. Mr Camis, with Yannis, with Stavros, their lawyers.                  8       buy it from you”, what monetary value would you place on
   9    Q. And did you ever see Sebi Mionis, in the context of                  9       the claim against Mr Soros? How much would you advise
  10       Star West?                                                          10       BSGR to sell it for?
  11    A. I did not. I know he was involved I think in the                    11   A. That is a different question.
  12       beginning. I saw when I was going through my bundles or             12   Q. Take it in stages. What monetary value do you put on
  13       doing some work that he may have been involved, I think,            13       it ?
  14       in the first discussion when they were being introduced.            14   A. Up to 10 billion .
  15    Q. Just going back to −− we talked a bit about Sebi Mionis             15   Q. And how much would you advise BSGR to sell it for?
  16       before lunch. Mr Camis, did you ever see him in                     16   A. I would advise BSGR to sell it for whatever amount BSGR
  17       a social situation ? Did you ever see him in a social               17       would need to settle with all of its creditors and take
  18        situation ?                                                        18       the company back out of administration.
  19    A. No. I had dinner with him once in Geneva, during the                19   Q. So in the billions ?
  20       course of these discussions , because he’s based there.             20   A. Yes.
  21    Q. And ever in a social situation with Mr Steinmetz?                   21   Q. And you consider it to be worth that?
  22    A. I believe in Israel .   I think he was at that same party           22   A. Yes, I do.
  23       where Sebi was, and I’ve met him one or two times around            23   Q. You received funding for that claim from an entity named
  24       Mr Steinmetz.                                                       24       Litigation Solutions Limited?
  25    Q. I think the other person is Yannis Paparkis −− forgive              25   A. Correct.

                                       130                                                                         132




Opus 2                                                                                                                              transcripts@opus2.com
Official Court Reporters                                                                                                                    0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        36 36
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1    Q. I have asked you about its connections with GSOL. But                 1   Q. Why did you think that they kept coming back and
   2       can I ask, at the time you were first dealing with                    2       investing in all of BSGR’s major assets?
   3        Litigation Solutions Limited, who did you understand it              3   A. There’s a simple answer: because unfortunately you can
   4       to belong to? Who did you understand it to be owned by?               4       find yourself in a position where as a beggar you can’t
   5    A. So the connection to them came through David Barnet, and              5       be a chooser, and in this specific situation we had
   6       I recognised that this appeared to be the same group of               6       tested the market. We had instructed Mishcon de Reya to
   7       people as we have seen before in other areas, and then                7       seek support of conventional litigation funders,
   8       had yet to see in the Guinean settlement.                             8       Burford, Tenor, other people. There were meetings,
   9    Q. Would I be right to infer that Mr Barnet is                           9       letters sent out, and in the end the market wasn’t there
  10       Mr Steinmetz’s personal lawyer as well?                              10       for us, for very clear reasons.
  11    A. He’s probably the best person to answer that.                        11   Q. And did you undertake any due diligence on Litigation
  12    Q. But from your dealings with him, I mean, did you                     12       Solutions Limited to see whether they had a balance
  13       understand him to be a representative of Mr Steinmetz?               13       sheet that could fund the 15 million that they were
  14    A. He wears many hats, but my interaction with him has been             14       providing to you or −−
  15       as legal adviser to BSGR operating companies and                     15   A. I didn’t . This was handled by David Barnet and James
  16       anything to do with the foundation and agreements, etc,              16       Livson at Mishcon de Reya. They were responsible for
  17       etc.                                                                 17       this relationship and the introduction.
  18    Q. If we go back, for instance, to the ICSID settlement,                18   Q. To your knowledge, and tell me if you don’t know, was
  19       and I was asking you who Mr Barnet was representing in               19       Litigation Solutions Limited in the business of
  20       the negotiations with Guinea, you said not BSGR. He                  20       litigation funding or was this effectively a one−off,
  21       wasn’t instructed by BSGR for those negotiations?                    21       the investment in the Soros litigation , a one−off?
  22    A. No, he wasn’t.                                                       22   A. I believe this was an opportunistic financial investment
  23    Q. And I think you told me he was instructed by                         23       on their behalf, but they spoke about having experience
  24       Mr Steinmetz?                                                        24       of having been involved in a successful litigation
  25    A. But David Barnet was one of the individuals who was                  25       against the bank.

                                         133                                                                        135


   1       working with and attended all the regular meetings with               1   Q. Were you involved in the negotiations of the terms with
   2       the joint administrators.                                             2       Litigation Solutions Limited?
   3    Q. Right.                                                                3   A. No, only at the margin, on some qualitative issues that
   4    A. So his involvement −−                                                 4       were not documented.
   5    Q. In his capacity as a lawyer to BSGR?                                  5   Q. I may come back to that. It sounds very intriguing.
   6    A. At that point in time I really think that only Mr Barnet              6   A. Yes.
   7       can answer who he was acting for.                                     7   Q. Obviously, the big point in one of these negotiations is
   8    Q. But did you see, for instance, a retainer letter between              8       what percentage were you handing over. So in this
   9       BSGR and Mr Barnet, for him to provide advice to BSGR                 9       contract you hand over 50% of the proceeds?
  10       during the course of the joint administration?                       10   A. Yes.
  11    A. No, not that I ’m aware of.                                          11   Q. Which you say may be worth billions, in exchange for
  12    Q. I can guess your answer, but do you know or do you know              12       15 million of funding?
  13       of any facts which cause you to believe that                         13   A. Yes.
  14       Mr Steinmetz, or anyone associated with him, has any                 14   Q. Who was the person who agreed that potentially handing
  15       economic interest in the share of proceeds to which                  15       over billions was worth 15 million of funding? Who
  16        Litigation Solutions Limited is entitled ?                          16       negotiated that?
  17    A. I don’t believe that he does, for the same reason that               17   A. This would have been negotiated primarily by David
  18       I have given you before.                                             18       Barnet.
  19    Q. That he told you he hasn’t?                                          19   Q. Was he retained by BSGR for that purpose?
  20    A. Correct.                                                             20   A. So at this point in time we weren’t in administration,
  21    Q. It is obviously, one might say, a coincidence that the               21       were we?
  22       same people come over and over again to invest in very               22   Q. No.
  23       many of BSGR’s assets. Did that cause you to reflect or              23   A. David Barnet, this is one of the roles that he has
  24       any concerns?                                                        24       played within the BSGR group ever since I joined. So
  25    A. In this case, no.                                                    25       acting as a legal adviser , a counsel. His contractual

                                         134                                                                        136




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        37 37
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       arrangements, and where he’s been paid from, has changed              1   A. Not to my recollection.
   2       over time, but the spirit of his involvement was that he              2   Q. Did you understand Mr Barnet’s recommendation to carry
   3       was a person who, like if you were a normal corporate,                3       with it the imprimatur of Mr Steinmetz?
   4       he would be the internal legal counsel.                               4   A. Yes.
   5    Q. For instance, is it your understanding that BSGR could                5   Q. And is that generally so, when Mr Barnet advises you do
   6       now go to Mr Barnet and say, ”You acted as our lawyer.                6       something, you understand that that has the support of
   7       Please can we have all the documents relating to the                  7       Mr Steinmetz?
   8       negotiation of the Litigation Solutions Limited?”                     8   A. Well, he is in very close touch with Mr Steinmetz. They
   9    A. Yes, he and/or James Livson, absolutely.                              9       are both based in Israel and often work out of the same
  10    Q. Did you consider that it was in the best interests of                10       office , and in the context of being an adviser to BSGR,
  11       BSGR to hand over a 50% interest in the proceeds in                  11       any legal advice that needed to be secured, David Barnet
  12       exchange for up to $15 million of funding?                           12       would secure from Mr Steinmetz. So I would assume that
  13    A. I felt it was aggressive and it was bitter medicine, but             13       anything that David Barnet was recommending would be
  14       I felt that it was ultimately worth it , and the caveat              14       bona fide, from that perspective.
  15       which I referred to before, which I got a concession out             15   Q. Right. May I just ask you this : when you are sitting
  16       of Stavros, you know, I said the principle was won.                  16       there deciding whether to approve, for instance,
  17       I saw that there would be need for further funding, and              17       a funding agreement with Litigation Solutions Limited,
  18       I didn’t want BSGR to be diluted further, right. But                 18       was your approach that if Mr Steinmetz wanted it then
  19       sometimes you have to take the problems and challenges               19       unless there was a reason not to do it , then it should
  20       with you up into the air . And with the benefit of                   20       happen?
  21       hindsight, because I’m involved in one other very large              21   A. No.
  22       piece of ICSID arbitration and litigation , you know, the            22   Q. Are you aware that the funding agreement was terminated
  23        litigation firms , they cut very, very tough terms, and             23       by Litigation Solutions Limited in 2020?
  24       based on my experience, then and now, that’s not an                  24   A. No, I didn’t .
  25       abnormal ask. It is not an abnormal ask.                             25   Q. I am going to ask you about Cunico very briefly. BSGR

                                      137                                                                           139


   1    Q. Did you review and approve the transaction, as                        1       owns shares in a Dutch company, doesn’t it, BSGR
   2       a director of BSGR?                                                   2       Holdings Cooperative UA?
   3    A. When we ultimately signed off on it, I was very much in               3   A. Yes.
   4       the hands of David Barnet.                                            4   Q. Do you consider those shares to be worthless?
   5    Q. I understand, but he’s an adviser, he is in−house                     5   A. Yes.
   6       counsel. You are a director , a decision maker. Did you               6   Q. And the interest that BSGR Co−op owns −− BSGR Co−op
   7       personally review and approve this transaction?                       7       itself has an interest in a company called Cunico
   8    A. I probably −− and I’m sure we’ll find the documents −−                8       Resources?
   9       would have signed off on it .    It was something that the            9   A. I know very little about this part of BSGR’s operations.
  10       board agreed to do. But when it was time for signing,                10       I have never been involved at any level , other than at
  11       you know, this was very much under the guidance of what              11       board level . The detail, the twists and the turns, the
  12       David had agreed, and the fact that this was where we                12       history is quite complicated. The partners, the
  13       were commercially, and it was time to move forwards.                 13       refinancing , the debt, it is really not my area of
  14       I think it was also complicated further by the fact                  14       expertise , and even the companies and how they change,
  15       that −−                                                              15       it ’s very deep waters for me. I know very little .
  16    Q. Sorry, Mr Cramer, I just wanted it to be clear . So is               16   Q. So who dealt with this? Within BSGR, who was
  17       the answer yes, you did review and approve it, in your               17       responsible for this part of the business?
  18       capacity as a director ?                                             18   A. Yossi Tschelet, David Barnet. Operationally, there was
  19    A. My answer is that I accepted it more or less as a fait               19       an individual called Mark Streich, you know, who was one
  20       accompli. I didn’t review it .    I didn’t negotiate,                20       of the key guys in BSGR, who was very involved. Going
  21       I didn’t draft , I didn’t make changes or suggestions.               21       further back, there were all kinds of people, and I was
  22       I relied on the recommendation and the documentation put             22       literally not involved at all .
  23       forward by David Barnet, and I approved it on that                   23   Q. You probably know, though, that there was a dilution of
  24       basis .                                                              24       BSGR Co−ops’ interest in Cunico from 50% down to 9% odd?
  25    Q. Did you speak to Mr Steinmetz about it at all?                       25   A. Yes, I do.

                                      138                                                                           140




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        38 38
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1    Q. Why do you say that the 9% interest is worthless? What               1       involvement −− I couldn’t add any value, so it was
   2       causes you to believe that?                                          2       a blank.
   3    A. Because my high level understanding of this is that not              3   Q. My interest is really current. Do you know what the
   4       only the underlying value of the business fell apart.                4       current status of those proceedings are?
   5       The relationship with the people the business was in                 5   A. The record with the joint administrators showed that
   6       partnership with fell apart, and became very                         6       this was a matter where I never opined about. I had no
   7       acrimonious, and everybody was suing everybody else.                 7       knowledge.
   8    Q. And that is International Mining Resources?                          8   Q. I am not trying to implicate you in any way.
   9    A. IMR, yes.                                                            9   A. No, no.
  10    Q. You have mentioned Yossi a few times. Not a criticism.              10   Q. Do you know what the current state −−
  11       What’s his role within BSGR?                                        11   A. No, I don’t.     I ’m just trying to be as clear and
  12    A. Today or when?                                                      12       transparent and open as I can.
  13    Q. Tell me over the period 2012 to now. If it changes,                 13   Q. I understand. You will appreciate I am trying to be as
  14        tell me how it develops.                                           14       quick as I can, in the circumstances.
  15    A. In 2012, the role that he played would have been in                 15   A. I understand.
  16       a normal corporate structure, and I have to be very                 16   Q. Was a put and call option concluded between BSGR and
  17        careful how I present this , because it is often taken             17       GSOL in relation to the shares in BSGR Co−op?
  18       out of context, but I ’d describe him as the CFO of BSGR.           18   A. Yes.
  19    Q. And did he work through Onyx, the Onyx group?                       19   Q. Was either the put or the call ever exercised?
  20    A. No, he didn’t.                                                      20   A. I don’t know.
  21    Q. He was contracted, directly engaged −−                              21   Q. What did you understand the purpose for the put and call
  22    A. Yes. He lived in Israel , separation tax, foundation,               22       option to be?
  23        Israel , Beny. But he was very much the person who                 23   A. I don’t know.
  24       understood the accounts of BSGR, who interfaced with the            24   Q. Were you involved in the negotiation or conclusion of
  25       auditors , who dealt with Peter Driver and whoever was              25       the put and call?

                                       141                                                                          143


   1       the executive chairman or CEO. So the inner workings of              1   A. No.
   2       the finances of all of the operations and all of the                 2   Q. Were you involved in the loan that was taken out by BSGR
   3       projects , he was the person who would know these things.            3       Co−op from GSOL?
   4    Q. You have mentioned as one of the reasons Beny −− and                 4   A. No, no.
   5       Yossi I think you said is in Israel . What did you                   5   Q. Who would have been involved in those matters?
   6       understand the relationship between Yossi and                        6   A. My guess, David Barnet, Yossi Tschelet, and to a certain
   7       Mr Steinmetz to be?                                                  7       extent of course Peter Driver.
   8    A. So Mr Steinmetz, in his role as adviser , was happy to               8   Q. BSGR Holdings Co−op also has a debt receivable, on paper
   9       advise whoever he felt was appropriate, in whatever                  9       at least , worth 98 million, from Cunico. Do you know
  10        situation . So he would have advised Yossi and vice                10       what the status of the attempts to recover that are?
  11       versa.                                                              11   A. No.
  12    Q. The two being close together, that was −− do                        12   Q. Were you aware that GSOL acquired part of the Cunico
  13       I understand you to be suggesting there was a lot of                13       group, something called Feni Industries from Cunico in
  14       advice passing between Mr Steinmetz and Yossi?                      14       2018?
  15    A. I don’t know because, you know, it is not something that            15   A. No.
  16       I was subject to on a day−to−day basis. But based on                16   MR WILLAN: I wonder whether that is worth a five minute
  17       Mr Steinmetz’s enquiring mind and willingness to offer              17       break.
  18       opinions and advice, I would guess so.                              18   MASTER DAVISON: Yes, it is, yes. We will break for
  19    Q. You mentioned quite a lot of legal actions in relation              19       ten minutes.
  20       to Cunico. Are you aware that there was a claim to                  20   (3.14 pm)
  21       recover a deposit that BSGR had paid in relation to the             21                           (A short break)
  22       bidding process for Cunico?                                         22   (3.25 pm)
  23    A. I am aware of these things now, primarily because I have            23   MR WILLAN: Mr Cramer, I just wanted to jump back to
  24       gone back, but at the time it was just one of these                 24       a couple of topics which I omitted to ask you about.
  25       areas where I’d never been involved. And my                         25       Just going back to Litigation Solutions Limited, and we

                                       142                                                                          144




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        39 39
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       were talking about the 15 million funding that it had                 1   Q. But these questions were reported up to the board,
   2       agreed to provide.    I think you said, paraphrasing you              2       weren’t they? The Cunico issue was and the question of
   3        slightly , ”beggars can’t be choosers”. That was the                 3       whether you should take funding from GSOL was reported
   4       deal. ”That was the only funding we could find.                       4       to the board?
   5       Burford and so on were unwilling to fund.”                            5   A. Yes.
   6    A. Correct.                                                              6   Q. So you must have given it some thought, as a director?
   7    Q. Did you approach the parent company, Nysco, or the                    7   A. Not a lot.   It wasn’t an area of focus, you know.
   8       foundation for money?                                                 8       There’s a limit to what one can focus on and, you know,
   9    A. Yes.                                                                  9       I was focusing on areas where I felt that I could add
  10    Q. And the answer was?                                                  10       value, and there were reasons for that, but you are not
  11    A. We should find it in the market.                                     11       interested in it now.
  12    Q. And were you given any reason for that?                              12   Q. But just take the put and call option. How did you
  13    A. I think that the finances of the group as a whole were               13       decide as a director whether to vote in favour of or
  14       becoming very, very stretched, you know, by that time,               14       against that arrangement? Did you just rely on someone
  15       and the burden of the legal expenses that we had been                15       else ’s advice?
  16       through up until that point in time from the foundation,             16   A. Yes, yes.
  17       counsel’s perspective, it was just another thing, so                 17   Q. And who was that someone else?
  18       they understood the merit and the commercial reasons for             18   A. David. I believe that Peter was closer to it than
  19       doing this , but you know, they really wanted to find                19       I was. If Yossi was involved, I trust and rely on him
  20       a funder.                                                            20       for such matters. So I felt comfortable that the people
  21    Q. Even if that meant parting with 50% of the proceeds?                 21       who were involved with it were doing things which would
  22    A. $5 billion is a lot of money and it would have solved                22       be in the best interest of BSGR.
  23       our problems.                                                        23   Q. And if I were to ask the same question in relation to
  24    Q. Yes.                                                                 24       Litigation Solutions, is that also an area where you,
  25    A. And still would, I hope.                                             25       rather than considering it yourself , relied on the

                                       145                                                                            147


   1    Q. Before the agreement with Litigation Solutions Limited                1       advice of others?
   2       had been signed, it had already provided over $2 million              2   A. No. There it was not a very complicated issue to grasp,
   3       of funding. On what basis had it done that? Was there                 3       and you didn’t need the background or the history, and
   4       some agreement under which it did it?                                 4       I understood the commercial trade off. So when it came
   5    A. I believe this was, as I mentioned before, another                    5       to the detail , the actual contract, the lawyers’
   6       reason −− because there was an element of trust, this                 6       language and how that was structured, and even the
   7       was a relationship that was, you know, brought in, and                7       commercial breaking point, once I tested it , I did feel
   8        clearly the relationship between Mr Steinmetz and these              8       more comfortable, and I feel comfortable saying, yes,
   9        individuals went so far, and that’s probably why.                    9       I knew about it, I was familiar with it , even though
  10    Q. So it was being advanced on a completely undocumented                10       I didn’t have the detail .
  11       basis?                                                               11   Q. For the implementation agreement with
  12    A. I believe so. The person who would be able to give                   12       Standard Chartered, and we talked about the 16 million
  13       a precise answer would be David Barnet.                              13       up to 70 million settlement, is that something you
  14    Q. And I just wanted to go back to the put and call option              14       considered the economics of or did you rely on the
  15       in relation to BSGR Co−op. Now, in a sense, once it was              15       advice of others?
  16       obvious that you were going to lose the bidding or                   16   A. It was more of a combination there. I think that the
  17       indeed once you had lost the bidding, BSGR Co−op was                 17       detail , the contracts, you know, the legal language, the
  18        effectively worthless. Why didn’t the board consider                18       economics, the history, the depth, they are people like
  19        exercising the put to realise at least some value for               19       Yossi and Barnet were very close to. As I said before,
  20        it ?                                                                20       my focus was on how can we extract maximum value for
  21    A. I really don’t know. I don’t recall .   It was one of                21       BSGR, once the dust has settled?
  22       these issues where you have a limited amount of head                 22   Q. Just take the example of the settlement payment, the
  23       space and bandwidth. I wasn’t focused on it. I hadn’t                23       16 million up to 70 million . Who would have given that
  24       been historically .   I relied on the people who were                24       thought and taken a decision as to whether that was the
  25       involved to do the right thing.                                      25       right way to go?

                                       146                                                                            148




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        40 40
                                                                           of 62
                                                                              of 62
November 17, 2020                                   Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1    A. Yossi and David.                                                       1             ”Convert all the loans, together with accrued amount
   2    Q. I am going to move on to Roslindale. BSGR holds an                     2       of interest , into such number of ordinary shares as
   3        interest in Roslindale, doesn’t it ?                                  3       reflects the proportionate amount of the loans to the
   4    A. Yes.                                                                   4       amount of the capital equity invested by the borrower.
   5    Q. And that is a Singaporean company?                                     5       As at the date of signing , which presumably is expected
   6    A. I believe it is now, yes.                                              6       to be somewhere in 2017, management has no intention to
   7    Q. And do you know the corporate structure beneath                        7       enforce the right to convert.”
   8       Roslindale?                                                            8   A. Yes.
   9    A. Not well at all . And also for historical reasons.                     9   Q. Then, if you go on to the next paragraph, it explains ,
  10    Q. But you know the underlying asset within Roslindale?                  10       and I am interested −− first there is a drop in the
  11    A. I am familiar with the background and why it came about,              11       interest rate . Don’t worry about that. But the final
  12       yes.                                                                  12       sentence says:
  13    Q. And the underlying asset is I think the Aphrodite                     13             ”In addition, in 2014, the group accepted a request
  14        Oilfield on the Israeli /Cypriot border?                             14       to convert the loan into cumulative, convertible ,
  15    A. I think it was more gas than oil. Then there turned out               15       redeemable preference shares that carry a coupon rate of
  16       not to be so much gas either.                                         16       6−month LIBOR plus 7%.”
  17    Q. If I can ask for the very brief version , how did it come             17             Do you know what these preference shares were
  18       about?                                                                18       convertible into? They are described as convertible
  19    A. It came about because there is, and it is proven to be                19       preference shares?
  20       very viable , a very large reserve of gas and potentially             20   A. Convertible? No, I don’t know exactly, but I believe
  21        oil in territory that belongs to Israel in the Eastern               21       that I have a good understanding of the commercial
  22       Mediterranean, and there was a bit of a boom going on                 22       rationale and what was one trying to achieve. The
  23       and an opportunity to acquire licences came in the way                23       technical side of it is not my strength.
  24       of Mr Steinmetz and his personal businesses, and BSGR                 24   Q. Leave aside the technicalities . Was the idea that it
  25       funded part of this opportunity.                                      25       would remain convertible into ordinary equity?

                                        149                                                                             151


   1    Q. But that was back in 2010, was it, the funding of it ?                 1   A. I believe that the purpose of this structure and
   2    A. I don’t recall the dates.                                              2       instrumentation was to ensure that if there was value
   3    Q. If you can take out bundle 3, please, and go to tab 54.                3       released from this asset to put BSGR first.
   4       These are draft accounts?                                              4   Q. Right. And do you know whether it remains convertible
   5    A. Yes.                                                                   5       into ordinary equity, if BSGR so desires?
   6    Q. Do you know, were these ever approved?                                 6   A. I do not believe that there could or should or would
   7    A. I don’t −− which year?                                                 7       have been any development which would take that
   8    Q. 2016.                                                                  8       entitlement away from BSGR.
   9    A. I know that once we got to 2016, and when we were with                 9   Q. But to your recollection do you ever recall a time when
  10       Baker Tilley , we were falling behind, and I think that               10       you have actively considered exercising that right?
  11       they may have been approved but never signed off.                     11   A. To take over the asset?
  12       Again, Peter Driver would know all of these things.                   12   Q. To take, to convert into ordinary equity?
  13    Q. If you go, please, to 1492.                                           13   A. Not that I recall , no.
  14    A. Yes.                                                                  14   Q. Do you know whether the coupon is being paid? There is
  15    Q. There is a description here of the interest in                        15       reference to a coupon of LIBOR plus 7%?
  16       Roslindale, and you can see it begins:                                16   A. I doubt it .    I doubt it .
  17              ”In April 2012, the group granted Roslindale                   17   Q. Do you know whether BSGR has appointed any directors to
  18       a 16 million loan guarantee facility . The facility was               18       Roslindale?
  19       secured by a priority pledge on the assets of the                     19   A. I don’t think so.
  20       borrower.”                                                            20   Q. Do you know why there was a decision in 2014 to convert
  21              So a secured loan?                                             21       from a secured loan into preference shares?
  22    A. Mm−hm.                                                                22   A. Yes. Because what you were dealing with was a busted
  23    Q. The next paragraph explains that it was convertible from              23       flush , and the thinking behind this was to ensure that
  24       debt into ordinary shares. Do you see that, about four                24       if there was any value in trying to reconstitute value
  25        lines down:                                                          25       in this situation , that BSGR would be in a position to

                                        150                                                                             152




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        41 41
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                           Day 1




   1       get its money back.                                                   1   A. I don’t know the detail.
   2    Q. You talk about a busted flush. Will you just drop down                2   Q. It may be the answer is you don’t, but do you know
   3       a little bit further to the final paragraph on this                   3       whether that 1 million was in the form of debt or
   4       page. There is an explanation about the fact that it                  4       equity?
   5       has been ”impaired due to uncertainty of future                       5   A. I don’t know.
   6       cashflows”, which it says ”stems from the geographical                6   Q. So BSGR was originally a lender and then became
   7        location of the field and the complex nature of the                  7       a preference shareholder. Do you know who is the
   8        political situation around the Middle East, because it               8       ordinary shareholder in Roslindale, so who actually owns
   9       overlaps the Cypriot and Israel economic zones”, and                  9       the equity?
  10        effectively you need the consent or support of both                 10   A. I am a little bit more familiar with it now than what
  11       Cyprus and Israel to develop.     It says this far it has            11       I was or ever was because of the bundles that I’ve
  12       not been possible to reach an agreement?                             12       reviewed. I ’m not an expert on this, but my
  13    A. Mm−hm.                                                               13       understanding is that there is a trust involved, which
  14    Q. When you talk about a busted flush, is that the problem,             14       the beneficiaries are Mr Steinmetz’s children.
  15       that you couldn’t get consent or the business couldn’t               15   Q. What did you understand at the time? Leave aside what
  16       get consent from both Cyprus and Israel?                             16       you have discovered from the bundles. If we go back to
  17    A. There were a number of complicated moving parts that                 17       2016, say, what was your understanding then?
  18       needed to come right, and primarily in order to put the              18   A. That was not my understanding. My understanding was
  19       busted flush straight and draw another card, you most                19       that Mr Steinmetz was in front of the asset, but I think
  20       probably had to drill again, and that was going to cost              20       that the focus, from my perspective, considering the
  21       between 80 and 100 million. The first drill hole −− the              21       very limited involvement that I had, because there was
  22       gas field is good and a lot of other hits have been made             22       a whole team of people within BSGR in those days that
  23       but I think it was bad luck. The hole that was drilled ,             23       were involved with oil and gas projects, that the key
  24       there was nothing there. So the valuation and the                    24       thing was that BSGR’s exposure, the loan should come out
  25       assessment that there was a lot of potential , or could              25       before anybody else. And by doing that, what happened

                                       153                                                                         155


   1        still be, is inferred by being in the right                          1       after that was not a problem or an issue.
   2       neighbourhood.                                                        2   Q. Presumably, the reason that BSGR’s money comes out first
   3    Q. I follow .                                                            3       is that it was BSGR’s money that had gone in to actually
   4    A. But the test drill went down in the wrong place.                      4       get the business going?
   5    Q. If you go one paragraph up, the penultimate paragraph on              5   A. Correct, yes. They should be first in the waterfall .
   6       that page, it says:                                                   6   Q. Yes. But once they have been repaid, then Mr Steinmetz
   7            ”The board of directors continue to be of the                    7       or his children would get the upside of that project?
   8       opinion that this oil and gas operation represents                    8   A. Yes, because it was structured initially as a loan.
   9       a world class asset .”                                                9   Q. Yes, okay. There is a board memo. I will see if I need
  10            Was that your view, that it was a world class asset ,           10       to take you to it . But in 2014, Mr Driver and Yossi
  11       subject to this problem that there had been with                     11       write to the board, and they refer to the strong
  12        drilling in the wrong place?                                        12       relationship between BSGR and the management
  13    A. If you could drill another one or two holes you could                13       shareholders of Roslindale, Nammax. Did you understand
  14        actually have a very, very valuable asset , but first you           14       the strong relationship to be the relationship with
  15       have to spend that money.                                            15       Mr Steinmetz?
  16    Q. Right.                                                               16   A. Can I?
  17    A. So it is a conundrum here.                                           17   Q. Of course. Bundle 2, tab 30.
  18    Q. I understand. You will see there is also reference on                18   A. Yes, which paragraph?
  19        this page, a small point, halfway down:                             19   Q. Page 973, three paragraphs up from the bottom:
  20            ”During 2015 the group invested an additional                   20           ”The strong relationship between BSGR and the
  21       1 million in Roslindale.”                                            21       management and shareholders of Roslindale, Nammax,
  22            A single sentence on its own, in the third                      22       [Nammax is a subsidiary of Roslindale] Provide
  23       paragraph.                                                           23       additional assurance as to the recoverability of this
  24            Do you know, were any further shares issued in                  24       loan.”
  25        relation to that 1 million of debt?                                 25           It is written to the board so it seems to be assumed

                                       154                                                                         156




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        42 42
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       that they will understand what this strong relationship              1       advising on how to structure, how to organise the
   2        is . My question to you is what did you understand the              2       companies, and this had a lot to do with technicalities
   3       strong relationship with the management and shareholders             3       surrounding Israeli assessment of what is −−
   4       of Roslindale/Nammax to be?                                          4   MR WEEKES: I am getting a bit −− I know my learned friend
   5    A. Clearly , the hand of Mr Steinmetz.                                  5       is −− I am beginning to get a little bit nervous.
   6    Q. So essentially the message from Mr Driver and                        6   MR WILLAN: I am not interested in that topic.
   7       Mr Tschelet is we can trust that this will get repaid                7   A. Okay.
   8       because Mr Steinmetz will −−                                         8   Q. Is it your understanding that Mr Levy acted as BSGR’s
   9    A. Because Mr Steinmetz would have no incentive or reason               9       representative in his capacity as director of
  10       to be depriving BSGR of its rightful position .                     10       Roslindale?
  11    Q. And you mentioned that you have since come to understand            11   A. No.
  12       that the interest is held on trust for Mr Steinmetz’s               12   Q. Roslindale, as you can see, actually if you go back one
  13       children .   Is that something you solely discovered from           13       page in this document to page 972, you will see about
  14       reading the bundles in this case?                                   14       halfway down a paragraph that begins:
  15    A. Yes.                                                                15            ”The shareholdings in the project remain unchanged
  16    Q. It is not something he has talked to you about?                     16       since 2012. Roslindale is an Israeli incorporated
  17    A. No.                                                                 17       entity which owns 87.71% of Nammax, an Israeli
  18    Q. Do you know whether that’s a change of ownership, ie it             18       incorporated entity .”
  19       was Mr Steinmetz and it moved, or you don’t know?                   19            Were you aware that Roslindale’s interest in Nammax
  20    A. I don’t know who was the original owner of Nammax and               20       was diluted during 2018 by the issuance of shares to
  21       their structure on the other side .                                 21       Beny Steinmetz’s daughter?
  22    Q. One of the directors of Roslindale is Doron Levy?                   22   A. No.
  23    A. Yes.                                                                23   Q. Is it something you have heard about before I just asked
  24    Q. Is that someone you know?                                           24       you the question?
  25    A. Yes.                                                                25   A. Well, I think that I saw here in the bundle when I was

                                       157                                                                         159


   1    Q. Who is Mr Levy? Who is Mr Levy?                                      1       going through it, I saw some reference, not necessarily
   2    A. He is an Israeli lawyer. He has a lot of experience,                 2       to the restructuring but the fact that Roslindale, that
   3       I believe in tax. He has represented the foundation in               3       the children are beneficiaries , but I was never involved
   4       a number of matters, so he would be an adviser to the                4       in anything to do with this .
   5       foundation, and I also believe that he has                           5   Q. Would you have expected the directors of Roslindale to
   6       a relationship with Mr Steinmetz.                                    6       consult BSGR prior to a dilution?
   7    Q. What do you understand the nature of that relationship               7   A. To the extent that it would have affected BSGR’s
   8       to be?                                                               8       position of being in front , yes, but maybe I’m missing
   9    A. I believe that he has helped Mr Steinmetz and the                    9       something here.
  10       foundation deal with tax issues that Mr Steinmetz is                10   Q. No, it plainly has reduced −−
  11       facing as a beneficiary of the foundation in Israel . He            11   A. It doesn’t.
  12       was very involved at one stage in the foundation doing              12   Q. This is not the level of the trust . This is the level
  13       an exercise reviewing BSGR’s accounts, in the context of            13       between Roslindale and Nammax. So BSGR has an interest
  14       the whole Guinea situation. He was an interface when we             14       in Roslindale. Roslindale has an interest in Nammax.
  15       commissioned a report from Louis Free, to look at BSGR’s            15       Roslindale’s interest in Nammax has been diluted by
  16        activities surrounding the Guinea transaction, and he is           16       a massive share issuance to Beny Steinmetz’s daughter,
  17       currently advising Nysco in the 2019 complaint.                     17       so it now has a much lower effective interest through
  18    Q. Don’t talk to me about that if you don’t mind.                      18       Roslindale in the ultimate project .
  19              Has he previously acted for BSGR? Has he been                19            But as I understand it, you knew nothing about that?
  20       instructed by and represented BSGR?                                 20   A. No. Are you saying that the result of this would be
  21    A. I don’t know the precise contractual arrangements of his            21       that if there is any value in the asset , whatever
  22       involvement, but he has historically been very involved,            22       participation BSGR would get would be diluted?
  23       for the reason that at one stage when we were looking at            23   Q. Yes.
  24       the foundation and its operating companies from the                 24   A. I was not aware of that.
  25       perspective of Israeli tax, he got very involved in                 25   Q. Would you have expected BSGR to have been informed of

                                       158                                                                         160




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        43 43
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                               Day 1




   1       that?                                                                1       value here.
   2    A. Yes, absolutely .                                                    2   Q. I am sorry to sort of push you a bit, but a lot? Give
   3    Q. You spoke about Mr Levy. Is he someone you have been in              3       me a ballpark?
   4       contact with since 2018?                                             4   A. When this original investment was made, they were
   5    A. Sporadically , very sporadically .                                   5       talking about an IRR in the high 20s, on the original
   6    Q. Have you spoken at all about the Roslindale interest?                6       investment, and being a power station, it is an annuity,
   7    A. Never.                                                               7       it is a utility stream, so you could be clipping coupons
   8    Q. Were you aware this he was a director of Roslindale?                 8       from this investment for a long time.     It is a valuable
   9    A. No.                                                                  9       asset .
  10    Q. Again, if I wanted to identify within BSGR who would                10   Q. And I am sorry to do it, but if you had to put a fair
  11       know about Roslindale and these sorts of dealings, who              11       market value on the interest , what would it be?
  12       would you expect to have dealt with that within BSGR?               12   A. So maybe you should be able to pull out $3 million of
  13    A. Within BSGR?                                                        13       dividends a year for the next 20 years.
  14    Q. Within BSGR.                                                        14   Q. Right. Sorry to press you again. A fair market value
  15    A. Well, historically I would have said Yossi Tschelet but,            15       for the interest ? Obviously it is extremely discounted?
  16       you know, his involvement with BSGR proper stopped years            16   A. It is so unfair . You know there is Nigerian risk .
  17       ago, but at the time he would have been key. David                  17       What’s the hurdle rate?
  18       Barnet of course and Peter Driver, from a board                     18   Q. I agree.
  19       perspective, because he’s very conscientious when it                19   A. It is definitely worth, if I say a compounded return of
  20       comes to this type of work. I ’m more on the commercial             20       20% on 30 million, okay, you’ve got up to $6 million
  21        side .                                                             21       a year for 20 years at least , you know.     I think in the
  22    Q. Were you aware that Roslindale had also granted a loan              22       end it ’s what the market would pay for it. If you
  23       to a company called Cap Scorpio?                                    23       didn’t have the problems here with the partner and the
  24    A. No.                                                                 24       fight with the partners, I reckon you could get between
  25    Q. Do you know what Cap Scorpio is?                                    25       25 and $50 million of cash for this asset today.

                                       161                                                                          163


   1    A. No.                                                                  1   Q. You have spoken about the dispute. That’s with the
   2    Q. You will pleased to know we are heading very near to the             2       majority shareholder I think is Calvados?
   3       end. West African Power Limited, previously known I                  3   A. If Calvados is the vehicle in which Forte Oil was
   4       think as BSGR Power.                                                 4       participating through, yes.
   5    A. Possibly , yes.                                                      5   Q. It was, quite. Now, you probably know that there have
   6    Q. It is a wholly−owned subsidiary of BSGR?                             6       been proceedings in Nigeria in relation to the assets?
   7    A. It is possible as well , yes.                                        7   A. Yes.
   8    Q. And you are a director of −−                                         8   Q. As I understand it, an order was obtained effectively
   9    A. Yes, but only I think quite recently was I appointed to              9       restraining you, West African Power Limited, from
  10       that because of a departure of somebody, and I filled               10       selling its shares?
  11       the stopgap, I believe , I think since 2018.                        11   A. Sorry, I ’m not so sure about it.
  12    Q. And the underlying asset is a 38% interest in a company             12   Q. If you take out bundle 4. Go, please, to tab 96. You
  13        called Amperion, which underneath that owns a power                13       will see a motion or a claim brought in the Federal High
  14        station in Nigeria?                                                14       Court in Lagos, in which Calvados seeks an order against
  15    A. Correct.                                                            15       your company, sorry, the company of which you are
  16    Q. And what do you believe the value of West African Power             16       a director , West African Power Limited, and paragraph 1,
  17       Limited’s interest in Amperion to be?                               17       they want an interlocutory injunction restraining you
  18    A. At least the original investment of around 25 to                    18       from selling your shares.     It is reported by the
  19       $27 million .                                                       19       administrators that such an order was granted. Is that
  20    Q. And if you were asked to put a fair market value on it,             20       your understanding?
  21       not the floor , but what you think it ought to realise ?            21   A. I don’t know the detail of this at all .     I haven’t been
  22    A. I would have to have access to the accounts of the                  22       following it .   It is very difficult to follow .     I find
  23       operating company, but because of the strategic                     23       it difficult to understand what Nigerian lawyers are
  24        positioning of this asset , being the power station that           24       talking about. But I do know the big picture but
  25        lights up Lagos, I think there’s potentially a lot of              25       I don’t want to bore you with that.

                                       162                                                                          164




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        44 44
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1    Q. If I can, if you just go over the page to 1997. One of                1   Q. Bundle 5, tab 129.
   2       the grounds for seeking the injunction was that the                   2   A. Yes.
   3        first defendant, that is West African Power, had been                3   Q. So just to orientate you, and I don’t want to comment on
   4       taking steps to sell or transfer its shares in the                    4       this .
   5       second defendant, that is Amperion. Is it right that,                 5   A. Yes, no problem.
   6       as at 2019, you had been taking steps to sell the                     6   Q. This purports to be an accounting of where money paid by
   7        interest in Amperion?                                                7       Vale was used by BSGR. All I am interested in is
   8    A. No, that’s not how I understand it. This is not my                    8       certain assets mentioned to know whether they still
   9       understanding.                                                        9       exist or what has happened to them. The first one
  10    Q. This is the other side ’s allegation , so I don’t know               10       I want to ask you about is halfway down. There is
  11        if −−                                                               11       a reference to just over 20 million going to African
  12    A. Oh, okay. I see. No, it ’s not what I understand at                  12       Petroleum bid for OML, 30, 40% share.
  13        all .                                                               13             If it helps, if you turn over the page, you will see
  14    Q. So to your knowledge there had not been any efforts to               14       a slightly more detailed reference at the very bottom
  15       market or realise the value of the investment?                       15       row: ”African Petroleum SEPC, total NAOC African bid
  16    A. No, not at all . The effort that has been taking place               16       escrow, bid for OML 30%, 40% loan to BSGR Exploration.”
  17       since we were in administration is that I have sought to             17             Just breaking it down, what is BSGR Exploration?
  18       engage the joint administrators in ensuring that we                  18   A. So I believe it was, there was a whole company managed
  19       could extract the full value embedded in this asset, by              19       by industry experts, which was BSG Energy was the top
  20       being assertive and protecting the value of this asset               20       company. Within that company there were initiatives in
  21       against the partner and the legal initiatives in Nigeria             21       Nigeria, Azerbaijan, Russia and other places, and this
  22       to dilute our value.                                                 22       was ultimately the same team that handled the drilling
  23    Q. I understand. Perhaps I can ask you, in a nutshell , if              23       with Nammax.
  24       you would, where do you see that dispute going? What’s               24   Q. Understood.
  25       your understanding of where it’s headed?                             25   A. And this, if I recall , because you want to know what

                                       165                                                                           167


   1    A. I strongly believe that we could and would be very                    1       this relates to −−
   2        successful in capturing that value, if this legal                    2   Q. What I want to know, what happened to this 20 million
   3        initiative was structured and applied the right way, and             3       and did it end up acquiring an asset, the OML licence?
   4       the pressure and the right way was put on the Nigerians.              4   A. To the best of my recollection , and I wasn’t involved in
   5    Q. You have personally been involved in trying to                        5       the day−to−day operations, but there was a bid for −−
   6       negotiate, have you, with Forte, as it was?                           6       there were these marginal oilfields in the Delta there
   7    A. At a very high level , and my last attempt was to hand                7       in Nigeria, that various groups were bidding for, and
   8       over this relationship , which wasn’t going very well, to             8       this bid was created together with Forte Oil, and they
   9       the joint administrators, and there was a meeting with                9       came very close to having a successful bid.    I think
  10       the JAs and the key principals representing Forte in                 10       a lot of time, effort and money was spent on it.
  11        their offices in London.                                            11       Standard Chartered were going to back the consortium.
  12    Q. What do you understand Forte to want, to resolve this?               12       But ultimately it failed . Without having more access to
  13    A. I believe that they want to effectively steal the asset .            13       accounts or looking at it , obviously there were
  14    Q. Right. I understand. So your view is it needs to be                  14       expenses −− I think that there may be were some smaller
  15       fought. It needs to be fought off , and BSGR realises                15       assets acquired, but it certainly has something to do
  16        its value in the investment?                                        16       with that.
  17    A. I would like to hire (inaudible) maybe to do it.                     17   Q. But to your knowledge there is no current asset that
  18    Q. I want to ask you a few questions about other assets.                18       represents the value of that 20 million?
  19    A. Yes.                                                                 19   A. No.
  20    Q. If I can ask you, please, to look at bundle 5, tab 129.              20   Q. If you go up a couple of lines on page 2787, the very
  21        I am going to be very careful what I ask you about this             21       colourful page.
  22       document, for reasons which you will understand.                     22   A. Yes.
  23    A. No problem.                                                          23   Q. About four lines up from the bottom, there is
  24    Q. But I hope it won’t be objectionable.                                24       a reference to a payment of 8.5 million to Pelagic
  25    A. Which page?                                                          25       Exploration Company, oil and gas deal paid on behalf of

                                       166                                                                           168




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        45 45
                                                                           of 62
                                                                              of 62
November 17, 2020                                 Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       BSGR Luxembourg. What do you understand BSGR Luxembourg              1   A. I mean, it would be reflected then in the BSGR accounts
   2       to be?                                                               2       or so on. Not that I can think of or am aware of it at
   3    A. I don’t know, but perhaps a company at the time that was             3       this point in time.
   4       part of the BSGR Energy structure, you know, something               4   Q. I am pleased I am on my last few questions.
   5        like that.                                                          5             Baku Steel. BSGR enjoyed a right to 40% of the
   6    Q. Did you have involvement in the BSGR Energy structure?               6       income from Baku Steel?
   7    A. No. I may have been a director at one point in time of               7   A. I was not involved. It ’s possible .
   8       one of the top companies, and I remember that there was              8   Q. Did you know that there was income sharing arrangement?
   9       a JV called DB Petroleum, which was a JV with Dubai                  9   A. We are talking at a time which would have been like
  10       World, and I was a director on that board.                          10       pre−2010, like a long long time ago.
  11    Q. Right. I am going to ask you about that in a moment.                11   Q. Has that interest been sold off?
  12    A. Okay.                                                               12   A. I believe a long time ago and, you know, I wasn’t
  13    Q. What do you understand this to relate to, the Pelagic               13       involved in any way. I was aware of the asset at the
  14       Exploration oil and gas deal?                                       14       time, on a look through basis, from the foundation
  15    A. If you asked me this three weeks ago I wouldn’t have                15       council perspective.
  16       known, but I now know because, as part of my review, the            16   Q. Then final asset I wanted to ask you about was if you
  17       Pelagic, that is the original licence that’s acquired               17       just take up bundle 3, please. Tab 56.
  18       for the drilling offshore , Israel .                                18   A. Yes.
  19    Q. So that comes under the Nammax/Roslindale structure?                19   Q. Page 1534.
  20    A. Yes.                                                                20   A. Sorry, tab 56?
  21    Q. I think you mentioned the DP company, the joint venture.            21   Q. Tab 56, which are accounts for BSG Resources, 2017.
  22       I think that got sold off at some point?                            22       Page 1534. It is dealing with related party loans
  23    A. Yes.                                                                23       receivable at note 14, and there is a company BSG
  24    Q. Do you remember when it got sold off?                               24       Capital Markets Limited?
  25    A. Yes.                                                                25   A. Correct.

                                       169                                                                         171


   1    Q. When was that?                                                       1   Q. If you look at (b), there is a description of
   2    A. Sorry, I don’t remember the years and the timing because             2       a transaction by which BSGR was due to receive
   3       so much has been going on, but I know this part of the               3       38.6 million from Nysco, and it set it off against
   4       narrative very well , because I was personally involved              4       35.4 million which it owed to BSGR, sorry, which was
   5       in solving the problem and selling the assets .                      5       owed to it by BSG Capital Markets, leaving effectively
   6    Q. I only have one question about it, depending on what                 6       a net sum which would have been due from Nysco,
   7       your answer is?                                                      7       3 million . But it was converted from a balance due from
   8    A. Sure, okay.                                                          8       Nysco to a balance due from BSG Capital Markets. Why
   9    Q. Was it sold off to an independent third party?                       9       was that?
  10    A. There were two parts to this transaction. One was there             10   A. So you know, I am not an accountant. I don’t get
  11       was a split of the assets with the former partners,                 11       involved in the preparation or the treatment of how
  12       Dubai World and, that’s very independent. And then the              12       these things work in any shape or form. I rely on
  13       assets that we kept, which were the Russian producing               13       professionals to do that and auditors. What I do know
  14        oil and gas assets, were sold to an independent third              14       about this situation is that BSG Capital Markets owes
  15       party, I think around $25 million, in the nick of time,             15       BSGR 1.8 million, and that that is a matter that we are
  16       because they subsequently went bust, and I was                      16       trying to address and ensure that the $1.8 million gets
  17       responsible for that transaction.                                   17       to BSGR.
  18    Q. Fine, so all gone to independent buyers in the end?                 18   Q. Because presumably BSG Capital Markets is less
  19    A. Correct.                                                            19       creditworthy than Nysco. Nysco is a holding company for
  20    Q. To your knowledge, does BSGR still have any interest in             20       lots of assets . BSG Capital Markets is −−
  21       or debt receivable from Bateman Litwin?                             21   A. It depends. You know, is my understanding, from what
  22    A. No.                                                                 22       perspective and when you’re looking at it. Ultimately,
  23    Q. Now, BSG Energy you mentioned, and I think you are right            23       the structure was you had the Balda Foundation, you have
  24       to say you were a director of that company. Does it                 24       Nysco, and Nysco held in to Capital Markets, BSG Real
  25        still own any assets?                                              25       Estate and BSG Resources.

                                       170                                                                         172




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        46 46
                                                                           of 62
                                                                              of 62
November 17, 2020                                Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1    Q. In terms of getting repayment of this debt, what assets             1   A. It could run into billions of dollars .
   2       can be realised by BSG Capital Markets to repay that                2   Q. Right. When you say it could, of course it could, it
   3       debt?                                                               3       might, but if you had to do your best to value it , if
   4    A. The only asset really in BSG Capital Markets is a 16%               4       you were drawing up a list of the companies’ affairs and
   5       shareholding in a listed Canadian company called Gabriel            5       you were asked to put a value on it −−
   6       Resources. That position has the potential to be quite              6   A. Right now it’s absolutely clear that the Chinese
   7       valuable, depending upon the outcome of an ICSID                    7       consortium finally achieved what they want to be, to
   8        arbitration .                                                      8       have their hand on this asset. And if this litigation
   9    Q. That is the other ICSID arbitration you mentioned?                  9       and your entitlement or right to this asset is what
  10    A. Correct.                                                           10       blocks them from exploiting this asset with
  11    Q. I understand. Was BSGR responsible for funding that                11       the Government’s blessing, it is worth billions . That
  12       investment in Gabriel Resources?                                   12       would be a fantastic position to be in.
  13    A. I believe that at one stage the original investment may            13   MR WILLAN: Mr Cramer, thank you very much. I think I have
  14       have formed part of BSGR, and because at one stage this            14       reached the limit of the day. Master, in terms of the
  15       was a listed company, and the trades and the shares                15       way forward, I have finished the questions I wanted to
  16       traded in the market, it was deemed for it to be housed            16       ask today and I hope I have been fair to Mr Cramer in
  17       in capital markets rather than resources, which was                17       giving him an opportunity to tell what he wants to say,
  18       about owning and operating assets. So I would have to              18       whilst getting through it .
  19       go back and check, but I believe that it ’s possible that          19              I don’t ask you to adjourn the examination, but
  20       the original investment in Gabriel , which I recall being          20       I would ask for liberty to apply, and it would have to
  21       in November 2009, because I remember very well because             21       be an application, if there are further questions
  22       I had been involved ever since, that may have been made            22       arising out of our consideration of the material we have
  23       by BSG Resources, but the funding may have actually come           23       obtained today. Ultimately −−
  24        originally from Capital Markets at the time, because by           24   MASTER DAVISON: Do you need an order from me?
  25       then I think BSG Resources was kind of out of money. So            25   MR WILLAN: Strictly, the White Book says we can simply make

                                      173                                                                            175


   1       how this was treated internally , I don’t know now.                 1       another part 71 application .
   2    Q. I promise you my last two questions. You have mentioned             2   MASTER DAVISON: But you would rather have liberty to apply
   3       on several occasions asking Mr Steinmetz whether he was             3       on this one?
   4       interested in various companies. When did those                     4   MR WILLAN: I think it would make more sense than having to
   5       conversations take place? So I am interested in                     5       issue a new part 71 application, which would be ex parte
   6        Litigation Solutions Limited or GSOL?                              6       again. We would end up in all the same fights. It
   7    A. You mean if he had an economic interest?                            7       seems to me it would be more sensible simply to have
   8    Q. Yes.                                                                8       a liberty to apply on this , with no presumption I should
   9    A. The key focus on this for me, when I became aware of it             9       say as to how that will be approached. So it is simply
  10       being a very important matter, was during the course of            10       procedurally , this having been, us having got this
  11       the Conatus application this year.                                 11       far −−
  12    Q. And that’s an oral conversation, it is not something               12   MASTER DAVISON: I don’t see a difficulty with that but
  13       that’s documented?                                                 13       obviously it would be treated in the same way as
  14    A. Yes.                                                               14       a completely fresh application , so far as the merits are
  15    Q. And just you and him?                                              15       concerned.
  16    A. Yes. But I think that he would have no reason to                   16   MR WILLAN: I accept we would need to show some reason for
  17       dispute that conversation having taken place.                      17       it .
  18    Q. And then my last question. We talked about the value of            18   MASTER DAVISON: Do you have any observations on that,
  19       the ICSID claim, and you said to me you’d want 10 to 20%           19       Mr Weekes.
  20       of the Zogota revenue share. Ignore any settlement                 20   MR WEEKES: Master, what I would say, and obviously I must
  21       prospect. You were just talking about the value of the             21       act without instructions here because my client is
  22       claim, how much you would sell it for. What financial              22       obviously still in the witness box −−
  23       value would you put on the ICSID claim now? Don’t worry            23   MASTER DAVISON: I can release him if you want to take
  24       about the past. If you were looking at selling that                24       instructions .   I mean, we have finished with his
  25       claim now, what value would you attribute to it?                   25       evidence so if you want to do that that’s fine .

                                      174                                                                            176




Opus 2                                                                                                                               transcripts@opus2.com
Official Court Reporters                                                                                                                     0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        47 47
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                Day 1




   1    MR WEEKES: Master, that may be helpful. Before, if we                    1       the deposition, and the deposition means both any
   2       might do so, I might say two things. First of all ,                   2       transcript of today’s proceedings and the actual answers
   3        plainly , and consistent with your observation, Master,              3       that were given, and any notes that anybody has been
   4       my client can’t be put in any worse position than he                  4       making in court of those answers. Master, if I may take
   5       would be if a fresh application had to be made. So in                 5       you through it in stages. The first stage is if you
   6       other words we would expect, on such an application, to               6       have the White Book, Master, it is page 1130. This is
   7       say, to put no finer point on it −−                                   7       rule 34.12. It provides, subparagraph 1:
   8    MASTER DAVISON: There would have to be a good reason.                    8           ”Where the court orders a party to be examined about
   9    MR WEEKES: There would have to be a good reason for                      9       his or any other assets , for the purpose of any hearing
  10       re−opening an examination which was entirely concluded,              10       except the trial , the deposition may be used only for
  11       and we would say, Chanel v Woolworth, they have had                  11       the purpose of the proceedings in which the order was
  12       their chance, they have had the hearing, they have asked             12       made.”
  13       the questions they wanted to ask. It is not being                    13           So, Master, that is the general rule . There are the
  14       suggested in the course of examination that there is                 14       exceptions which apply in subparagraph 2. Of course,
  15       anything else they wanted to ask which they could not do             15       one of the exceptions which doesn’t appear here is not
  16       so. We would say that any such application would face                16       an exception that the proceedings took place in public .
  17       extremely high hurdles, just as it would to issue                    17       Master, I will take you to the authority which deals
  18       a fresh application under part 71.                                   18       with this point.
  19           I would wish to confirm with my client, Master                   19           Whilst we are in the White Book, Master, the next
  20       whether it is actually the position that we would say                20       rule to look at which is relevant is at page 1281. And
  21       no, just go away and issue a fresh application .                     21       this , Master, is concerned at rule 39.9.1.   It is
  22    MASTER DAVISON: I don’t want to stop you speaking to                    22       concerned with having access to the transcript .      In fact
  23       Mr Cramer about it if you want to, but we are here just              23       it is 39.9, subparagraph 3:
  24       dealing with mechanics, aren’t we? It is a question of               24           ”Any party or person may require a transcript or
  25       whether there should be liberty to apply or whether the              25       transcripts of the recording of any hearing to be

                                        177                                                                            179


   1       claimant should have to issue a new application.    It                1       supplied to them upon payment of the charges authorised
   2       seems to me that it makes more sense for me to say                    2       by any scheme enforced for the making or recording of
   3        liberty to apply, but with all the caveats that I have               3       the transcript .”
   4       already expressed.                                                    4           So that’s the rule which gives effect to the
   5    MR WEEKES: Master, it would be a matter then of making sure              5       proposition that if a hearing takes place in public
   6       that it was drafted so that the liberty to apply was                  6       a member of the public is entitled to apply for
   7       making it clear that we had the opportunity to make −−                7       a transcript of that hearing, provided they pay the fee
   8    MASTER DAVISON: No doubt in drafting the preamble to the                 8       for the transcript itself .
   9       order, which will follow today, you will be clear about               9   MASTER DAVISON: So you want me to modify that?
  10       what I have said.    I don’t think there is any difference           10   MR WEEKES: Master, if I can next take you to an authority
  11       between you and Mr Willan on it.                                     11       which deals with this slight odd conundrum about when
  12    MR WILLAN: No, I fear that −− and I appreciate we don’t                 12       you have a deposition hearing in public , how you make
  13       want to get into this ping pong. Trying to draft                     13       use of the transcript . That is in an authority in our
  14       a principle as to when it can be triggered is going to               14       bundle which is tab 4, Master.
  15       be I would have thought insuperably difficult . Your                 15   MASTER DAVISON: Yes.
  16       comments have been recorded on the transcript. I have                16   MR WEEKES: Master, I do apologise, I should have answered.
  17       accepted that we would certainly need to show good                   17       The answer to your question, Master, is yes, we ask you
  18       reason. My learned friend said −−                                    18       to make an order which gives effect to the consequence
  19    MASTER DAVISON: All I meant to say was it would be dealt                19       of 34.12 being read together with 39.9.
  20       with on the same footing as a fresh application , and                20           Master, tab 4, this is a decision of
  21       that is all I need to say.                                           21       Mr Justice Floyd, as he then was, in North Shore
  22    MR WILLAN: Certainly, and I have no objection no that.                  22       Ventures and Anstead Holdings. The relevant part of the
  23    MASTER DAVISON: Was there anything else?                                23       judgment is at paragraph 29, which is page 2273.
  24    MR WEEKES: Yes. We need to seek a direction, which is an                24   MASTER DAVISON: Yes.
  25        inevitable consequence of 34.12, in relation to use of              25   MR WEEKES: ”The second part of the application is founded

                                        178                                                                            180




Opus 2                                                                                                                                 transcripts@opus2.com
Official Court Reporters                                                                                                                       0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        48 48
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                              Day 1




   1       on CPR rule 34.12. This rule provides that the product                1       purpose.”
   2       of an examination as to assets cannot be used for any                 2           So, Master, we do seek that direction, but there is
   3       purpose other than the purpose of the proceedings in                  3       a further point which needs to be made, so that nobody,
   4       which the order was made. There is no dispute between                 4       including anybody who is observing the proceedings, is
   5       the parties as to this . Moreover, Mr Machel recognises               5       under any doubt as to what the word ”deposition” means
   6       that collateral use by the claimant of the transcript                 6       in rule 34.12. And that, Master, is very pithily
   7       could amount to contempt of court.”                                   7       summarised by Mr Gee in his book, and that’s in tab 7 of
   8             Of course that applies to collateral use of the                 8       this bundle.
   9        transcript by anyone. It could amount to contempt of                 9           This is from the current edition of Mr Gee’s book.
  10       court.                                                               10       Page 814 is the part which is most relevant.
  11             The situation which Mr Justice Floyd was dealing               11   MASTER DAVISON: Yes.
  12       with was what to do with making a direction about the                12   MR WEEKES: Having set out in paragraph 23, sub 30, the
  13        transcript , in circumstances where the part 71 hearing             13       rule , Mr Gee says, 34.12, and this is between the two
  14       had proceeded in public, as this one has.                            14       hole punches:
  15             Having addressed the terms which were sought by the            15           ”It is not a complete code on the restriction of the
  16       applicant in paragraphs 30 and 31, and finding they were             16       use of depositions.”
  17       inappropriate , the judge goes on at paragraph 32:                   17           Then he goes on to say:
  18             ”There remains, however, an anomaly which needs to             18           ”The deposition under CPR rule 34.12 includes the
  19       be addressed. If the cross−examination herein is in                  19       oral answers given in this course of the examination,
  20       public , a copy of the transcript is available as of                 20       the transcript of them and any other record, including
  21       right to any member of the public. Yet CPR rule 34.12                21       counsel’s or solicitors notes or a tape recording of the
  22       provides quite generally that the use to which such                  22       cross−examination.”
  23        transcripts may be put is the purposes of the action                23           And that makes sense, Master, of course, because
  24       only. There is no provision corresponding to rule 31.22              24       there is no magic in it being recorded as a transcript
  25       which discharges the corresponding obligation in                     25       in a particular document marked ”transcript”. The

                                        181                                                                         183


   1        relation to disclosure documents, when a document is                 1       mischief which the rule is directed at is to make sure
   2       read to or by the court or referred to in a hearing in                2       that answers which are given by a witness under
   3       public . The net effect is that although a nonparty may               3       compulsion −−
   4       obtain a copy of the transcript of an examination as to               4   MASTER DAVISON: I think that is what anybody would call
   5       assets conducted in public, it may only be used by                    5       a deposition.   I don’t think that is contentious.
   6       a third party for the purposes of proceedings to which,               6   MR WEEKES: No, Master. I had hoped not. But the reason
   7       by definition , he is not a party.”                                   7       I am belabouring the point is that of course there are
   8             The judge goes on to say that that anomaly is not               8       people here taking notes, and they need to understand
   9       a consequence of the judge’s construction.    It is the               9       that they couldn’t leave this building and start using
  10        effect of the rules .   In paragraph 34, the judge goes             10       those notes.
  11       on:                                                                  11   MASTER DAVISON: Because everything they have noted is part
  12             ”It is however difficult to see what a nonparty                12       of Mr Cramer’s deposition.
  13       could do with a transcript within use permitted by rule              13   MR WEEKES: Indeed.
  14       34.12. One possibility is an application to be joined                14   MASTER DAVISON: Yes.
  15       as a party, but I think it unlikely that there would be              15   MR WEEKES: So they couldn’t, for example, publish those
  16       any such application by a nonparty in this case.”                    16       notes on the internet or take any other steps in
  17             Obviously the same here too.                                   17       relation to them because that would be in contempt of
  18             ”In the present case I think it would be right, as             18       court. They are only entitled to use notes made of
  19       Mr Machel suggested, for me to direct that the file be               19       today’s deposition for the purposes of the proceedings
  20       marked with an indication that copies of the transcript              20       to which they relate.
  21       can only be obtained for use for the purposes of the                 21   MASTER DAVISON: Yes.
  22       present proceedings. Notice of that direction can be                 22   MR WEEKES: Master, it is not some curiosity, as
  23       given to the court transcription service . That will                 23       Mr Justice Floyd said. That is simply the effect of the
  24       enable the matter to be referred to a judge in the event             24       rule . But it is important that everybody understands
  25       of a request which is not clearly for permitted                      25       that that is the effect of the rule .

                                        182                                                                         184




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        49 49
                                                                           of 62
                                                                              of 62
November 17, 2020                                  Vale S.A. V. BSG Resources Limited (In Administration)                                             Day 1




   1    MASTER DAVISON: Yes.                                                     1       any application or prior notice, to grant a contra
   2    MR WEEKES: Master, with that in mind, what we would suggest              2       mundum injunction about the use of notes backed by
   3        is that it specifically be made clear, Master, in your               3       a penal notice, in circumstances where there has not
   4       order, and potential wording could be along the lines                 4       been any proper consideration of whether that is
   5       of: ”Subject to any further order of the court, any                   5       a proper balancing of article 10 and article 6 rights .
   6        transcript of the deposition, including any notes made               6           Now, frankly, I am not interested in arguing.    It is
   7       of the hearing, shall only be used for the purposes of                7       not my fight. But to ask the court in the modern
   8       these proceedings.”                                                   8       climate, to grant an injunction , effectively , backed by
   9    MASTER DAVISON: Which is the order that Mr Justice Floyd                 9       a penal notice is wrong, in my submission. The rule is
  10       made?                                                                10       there. No objection at all to you directing that the
  11    MR WEEKES: Indeed, except he didn’t add ”notes made by the              11       file be marked that if anyone seeks a copy it should be
  12        parties ”.                                                          12       referred to a judge for them to consider the impact of
  13    MASTER DAVISON: You just want an absolutely crystal clear               13       rule 34.12. But anyone who is here will have heard
  14        definition of deposition.                                           14       reference to rule 34.12. I am not sure there are any
  15    MR WEEKES: Absolutely, Master. Then we would suggest that               15       non−lawyers present in the room as observers anyway.
  16       in those circumstances it is appropriate that a penal                16       I do suggest that granting the sort of order that my
  17       notice be attached, because Mr Justice Floyd noted of                17       friend is asking is a bit wrong in principle , and
  18       course breach of that prohibition is actually a contempt             18       certainly insofar as he is trying to get restrictions on
  19       of court. So third persons −− I am sure it is not an                 19       the use of documents beyond what is actually in the
  20       issue for the claimant, but of course third parties need             20       rule .
  21       to know that the consequences of a breach of the order               21           Master, there are complications. One of the
  22       are potentially penal.                                               22       accepted implicit exceptions, for instance, is you can
  23    MASTER DAVISON: Yes. All right. I will just turn to                     23       always use the material for the purposes of deciding
  24       Mr Willan and ascertain how much of this is −−                       24       whether to make an application for permission for
  25    MR WILLAN: I am not sure it is really a matter for me in                25       collateral use. In a sense that goes without saying,

                                        185                                                                         187


   1       many ways.                                                            1       because if you couldn’t use it for the purpose of
   2    MASTER DAVISON: No.                                                      2       deciding whether you wanted to make an application to
   3    MR WILLAN: In some ways it is more a matter for if you like              3       use it for that to be permitted to use it for another
   4       public interest that −−                                               4       purpose, under rule 34.12.2C, it would be practically
   5    MASTER DAVISON: There is a bit of a tension isn’t there                  5       impossible ever to make that application, because you
   6       between 34.12 and 39.9?                                               6       wouldn’t be able to read the transcript for the purposes
   7    MR WILLAN: There is. There is undoubtedly a tension. It                  7       of deciding whether there is material in it that you
   8        is in some ways hard to reconcile with what is the                   8       need to rely on or that makes it worth applying to the
   9       modern approach, that anything heard in open court,                   9       court for permission. Let me take an example. Again,
  10       there is a legitimate interest in the public knowing and             10       not my fight. But the joint administrators. They have
  11       using to hold the justice system to account, but that is             11       a representative sitting here today. They are very
  12       not an argument for me. That is an argument for whoever              12       likely to want to think about: Do we want to use the
  13       may want to make it in due course, assuming anyone has               13       answers that have been given for the conduct of the
  14       any interest at all in what has been said today.                     14       joint administration? Now, prima facie that is not for
  15            But all I would say, Master, is I have no objection             15       the use of the proceedings in which it has been taken
  16       on my part to the direction, sorry , the marking on the              16       but I would have thought they have a very good shot
  17       court file , which Mr Justice Floyd envisaged. So he                 17       under rule 34:12.2 (c) of getting permission, given that
  18       said to direct that the file be marked with an                       18       it would be consistent with the purpose of this hearing
  19       indication that the transcript can only be obtained for              19       which is ultimately for realising the benefit of the
  20       use in the present proceedings. That is fine . That is               20       judgment granted by the court and ensuring that it is
  21       not an injunction against anyone. That is a direction                21       paid.
  22       as to what is on the court file , and if someone tries to            22           But it must be possible for them to consider the
  23       access it , as he points out, it will get referred to                23       transcript for the purpose of deciding whether to make
  24       a judge to decide what to do with it.                                24       that application , and an injunction backed by a penal
  25            I am very wary −− you caught me on the hoof without             25       notice that they can’t use the transcript for any

                                        186                                                                         188




Opus 2                                                                                                                                transcripts@opus2.com
Official Court Reporters                                                                                                                      0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        50 50
                                                                           of 62
                                                                              of 62
November 17, 2020                                    Vale S.A. V. BSG Resources Limited (In Administration)                                            Day 1




   1       purposes other than these proceedings would prima facie                 1       decide whether that is proper or not and, indeed, if
   2       stop them doing that.                                                   2       they need to be warned and query if they need to be
   3           But, master, ultimately my submission to you is the                 3       warned with a penal notice, that there are until such
   4       rule is there. You can direct that it be marked on the                  4       permission is granted restrictions on the use of it .
   5        file , so if anyone tried to get a transcript that it                  5           But as I say, ultimately the question is should you
   6        will be referred to you. Those who are in court have                   6       go further than rule 34.12 and grant what is, in effect ,
   7       heard the discussion of rule 34.12 −−                                   7       a form of reporting restriction order, ie an injunction
   8    MASTER DAVISON: But that would be in conflict with what you                8       against the world that they may not use any materials,
   9       have just said , which is that someone might want to                    9       backed by a penal notice. My submission is no. The
  10       consider the transcript for some purpose prior to or                   10       rule is there.   It is not a question of you granting now
  11        collateral to the present proceedings.                                11       some exceptional injunction going beyond the rule.
  12    MR WILLAN: I suppose there are two options. One is −− take                12   MASTER DAVISON: Thank you very much, Mr Willan. Did you
  13       the joint administrators. They have a representative                   13       want to come back?
  14       here who has taken a note. They may want to look at                    14   MR WEEKES: Yes, Master if I may. First of all, we are not
  15       that note −−                                                           15       seeking to go any further than rule 34.12. As you
  16    MASTER DAVISON: I tell you what. I was just wondering                     16       yourself indicated , all we are doing is simply giving
  17       whether it might be more consistent with the open                      17       effect to the meaning of the word ”deposition”. And the
  18        justice principle if I were to say that for the purposes              18       reason for referring to it in terms of notes of the
  19       of rule 39.9. (3) I should treat the hearing as having                 19       hearing is so that it is clear to anybody who is not
  20       been held in private . So that would require an                        20       a lawyer, who has taken such notes, as to the use to
  21       application by anybody interested for an order releasing               21       which they can be put. So all we are seeking is an
  22       the transcript , as it were.                                           22       order which clearly records the effect of a rule of the
  23    MR WILLAN: The difficulty with that, Master, in my                        23       CPR. So I am not seeking an injunction. I am not
  24       submission is that the rules in relation to private                    24       seeking an injunction contra mundum. I am simply
  25       hearings have changed so that you can only do that not                 25       seeking an order which states in plain language the

                                       189                                                                             191


   1        if you like as a matter of convenience, and I don’t                    1       effect of rule 34.12.
   2       mean −− I am using that as shorthand.                                   2           Secondly, master, one should not overstate this .
   3    MASTER DAVISON: Yes, you said in your skeleton.                            3       One could always make an application, that’s what rule
   4    MR WILLAN: It has got to be strictly necessary, in the                     4       34.12 subparagraph 2 provides. So all we are doing here
   5        interests of justice , and having conducted the hearing                5       is putting in place a record of what 34.12 (1) provides,
   6       in private and in public −− I am not sure that                          6       and any person has a right to make an application for
   7        retrospectively if you like it can be strictly                         7       use of the transcript , and of course they are to make
   8       necessary, but if you were to direct that any attempt to                8       that application on notice and have to indicate the
   9       access the transcript would be referred to a judge,                     9       reason to which they wish to use it , and then the court
  10       which is effectively what Mr Justice Floyd did, then in                10       can consider that, and if the court considers it
  11        practical terms it will have to come before you before                11       appropriate tends to make −− will make an order on terms
  12       anything, a transcript will be released .                              12       as to how it can be used.
  13           As I say, there are two scenarios where this really                13           The third point, with respect to my learned friend,
  14        arises . The first is the joint administrators for                    14       is simply a straw man. To suggest that there is some
  15       instance have notes. They may look at those and decide                 15       difficulty associated with whether or not one can use
  16       ”We want to make an application under 34.12”, and they                 16       notes of a hearing for the purpose of considering
  17       shouldn’t be prohibited from looking at their notes for                17       whether to make an application under rule 34.12 (2).
  18       that purpose. Or they may seek a transcript for                        18       One can always use one’s notes or documents which are
  19       deciding whether they want to make that application, but               19       disclosed in the course of the proceedings for the
  20       in that situation it seems to me that if you have given                20       purposes of considering whether to make an application.
  21       the direction envisaged by Mr Justice Floyd, that the                  21           Of course the standard time in which it comes up is
  22       consequence is they would have to write to you and say:                22       when a party gives disclosure under CPR part 31, and
  23       ”Please may we have a copy of the transcript to decide                 23       then the recipient of the disclosure considers they wish
  24       whether we want to make use of it, to make an                          24       to use that disclosure for the purpose of parallel
  25       application to make an use of it”, and you can then                    25       proceedings.

                                       190                                                                             192




Opus 2                                                                                                                                  transcripts@opus2.com
Official Court Reporters                                                                                                                        0203 008 6619
        Case
          Case
             1:17-cv-02726-JFK-OTW
                1:19-cv-03619-VSB Document
                                    Document
                                           74-19
                                             249-2Filed
                                                     Filed
                                                        05/14/21
                                                           05/21/21Page
                                                                     Page
                                                                        51 51
                                                                           of 62
                                                                              of 62
November 17, 2020                                    Vale S.A. V. BSG Resources Limited (In Administration)                                                      Day 1




   1            Of course they are entitled to consider that                       1
   2        disclosure for the purposes of considering whether to                  2                            I NDEX
   3       make an application to use the documents. That’s                        3   MR DAG LARS CRAMER (affirmed) ........................2
   4       completely standard. Otherwise it would be impossible                   4   Examination by MR WILLAN       ........................2
   5       to use a document disclosed in one set of proceedings                   5
   6       for the purposes of another set of proceedings.                         6
   7            So that is not a difficulty at all . That is simply                7
   8        illusory .                                                             8
   9            What we say, Master, is that the first part of the                 9
  10       direction we seek in relation to transcripts doesn’t                   10
  11       appear to be controversial .   In relation to the second               11
  12       part, to which my learned friend takes some objection,                 12
  13       we say all that is doing is recording what the rules                   13
  14       provide anyway, for making sure that nobody is labouring               14
  15       under any doubt at all in relation to it .                             15
  16    MASTER DAVISON: Thanks.                                                   16
  17            So what I will do is as follows : I will say that                 17
  18       there should be a preamble to the order which makes it                 18
  19       clear that ”deposition”, as that expression is used in                 19
  20       rule 34.12, includes all of Mr Cramer’s evidence,                      20
  21       including his oral answers to questions, and I will say                21
  22       in the body of the order that any application under rule               22
  23       39.9 (3) is to be referred to a judge or master.                       23
  24            I won’t be more specific than that because I don’t                24
  25       want to fetter the judge or master in the order that                   25

                                        193                                                                          195


   1       they may wish to make as a result of any application                                                      196
   2       coming forward.
   3            I won’t make a wider order than I have indicated.
   4       I certainly won’t make what amounts to an injunction
   5       against all the world and I won’t endorse the order with
   6       a penal notice either .
   7    MR WEEKES: Thank you, master.
   8    MASTER DAVISON: So, Mr Willan, no doubt you will take
   9       carriage of drawing up the order, will you, and email it
  10       to me?
  11    MR WILLAN: I will.
  12    MR WEEKES: Master, I did say I would briefly take
  13        instructions from Mr Cramer in relation to the new
  14       application point.
  15    MASTER DAVISON: I have already ruled on that. That’s just
  16       a matter of mechanics. I’m sorry, I don’t mean −−
  17    MR WEEKES: I am content, Master, thank you.
  18    MASTER DAVISON: Thank you all very much. Thank you,
  19       Mr Cramer. That went much more smoothly than either of
  20       us I think were expecting.
  21    A. Thank you.
  22    (4.40 pm)
  23                       (The hearing concluded)
  24
  25

                                        194




Opus 2                                                                                                                                            transcripts@opus2.com
Official Court Reporters                                                                                                                                  0203 008 6619
                Case
              Case    1:19-cv-03619-VSB Document
                   1:17-cv-02726-JFK-OTW         74-19
                                          Document 249-2Filed 05/14/21
                                                           Filed 05/21/21Page 52 52
                                                                           Page  of 62
                                                                                    of 62
November 17, 2020                                                Vale S.A. V. BSG Resources Limited (In Administration)                                                                                         Day 1




                                 128:3 154:14 155:8 156:3       137:13                         146:13 155:2 170:7 180:17   arms (1) 108:21                   144:10                           135:15 136:18,23 137:6
              A
                                 159:12 173:23 177:20         aggressively (1) 33:21         answered (4) 7:10 96:5 97:1   around (12) 4:13 8:10 9:22      attend (1) 22:2                    138:4,23 139:5,11,13

ability (2) 49:13 87:14          185:18 187:19                ago (8) 74:16 104:16,16,17       180:16                        20:11 41:17 63:1 86:16        attended (4) 37:25 50:8            140:18 144:6 146:13

able (13) 12:19 29:5 44:25     add (4) 81:4 143:1 147:9         161:17 169:15 171:10,12      answering (1) 1:23              91:3 130:23 153:8 162:18        131:11 134:1                     148:19 161:18

  66:1 82:21 88:4 107:14         185:11                       agree (8) 19:7 27:7 30:11      answers (8) 110:25 115:7        170:15                        attending (1) 78:24              barnets (1) 139:2

  110:25 115:22 127:16         addition (6) 54:8 59:10          33:23 74:2,4 118:9 163:18      179:2,4 183:19 184:2        arrange (1) 16:19               attention (1) 96:4               base (1) 107:4

  146:12 163:12 188:6            73:22 113:9 128:22 151:13    agreed (11) 56:12 66:15          188:13 193:21               arrangement (13) 13:25          attractive (1) 26:14             based (11) 10:4 21:13 69:9

abnormal (2) 137:25,25         additional (9) 59:9,11,25        67:4 115:4 118:5,13,16       anticipate (1) 99:4             22:19 40:8 65:16,18 87:13     attribute (1) 174:25               114:11 116:5 128:14

absolute (1) 105:25              60:4,7 103:23 117:3            136:14 138:10,12 145:2       anybody (13) 25:17 28:11        95:18 108:17 109:21           attributed (1) 8:11                129:22 130:20 137:24

absolutely (11) 13:3 57:18       154:20 156:23                agreeing (2) 15:6 77:8           29:24 30:15 57:24 77:18       112:9,14 147:14 171:8         auditors (3) 11:12 141:25          139:9 142:16

  61:6 75:5 109:6 123:12       address (3) 14:5 70:10         agreement (36) 19:3,4,5,7        131:4 155:25 179:3 183:4    arrangements (3) 64:12            172:13                         basically (8) 6:13 74:14

  137:9 161:2 175:6              172:16                         24:16 27:7 30:11 31:25         184:4 189:21 191:19           137:1 158:21                  august (1) 39:5                    87:12 94:24 101:20 102:2

  185:13,15                    addressed (2) 181:15,19          32:10 34:19 37:8,20 42:13    anymore (1) 13:22             article (2) 187:5,5             australian (2) 120:4 122:1         117:20 119:11

academic (1) 85:17             adduced (1) 70:15                48:19 58:23 59:1,17 60:14    anyone (14) 25:20 95:9 96:8   ascertain (1) 185:24            author (1) 70:13                 basis (9) 10:14 13:21 14:13

acceleration (3) 59:13,16,23   adjacent (1) 127:1               65:21 67:3 68:13 73:8 81:8     110:9 123:11 127:7,19       aside (3) 72:10 151:24          authorised (1) 180:1               104:1 138:24 142:16

accept (6) 25:17,20 28:11      adjourn (1) 175:19               87:5 106:3,4,21 108:17         134:14 181:9 186:13,21        155:15                        authorities (2) 14:4 127:14        146:3,11 171:14

  70:21,24 176:16              adjournment (3) 71:3,11          110:20 116:13 139:17,22        187:11,13 189:5             ask (50) 2:8 3:12 4:21 17:3,8   authority (5) 4:2 11:18          bateman (1) 170:21

accepted (4) 138:19 151:13       96:15                          146:1,4 148:11 153:12        anything (20) 1:15 8:24,24      18:12,13 24:10 29:8 31:8        179:17 180:10,13               bay (1) 53:7

  178:17 187:22                adjudicate (1) 68:18           agreements (6) 37:1 51:17        29:12 35:11 36:2 43:14        40:24,24 41:5,16,17 43:24     available (1) 181:20             bdo (1) 110:1

accepting (1) 58:9             adjusted (1) 59:12               80:5,22 109:1 133:16           47:21 64:25 86:15 94:20       45:5 46:4 54:23 57:5 63:5     average (1) 103:12               became (18) 5:19 7:5 22:6

access (8) 75:10 87:15 91:5    administration (14) 18:5       agrees (1) 54:7                  105:13 106:6 133:16           65:8 67:20 69:9 72:9 86:23    avoid (1) 67:9                     51:25 54:17,21

  162:22 168:12 179:22           22:10 26:22 61:20 78:1       aid (1) 49:23                    139:13 160:4 177:15           89:24 128:3 133:2             award (2) 28:24 29:1               63:14,15,19,23 64:4,21

  186:23 190:9                   98:15 100:8 123:7 131:25     air (1) 137:20                   178:23 186:9 190:12           137:25,25 139:15,25           awarded (3) 38:9 127:7,9           65:21 80:6 106:10 141:6

accompli (1) 138:20              132:18 134:10 136:20         al (1) 90:25                   anyway (6) 72:1 73:18 95:15     144:24 147:23 149:17          aware (54) 3:16 4:10 10:25         155:6 174:9

accordance (5) 2:18 59:12        165:17 188:14                allegation (1) 165:10            96:13 187:15 193:14           165:23 166:18,20,21             22:6 23:6,11 35:10             become (13) 3:17 10:24 41:1

  83:15 106:24 110:21          administrators (42) 1:8        allegations (1) 12:1           anywhere (1) 69:12              167:10 169:11 171:16            40:6,10,23 44:17 46:12,25        42:6 46:12 60:10 70:9 81:2

account (11) 65:4,22,23 75:9     22:11 23:2,6,20 25:24 26:9   allocating (1) 8:5             apart (2) 141:4,6               175:16,19,20 177:13,15          47:3,4,9,10,17,21,23 48:1        86:3 87:12 89:7 96:9

  80:3,8,11,14 103:18            27:4,6,9 36:13,17 37:4       allocation (1) 8:7             aphrodite (1) 149:13            180:17 187:7                    50:15 57:11 58:24 60:8           104:11

  106:10 186:11                  38:1,6 40:2,10 42:8,13       allow (1) 71:21                apologies (2) 48:10 66:5      asked (21) 39:21 40:11            64:6 66:13 69:15,19 74:11      becomes (3) 42:16 84:5

accountant (3) 16:24 104:3       56:20 60:20,23 66:15 68:4    allowed (4) 55:17 56:14 69:5   apologise (3) 83:13 110:18      41:2,11 48:4,10 57:25 66:8      80:4,6 95:21 98:4                85:16

  172:10                         69:14 96:23 97:10              117:20                         180:16                        67:8 70:1 79:4 99:2 124:10      108:11,18 110:12 112:6         becoming (4) 11:25 63:1

accounted (3) 83:25              109:17,20 111:5 120:22       almost (1) 82:15               appear (6) 1:4 30:7 87:22       131:24 132:6 133:1 159:23       119:8,14 123:7 127:18            68:20 145:14

  85:12,13                       121:17 122:25 123:5 134:2    alone (1) 29:14                  131:13 179:15 193:11          162:20 169:15 175:5             134:11 139:22 142:20,23        beers (2) 90:25 122:17

accounting (7) 9:8 10:19         143:5 164:19 165:18 166:9    along (3) 69:15,23 185:4       appeared (2) 77:14 133:6        177:12                          144:12 159:19 160:24           before (35) 14:18 20:13

  11:6,8 16:15 84:18 167:6       188:10 189:13 190:14         alpha (3) 24:5 31:3,14         appearing (1) 47:14           asking (11) 1:22 19:1 22:23       161:8,22 171:2,13 174:9          22:12 23:17 31:8,17 48:11

accounts (20) 6:23 9:13        admissible (3) 66:11,16,17     already (6) 60:18 96:5 115:7   appears (5) 1:5 43:13 69:13     37:23 39:25 68:18 84:11       away (6) 116:19,24 117:17          50:12 53:25 57:5 59:5 64:6

  11:8,9 64:15,19,20 75:9      admit (1) 68:18                  146:2 178:4 194:15             82:1 87:1                     119:13 133:19 174:3             118:1 152:8 177:21               73:11 90:6 93:8 97:18 98:9

  80:1,18 100:18,22 110:2      advance (1) 69:18              also (40) 7:17 8:3,21,23       applicant (2) 32:24 181:16      187:17                        azerbaijan (1) 167:21              100:3 118:5 123:6,13,14

  141:24 150:4 158:13          advanced (1) 146:10              15:17 16:7,16 20:19 21:7     application (39) 1:14 68:21   asp (3) 59:11,12,19                                                126:12 130:16 133:7
                                                                                                                                                                        B
  162:22 168:13 171:1,21       advice (16) 6:5 16:1 19:2        37:20 40:4,5 52:2,8 56:4       70:8 89:19 105:12,14        aspire (1) 31:1                                                    134:18 137:15 146:1,5

accrued (2) 84:12 151:1          22:7 23:7 66:24 69:7           60:11 62:16 63:14 70:2         174:11 175:21 176:1,5,14    assemble (1) 44:25              b (3) 65:15 96:25 172:1            148:19 155:25 159:23

accrues (1) 84:24                132:5,6 134:9 139:11           73:13,15 74:24 78:6 79:5       177:5,6,16,18,21 178:1,20   assembling (1) 9:12             back (54) 1:7 9:17 10:3            177:1 190:11,11

accumulated (1) 98:19            142:14,18 147:15 148:1,15      87:10 88:14,18,21 90:21        180:25 182:14,16 187:1,24   assert (2) 68:9 70:22             22:11,12 24:16 38:11           beggar (1) 135:4

accumulation (1) 99:14         advise (5) 78:13 132:9,15,16     97:8 98:11 99:17 110:16        188:2,5,24 189:21           assertive (1) 165:20              42:25 47:17 57:5 58:14         beggars (1) 145:3

accurate (2) 63:25 100:23        142:9                          138:14 144:8 147:24 149:9      190:16,19,25                assessed (1) 28:18                59:7 60:22 63:3,8 68:23        beginning (5) 12:18 22:13

achievable (1) 29:20           advised (3) 22:25 78:13          154:18 158:5 161:22            192:3,6,8,17,20 193:3,22    assessment (2) 153:25 159:3       73:25 77:13 84:7 87:7            43:2 130:12 159:5

achieve (3) 28:21 29:5           142:10                       although (4) 17:14 23:4          194:1,14                    asset (38) 30:8 35:16,18,19       91:3,9 92:20 93:15 94:18       begins (2) 150:16 159:14

  151:22                       adviser (17) 19:16,21 20:2,3     61:13 182:3                  applied (3) 32:9 95:7 166:3     45:1 52:18 54:6 74:13           95:4 97:22 102:4               behalf (24) 1:4,5 5:6 11:19

achieved (4) 103:3 105:23        22:20 23:5 24:5 25:5,13      alvarez (1) 1:7                applies (1) 181:8               117:1,2,16 126:14               103:22,23,24 104:6 117:18        15:8 19:6,14,14

  107:14 175:7                   108:9 119:1 133:15 136:25    always (18) 8:18 13:21         apply (9) 68:2 175:20           127:13,16 149:10,13             122:21 124:21 125:11,13          23:5,10,12,14 24:9 32:11

achievements (2) 88:1            138:5 139:10 142:8 158:4       20:1,2,6 49:10 61:17 62:6      176:2,8 177:25 178:3,6        152:3,11 154:9,10,14            130:15 132:18 133:18             42:9,12,15 63:22 70:2

  126:10                       advises (1) 139:5                75:2 111:3 122:16 123:16       179:14 180:6                  155:19 160:21 162:12,24         135:1 136:5 140:21 142:24        106:25 110:23 122:7

achieving (1) 103:15           advising (2) 158:17 159:1        125:9 127:2 131:9 187:23     applying (1) 188:8              163:9,25 165:19,20 166:13       144:23,25 146:14 150:1           135:23 168:25

acquire (3) 73:6 124:16        advisory (1) 19:21               192:3,18                     appointed (2) 152:17 162:9      168:3,17 171:13,16 173:4        153:1 155:16 159:12            behind (9) 8:9 52:11 59:3

  149:23                       affairs (2) 107:18 175:4       amalgamate (1) 94:18           appointment (1) 98:6            175:8,9,10                      168:11 173:19 191:13             61:24 63:8 123:10,18

acquired (10) 35:22 44:19      affected (1) 160:7             ambition (3) 35:17 62:1        appreciate (3) 121:6 143:13   assets (27) 3:17 6:15 18:7      backed (4) 187:2,8 188:24          150:10 152:23

  51:1 73:13 79:5 81:25        affiliated (1) 31:24             120:19                         178:12                        19:18 44:9 57:20,20 77:23       191:9                          being (48) 4:13,15 9:10

  84:15 144:12 168:15          affiliates (1) 32:8            amicable (4) 22:14,19          approach (3) 139:18 145:7       132:2 134:23 135:2 150:19     background (8) 6:9 21:2            27:15 30:4,24 32:22

  169:17                       affirmed (2) 1:18 195:3          28:16,22                       186:9                         164:6 166:18 167:8 168:15       39:25 48:25 49:21 117:8          33:13,16,18 35:10 37:11

acquirers (1) 64:21            afraid (6) 39:15 69:11 71:1    amicably (1) 44:8              approached (2) 44:18 176:9      170:5,11,13,14,25 172:20        148:3 149:11                     48:8 69:4 70:11,12 74:19

acquiring (2) 52:21 168:3        90:7 95:15 121:21            amortising (1) 62:19           appropriate (4) 61:4 142:9      173:1,18 179:9 181:2          bad (5) 26:8,25 74:1 121:14        77:16 78:24 83:24,25

acquisition (1) 79:23          africa (2) 30:24 75:25         amount (18) 54:11 59:11          185:16 192:11                 182:5                           153:23                           84:12,13,17

acrimonious (3) 49:6 81:3      african (11) 30:25 62:15         64:14 77:9 85:17 87:7        approval (1) 122:24           assigned (3) 114:23 115:5       baker (1) 150:10                   85:12,13,21,24 86:14

  141:7                          76:24 162:3,16 164:9,16        98:13 99:16 104:5 109:17     approve (9) 3:21,25 4:3         116:14                        baku (2) 171:5,6                   100:4 116:10 123:10

across (6) 28:8 42:23 46:18      165:3 167:11,15,15             120:5 132:16 146:22            11:18 124:10 138:1,7,17     assignee (1) 120:12             balance (6) 26:5 76:21 91:1        124:10 130:14 139:10

  48:15 95:7 111:9             after (20) 1:24 12:25 27:7       151:1,3,4 181:7,9              139:16                      assistance (1) 32:24              135:12 172:7,8                   142:12 146:10 152:14

acted (3) 137:6 158:19 159:8     58:22 59:1,16 62:22 64:9     amounted (1) 22:16             approved (5) 23:6 118:16      assisted (1) 20:10              balancing (1) 187:5                154:1 160:8 162:24 163:6

acting (5) 19:14,14,20 134:7     65:20 71:10 92:16            amounts (2) 35:9 194:4           138:23 150:6,11             assists (1) 71:17               balda (3) 36:3 47:23 172:23        165:20 173:20 174:10

  136:25                         93:15,17 94:1,9 95:4         amperion (4) 162:13,17         approximate (1) 98:17         associate (1) 81:15             ballpark (2) 99:12 163:3           177:13 180:19 183:24

action (1) 181:23                106:10 112:19 130:6 156:1      165:5,7                      approximately (2) 98:14,16    associated (8) 8:4 44:15        band (1) 49:23                   belabouring (1) 184:7

actions (1) 142:19             again (19) 4:24 31:16,21       analysis (1) 99:7              april (1) 150:17                46:14 48:6 65:24 74:25        bandwidth (1) 146:23             belgium (1) 21:4

active (3) 1:9 2:25 3:1          37:3,23 59:15 75:12 86:23    andor (2) 71:21 137:9          arbitration (6) 24:20,23        134:14 192:15                 bank (20) 51:2,5 54:17 58:17     belief (1) 77:12

actively (1) 152:10              94:6 101:4 126:23 131:6      annual (1) 117:6                 25:10 137:22 173:8,9        association (2) 12:2 123:20       59:13 62:11 64:16              believe (115) 5:22 6:20

activities (3) 9:7 17:24         134:22 150:12 153:20         annuity (1) 163:6              arckem (6)                    assume (4) 18:24 23:25            65:16,19 66:14 69:14             7:17,17 8:12 11:4 14:21

  158:16                         161:10 163:14 176:6 188:9    anomaly (2) 181:18 182:8         16:11,12,14,18,21,21          90:13 139:12                    70:13 74:23 77:16 84:2           19:25 20:16,22,25 21:4

activity (4) 4:16 7:3 8:20     against (14) 18:3 110:2        another (15) 9:11 20:7 27:24   area (6) 116:17,19 127:1      assumed (1) 156:25                100:18 103:18 106:9 110:2        22:7 23:8,13

  9:14                           128:25 131:24 132:1,9          72:6 78:10 88:21 89:9,25       140:13 147:7,24             assuming (4) 8:10 113:18          135:25                           25:14,16,17,24 27:19

actor (1) 25:6                   135:25 147:14 164:14           145:17 146:5 153:19          areas (5) 46:13,16 133:7        116:8 186:13                  banked (1) 62:17                   28:12 30:5,9 32:17 33:11

acts (1) 19:21                   165:21 172:3 186:21 191:8      154:13 176:1 188:3 193:6       142:25 147:9                assurance (1) 156:23            banker (1) 122:18                  35:14,17,20,24

actual (4) 70:25 92:7 148:5      194:5                        anstead (1) 180:22             arent (2) 84:22 177:24        atrociously (1) 74:1            banking (5) 12:4,11 16:19          36:13,19,20 44:4,14 47:7

  179:2                        agenda (3) 27:8 38:2 109:22    answer (26) 5:2 10:4 13:2      argue (1) 96:8                attached (3) 51:12 82:13          64:3,17                          48:2 49:16 52:8,17 53:3,9

actually (30) 9:19 16:18,22    agent (10) 90:22,22 101:13       25:12 51:15 52:6 69:22       arguing (1) 187:6               185:17                        banks (1) 51:4                     54:9 56:3,16,24 65:16 75:3

  28:25 30:12 42:19 56:5         102:3 103:3,13 104:8           83:12 93:17 95:24            argument (3) 95:24            attachment (1) 123:19           barnet (31) 19:12 21:7 22:7        76:1 77:25 79:2,10

  61:19 70:19 71:4 72:12,17      107:20 109:23 112:3            101:21,22 102:1 126:3          186:12,12                   attempt (4) 18:9 63:16            23:1 30:15 31:9 40:24 53:4       82:6,9,17,25 84:14 86:16

  85:23 87:18 88:3 89:6 92:9   agents (2) 105:21 111:19         131:17 133:11 134:7,12       arises (1) 190:14               166:7 190:8                     78:13,16 82:1                    88:22 89:21 90:2 91:11

  97:1 110:19,22 126:16        aggressive (4) 14:3,5 33:19      135:3 138:17,19 145:10       arising (2) 96:19 175:22      attempts (3) 62:22,22             133:5,9,19,25 134:6,9            92:11 93:8 94:12,14,15,20




Opus 2                                                                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                                                                         0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 53 53
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                                                            Day 1




  95:18 98:18,19,23,24          board (26) 2:8,12,14,25,25        98:11,23,25 99:17            cancellation (1) 120:7          chasing (1) 38:2                  81:5 87:13 106:15 108:16      conflict (2) 22:13 189:8
  99:15,22 100:1,12,20,23         3:20,21 31:5 49:22 54:1         100:4,7,11 118:12,13,18      candidates (1) 127:20           check (3) 21:1 63:3 173:19        145:18 148:4,7 151:21         confronted (1) 17:6
  101:7,7 103:12 107:16           80:25 95:7 118:16,18            119:1,8,15,17 123:20         cannot (2) 129:13 181:2         chefs (1) 42:21                   161:20                        confused (1) 52:17
  108:8 110:16,17 112:2           124:9 138:10 140:11             128:18 132:10,15,16,16       cant (13) 66:17 67:1,10         chief (1) 63:15                 commercially (8) 25:25          confusing (2) 20:3 24:2
  118:17 120:25 122:4 123:2       146:18 147:1,4 154:7            133:15,20,21 134:5,9,9         72:13 89:17,23 101:25         children (4) 155:14 156:7         62:12 84:9 91:10 119:9,15     confusion (1) 55:10
  126:6 130:22 131:20             156:9,11,25 161:18 169:10       136:19,24 137:5,11,18          104:3 113:3 135:4 145:3         157:13 160:3                    126:8 138:13                  conjunction (1) 98:15
  134:13,17 135:22 141:2        boards (1) 49:25                  138:2 139:10,25                177:4 188:25                  chinese (2) 30:8 175:6          commission (4) 105:2,6,7        connected (4) 40:7
  146:5,12 147:18 149:6         bobby (1) 42:11                   140:1,6,6,16,20,24           canvas (1) 46:22                choice (1) 56:13                  109:5                           47:10,19,24
  151:20 152:1,6 158:3,5,9      bodin (1) 119:4                   141:11,18,24 142:21          cap (2) 161:23,25               choose (1) 87:17                commissioned (1) 158:15         connection (2) 38:17 133:5
  162:11,16 166:1,13 167:18     body (5) 113:21,24 116:18         143:16,17 144:2,8            capacity (7) 4:5 48:17,21       chooser (1) 135:5               commit (1) 117:22               connections (1) 133:1
  171:12 173:13,19                126:24 193:22                   146:15,17 147:22 148:21        120:12 134:5 138:18 159:9     choosers (1) 145:3              committed (3) 32:3 64:7         conscientious (1) 161:19
believed (1) 22:13              boils (1) 106:22                  149:2,24 152:3,5,8,17,25     capital (22) 6:16 8:20 9:7,10   christmas (1) 91:4                73:20                         consent (5) 66:11 67:11
bell (1) 17:10                  bona (1) 139:14                   155:6,22 156:12,20 157:10      14:24 44:25 72:15,18          chronology (2) 5:3 63:2         commodities (1) 34:22             153:10,15,16
belong (1) 133:4                bonnant (2) 15:16 50:14           158:19,20 160:6,13,22,25       104:7 117:22 151:4 171:24     chunks (1) 87:6                 companies (47) 3:15 4:22,23     consequence (4) 178:25
belonged (1) 35:19              bonus (3) 128:10,16,22            161:10,12,13,14,16             172:5,8,14,18,20,24           circumstances (14) 4:7 11:23      5:5 6:15,25 7:1,2,16            180:18 182:9 190:22
belongs (1) 149:21              book (5) 175:25 179:6,19          162:4,6 166:15                 173:2,4,17,24                   66:9 68:11 70:4,12 86:1         8:2,2,8 9:9,15 10:12,25       consequences (1) 185:21
below (1) 94:21                   183:7,9                         167:7,16,17 169:1,1,4,6      capture (2) 114:17 116:9          93:18 104:14,15 143:14          12:16,17 14:1 15:2,24,25      consider (10) 123:6 132:21
benchmark (2) 119:8 128:24      books (3) 85:13,14 109:23         170:20 171:1,5               capturing (1) 166:2               181:13 185:16 187:3             16:3 17:13,15,16 20:5           137:10 140:4 146:18
benchmarking (1) 119:14         boom (1) 149:22                   172:2,4,15,17 173:11,14      card (2) 128:2 153:19           cirdi (1) 24:20                   26:19 31:25 38:19 41:8          187:12 188:22 189:10
beneath (1) 149:7               border (1) 149:14               bsgroctea (1) 117:16           careful (4) 32:22 101:17        citizenship (1) 21:10             46:14,24 47:15,24 48:6          192:10 193:1
beneficial (2) 38:12 48:11      bore (1) 164:25                 bsgrs (23) 18:6 27:18 28:24      141:17 166:21                 claimant (3) 178:1 181:6          62:18 80:1 92:18 102:16       considerable (1) 34:20
beneficiaries (4) 19:17 130:1   boroma (14) 81:7,9 94:18          30:6,10 41:24 54:1 69:14     carl (2) 122:16,16                185:20                          133:15 140:14 158:24          consideration (5) 107:1
  155:14 160:3                    119:19 123:13,22,23             93:9 96:22 97:9,22 98:3      carriage (1) 194:9              claims (2) 18:1 24:19             159:2 169:8 174:4 175:4         120:22 122:24 175:22
beneficiary (3) 41:7 44:9         124:16 125:10 126:20            134:23 135:2 140:9 155:24    carry (2) 139:2 151:15          clarify (1) 109:18              company (72)                      187:4
  158:11                          127:1,6,18,20                   156:2,3 158:13,15 159:8      carve (1) 29:16                 class (2) 154:9,10                5:12,13,20,22,23              considered (2) 148:14 152:10
benefit (9) 22:19 30:4 77:22    borrower (2) 150:20 151:4         160:7                        cases (1) 86:10                 clause (8) 24:15 25:1,3           6:1,2,4,5,8,21,24 7:12        considering (9) 57:19 93:20
  110:10 116:14 118:14          both (11) 51:20 62:17           buchanan (1) 41:23             cash (3) 73:11 80:16 163:25       31:22 32:2,5 36:6,21            10:15 11:3,10,11 14:19          121:17 123:2 147:25
  127:5 137:20 188:19             66:12,13 77:8 109:12          building (1) 184:9             cashflow (2) 34:16 61:25        claw (2) 77:13 84:7               15:18,20 16:7,10                155:20 192:16,20 193:2
benefited (1) 78:4                118:10 139:9 153:10,16        bulk (4) 9:1,6 114:19 115:18   cashflows (4) 51:18 100:22      clawback (2) 56:16 117:15         17:8,9,20,22 21:5 44:14       considers (2) 192:10,23
bent (1) 90:7                     179:1                         bundle (29) 18:14,15 38:25       103:23 153:6                  clean (1) 76:20                   46:21,25 47:6,10 64:15        consignment (5)
beny (15) 19:10,13,20 22:6      bottom (6) 51:13 55:23            41:16 54:23 55:1,12          casualties (1) 49:12            clear (24) 14:9 38:22,24 42:8     65:17,19,24 66:1 92:5,9,13      101:2,3,10,19,24
  25:18 26:12 43:7 53:4           74:12 156:19 167:14             65:9,11 66:9,19 67:9,12      catalyst (1) 44:22                50:21 57:19 64:22 75:5          94:10 95:21 101:9 104:24      consistent (5) 89:1 92:4
  131:15,16,19 141:23 142:4       168:23                          72:9,13 86:23 97:12          catch (1) 85:19                   91:25 95:25 100:21 102:18       106:22 107:25 112:6 120:5       177:3 188:18 189:17
  159:21 160:16                 bouncing (1) 91:3                 106:12,17 124:2 150:3        categorically (1) 89:22           118:11 129:10 135:10            124:13 127:18 131:25          consortium (4) 30:8 35:20
bermuda (1) 46:7                box (2) 18:14 176:22              156:17 159:25 164:12         caught (1) 186:25                 138:16 143:11 175:6             132:18 140:1,7 145:7            168:11 175:7
best (21) 2:20 15:21 48:7       breach (2) 185:18,21              166:20 167:1 171:17          cause (6) 44:3,13 48:1 79:1       178:7,9 185:3,13 191:19         149:5 161:23 162:12,23        constant (1) 109:15
  50:25 51:15 53:16 55:6        break (5) 45:25 46:2              180:14 183:8                   134:13,23                       193:19                          164:15,15 167:18,20,20        constantly (1) 112:23
  63:18 87:14 99:2 100:20         144:17,18,21                  bundles (6) 18:13 55:3         caused (1) 97:22                clearer (1) 60:15                 168:25 169:3,21 170:24        constellation (2) 40:22 82:12
  106:2 109:3 112:25 113:1      breaking (2) 148:7 167:17         130:12 155:11,16 157:14      causes (1) 141:2                clearly (6) 47:15 129:13          171:23 172:19 173:5,15        construction (1) 182:9
  116:9 133:11 137:10           brett (2) 63:14,14              burden (1) 145:15              caveat (2) 7:18 137:14            146:8 157:5 182:25 191:22     comparable (1) 86:9             consult (3) 26:17,25 160:6
  147:22 168:4 175:3            brian (1) 48:13                 burford (2) 135:8 145:5        caveats (2) 121:7 178:3         clever (1) 48:8                 complaint (2) 26:2 158:17       consultant (8) 20:17,18
better (5) 30:10 61:15 73:11    bribery (1) 10:23               business (26) 10:14 30:1       cease (1) 11:21                 client (3) 176:21 177:4,19      complete (4) 36:23 76:23          108:2,7 111:17,19 112:3
  76:23 77:13                   brief (7) 1:11 24:8 48:25         41:15 45:18 62:24 63:23      ceased (1) 13:17                climate (1) 187:8                 117:4 183:15                    122:19
between (46) 2:23 7:15 8:13       49:1 100:6 104:20 149:17        74:15,16 81:1 83:4 84:24     cents (1) 57:22                 clipping (1) 163:7              completed (1) 36:20             consulted (1) 26:7
  14:15 27:7 29:12 34:14        briefly (7) 30:22 31:21 63:14     87:11 88:10,11 91:21 94:6    ceo (7) 5:18 13:10 17:18,20     close (11) 31:2 41:25 49:9      completely (8) 5:9 29:16,18     contact (3) 23:1,21 161:4
  44:23 45:6 46:24 50:16          101:21 128:3 139:25             107:17 110:24 112:5            49:10 122:13 142:1              61:8 85:25 86:8 131:12          38:22 77:1 146:10 176:14      contempt (4) 181:7,9 184:17
  52:9,17 53:22 54:18 58:2        194:12                          131:13 135:19 140:17         certain (15) 3:4,9,11             139:8 142:12 148:19 168:9       193:4                           185:18
  65:17 68:13 73:20 80:25       bright (1) 88:3                   141:4,5 153:15 156:4           4:11,12,25 5:9,19 10:20       closed (1) 75:18                complex (1) 153:7               content (1) 194:17
  96:22 101:23 102:12           bring (1) 91:9                  businesses (8) 3:2,6 4:16        38:3,4 49:3 120:7 144:6       closely (1) 74:25               compliance (2) 2:17 11:2        contentious (1) 184:5
  103:14 106:4,21,21 114:15     british (1) 21:9                  82:12 83:6 93:4,6 149:24       167:8                         closer (2) 85:3 147:18          complicated (11) 14:4 24:1      contents (4) 66:18 69:2,10
  120:6 128:1 131:15,17         broad (8) 85:21 105:16          bust (3) 62:18 88:2 170:16     cfo (1) 141:18                  code (1) 183:15                   29:3 42:16 59:8 68:11           70:12
  134:8 142:6,14 143:16           112:14 113:5,15,16,16         busted (4) 152:22              chain (4) 101:20 102:7,16       cohen (4) 24:3 26:11,13           129:11 138:14 140:12          context (14) 6:25 21:24
  146:8 153:21 156:12,20          114:2                           153:2,14,19                    124:15                          111:6                           148:2 153:17                    40:15 44:7 45:11,13 70:17
  160:13 163:24 178:11          broadly (4) 13:12 31:23         busy (1) 126:21                chairman (1) 142:1              coincidence (1) 134:21          complications (1) 187:21          82:24 92:11 103:2 130:9
  181:4 183:13 186:6              33:25 104:15                  buy (3) 101:11 109:1 132:8     challenge (1) 17:4              collateral (8) 66:24 67:1       compounded (1) 163:19             139:10 141:18 158:13
beyond (9) 12:20 17:5 43:13     broken (1) 65:1                 buyer (1) 57:16                challenges (5) 5:8 12:1 52:2      68:3 71:20 181:6,8 187:25     compromise (1) 78:3             continue (1) 154:7
  46:15 98:10 123:9 127:18      brotherinlaw (1) 104:25         buyers (3) 56:10 108:22          87:24 137:19                    189:11                        compulsion (1) 184:3            continued (1) 125:22
  187:19 191:11                 brought (6) 27:15 84:20 93:5      170:18                       challenging (2) 86:3 113:23     collating (1) 9:9               conatus (54) 83:19 87:11        continuing (1) 80:24
bh (1) 15:2                       110:7 146:7 164:13            buys (1) 101:9                 champion (1) 63:4               collect (1) 29:1                  88:10 89:18 91:17             contra (2) 187:1 191:24
bhp (2) 35:19,19                bsg (26) 6:16,16,16 8:20        bvi (2) 5:20,22                chance (1) 177:12               collects (1) 106:25               100:19,20                     contract (16) 7:11,13,19,21
bias (1) 109:21                   9:7,10,10,11 26:21,21         bylaws (1) 49:16               chanel (1) 177:11               colourful (1) 168:21              101:2,2,9,13,15,18,23           14:15,21 15:1 19:21,23
bid (6) 167:12,15,16              55:23 167:19 170:23                                          change (6) 13:20,20 34:13       column (1) 39:10                  102:8 103:18 105:6,12           100:10,13 101:22 115:4
                                                                               C
  168:5,8,9                       171:21,23                                                      35:4 140:14 157:18            combination (1) 148:16            106:4,6,9,21,25 107:18,24       122:23 136:9 148:5
bidding (4) 142:22 146:16,17      172:5,8,14,18,20,24,25        c (1) 188:17                   changed (6) 7:18 15:1 20:4      come (34) 15:9 22:14 43:9         108:3,5,6,10 109:4,10,12      contracted (1) 141:21
  168:7                           173:2,4,23,25                 calculation (3) 59:12,19         61:21 137:1 189:25              46:18 48:15 49:25 53:1          110:10,14,19,23 112:6,7       contracts (4) 7:15 15:4
big (8) 9:22 13:15,20 94:14     bsgr (211) 1:23 2:9 3:3,22        116:5                        changes (4) 17:5 115:3            61:18 63:18 67:8 68:23          114:23 115:10,18 116:2,16       36:24 148:17
  113:20,24 136:7 164:24          4:6,18,19,22 5:6,10,11        calculations (1) 99:6            138:21 141:13                   69:15,22 71:5 74:6 83:19        117:10,12,14 120:9,11,14      contractual (3) 20:20 136:25
bigger (1) 62:5                   7:4,5,5,15,23 8:11,23,24      call (9) 12:13 82:4            changing (1) 61:21                90:9,9 93:15 95:4 111:8         121:1,12 123:15 124:14          158:21
billion (3) 34:17 132:14          9:19 11:19,22 12:2              143:16,19,21,25 146:14       charge (3) 52:15,17 54:10         122:21 129:3,8 132:7            174:11                        contributor (1) 74:20
  145:22                          14:15,24 15:7,8,20 16:6,12      147:12 184:4                 charges (1) 180:1                 134:22 136:5 149:17           conatuss (2) 106:24 110:21      control (5) 17:5 80:8,13,16
billions (15) 34:25               18:2 19:6,11,15,16,21         called (26) 14:19 16:23        charity (1) 105:18                153:18 155:24 157:11          concern (2) 28:23 56:11           113:3
  35:5,6,6,7,7,7,8,8,9 132:19     20:15,18,22,25 21:5,16,22       19:12 23:23 35:16,21         chartered (69) 51:2,5,7,21        173:23 190:11 191:13          concerned (4) 87:20 176:15      controlled (3) 27:5 64:16
  136:11,15 175:1,11              23:5 24:13,14,19 25:5,9,12      46:7,21 47:6 53:5 63:7,13      52:9,23,25 53:7,22            comes (8) 102:15 115:18,19        179:21,22                       80:4
binding (3) 19:3,4 36:24          26:1,14,19 27:21 28:14,16       64:24 81:16 82:18 88:20        54:7,12,17 56:13 57:7,21        116:1 156:2 161:20 169:19     concerns (1) 134:24             controls (1) 26:23
bit (15) 17:10 20:2 22:4          29:5,10 31:25 32:11 33:22       90:17 112:6 124:13             58:8,11,12,18 60:8,9,12,16      192:21                        concession (3) 36:9,11          controversial (1) 193:11
  29:23 42:16 46:4 130:15         36:10,12,12 42:9,15             140:7,19 144:13 161:23         61:2,7,16,22,23               comfortable (5) 10:2 123:5        137:15                        conundrum (2) 154:17
  149:22 153:3 155:10             45:14,19 46:11,13,25            162:13 169:9 173:5             62:3,7,11,17,21 64:16,17        147:20 148:8,8                concluded (4) 68:13 143:16        180:11
  159:4,5 163:2 186:5             47:18 50:22,24                calvados (3) 164:2,3,14          65:3,13 66:14 68:4,19         coming (6) 14:6 16:2 22:19        177:10 194:23                 convenience (1) 190:1
  187:17                          51:8,13,22,24 52:2,5,9        came (14) 10:23 13:7 28:8        69:14 70:13 71:21 73:21         121:23 135:1 194:2            conclusion (1) 143:24           conventional (1) 135:7
bits (1) 7:6                      53:22 54:4,7,19 56:14           31:13 33:13,20 53:3 129:3      74:14,23 75:16,23             comment (5) 1:25 40:3           concrete (1) 5:16               conversation (3) 27:2
bitter (1) 137:13                 58:3,25 59:4,6 61:3 63:15       133:5 148:4 149:11,19,23       76:4,6,9,12,19 77:2,8,17        74:2,4 167:3                  conde (3) 24:5 31:3,14            174:12,17
blank (1) 143:2                   64:7 65:22 66:2,3 68:3,19       168:9                          78:2,9,22 79:9 80:20 84:2     commented (1) 26:10             conditions (1) 54:13            conversations (2) 78:14
blessing (3) 81:11 118:11         70:2 71:21 73:20 74:2 75:8    camis (11) 38:18 40:12,14        95:17 96:20,22 97:9           commenting (1) 40:5             conduct (1) 188:13                174:5
  175:11                          77:2,7,14 78:11,18 79:21        45:7,19 53:10 82:3 88:25       106:11 148:12 168:11          comments (2) 39:25 178:16       conducted (2) 182:5 190:5       convert (5) 151:1,7,14
block (2) 81:12 124:15            84:5,7 88:14 91:24              130:7,8,16                   chartereds (3) 54:5 75:9,19     commercial (16) 13:24 14:13     confidential (1) 70:10            152:12,20
blocks (2) 29:16 175:10           94:5,10,11 95:22              canadian (1) 173:5             chased (1) 71:5                   15:6,9 19:5 23:10 74:12       confirm (2) 36:17 177:19        converted (1) 172:7




Opus 2                                                                                                                                                                                      transcripts@opus2.com
Official Court Reporters                                                                                                                                                                            0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 54 54
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                                                                Day 1




convertible (7) 150:23          criticism (1) 141:10            debt (66) 46:20 48:20            117:2                             163:15                          82:17,20,20 85:12,13            effect (13) 53:19 59:13 91:3
  151:14,18,18,20,25 152:4      crossexamination (2) 181:19       50:24,25 51:1,14,20          development (8) 40:1 42:24       discovered (2) 155:16 157:13       86:12,22 88:8 89:21,24            180:4,18 182:3,10
coop (7) 140:6,6 143:17           183:22                          52:6,11,16,21 54:8 56:10       50:5 77:23 91:21 126:23        discovery (3) 56:18,24 74:6        90:10,12,14 91:25 92:12           184:23,25 191:6,17,22
  144:3,8 146:15,17             crucial (1) 30:20                 57:7,12,17 58:10 59:4          127:13 152:7                   discretionary (1) 11:15            93:2 94:22 95:18 99:25            192:1
cooperative (2) 46:25 140:2     crystal (1) 185:13                60:10,25 62:19 64:6,21       developments (1) 17:7            discursus (1) 1:12                 100:21,22,22 101:12,13,14       effective (2) 65:21 160:17
coops (1) 140:24                cultural (1) 30:25                65:4 73:6,13,22,23 75:22     develops (1) 141:14              discuss (2) 50:12 110:7            102:1,6,7,7 103:11              effectively (12) 51:3 61:8
coordinated (1) 81:24           cumulative (1) 151:14             76:5,8,8,15,17,24            diagram (1) 124:11               discussed (8) 29:25 35:11          104:13,13 105:4,15                76:18 125:5 135:20 146:18
copies (2) 15:4 182:20          cunico (11) 47:2,20 139:25        77:5,8,10 79:2,5,19,23       dialogue (2) 109:15 126:11          42:10 119:1,3,3 126:15          107:18,18,19,20,20                153:10 164:8 166:13 172:5
copy (5) 95:13 181:20 182:4       140:7,24 142:20,22              81:25 83:13 84:13,16,22      diam (14) 101:3                     131:16                          108:25,25 109:13 110:4            187:8 190:10
  187:11 190:23                   144:9,12,13 147:2               85:11,18 86:21 87:14           104:9,11,21,24 105:8,17        discussion (8) 35:15 40:6          111:4,13 113:19 115:3           effort (2) 165:16 168:10
core (4) 5:11 6:1 11:9 17:21    curiosity (1) 184:22              93:23 98:11,13,23,24           106:5,8,22 108:11,20              60:19 109:17,19 118:22          118:1 120:3 122:19 123:19       efforts (2) 126:20 165:14
corporate (8) 10:6,15           current (11) 19:24                128:15,19 140:13 144:8         109:3 110:10                      130:14 189:7                    127:21 129:5,12 131:3           eight (1) 93:1
  51:11,21 129:16 137:3           90:15,18,19 121:5,23            150:24 154:25 155:3          diamond (13) 50:22 80:2,3        discussions (17) 29:24             132:4 134:17 135:18             either (10) 3:18 9:7 26:8
  141:16 149:7                    143:3,4,10 168:17 183:9         170:21 173:1,3                 86:3 93:19 103:4                  33:7,14 38:13 44:21 52:21       142:15 143:11,20,23               29:16 66:18 117:22 143:19
correct (37) 2:10,11 7:14,19    currently (4) 51:13 86:19       debtor (1) 1:8                   104:18,20 105:2,7 108:10          58:10 64:12 110:5               146:21,21 150:2,7                 149:16 194:6,19
  13:9,11 15:19 23:3 24:22        120:21 158:17                 december (2) 65:20 72:23         128:5,10                          119:18,21,22,25 125:19,23       151:11,20 152:19                elected (1) 121:1
  27:19 28:18 33:11 89:16       cut (3) 51:13 63:16 137:23      decide (6) 120:23 147:13       diamonds (33) 92:6,9,10             126:16 130:20                   155:1,2,5 157:19,20             elections (1) 127:12
  92:13 97:21 98:12 99:19       cutting (1) 102:23                186:24 190:15,23 191:1         101:1,1,1,5,6,9,10,14,15,18,19,23,24,24
                                                                                                                                 dismissive (1) 129:5              158:18,18,21 164:21,25          element (1) 146:6
  103:19 104:10,19              cypriot (1) 153:9               decided (4) 12:14 64:2 78:9      102:6,7,8,10,13 103:20         dispose (1) 117:1                  165:10 167:3 169:3 170:2        else (18) 1:15 15:13,15
  105:1,12,14 107:17 115:20     cyprus (2) 153:11,16              117:17                         104:2,12 106:23 108:21,24      dispute (5) 52:9 164:1             172:10 174:1,23 175:19            20:18 23:11 35:11 47:21
  123:25 128:12,17,23                                           deciding (6) 139:16 187:23       110:8,11,13 112:10 124:19         165:24 174:17 181:4             176:12 177:22 178:10,12           56:5 109:23 123:9,11
                                               D
  132:25 134:20 145:6 156:5                                       188:2,7,23 190:19            diaruch (2) 110:14,16            dissolution (1) 16:8               184:5 190:1 193:24 194:16         127:7,19 141:7 147:17
  162:15 170:19 171:25          d (1) 195:2                     decision (12) 22:9 25:22       didnt (32) 3:14 17:15 18:13      distinction (1) 17:25            door (2) 73:12 94:19                155:25 177:15 178:23
  173:10                        dag (4) 1:18 39:17,24 195:3       27:6 28:17 54:5 91:10          25:14 28:19 29:22 35:23        distressed (1) 57:17             doron (1) 157:22                  elses (1) 147:15
corrected (1) 69:16             damage (1) 76:2                   116:25 117:17 138:6            43:24 46:11 47:11 57:1,8       district (1) 126:18              doubled (1) 108:15                elsewhere (1) 17:17
correctly (1) 7:9               daniel (2) 20:7 26:12             148:24 152:20 180:20           75:16 78:13 79:6 80:15,19      divide (1) 88:22                 doubt (7) 28:6 152:16,16          email (4) 90:9,12,13 194:9
correspondence (9) 66:12,14     data (1) 9:9                    declining (1) 70:1               83:8 125:13 135:15 137:18      dividends (1) 163:13               178:8 183:5 193:15 194:8        embarrassing (1) 17:11
  67:4,12 70:20 71:12,13        date (15) 12:7,13,19            deemed (1) 173:16                138:20,20,21,21 139:24         document (48) 18:21,24           down (18) 32:6 39:10 43:2         embedded (1) 165:19
  72:5 95:11                      58:16,20,21,22 59:14,23       deep (1) 140:15                  141:20 146:18 148:3,10            25:14 31:16,17 32:16 38:7       59:19 75:18 85:9,24 86:8        emerged (1) 49:12
corresponding (2) 181:24,25       86:17 103:11 104:13,13        default (2) 30:13 90:17          163:23 185:11                     66:6,6,7,9,15,23                87:21 91:8 140:24 150:25        emphasise (1) 4:24
cost (5) 8:4 13:21,24 14:3        115:3 151:5                   defendant (2) 165:3,5          difference (8) 13:16,16 66:21       67:6,10,19,23 68:7,9,21         153:2 154:4,19 159:14           employ (1) 11:12
  153:20                        dated (1) 72:21                 deferred (1) 71:10               69:1 94:14 102:12 121:19          69:3,5,6,10,19                  167:10,17                       employed (3) 17:1,2 20:15
costing (1) 116:23              dates (5) 11:23 12:22 13:1      defines (1) 100:10               178:10                            70:9,11,14,16,17 71:10,16     downturn (1) 90:22                employee (1) 108:7
costs (4) 8:5,11 70:17 129:21     59:16 150:2                   definitely (1) 163:19          different (17) 2:1 4:4,4            72:1,14 87:4 88:25 89:9,13    dp (1) 169:21                     employer (1) 74:20
couldnt (6) 143:1 153:15,15     daughter (2) 159:21 160:16      definition (3) 59:8 182:7        8:3,17 11:4 13:8,12,23            96:1,9,19 97:6 107:23         draft (8) 56:19,19,24,25          employment (1) 8:21
  184:9,15 188:1                daughters (1) 83:1                185:14                         29:18 47:15 93:22                 159:13 166:22 182:1             72:18 138:21 150:4 178:13       enable (1) 182:24
council (6) 49:11,17,19,21      david (24) 19:12 53:4 60:15     definitions (2) 57:10 58:15      107:5,12 113:12 131:17            183:25 193:5                  drafted (1) 178:6                 end (16) 14:6 16:2 32:2 36:7
  50:13 171:15                    74:8 78:13,16 82:1 97:25      delegated (1) 4:2                132:11                         documentation (4) 7:1 36:16      drafting (2) 100:15 178:8           54:4 60:25 70:5 73:1,5
counsel (5) 1:7 15:10 136:25      133:5,25 135:15 136:17,23     delta (1) 168:6                difficult (11) 5:2 6:11 49:6        107:21 138:22                 drafts (1) 74:6                     77:7 135:9 162:3 163:22
  137:4 138:6                     138:4,12,23 139:11,13         demand (5) 87:1,5,7 88:6         85:18,19 95:1 99:5             documented (4) 3:4 60:19         drag (2) 9:17 28:23                 168:3 170:18 176:6
counsels (2) 145:17 183:21        140:18 144:6 146:13             89:9                           164:22,23 178:15 182:12           136:4 174:13                  draw (2) 69:2 153:19              endeavour (2) 71:11 88:6
country (7) 28:25,25 30:3,24      147:18 149:1 161:17           demands (3) 89:3,15 90:3       difficulty (4) 176:12 189:23     documents (14) 9:22 12:22        drawing (3) 64:13 175:4           ended (3) 14:3 46:13 78:6
  74:19,24 95:2                 davis (4) 26:12 33:9 40:11      departure (1) 162:10             192:15 193:7                      60:19 65:3 70:5 74:5 90:8       194:9                           endorse (1) 194:5
couple (5) 16:4 50:2 116:18       44:23                         depending (4) 54:12 93:18      dilemma (1) 87:18                   98:14 137:7 138:8 182:1       drew (1) 51:16                    ends (1) 77:7
  144:24 168:20                 davison (68) 1:3,17 2:6 9:3,5     170:6 173:7                  diligence (5) 36:8,10,18            187:19 192:18 193:3           drill (4) 153:20,21 154:4,13      energy (4) 167:19 169:4,6
coupon (3) 151:15 152:14,15       13:18 32:21 39:18,20,23       depends (2) 121:10 172:21        40:13 135:11                   does (26) 16:5,12,25 17:10       drilled (1) 153:23                  170:23
coupons (1) 163:7                 45:24 55:1,5,8 66:19          depleted (1) 126:24            dilute (1) 165:22                   19:22 24:1 27:17,21 44:11     drilling (3) 154:12 167:22        enforce (1) 151:7
course (35) 3:16 26:3 30:23       67:12,14 68:23 70:19,25       deposit (2) 43:8 142:21        diluted (4) 137:18 159:20           45:5,18 51:13 52:5,6 56:7       169:18                          enforced (1) 180:2
  41:1 42:7,16 53:13 61:24        71:7,14,24 72:2,4 94:24       deposited (1) 65:23              160:15,22                         60:15 103:20 106:8            driver (19) 31:10 88:13,14,18     engage (1) 165:18
  68:10 69:6,25 70:2,9 106:2      95:3,6,11,14,19               deposition (13) 179:1,1,10     dilution (2) 140:23 160:6           108:20,24 109:3 110:9           89:13,14,20,22 90:2,14          engaged (2) 4:22 141:21
  107:22 130:20 134:10            96:4,12,17,21 144:18            180:12 183:5,18              dinner (3) 83:2 130:19 131:5        111:17 134:17 170:20,24         110:24 112:1 119:3 141:25       england (1) 5:21
  144:7 156:17 161:18             175:24 176:2,12,18,23           184:5,12,19 185:6,14         dinners (1) 131:10               doesnt (18) 13:18 16:7             144:7 150:12 156:10 157:6       english (2) 6:3 18:21
  174:10 175:2 177:14             177:8,22 178:8,19,23            191:17 193:19                direct (9) 13:18 14:23 15:1         26:14 27:21 53:13 54:7          161:18                          enjoyed (1) 171:5
  179:14 181:8 183:19,23          180:9,15,24 183:11            depositions (1) 183:16           97:11 110:14 182:19               66:21 69:11 70:10 84:18       driving (3) 56:14 63:8 123:17     enormous (1) 34:7
  184:7 185:18,20 186:13          184:4,11,14,21                deposits (2) 25:3,7              186:18 189:4 190:8                96:10 106:6,8 140:1 149:3     drop (2) 151:10 153:2             enough (3) 26:14 76:20 95:3
  192:7,19,21 193:1               185:1,9,13,23 186:2,5         deprived (1) 102:24            directed (1) 184:1                  160:11 179:15 193:10          dubai (3) 110:14 169:9            enquiring (1) 142:17
courtesies (1) 55:16              189:8,16 190:3 191:12         depriving (1) 157:10           directing (1) 187:10             doing (28) 8:14 10:12              170:12                          ensure (3) 152:2,23 172:16
courts (1) 28:22                  193:16 194:8,15,18            depth (1) 148:18               direction (10) 30:12 122:5          16:17,22 17:4,18 20:6 24:6    due (13) 53:13 70:8               ensured (1) 2:17
covered (6) 66:6,10,24          day (5) 28:19 38:22 89:6,25     describe (7) 2:25 6:7 10:9       178:24 181:12 182:22              28:20 100:9 105:18              86:1,18,19 125:13 135:11        ensuring (2) 165:18 188:20
  67:6,10 69:7                    175:14                          50:25 116:13 130:2 141:18      183:2 186:16,21 190:21            110:20,22 117:25 118:5          153:5 172:2,6,7,8 186:13        enter (7) 11:18 26:4,18
covid (3) 86:4,7 112:24         days (3) 65:20 114:11 155:22    described (7) 12:9 97:25         193:10                            119:16 122:9,10 123:1         during (9) 21:6 78:14 90:22         31:24 61:4 77:6 78:12
cpr (5) 181:1,21 183:18         daytoday (4) 4:5 10:14            98:1,2 107:3,12 151:18       directly (8) 7:20 14:22 20:4,5      130:13 145:19 147:21            92:20 130:19 134:10             entered (7) 44:20 51:20
  191:23 192:22                   142:16 168:5                  describes (1) 98:6               21:20 44:12 81:10 141:21          155:25 158:12 189:2             154:20 159:20 174:10              58:23 59:1,17 72:20 112:9
cramer (35) 1:6,16,18,20        db (1) 169:9                    describing (2) 115:12,17       director (30) 2:9 3:5 15:18         191:16 192:4 193:13           dust (1) 148:21                   entering (3) 3:22 64:7,9
  2:3,6 9:3,16 12:19 22:22      de (4) 90:25 122:17 135:6,16    description (3) 91:19 150:15     17:23 26:22 48:15 56:1         dollar (4) 57:23,25 86:13        dutch (3) 46:25 47:1 140:1        entire (1) 109:4
  32:25 33:4 34:21 46:4 52:4    deal (40) 25:16,16,20,25          172:1                          60:23 88:14 92:17 94:5,11         94:23                         dyke (2) 126:25 127:3             entirely (2) 84:10 177:10
  63:22 68:7 69:25 77:1           26:8 27:1,12,12,18            design (1) 30:12                 97:20,25 98:1,3,7 119:4        dollars (1) 175:1                dykes (1) 113:23                  entities (3) 10:13 47:19
  84:10 86:11 90:7 95:6           29:10,19 30:7 33:22           desire (2) 42:18 123:18          138:2,6,18 147:6,13 159:9      domain (1) 70:5                  dynamic (3) 29:22 30:16             96:25
  96:24 97:18 108:6 117:8         35:10,12,22 44:2 56:14        desires (1) 152:5                161:8 162:8 164:16             done (27) 2:18 5:10,12,13          111:22                          entitled (9) 18:22 64:21
  138:16 144:23 175:13,16         57:24 58:4 59:6 60:25         despite (1) 112:24               169:7,10 170:24                   7:6,8 8:6,6 11:13 12:4 13:8                                       100:17 120:17 129:14
  177:23 194:13,19 195:3          61:3,5 63:17 64:7 74:1,1      detail (26) 3:8 10:11 15:22    directors (9) 2:9 26:9 48:16        17:16 27:12,13 30:7 38:3                      E                   134:16 180:6 184:18 193:1
cramers (3) 67:23 184:12          75:19 76:12 107:20,20           51:19 53:13 62:5,6 83:7        81:1 97:23 152:17 154:7           42:12 56:4 57:24 61:11                                          entitlement (3) 116:3 152:8
  193:20                          119:17 121:14,14 123:18         93:15 94:1,9 102:15,17         157:22 160:5                      87:10 90:13 96:9 104:4        e (3) 72:22 73:3 195:2              175:9
crane (1) 110:6                   145:4 158:10 168:25             105:10,14 109:12,13          disagree (1) 74:3                   119:14 127:3 146:3            early (3) 42:14 80:1 114:10       entity (4) 96:25 132:23
crazy (1) 37:19                   169:14                          110:19 120:3 127:21          disappear (1) 75:16              dont (151) 1:25 2:16 7:17        earn (1) 117:12                     159:17,18
create (7) 6:14 42:19,20        dealing (13) 14:2 40:16 49:5      140:11 148:5,10,17 155:1     disappeared (1) 49:15               11:23 12:13 13:1,2,3          easier (1) 77:13                  entrepreneur (1) 35:22
  43:1 58:4 61:12 103:13          74:13 81:13 86:2                164:21                       disaster (1) 86:9                   20:25,25 21:10 23:13,14       east (1) 153:8                    environment (1) 86:2
created (7) 16:7,9 88:25          122:15,19 133:2 152:22        detailed (1) 167:14            discharges (1) 181:25               25:16,19,24 28:23             eastern (1) 149:21                envisaged (2) 186:17 190:21
  89:13 92:23 103:22 168:8        171:22 177:24 181:11          details (2) 89:24 110:15       disclosable (1) 68:9                29:21,22,23 30:8 32:12,25     ebit (1) 129:10                   envisages (1) 31:23
creating (2) 100:14 108:5       dealings (9) 46:10              deteriorating (1) 52:2         disclosed (7) 56:19 66:20           33:13,14,19 36:19             economic (5) 29:18 48:2           envisaging (1) 81:9
creation (2) 89:15 128:6          47:1,18,24 48:21,23           develop (6) 12:4 75:11           67:24 68:7 106:4 192:19           37:15,17 38:10 39:20            134:15 153:9 174:7              equally (1) 60:24
credible (1) 45:2                 111:24 133:12 161:11            112:15 118:1 126:14            193:5                             43:16,17 45:9,15 47:11,16     economics (10) 27:13 41:4         equatorial (1) 127:11
credit (1) 87:15                deals (2) 179:17 180:11           153:11                       disclosure (6) 66:23 182:1          49:18 50:1 55:1,3               51:18 72:11 76:3,22 77:17       equity (8) 84:7 124:14
creditors (2) 78:7 132:17       dealt (7) 41:24 47:6 112:1      developed (3) 30:5 49:9          192:22,23,24 193:2                56:1,3,3,16 57:23 63:11         106:7 148:14,18                   151:4,25 152:5,12 155:4,9
creditworthy (1) 172:19           140:16 141:25 161:12            94:15                        discount (1) 26:2                   68:25 70:24 71:1,25 73:18     edition (1) 183:9                 equivalent (3) 79:23 107:2
crisis (1) 62:18                  178:19                        developing (3) 64:23 116:22    discounted (3) 58:8 76:7            74:4 78:4,24 81:10            educated (1) 31:1                   125:3




Opus 2                                                                                                                                                                                          transcripts@opus2.com
Official Court Reporters                                                                                                                                                                                0203 008 6619
               Case
             Case    1:19-cv-03619-VSB Document
                  1:17-cv-02726-JFK-OTW         74-19
                                         Document 249-2Filed 05/14/21
                                                          Filed 05/21/21Page 55 55
                                                                          Page  of 62
                                                                                   of 62
November 17, 2020                                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                                                            Day 1




error (1) 66:21                expertise (1) 140:14            feeling (1) 42:19               focusing (4) 4:24 56:9 62:4     further (19) 35:16 71:9,15,25     167:11 168:11 169:11          guys (1) 140:20
escaped (1) 96:4               experts (2) 103:4 167:19        fees (1) 117:6                    147:9                           97:8 123:3,6 125:20             170:3 178:14 191:11
                                                                                                                                                                                                            H
escrow (1) 167:16              expire (1) 125:14               fell (2) 141:4,6                follow (18) 2:20 6:3 16:2         137:17,18 138:14 140:21       gone (7) 34:15 66:19 77:25
essentially (1) 157:6          expired (1) 125:13              felt (10) 14:5,9 54:19,20         17:8 19:13,19 24:10 27:17       153:3 154:24 175:21 183:3       88:2 142:24 156:3 170:18      hadnt (4) 23:6 59:17 74:15
establish (2) 52:5 119:15      explain (10) 22:4 24:6 30:19      62:21 137:13,14 142:9           29:4 30:14 36:6 75:22           185:5 191:6,15                good (26) 1:4,20,21 17:12         146:23
established (1) 42:14            35:1 61:3 79:10 89:23           147:9,20                        76:18 92:15 115:7 154:3       future (7) 88:4 99:22             18:1 22:7 25:25 26:8,25       half (1) 99:16
establishing (1) 111:21          102:19,22 107:14              feni (1) 144:13                   164:22 178:9                    116:4,21 117:23 120:7           36:22 42:19 49:9 61:22        halfway (3) 154:19 159:14
establishment (1) 31:2         explained (1) 101:20            fetter (1) 193:25               followed (1) 24:14                153:5                           74:1,15 77:4 99:15 114:2        167:10
estate (3) 6:16 9:11 172:25    explaining (1) 124:11           few (5) 77:4 128:1 141:10       following (2) 24:2 164:22                                         119:17 126:9 151:21           hand (8) 72:10 95:12 117:18
                                                                                                                                                G
estimate (2) 99:2 114:3        explains (2) 150:23 151:9         166:18 171:4                  follows (1) 193:17                                                153:22 177:8,9 178:17           136:9 137:11 157:5 166:7
etc (20) 15:23,23 42:17,17     explanation (3) 31:12 89:17     fide (1) 139:14                 footing (1) 178:20              gabriel (3) 173:5,12,20           188:16                          175:8
  45:13,13 51:17,17 54:2,2       153:4                         field (9) 62:20 120:4 121:25    force (1) 63:8                  gambit (1) 28:12                goods (1) 90:21                 handed (4) 9:4 55:11 95:13
  78:23,23 87:22,22 115:3,3    exploit (3) 43:7 126:8 127:16     122:12 123:3,10,18            forced (1) 86:8                 game (2) 56:15 57:2             governance (2) 10:19,20           115:9
  120:19,19 133:16,17          exploitation (1) 34:10            153:7,22                      forecasts (1) 114:12            gap (1) 64:25                   government (16) 22:15           handing (2) 136:8,14
euro (1) 35:16                 exploited (1) 34:7              fight (4) 26:4 163:24 187:7     foreclose (1) 87:17             gas (9) 149:15,16,20 153:22       23:19 28:13 30:3,7 37:12      handle (3) 102:7 107:19,19
even (18) 24:2,2 28:24         exploiting (1) 175:10             188:10                        foreseeable (2) 116:4 117:23      154:8 155:23 168:25             62:10 75:1 93:19 103:4        handled (3) 87:11 135:15
  29:1,7,25 62:5 82:20 91:7    exploration (4) 167:16,17       fighting (1) 42:25              forget (6) 81:17 85:22            169:14 170:14                   111:20 117:7,18,25 125:10       167:22
  94:3 114:2,10,13 116:25        168:25 169:14                 fights (1) 176:6                  88:20,21 111:3 122:16         gave (2) 22:7 115:15              127:14                        handling (1) 104:4
  140:14 145:21 148:6,9        exploring (1) 28:16             figure (11) 9:25 32:11 33:13    forgive (4) 23:24 28:4 83:9     gdp (1) 74:20                   governments (1) 175:11          hands (4) 77:14 78:6 127:22
event (1) 182:24               export (6) 103:3,14 105:23        58:16 86:12 98:17               130:25                        gdpr (1) 55:16                  grade (1) 127:4                   138:4
ever (18) 33:23 58:10            111:21 114:18,19                115:21,22 116:6 118:20        form (3) 155:3 172:12 191:7     gee (2) 183:7,13                grant (3) 187:1,8 191:6         happen (1) 139:20
  78:11,24 100:17 101:12,14    exporting (1) 36:1                122:7                         formal (2) 9:12 93:5            gees (1) 183:9                  granted (6) 126:13 150:17       happened (12) 12:25 49:19
  130:9,16,17,21 136:24        exposure (2) 57:21 155:24       figures (5) 84:22 115:11        formation (1) 6:25              gemco (3) 124:13 125:1,3          161:22 164:19 188:20            60:21 64:13 66:20 75:22
  143:19 150:6 152:9 155:11    expressed (1) 178:4               121:6 129:3,4                 formed (1) 173:14               general (1) 179:13                191:4                           77:23 90:6 101:8 155:25
  173:22 188:5                 expressing (1) 127:19           file (6) 182:19 186:17,18,22    former (2) 30:23 170:11         generally (5) 33:7 95:9         granting (2) 187:16 191:10        167:9 168:2
every (1) 84:23                expression (1) 193:19             187:11 189:5                  forte (5) 164:3 166:6,10,12       129:20 139:5 181:22           grasp (1) 148:2                 happening (4) 42:20
everybody (5) 75:24 84:4       expressly (1) 25:2              filled (1) 162:10                 168:8                         generate (3) 61:25 62:1         great (6) 42:22 61:15 105:10      102:2,16 116:11
  141:7,7 184:24               extend (2) 51:23 125:19         filters (1) 35:2                fortunately (1) 78:8              102:11                          109:12,13 119:1               happens (4) 51:4,18 102:18
everything (3) 30:1 105:12     extended (1) 58:21              final (5) 56:20 86:18 151:11    forward (5) 71:2,9 138:23       generating (2) 116:23,24        greater (1) 114:13                103:17
  184:11                       extensions (1) 125:16             153:3 171:16                    175:15 194:2                  geneva (2) 50:9 130:19          greatly (2) 30:4 127:5          happy (7) 10:3 71:16,20 94:1
evidence (16) 63:25 66:11,16   extensive (2) 7:3 130:6         finalise (1) 36:23              forwards (1) 138:13             gentleman (1) 48:13             grew (1) 9:23                     96:6 109:22 142:8
  67:10,17 68:14,19 69:4,8     extent (11) 3:4 4:25 5:1        finally (4) 13:1 16:11 111:8    fought (2) 166:15,15            genuine (1) 62:22               gross (2) 99:20 129:11          hard (4) 12:10 87:17 131:9
  70:6 95:8,9 105:5 115:16       10:20 26:6 45:9,15 97:3         175:7                         foundation (47) 5:6 6:18,19     geographical (1) 153:6          ground (5) 38:4 125:5             186:8
  176:25 193:20                  113:20 144:7 160:7            finance (2) 80:5 124:15           7:2,12,20 8:1,25 9:14         get (41) 20:13 24:1 31:14         126:10,17,18                  harm (1) 28:20
evolution (1) 5:5              external (1) 11:12              finances (4) 4:9 57:15 142:2      10:18 11:9,13,15 12:4,15        35:17 42:25 44:19 52:17       grounds (1) 165:2               hasnt (5) 18:10 37:16 50:24
evolved (3) 20:21 22:9 46:23   extract (5) 87:18 94:16           145:13                          14:16 15:1,10,13,25 16:16       62:4 63:9 76:12,14,16         group (51) 4:9 5:16,18 6:2        114:24 134:19
ex (3) 122:17,18 176:5           127:3 148:20 165:19           financial (10) 3:24 6:4 29:18     20:4 21:24 36:3 47:23           81:11 87:20 92:2 94:18          7:11 8:2 9:10,10              hats (1) 133:14
exacerbated (1) 86:4           extracted (1) 28:15               53:5 75:23 77:15,15 81:5        49:5,7,11,16,17,19,21,22,25     105:12 106:2 113:18,22          11:3,17,17 12:16 14:1         havent (8) 32:16 56:23
exact (2) 11:23 105:15         extremely (2) 163:15 177:17       135:22 174:22                   50:13 133:16 141:22             116:3 118:21 120:9 123:23       17:13 26:19 41:4 42:7           86:6,15 92:19 111:13
exactly (4) 21:10 73:2 80:15                                   financing (1) 53:6                145:8,16                        124:11 126:22 130:4             43:6,10,14 50:19,21 64:17       129:6 164:21
                                               F
  151:20                                                       find (9) 12:21 38:7 127:15        158:3,5,10,11,12,24             153:1,15,16 156:4,7 157:7       78:22 82:10 91:23,25          having (23) 33:14 44:8 49:20
examination (9) 1:19 33:3      face (5) 33:9 43:13 70:13         135:4 138:8 145:4,11,19         171:14 172:23                   159:5 160:22 163:24             92:18,21 93:3,10                61:1 67:5 68:7 73:23 76:8
  175:19 177:10,14 181:2         72:12 177:16                    164:22                        foundations (6) 4:8 6:14          172:10 178:13 186:23            104:18,20,22 110:9 116:20       85:4 93:13 135:23,24
  182:4 183:19 195:4           faced (1) 87:16                 finding (1) 181:16                15:3 19:18 44:9 104:22          187:18 189:5                    121:8 122:8 123:20 124:15       168:9,12 174:17
examined (1) 179:8             facie (3) 96:21 188:14 189:1    fine (12) 12:24 13:2,3 19:20    founded (4) 97:5 125:1,3        gets (2) 129:11 172:16            125:25 126:1 127:10 133:6       176:4,10,10 179:22 181:15
example (5) 34:5,12 148:22     facilitate (1) 53:1               55:5 79:12 86:12 92:15          180:25                        getting (16) 6:11 10:11           136:24 141:19 144:13            183:12 189:19 190:5
  184:15 188:9                 facilitated (1) 52:24             113:16 170:18 176:25          founder (1) 63:7                  15:21 31:4 42:22 77:4 85:3      145:13 150:17 151:13          head (6) 10:6,15 29:9 91:25
examples (1) 81:7              facilitator (1) 102:9             186:20                        four (4) 2:23 104:17 150:24       102:2 105:22 114:9 128:19       154:20                          99:5 146:22
except (2) 179:10 185:11       facility (6) 16:15 72:15,18     finer (1) 177:7                   168:23                          129:23 159:4 173:1 175:18     groups (2) 19:11 168:7          headed (1) 165:25
exception (1) 179:16             74:23 150:18,18               finish (1) 11:21                fourth (1) 39:22                  188:17                        growth (1) 116:21               heading (2) 122:4 162:2
exceptional (1) 191:11         facing (4) 5:8 52:3 87:25       finished (2) 175:15 176:24      france (3) 21:5 30:23 31:1      gift (1) 104:1                  gsol (34) 38:15,17              headline (1) 91:8
exceptions (3) 179:14,15         158:11                        fired (1) 75:24                 francophone (1) 30:24           gist (1) 95:15                    40:7,15,19                    heads (4) 70:16 72:20,25
  187:22                       factors (1) 123:17              firms (1) 137:23                frankly (1) 187:6               give (30) 2:21 6:9 7:18 9:25      46:5,5,10,10,18,22              73:8
exchange (2) 136:11 137:12     failed (2) 60:9 168:12          first (46) 2:8 8:16 14:22       free (2) 56:15 158:15             10:3,10 34:5,11 76:17           47:1,10,18,24 48:3,11         hear (1) 13:19
exclude (1) 99:14              fails (2) 129:12,15               23:20 26:11 36:7 37:17        french (5) 18:21 21:3             83:23 89:18 93:13,16            53:15,16 57:6 64:5,8          heard (8) 1:14 17:9 46:19
executed (3) 37:2 60:22        failures (1) 62:20                46:18,19 51:23 53:9,14          29:23,24 31:2                   94:1,8,8,12 98:17 99:2,12       65:17,18,21 66:4 79:18,22       111:17 159:23 186:9
  122:23                       fair (12) 8:12 10:7 29:10         62:19 63:22 69:11 74:4        frequently (1) 78:21              104:3 110:25 112:25             133:1 143:17 144:3,12           187:13 189:7
executes (1) 106:23              61:19 91:19 93:9,14             77:12 89:20 94:4,13           fresh (5) 176:14 177:5,18,21      115:15 117:8,25 122:14          147:3 174:6                   hearing (20) 1:12 14:18 68:6
execution (1) 127:25             109:16 162:20 163:10,14         104:11 106:14 113:10,17         178:20                          126:3 146:12 163:2            gsolniron (1) 40:4                69:19,23 177:12 179:9,25
executive (7) 63:15 128:4,7      175:16                          114:3,15,21 120:17,20         friedlander (1) 35:21           given (17) 7:21 12:8 50:24      gsols (1) 48:16                   180:5,7,12 181:13 182:2
  129:1 130:1,4 142:1          fairly (2) 14:2 45:21             128:9 129:9 130:14 133:2      friendly (1) 82:10                70:6 105:5 115:8 134:18       guarantee (10) 50:24              185:7 188:18 189:19 190:5
exercise (5) 85:17 109:14      fait (1) 138:19                   151:10 152:3 153:21           friends (1) 82:11                 145:12 147:6 148:23 179:3       51:8,11,14,21 52:5,10           191:19 192:16 194:23
  110:2 119:14 158:13          faith (1) 36:22                   154:14 156:2,5 165:3          friendship (1) 131:20             182:23 183:19 184:2             54:21 59:2 150:18             hearings (1) 189:25
exercised (1) 143:19           fall (1) 27:3                     167:9 177:2 179:5 190:14      froing (1) 115:2                  188:13,17 190:20              guard (1) 61:22                 heavily (4) 62:17,24 63:12,24
exercising (2) 146:19 152:10   falling (1) 150:10                191:14 193:9                  front (4) 24:11 95:19 155:19    gives (4) 43:20 180:4,18        guernsey (10) 2:18 5:13         heavy (1) 77:16
exist (3) 11:24 13:17 167:9    falls (1) 128:9                 fiscal (1) 6:18                   160:8                           192:22                          7:6,7,7,8 87:10 88:17         hebrew (2) 21:3 29:22
existed (1) 6:13               familiar (8) 18:24,25 37:4      fit (4) 16:5,12 68:22 91:16     full (9) 55:6 59:4 73:23 76:8   giving (7) 24:19 25:1 95:8        111:4,7                       heimdal (4) 14:19,22
existence (1) 3:16               51:17 110:15 148:9 149:11     fitted (1) 38:20                  77:9 84:17 99:16 124:18         116:15 117:16 175:17          guess (7) 25:12 104:17            15:12,17
existing (1) 51:8                155:10                        five (9) 32:6 45:23,25            165:19                          191:16                          112:25 113:1 134:12           held (5) 96:17 100:17 157:12
exists (1) 34:9                family (5) 19:18 44:14 48:5       104:16,17,17 112:19 113:6     fulltime (2) 88:23 111:6        glad (2) 17:2 45:24               142:18 144:6                    172:24 189:20
expand (1) 83:17                 65:25 95:21                     144:16                        fully (2) 64:16 99:1            glass (1) 9:3                   guessing (1) 99:8               help (6) 27:10 34:12 48:25
expansion (1) 116:17           fantastic (2) 121:14 175:12     flag (1) 10:22                  function (4) 9:8 11:6,25        global (2) 46:7 56:5            guidance (1) 138:11               49:2 52:12 101:20
expect (4) 10:6 112:21         far (7) 61:7 87:23 128:1        flat (1) 90:6                     13:17                         goes (9) 80:17 103:18,22        guideline (2) 4:9,13            helped (1) 158:9
  161:12 177:6                   146:9 153:11 176:11,14        floor (1) 162:21                functions (1) 5:11                128:21 181:17 182:8,10        guidelines (1) 83:16            helpful (12) 6:9 12:3 19:19
expectation (1) 70:14          favour (2) 28:24 147:13         flow (1) 111:23                 fund (4) 46:7 112:15 135:13       183:17 187:25                 guinea (29) 18:3,10 21:6          20:11,13 22:4 30:19,22
expectations (1) 89:1          fear (1) 178:12                 flowing (1) 116:1                 145:5                         going (49) 5:15 18:1              22:15 23:11,12,14,19 24:5       49:3 83:17 111:14 177:1
expected (4) 113:24 151:5      feasibility (4) 37:21,24 38:5   flows (3) 96:1,3 104:5          funded (2) 123:11 149:25          22:11,12 24:12 28:1,7           25:4 26:19,21,21 28:13,25     helps (3) 45:3 70:21 167:13
  160:5,25                       117:5                         floyd (8) 180:21 181:11         funder (1) 145:20                 31:18 35:12 39:2 42:24          29:6 30:3,7,23 31:9,24        here (45) 7:9 10:2 14:10
expecting (1) 194:20           feature (1) 90:24                 184:23 185:9,17 186:17        funders (1) 135:7                 50:18 63:8 64:3 78:8 89:6       37:12 43:3 44:6,16 127:11       20:23 21:12 32:17 33:2
expenses (2) 145:15 168:14     february (1) 89:19                190:10,21                     funding (16) 121:22 132:23        91:6 92:21 93:21 95:3           133:20 158:14,16                34:10 42:18,24 45:3 47:14
experience (7) 20:14 57:15     federal (2) 126:19 164:13       flush (4) 152:23 153:2,14,19      135:20 136:12,15                99:10 112:8 115:15 116:2      guinean (2) 23:24 133:8           49:15 57:2 62:12,16 66:5
  129:16,22 135:23 137:24      fee (13) 99:18 105:24,25        focus (9) 1:24 8:19 56:11         137:12,17 139:17,22             124:12,21 126:3 127:16        guineas (1) 23:18                 69:24 70:7 72:11 74:23
  158:2                          107:1,4,7,13 108:9,11,14        117:9 147:7,8 148:20            145:1,4 146:3 147:3 150:1       130:12,15 131:23 139:25       gunning (1) 29:13                 75:3 76:12 77:12 84:9
expert (8) 11:2,3 52:18          117:12 119:16 180:7             155:20 174:9                    173:11,23                       140:20 144:25 146:16          gusta (1) 119:4                   94:12 107:16 114:17
  101:7 102:17 111:20,21       feel (7) 10:2 27:14 28:19       focused (3) 60:13 63:11         funds (5) 32:3 65:23 100:17       149:2,22 153:20 156:4         guy (6) 81:16 82:1,17 88:21       121:11,13 150:15 154:17
  155:12                         78:4 123:20 148:7,8             146:23                          123:23 126:20                   160:1 165:24 166:8,21           111:3 122:17                    159:25 160:9 163:1,23




Opus 2                                                                                                                                                                                      transcripts@opus2.com
Official Court Reporters                                                                                                                                                                            0203 008 6619
                Case
              Case    1:19-cv-03619-VSB Document
                   1:17-cv-02726-JFK-OTW         74-19
                                          Document 249-2Filed 05/14/21
                                                           Filed 05/21/21Page 56 56
                                                                           Page  of 62
                                                                                    of 62
November 17, 2020                                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                                                                Day 1




  176:21 177:23 179:15          impaired (1) 153:5                165:21 167:20                   53:9,14,15,16 65:19 79:8        114:10 130:23 155:11              140:9,15,19,23                lets (5) 27:13 84:24 87:5
  182:17 184:8 187:13           implement (2) 10:22 11:1        injunction (11) 164:17 165:2      130:14                                                            142:3,15,15                     93:11 124:1
  188:11 189:14 192:4           implementation (6) 48:19          186:21 187:2,8 188:24         introducing (1) 27:20                            J                  143:3,10,20,23 144:9          letter (7) 65:13 90:13 95:17
herein (1) 181:19                 65:20 112:19,21 113:1           191:7,11,23,24 194:4          introduction (6) 52:24                                              145:14,19 146:7,21              96:20 98:6,8 134:8
                                                                                                                                ja (1) 40:3
hes (12) 19:16,17 21:9,13         148:11                        inner (1) 142:1                   53:2,3,19 79:16 135:17                                            147:7,8 148:17 149:7,10       letters (3) 70:25 87:22 135:9
                                                                                                                                james (2) 135:15 137:9
  44:10 81:23 111:3 130:20      implemented (1) 60:14           input (2) 26:7 105:11           invest (2) 127:16 134:22                                            150:6,9,12 151:17,20          level (15) 9:14 10:21
                                                                                                                                jan (1) 63:7
  133:11 137:1 138:5 161:19     implicate (1) 143:8             insight (1) 91:6                invested (3) 93:21 151:4                                            152:4,14,17,20 154:24           11:2,11,14 14:16 28:15
                                                                                                                                jas (2) 27:11 166:10
high (8) 9:14 10:21 11:1        implicit (1) 187:22             insofar (4) 33:1 66:12 69:15      154:20                                                            155:1,2,5,7                     84:1 114:20 140:10,11
                                                                                                                                job (1) 52:12
  141:3 163:5 164:13 166:7      important (22) 10:8               187:18                        investing (2) 32:3 135:2                                            157:18,19,20,24 158:21          141:3 160:12,12 166:7
                                                                                                                                jobs (1) 129:17
  177:17                          17:19,21,25 32:23 34:20       instance (11) 5:25 8:22         investment (11) 135:21,22                                           159:4 161:11,16,25 162:2      levy (5) 157:22 158:1,1
                                                                                                                                joined (3) 6:2 136:24 182:14
highly (1) 37:18                  36:14 41:2 51:11 58:3           10:22 65:8 103:15 133:18        162:18 163:4,6,8 165:15                                           163:16,21 164:5,21,24           159:8 161:3
                                                                                                                                joint (38) 1:8 22:10
himself (1) 44:1                  62:12 64:1 74:19 75:15          134:8 137:5 139:16 187:22       166:16 173:12,13,20                                               165:10 167:8,25 168:2         liable (1) 60:10
                                                                                                                                  23:2,6,20 25:23 26:8
hindsight (2) 77:22 137:21        81:11 84:3 85:7 89:7            190:15                        investor (2) 25:5 43:25                                             169:3,4,16 170:3 171:8,12     liaised (1) 80:23
                                                                                                                                  36:12,16 37:3,25 38:6
hire (1) 166:17                   111:22 116:21 174:10          instead (2) 77:6 118:2          investors (7) 43:6,11,14                                            172:10,13,21 174:1 185:21     liberia (2) 21:6 36:1
                                                                                                                                  40:2,10 42:13 56:19
historical (1) 149:9              184:24                        instinct (1) 94:9                 77:15 124:14 127:10,24                                          knowing (2) 57:25 186:10        liberty (6) 175:20 176:2,8
                                                                                                                                  60:20,23 68:4 96:22 97:9
historically (6) 5:12 75:1      importantly (2) 67:22 87:25     institutions (1) 49:14          invoices (1) 89:23                                                knowledge (26) 3:10,13,14         177:25 178:3,6
                                                                                                                                  109:17,20 111:5 120:22
  92:22 146:24 158:22           impossible (3) 56:3 188:5       instructed (6) 21:16,19         involved (95) 3:17,19                                               23:24 37:1,3 38:9 46:10,15    libor (2) 151:16 152:15
                                                                                                                                  121:17 122:25 123:4
  161:15                          193:4                           133:21,23 135:6 158:20          4:5,15,17 5:10 9:6,7 17:23                                        48:7 89:14 93:3 100:16,21     licence (18) 25:9 38:9 44:19
                                                                                                                                  134:2,10 143:5 165:18
history (8) 5:3,4 50:15 53:6    impression (2) 44:1 94:4        instructing (3) 67:7,7 110:22     19:10 20:20 21:25                                                 108:20 109:3,10 110:9           94:18,19 117:6,18 118:1
                                                                                                                                  166:9 169:21 188:10,14
  61:16 140:12 148:3,18         imprimatur (1) 139:3            instructions (5) 106:24           22:2,16,23 23:10,11 25:15                                         123:9 126:17 127:6 135:18       125:11,12,19,23 126:2,13
                                                                                                                                  189:13 190:14
hits (1) 153:22                 imr (1) 141:9                     110:22 176:21,24 194:13         31:19 32:15,16 33:6 35:18                                         143:7 165:14 168:17             127:6,19 168:3 169:17
                                                                                                                                journalists (1) 42:17
hold (2) 99:10 186:11           inability (1) 16:9              instrumentation (1) 152:2         37:6 38:18 42:2,6,21 43:23                                        170:20                        licences (3) 24:24 93:19
                                                                                                                                jp (1) 12:12
holding (6) 5:20,22 10:15       inadvertently (2) 68:7 70:1     insuperably (1) 178:15            44:19 45:20 50:22 52:20                                         known (7) 8:17 21:13 35:21        149:23
                                                                                                                                judge (9) 181:17 182:8,10,24
  92:5,23 172:19                inappropriate (1) 181:17        integrity (1) 6:19                53:23 55:18 62:24                                                 42:10 119:5 162:3 169:16      liechtenstein (2) 6:20 11:14
                                                                                                                                  186:24 187:12 190:9
holdings (4) 15:2 140:2         inaudible (2) 19:20 166:17      intend (2) 69:18 70:24            63:1,15,20,23,24 64:4,11                                        koidu (11) 62:15,19 92:22       life (4) 89:7 113:20 115:24
                                                                                                                                  193:23,25
  144:8 180:22                  inaudibles (1) 80:11            intended (1) 83:12                70:7 72:16 74:7,23 75:24                                          94:17 100:24,25 101:5           124:21
                                                                                                                                judges (1) 182:9
holds (1) 149:2                 incentive (12) 106:2 128:4,7    intention (4) 57:1 61:11          78:10,16,20 79:14 82:14                                           104:12 108:21 126:6,24        light (1) 11:15
                                                                                                                                judgment (3) 1:8 180:23
hole (3) 153:21,23 183:14         129:1,9,15,17,19,23             100:1 151:6                     89:2,15 90:3 91:19,20                                           kuyate (2) 23:23 24:3           lights (1) 162:25
                                                                                                                                  188:20
holes (1) 154:13                  130:1,5 157:9                 interaction (3) 42:12 131:1       100:14 102:17 108:19                                                                            like (48) 1:22 5:5,10 6:15
                                                                                                                                july (1) 125:14                                   L
hoof (1) 186:25                 incentives (1) 129:22             133:14                          109:25 110:19 112:12                                                                              8:14 26:5 28:11,25 31:1
                                                                                                                                jump (2) 41:17 144:23
hook (1) 59:6                   inception (1) 86:16             interactions (1) 131:9            123:22 126:22 129:17                                            labouring (1) 193:14              33:4,16 37:17 38:7 50:13
                                                                                                                                jumping (1) 87:21
hope (8) 1:13 16:11 24:11       included (1) 43:11              interest (68) 27:21 36:2          130:11,13 135:24 136:1                                          lagos (2) 162:25 164:14           51:24 57:24 63:20,21
                                                                                                                                juubert (1) 63:7
  33:23 126:11 145:25           includes (2) 183:18 193:20        44:4,7,15 48:2 57:13 62:20      137:21 140:10,20,22                                             landsdale (2) 16:5 17:1           66:23 72:6 73:25 75:14
                                                                                                                                jv (2) 169:9,9
  166:24 175:16                 including (10) 6:15 7:4,5         67:25 79:2 83:24,25             142:25 143:24 144:2,5                                           language (3) 148:6,17             77:16 78:8 80:15,19 81:3
hoped (1) 184:6                   12:16 43:7 68:12 183:4,20       84:1,6,8,11,12,13,17,20,23,24,25 146:25 147:19,21                                                 191:25                          82:1,2 83:11 88:6 92:8
                                                                                                                                                K
hopefully (2) 40:4 113:8          185:6 193:21                    85:8,10,15,23 93:9 95:25        155:13,23 158:12,22,25                                          large (5) 35:9 54:11 62:13        93:2 103:15 123:19 125:8
hoping (1) 114:12               inclusion (1) 97:12               98:19 99:14,15 104:22           160:3 166:5 168:4 170:4       keep (3) 12:11 49:23 53:7           137:21 149:20                   126:22 129:4 130:3 137:3
horizon (1) 113:5               income (3) 116:16 171:6,8         105:9 110:5 119:19,22           171:7,13 172:11 173:22        kept (6) 38:6 52:11 64:20         lars (2) 1:18 195:3               148:18 166:17 169:5
hostile (4) 28:25 29:2 78:2,7   incorporated (4) 7:5 17:15        127:19 134:15 137:11          involvement (10) 30:18 42:5       65:3 135:1 170:13               last (12) 17:8 50:2 71:4 86:7     171:9,10 186:3 190:1,7
hour (1) 93:11                    159:16,18                       140:6,7,24 141:1 143:3          111:12 134:4 137:2 143:1      key (13) 19:17 21:23 44:8           92:25 93:8 104:16 122:6       likely (3) 34:3 113:6 188:12
house (1) 82:25                 increased (3) 30:6 34:17          147:22 149:3 150:15             155:21 158:22 161:16            74:22 82:9,16 111:22              166:7 171:4 174:2,18          limit (4) 3:24 125:16 147:8
housed (1) 173:16                 108:11                          151:2,11 157:12 159:19          169:6                           130:2 140:20 155:23             late (1) 63:20                    175:14
however (7) 26:2 76:22 86:7     increasing (3) 77:7,7 85:18       160:13,14,15,17 161:6         involving (2) 29:25 89:20         161:17 166:10 174:9             later (1) 27:13                 limited (34) 26:21 46:15
  90:23 97:3 181:18 182:12      increasingly (3) 49:5 86:3        162:12,17 163:11,15 165:7     ipo (3) 64:2 92:21,24           kicks (1) 128:16                  laurelton (7) 52:22               47:7 52:15 55:21,24 56:6
hundred (3) 9:25 114:13           88:3                            170:20 171:11 174:7           iron (2) 34:15 36:1             kilometres (2) 116:19 127:2         79:6,8,17,19,23 84:3            72:23 91:23 92:5 99:17
  116:18                        incumbent (1) 127:11              186:4,10,14                   irr (1) 163:5                   kind (5) 9:4 46:6,22 81:3         lawyer (12) 19:12                 100:16 101:6,10 112:6,7
hundreds (2) 34:24 94:7         independent (6) 108:22          interested (16) 9:20 12:6       irrespective (1) 128:13           173:25                            21:8,12,15,22 78:18 81:23       132:24 133:3 134:16
hurdle (8) 84:5,6,19 85:3,5       111:21 170:9,12,14,18           52:7 86:12 96:1 121:20        irrevocable (1) 11:15           kinds (1) 140:21                    133:10 134:5 137:6 158:2        135:12,19 136:2 137:8
  98:21 128:18 163:17           indicate (2) 56:25 192:8          128:4 129:19 147:11           isnt (6) 50:19 67:17 98:11      kitchen (1) 75:21                   191:20                          139:17,23 144:25 146:1,22
hurdles (1) 177:17              indicated (2) 191:16 194:3        151:10 159:6 167:7              99:18 120:11 186:5            knew (8) 26:3 38:15,18            lawyers (3) 130:8 148:5           155:21 162:3 164:9,16
                                indicates (2) 40:9 122:4          174:4,5 187:6 189:21          israel (13) 21:14 83:2 130:22     50:10 59:5 78:23 148:9            164:23                          171:24 174:6
                I
                                indication (3) 66:13 182:20     interesting (4) 34:4 114:9        139:9 141:22,23 142:5           160:19                          leaders (1) 30:25               limiteds (1) 162:17

icsid (13) 18:1,6 22:12           186:19                          121:16 126:4                    149:21 153:9,11,16 158:11     know (238) 2:16 3:11 8:6          learned (11) 1:5 32:20,22       line (7) 27:4 31:23 51:13

  24:20,23 25:10 26:1           indirect (1) 44:7               interests (3) 44:11 137:10        169:18                          10:21 12:3 13:1,2 14:10           45:22 67:8 69:1 95:13           69:17 74:12 87:15 95:20

  133:18 137:22 173:7,9         indirectly (1) 44:12              190:5                         israeli (7) 21:7,9 158:2,25       15:12 16:4 19:19 20:1,8,24        159:4 178:18 192:13           lines (5) 32:6 150:25

  174:19,23                     individual (16) 16:23 19:12     interface (5) 46:16 80:25         159:3,16,17                     21:10,11 23:14,15,17,19           193:12                          168:20,23 185:4

id (8) 29:12 37:18 81:3 82:21     20:7,11 23:23 35:21 38:18       81:5 107:19 158:14            israelicypriot (1) 149:14         26:14 27:3 29:21 30:3,4         least (10) 2:15 19:25 77:9      liquidity (1) 87:16

  92:19 99:8 141:18 142:25        53:4 63:4,7 74:24 82:18       interfaced (3) 48:17 81:23      issuance (2) 159:20 160:16        32:12,14                          97:8 99:16 117:4 144:9        list (2) 92:21 175:4

idea (7) 32:12 45:2 79:20         88:20 93:4 112:2 140:19         141:24                        issued (2) 41:22 154:24           33:5,5,13,14,15,17 34:1,2         146:19 162:18 163:21          listed (5) 62:16 120:4 122:1

  80:15 120:3 127:2 151:24      individuals (11) 11:17 19:9     interfacing (2) 46:14 87:9      issues (7) 10:21 80:24 89:19      37:13,15,15,17,23,25            leave (7) 63:6 72:10 104:15       173:5,15

ideal (1) 77:25                   22:2 38:20 47:14 74:22        interlocutory (1) 164:17          99:25 136:3 146:22 158:10       38:3,10 40:18,20,21               124:25 151:24 155:15          listen (1) 73:19

identical (1) 51:6                82:13 118:10 131:16           internal (5) 19:12 36:23        issuing (2) 42:2 89:23            42:18,23                          184:9                         listing (1) 116:20

identified (1) 67:5               133:25 146:9                    39:18,21 137:4                its (88) 5:2 6:20 7:3 10:8        43:13,17,19,21,22,22            leaving (2) 35:19 172:5         literally (1) 140:22

identify (2) 96:25 161:10       industries (1) 144:13           internally (1) 174:1              12:2,22 16:22 17:13 23:5        44:3,3,13,13,18                 led (1) 52:21                   litigation (23) 47:6,21 66:25

identity (2) 95:21,22           industry (6) 44:24 86:4,9       international (1) 141:8           24:19 32:8 34:4,7,9,19          45:3,6,8,8,8,9,11,15,16,16,18   left (6) 55:23 59:3,20 63:17      132:24 133:3 134:16

ie (3) 75:16 157:18 191:7         105:21 128:25 167:19          internet (1) 184:16               35:20 36:3 45:3 46:11,12        46:5,15,23 47:11,11,15,16         85:1 97:15                      135:7,11,19,20,21,24

ignore (2) 60:21 174:20         inevitable (1) 178:25           interpretation (1) 75:20          47:18,19,24 49:3 50:1,4         48:10,13 49:20 50:6             legal (19) 12:1 19:2 21:10        136:2 137:8,22,23

ill (9) 24:8 51:15 73:18 82:4   infer (1) 133:9                 interrupt (3) 9:16 52:4           53:17 56:3,8 62:19 65:17        51:4,16 55:17 56:1,3,4            49:6 66:24 69:7 81:24           139:17,23 144:25 146:1

  93:16 96:13 97:5 121:19       inferred (2) 113:25 154:1         129:18                          66:18 68:1 70:12,13,13          57:6 59:3 62:3,8 63:20            102:8 132:5,5 133:15            147:24 174:6 175:8

  132:7                         infinite (17) 101:3             intervene (1) 66:5                71:22 77:7 79:21 81:1           65:5 75:22 77:13,22,23,24         136:25 137:4 139:11           little (12) 3:9 17:10 20:2

illusory (1) 193:8                104:9,11,21,24 105:8,17       intervening (1) 70:4              82:17,17 83:13                  79:1,1,16,18,21 80:6,20           142:19 145:15 148:17            22:4,17 42:16 50:5

im (55) 2:23 10:2,10 12:21        106:5,8,21,22 107:1           into (62) 3:22 6:11 10:11         85:12,13,19 86:12 87:10         81:10,22                          165:21 166:2                    140:9,15 153:3 155:10

  18:12 19:16 20:22 24:22         108:11,20 109:3 110:10,16       11:18 15:21 16:5,12             92:19 93:17 95:1 97:12          82:4,6,7,7,8,17,20,20           legitimate (2) 68:16 186:10       159:5

  28:8 31:20 33:2 45:2,20       infinites (1) 110:2               26:4,18 28:4 31:24 33:13        100:16,17 101:5 102:24          83:23 84:11                     lender (2) 50:19 155:6          litwin (1) 170:21

  47:3 51:16,17 52:11,12,18     inform (1) 12:14                  34:6 44:2,20 51:19,20           103:20 107:18 109:5             85:10,12,13,14,21,25            lending (1) 75:25               live (1) 71:14

  56:8 62:4 66:12 69:15,16      information (3) 43:10 97:8        58:23 59:1,17 61:4,20 63:9      112:23 114:10 115:14            86:12,22 88:20,22 89:17         length (2) 108:21 119:1         lived (1) 141:22

  72:14 74:7 76:10 79:10          110:6                           64:7,9 65:23 66:19              116:2 119:17 120:11             90:1,8,10,11,12,14,14           leone (12) 57:21 62:10,10,14    livson (2) 135:16 137:9

  81:4 85:25 87:9 89:6 94:11    informed (2) 4:10 160:25          67:10,17 68:19 69:8 72:20       123:15 126:18,21 127:2          92:1,11 93:2 94:9 96:11           74:19 75:1 117:19             load (1) 59:4

  98:4 99:8 101:7 102:16,17     infrastructure (1) 8:19           77:6,25 78:12 80:3,8,11,17      128:1,19 129:7 132:17           98:14 99:25 103:11                125:10,23 126:1,15,16         loan (18) 51:16 64:18 86:18

  104:3 105:4 107:17 108:8      inhouse (3) 21:15,22 138:5        91:6,16 92:11 103:18            133:1 140:15 153:1 154:22       104:13,14 105:4,11,14,15        less (8) 64:1 84:1 92:1 99:11     87:2,2,5 90:16 104:1 144:2

  110:12,15 113:3 126:3         initial (6) 35:17 58:15,16,20     112:9 114:13 123:24 125:5       157:10 158:24 163:22            108:14,25,25 110:2,4,4            109:5 131:4 138:19 172:18       150:18,21 151:14 152:21

  134:11 137:21 138:8             59:10,21                        128:9,10,21 131:25 137:20       164:10 165:4,12,25 166:16       111:13,15,19 114:11 115:2       let (18) 19:13 25:15 29:15        155:24 156:8,24 161:22

  143:11 155:12 160:8           initially (5) 14:19 51:6,20       150:24 151:2,14,18,25           171:7 173:19 175:6              120:3 122:20 126:8 127:21         33:4 37:10 41:5 47:9 51:10      167:16

  161:20 164:11 194:16            64:13 156:8                     152:5,12,21 175:1 178:13      itself (4) 102:10 108:24          129:13 130:11 131:4               83:18 93:25 98:23 100:21      loans (7) 51:23,25,25 57:20

immediately (1) 64:9            initiative (1) 166:3            intriguing (1) 136:5              140:7 180:8                     134:12,12 135:18                  101:5 102:20 113:12             151:1,3 171:22

impact (1) 187:12               initiatives (4) 22:16,18        introduced (9) 49:8,18          ive (6) 21:13 48:4 79:4           137:16,22 138:11                  125:22,25 188:9               local (1) 126:18




Opus 2                                                                                                                                                                                         transcripts@opus2.com
Official Court Reporters                                                                                                                                                                               0203 008 6619
                Case
              Case    1:19-cv-03619-VSB Document
                   1:17-cv-02726-JFK-OTW         74-19
                                          Document 249-2Filed 05/14/21
                                                           Filed 05/21/21Page 57 57
                                                                           Page  of 62
                                                                                    of 62
November 17, 2020                                                 Vale S.A. V. BSG Resources Limited (In Administration)                                                                                           Day 1




location (1) 153:7              managers (1) 81:1                32:13 40:20 41:1 45:8 46:5       90:4,7 105:15 115:21          86:13 112:13 119:5 123:7     nick (1) 170:15                 occurred (1) 52:1
logistics (1) 35:25             managing (3) 4:17 48:15          54:2 57:18 75:22 78:23           142:17 158:18 185:2           126:22 129:2,7 132:3,9,15    nigeria (5) 162:14 164:6        oclock (1) 96:13
loizou (1) 1:6                    129:22                         88:8 129:5 133:12 171:1       mine (13) 104:6 108:21           138:3,11 141:23 149:16         165:21 167:21 168:7           octea (76) 46:21 50:19,21
london (7) 5:25 9:1,6 17:21     many (15) 8:15 9:17,18 10:8      174:7 176:24 190:2 194:16        112:8,15,19,21                160:17 170:3 174:22          nigerian (2) 163:16 164:23        52:15 55:20 56:14 58:3
  62:15,16 166:11                 12:22 27:8 30:2,25 34:11     meaning (2) 129:13 191:17          113:1,20,21 123:13,24         175:13 185:24 191:12         nigerians (1) 166:4               63:8 64:7,17 65:5 72:23
long (19) 21:12 27:14 28:15       62:8 83:17 116:24 133:14     means (5) 40:5 59:9 89:7           124:16,21                     194:18,19                    nimba (2) 35:16,16                73:7 74:2 75:8 77:2 78:18
  34:5 41:25 57:15 75:10          134:23 186:1                   179:1 183:5                   minerals (2) 62:15 76:24       multiples (1) 121:9            niron (25) 25:5 27:21,21          79:5 80:25 81:10 83:13
  82:11 92:19 113:21 119:6      marcus (11) 38:18 40:14        meant (2) 145:21 178:19         mines (4) 92:7 100:24          mundum (2) 187:2 191:24          28:1 31:24 32:3,7,18            85:22 87:10,14
  120:24 125:8 126:4,7            45:7,19 53:10 81:16 82:3     meantime (1) 117:6                 102:13 103:24               must (7) 25:17 40:9 89:17        33:6,8,9 35:11,12 36:8,10       88:15,17,23 91:14,23,23
  163:8 171:10,10,12              88:25 131:5,17,21            measures (1) 11:1               mining (27) 25:6,7 35:22         100:11 147:6 176:20            37:10,20 38:11,12 40:25         92:5,6,6,7,9,18,23 93:3,9
longer (6) 11:24 20:22 50:2     margin (9) 102:11,24           mechanics (2) 177:24 194:16        44:24 50:22 57:20,20          188:22                         44:5,15,18 45:13 47:20          98:9,11 99:17 100:11,16
  67:24 71:19 123:17              103:1,5,17,23 104:2          mediating (1) 24:8                 62:9,13,15,16 63:5 85:15    mustnt (1) 95:8                nirons (1) 33:21                  101:1,1,6,10,18,23,23
look (30) 5:15 8:1 9:21           113:22 136:3                 medicine (1) 137:13                92:6,7,22 93:4 94:17        myself (4) 5:11 26:13 45:25    nobody (2) 183:3 193:14           102:2,10,16 103:20 104:2
  24:10 27:11 31:21 33:24       marginal (1) 168:6             mediterranean (1) 149:22           102:4,16 113:22,23            130:2                        none (4) 36:5 47:25 83:8          105:2 108:10 109:12 110:9
  35:24 36:6 39:9 41:16 43:2    mark (1) 140:19                meet (3) 2:12 33:10 88:7           116:17,19 126:6 127:3                                        111:25                          111:7 116:17,20,21 117:19
                                                                                                                                            N
  57:10 59:19 62:22 65:8        marked (5) 182:20 183:25       meeting (11) 8:23 24:4             141:8                                                      nonexecutive (5) 94:11            119:18,21,22 121:8 122:8
  72:19 84:21 88:24 89:12         186:18 187:11 189:4            26:11 33:12 36:16 37:25       minus (1) 73:10                n (1) 195:2                      97:19 98:1,2,8                  124:9,22 125:25,25 126:6
  92:20 97:22 124:1 158:15      market (21) 57:19,23 64:3        39:4 50:8,10 78:24 166:9      minute (1) 144:16              name (8) 20:7 39:12 46:19      nonlawyers (1) 187:15             127:18
  166:20 171:14 172:1             90:24,24 91:2 93:9,14,21     meetings (5) 2:14 22:2 27:9     minutes (3) 45:23,25 144:19      100:19 103:18 111:16         nonparty (3) 182:3,12,16        octeas (7) 53:6 62:24 63:23
  179:20 189:14 190:15            94:13,21 102:14 135:6,9        134:1 135:8                   mionis (3) 82:19 130:9,15        122:14,20                    nonperforming (2) 51:25           85:14 91:21 99:20 120:25
looked (5) 11:4 51:24 64:5        145:11 162:20                member (4) 44:14 49:21          mischief (3) 70:10,11 184:1    named (2) 48:13 132:23           64:18                         odd (4) 87:4,12 140:24
  78:7 105:10                     163:11,14,22 165:15            180:6 181:21                  mishcon (2) 135:6,16           namely (1) 96:18               nor (1) 68:6                      180:11
looking (12) 3:18,20 6:3          173:16                       members (3) 48:5 49:17          missing (1) 160:8              names (3) 8:17 55:17 92:2      normal (3) 4:7 137:3 141:16     odl (3) 102:24 103:1,5
  47:17 76:1 114:5 115:24       marketing (14) 90:21,22          50:13                         mistake (1) 98:4               nammax (10) 156:13,21,22       normally (1) 17:18              offer (1) 142:17
  158:23 168:13 172:22            102:3 103:3,13 104:8         memo (1) 156:9                  mistaken (1) 54:15               157:20 159:17,19             norn (8) 13:6,10                offered (1) 97:11
  174:24 190:17                   105:21 106:20 107:20         memory (5) 7:19 9:21 14:18      mkb (1) 124:15                   160:13,14,15 167:23            14:14,15,20,22 15:6,11        office (6) 9:2 10:6,16 16:10
looks (2) 33:16 73:25             109:22 110:17 111:19           53:17,18                      mmhm (8) 32:1 53:20 58:19      nammaxroslindale (1)           north (1) 180:21                  88:19 139:10
loop (1) 78:25                    112:3 124:18                 mention (2) 1:6 21:7               60:5 73:9 87:3 150:22         169:19                       note (6) 17:21 32:23 39:4       officer (1) 108:7
lose (4) 26:3 117:20 125:17     markets (17) 6:16 8:20         mentioned (15) 15:17 23:9          153:13                      naoc (1) 167:15                  171:23 189:14,15              offices (1) 166:11
  146:16                          9:7,10 14:24 75:23 171:24      88:9,17 104:8 141:10          model (2) 13:23,24             narrative (1) 170:4            noted (5) 39:24 40:2 42:10      offset (1) 120:20
lost (2) 95:15 146:17             172:5,8,14,18,20,24            142:4,19 146:5 157:11         modern (2) 186:9 187:7         nasty (1) 87:22                  184:11 185:17                 offshore (1) 169:18
lot (30) 9:24 14:8 29:7 39:14     173:2,4,17,24                  167:8 169:21 170:23 173:9     modify (1) 180:9               natural (2) 34:8 126:23        notes (16) 36:16 179:3          offshoreonshore (1) 15:23
  42:21 63:9 74:5 75:21 86:8    marking (1) 186:16               174:2                         moment (10) 12:6 52:5          nature (6) 11:14 48:3,9          183:21 184:8,10,16,18         offtake (2) 109:1 124:18
  110:4 115:2 116:22 118:22     marsel (1) 1:7                 mentioning (1) 105:24              83:14,24 84:10 117:9          131:12 153:7 158:7             185:6,11 187:2 190:15,17      often (9) 2:12,22 22:17 38:1
  119:12 120:18 121:19          martin (1) 16:23               mercy (1) 80:19                    119:19 121:21 126:21        near (1) 162:2                   191:18,20 192:16,18             87:16 129:12,15 139:9
  127:21 129:15 131:7           mask (1) 2:4                   merely (2) 102:8 106:9             169:11                      necessarily (3) 22:21 46:22    nothing (13) 54:4 60:6            141:17
  142:13,19 145:22 147:7        massive (2) 35:4 160:16        merit (2) 28:16 145:18          monetary (3) 29:1 132:8,12       160:1                          73:15,16 76:16 83:11 87:4     oh (1) 165:12
  153:22,25 158:2 159:2         massively (1) 34:13            merits (2) 30:2 176:14          money (28) 29:5 35:9           necessary (4) 32:3 33:1          90:4 94:7 119:12 121:12       oil (9) 149:15,21 154:8
  162:25 163:2 168:10           master (124) 1:3,4,11,15,17    mess (1) 76:21                     54:7,11 64:14,20,22 65:1      190:4,8                        153:24 160:19                   155:23 164:3 168:8,25
lots (3) 87:21 125:16 172:20      2:6 9:3,5 13:18              message (2) 42:23 157:6            73:10 76:9 87:6 95:22       need (23) 6:17 14:9 17:7       notice (13) 7:22 56:4 69:24       169:14 170:14
louis (1) 158:15                  32:20,21,22 38:7             met (14) 24:3 40:14,16             103:21 116:22,23 120:23       49:17 68:17 75:6 122:24        182:22 185:17 187:1,3,9       oilfield (1) 149:14
low (1) 33:21                     39:18,20,23 45:21,24           45:9,11,12 50:12 53:10           122:3 126:14 127:23           127:15 132:17 137:17           188:25 191:3,9 192:8          oilfields (1) 168:6
lower (1) 160:17                  55:1,5,8 66:5,16,19            78:21 82:22,25 111:13            145:8,22 153:1 154:15         148:3 153:10 156:9 175:24      194:6                         okay (19) 6:13 13:20 16:11
luck (1) 153:23                   67:12,13,14,16 68:23,25        130:23 131:4                     156:2,3 167:6 168:10          176:16 178:17,21,24 184:8    november (3) 1:1 65:23            77:11 79:13 84:3 85:18
lunch (11) 92:16                  70:19,21,25                  meta (1) 89:21                     173:25                        185:20 188:8 191:2,2           173:21                          90:1,5 95:3 102:5 114:5
  93:8,11,15,17 94:9 95:4         71:2,7,8,12,14,24 72:2,4,8   metadata (4) 88:24              month (1) 111:11               needed (10) 6:17 8:20,24       nows (1) 89:8                     115:11 156:9 159:7 163:20
  97:18 98:9 130:16 131:5         94:24 95:1,3,6,11,12,14,19     89:6,12,20                    monthly (1) 2:21                 22:21 23:1 27:6 31:15        number (14) 9:20 18:18,19         165:12 169:12 170:8
luncheon (1) 96:15                96:4,12,17,21 144:18         mick (4) 26:12 33:9 40:11       months (3) 7:22 34:17 113:6      64:22 139:11 153:18            22:15 65:10 74:17 84:15       old (1) 51:17
luxembourg (2) 169:1,1            175:14,24                      44:23                         moot (2) 96:12 97:2            needs (7) 9:3 96:8 100:7         93:13 94:3,12 127:23          omitted (1) 144:24
                                  176:2,12,18,20,23            mid (1) 97:24                   more (49) 5:15 7:8,8 11:6        166:14,15 181:18 183:3         151:2 153:17 158:4            oml (3) 167:12,16 168:3
              M
                                  177:1,3,8,19,22              middle (4) 18:15 95:8 124:13       13:24 17:18 18:9 31:5       negative (1) 97:1              numbering (1) 106:18            once (18) 7:5 13:16 56:4

machel (2) 181:5 182:19           178:5,8,19,23                  153:8                            57:24 63:1,11,19 64:1       negotiate (8) 15:8 62:2 76:6   numbers (3) 9:23 114:9            61:20 67:23 77:14 83:2

macrons (1) 31:4                  179:4,6,13,17,19,21          might (21) 6:9 12:2 21:11          67:22 76:1,16 77:15,20        118:20,23,25 138:20 166:6      115:15                          115:11 126:23 128:15

magic (1) 183:24                  180:9,10,14,15,16,17,20,24     22:4 24:13 27:10 45:22           83:5,7 84:1 90:23 92:1      negotiated (10) 19:5 32:11     nutshell (2) 25:21 165:23         129:10 130:19 146:15,17

magnitude (2) 4:11,12             183:2,6,11,23                  54:12 58:21 59:20 71:8           94:1,8 95:9 97:5 99:11        37:2 60:14 61:10 80:22       nysco (11) 15:2 42:12 145:7       148:7,21 150:9 156:6

main (3) 80:25 94:17 116:19       184:4,6,11,14,21,22            89:9 108:14,15 111:14            110:18 114:10,10 119:12       118:13 123:1 136:16,17         158:17                        oneoff (2) 135:20,21

mainly (1) 104:4                  185:1,2,3,9,13,15,23           134:21 175:3 177:2,2             122:3 129:7 138:19          negotiating (12)                 172:3,6,8,19,19,24,24         onerous (1) 61:13

maintain (3) 6:19 120:15          186:2,5,15 187:21              189:9,17                         148:8,16 149:15 155:10        23:5,10,13,18 24:9 58:1                                      ones (3) 51:17 77:19 192:18
                                                                                                                                                                            O
  126:11                          189:3,8,16,23 190:3          migration (1) 15:3                 161:20 167:14 168:12          72:16 74:9 118:10                                            ongoing (4) 36:20 119:25

maintenance (1) 17:16             191:12,14 192:2              million (111) 4:14 34:16           176:4,7 178:2 186:3           122:7,11,23                  oak (1) 77:16                     126:4,20

maitre (2) 15:16 50:14            193:9,16,23,25                 37:11,12 54:11,16 57:11          189:17 193:24 194:19        negotiation (12) 19:9,10       object (3) 67:24 69:15,23       onwards (2) 2:13 9:23

major (3) 3:20,21 135:2           194:7,8,12,15,17,18            58:9,17,25 59:18,22           moreover (1) 181:5               28:21 30:2 32:13,15,19       objected (2) 69:20,21           onyx (45) 5:16,18,25 6:2,13

majority (1) 164:2              material (3) 175:22 187:23       60:3,7,9,11,11,16 61:1        morgan (2) 12:12 122:18          53:21,23 54:18 137:8         objection (4) 178:22 186:15       7:11,15,19

maker (1) 138:6                   188:7                          62:1 64:6,8,8,15 65:5,22      morning (6) 1:4,20,21 96:18      143:24                         187:10 193:12                   8:1,11,15,16,16,19 9:18

makes (6) 40:11 47:13 178:2     materials (1) 191:8              66:2 72:24                       104:8 131:25                negotiations (30) 20:9,10      objectionable (1) 166:24          10:5,9,12,16

  183:23 188:8 193:18           mathematically (1) 119:13        73:6,7,10,11,12,12,13,17,20,21 morse (4) 41:23 42:1,11         21:17,25 22:3,6 25:15        objections (2) 95:16 97:4         11:3,6,17,17,21,24 12:16

making (10) 37:10 58:8 89:2     matt (1) 110:6                   75:5,7,16 76:5,5,13,14,18        43:10                         30:11,14,16 37:6 40:17       obligation (3) 58:25 80:5         13:6,8,16,21,22 14:1

  99:6 178:5,7 179:4 180:2      matter (24) 13:18 38:1 40:3      77:3,4,9 79:24 84:22,24,25    most (10) 18:6 34:8 43:12        46:20 52:20 54:10,22 58:7      181:25                          16:9,15,25

  181:12 193:14                   49:19 53:14 54:17,21           85:1,4 86:17 94:21 98:19         85:16 86:10 87:25 90:24       68:15 70:18 78:16,20         obliged (1) 37:11                 17:1,2,9,13,20,22,23,24

malcolm (13) 24:3 26:11,13        56:11 57:13 68:17 75:10        99:16 112:18 113:9               132:2 153:19 183:10           108:18 120:11 123:14         observation (2) 131:19 177:3      141:19,19

  33:12 40:1 88:20,23 90:14       84:18 89:7,25 101:16           114:6,6,8,14 116:12,15        mothballed (2) 86:10 88:3        126:1 130:6 133:20,21        observations (1) 176:18         onyxs (2) 7:24 10:14

  110:24 111:2,4,6,6              143:6 172:15 174:10 178:5      117:1,4,13 120:6,25           motion (1) 164:13                136:1,7                      observers (1) 187:15            open (9) 71:18 95:19 97:13

maloney (1) 16:23                 182:24 185:25 186:3 190:1      121:7,9,12,13,18,23 122:7     mount (1) 35:16                neighbourhood (1) 154:2        observing (1) 183:4               109:18,24 119:5 143:12

mamadu (2) 23:23 24:3             194:16                         128:15 135:13 136:12,15       move (11) 13:4 18:1 33:3       nervous (1) 159:5              obtain (2) 67:3 182:4             186:9 189:17

man (3) 63:4 130:2 192:14       matters (9) 5:8 9:19 36:25       137:12 144:9 145:1 146:2         50:18 72:6 76:21 100:24     net (7) 107:2,7 128:21,25      obtained (5) 66:11 164:8        opening (1) 28:12

manage (6) 11:12 17:15            45:14 84:8,19 144:5            148:12,13,23,23 150:18           112:8 131:23 138:13 149:2     129:11 172:6 182:3             175:23 182:21 186:19          openness (1) 87:24

  94:17 100:21,22 111:1           147:20 158:4                   153:21 154:21,25 155:3        moved (2) 13:24 157:19         network (1) 83:10              obvious (3) 10:24 44:22         operate (3) 13:1,22 16:9

managed (8) 1:23 2:17 5:6       mature (1) 86:18                 162:19 163:12,20,20,25        movement (1) 35:3              never (16) 11:13                 146:16                        operated (1) 13:21

  7:25 8:1 11:11 94:15          mauritius (1) 100:18             167:11 168:2,18,24 170:15     moving (4) 34:11 93:17           17:14,15,22,23 29:24,25      obviously (19) 12:8 19:19       operating (23) 3:15 5:5

  167:18                        maximum (2) 59:10 148:20         172:3,4,7,15,16                  112:23 153:17                 70:15 92:17 131:5 140:10       27:20 53:21 57:15 78:23         6:1,15 7:12 8:7 9:9,15

management (17) 4:9,22,23       maya (1) 94:19                 milliondollar (2) 59:6 65:4     mpv (1) 85:14                    142:25 143:6 150:11 160:3      90:18 94:5 107:24 115:21        10:12,25 11:10,11 12:16

  6:4,25 9:13 11:7 16:3,6,12    maybe (9) 9:21 26:12 71:8      millionodd (1) 58:9             ms (1) 1:6                       161:7                          116:13 134:21 136:7             15:24 20:5 24:4 56:10

  76:2 99:18 130:3 151:6          83:1 86:16 104:17 160:8      millions (5) 34:24,25 35:8      much (39) 10:20 18:8 28:4      next (8) 63:13 82:15 94:19       163:15 168:13                   87:15 104:6 133:15 158:24

  156:12,21 157:3                 163:12 166:17                  94:7,8                           57:6 59:20,25 61:25 63:11     150:23 151:9 163:13            176:13,20,22 182:17             162:23 173:18

manager (5) 74:24 87:11         mean (24) 10:3,20 12:21        mind (15) 38:25 50:4 53:18         76:23 78:17 79:18 83:23       179:19 180:10                occasion (1) 26:11              operation (10) 3:8 32:4

  88:11 107:18 110:24             18:2 26:19 29:22 31:18         55:3 61:21 62:3 81:15 84:3       84:11,12,12 85:21,23        nicholas (2) 19:11 31:4        occasions (2) 26:10 174:3         51:24 58:5 75:25 86:10




Opus 2                                                                                                                                                                                    transcripts@opus2.com
Official Court Reporters                                                                                                                                                                          0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 58 58
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                                                   Vale S.A. V. BSG Resources Limited (In Administration)                                                                                             Day 1




  87:19 88:2 122:13 154:8         13:10 15:17 16:23 17:1,14      patient (1) 91:13                172:22                          162:7 171:7 173:19 188:22     privy (1) 57:8                     95:22 110:5 146:2 180:7
operational (2) 3:15 4:15         41:8 107:24 108:4,8            patrick (1) 112:4              peter (15) 88:13,14             possibly (2) 79:9 162:5         pro (2) 71:17 96:6               provides (6) 32:5 179:7
operationally (1) 140:18          157:20                         pause (6) 8:16 22:22 60:21       89:13,14,20,22 90:2,14        post (6) 4:24 7:7,18 12:8       probable (1) 116:3                 181:1,22 192:4,5
operations (28) 3:9,12 4:6      owners (6) 38:12 41:2,6,9          65:2 73:1 107:11               110:24 119:3 141:25 144:7       50:1 90:9                     probably (19) 12:8 18:14         providing (8) 10:17 13:13
  30:4 61:9 62:9,14 63:5          48:11 121:23                   pay (23) 54:7,19 58:25 60:9      147:18 150:12 161:18          potential (13) 22:18 26:1         21:9 28:11 32:24 43:12           14:11,24 17:4 28:12 100:8
  64:23 65:1 74:18,22           ownership (3) 6:18 41:3            61:1 62:3 64:8 73:20,23      petroleum (3) 167:12,15           44:5,16,24 112:24 114:18        58:1 71:15 79:9 85:16            135:14
  75:6,12,18 85:15 93:21          157:18                           76:8 77:3,3,8 94:13,22         169:9                           116:9,10 117:12 153:25          89:16 92:16 97:4 133:11        provision (1) 181:24
  94:15,17,22 102:4 108:10      owning (1) 173:18                  99:17 109:3 112:15 120:5     philosophy (1) 8:8                173:6 185:4                     138:8 140:23 146:9 153:20      public (16) 1:12 68:21 70:5
  113:4,25 117:24 140:9         owns (7) 101:14,15 140:1,6         122:2,3 163:22 180:7         phone (1) 12:13                 potentially (7) 18:6 73:23        164:5                            96:9 179:16 180:5,6,12
  142:2 168:5                     155:8 159:17 162:13            payable (2) 59:13 79:5         phoned (1) 12:14                  114:14 136:14 149:20          problem (12) 37:9 41:18            181:14,20,21 182:3,5
operators (2) 86:4,8                                             paying (9) 54:19 57:7,11,17    phrasing (1) 28:5                 162:25 185:22                   52:14 63:19 73:17 126:12         186:4,10 190:6
                                                P
opined (1) 143:6                                                   60:25 62:20 73:22 85:8       physical (1) 16:22              power (9) 162:3,4,13,16,24        153:14 154:11 156:1            publish (1) 184:15
opinion (2) 33:17 154:8         package (1) 84:16                  86:1                         physically (1) 16:19              163:6 164:9,16 165:3            166:23 167:5 170:5             pull (2) 87:23 163:12
opinions (1) 142:18             padgett (3) 48:13,20,24          payment (36) 6:23 16:18        pick (2) 16:4 25:19             pr (1) 42:7                     problems (5) 14:12 49:12         pulled (3) 74:16,21 106:11
opportunistic (1) 135:22        paid (49) 7:23 14:11,13            37:11,12,13 58:15            picture (5) 3:8 9:22 62:5       practical (2) 92:15 190:11        137:19 145:23 163:23           pulling (2) 53:8 61:9
opportunists (1) 77:15            20:20,22,24 54:12,16             59:9,10,11,21,22               82:21 164:24                  practically (1) 188:4           procedurally (1) 176:10          punches (1) 183:14
opportunities (3) 46:8 56:6       58:17 59:17,21 60:3,6 64:5       60:1,4,7,11 65:21 66:3       pie (1) 34:1                    pre2010 (1) 171:10              procedure (1) 36:23              purchase (2) 57:10 108:24
  62:6                            65:5 73:6 76:7,15 79:19,24       76:14 79:22 86:19 87:2,5     piece (2) 128:9 137:22          preamble (2) 178:8 193:18       proceeded (1) 181:14             purchases (1) 102:12
opportunity (11) 31:14 49:2       80:3,8,11 83:24 84:13,17         89:10 96:1,2,11,12           pieces (2) 7:6 128:9            precise (4) 10:4 110:25         proceedings (23) 22:12 49:6      pure (2) 76:2 128:15
  56:16 58:5 84:6 99:7            85:21,24,24 86:14,15             99:23,24 101:13 112:18       ping (1) 178:13                   146:13 158:21                   70:15 106:15 143:4 164:6       purely (1) 103:22
  127:23 149:23,25 175:17         90:19 95:23 100:2,4              113:9 120:7 148:22 168:24    pipeline (1) 111:23             precisely (1) 67:9                179:2,11,16 181:3              purports (1) 167:6
  178:7                           105:8,19 107:1 108:10            180:1                        pipes (1) 126:25                predict (1) 82:15                 182:6,22 183:4 184:19          purpose (22) 8:18 20:5
opposed (1) 28:22                 109:8,11 111:11 120:14         payments (11) 4:2,3,10         pithily (1) 183:6               predicted (1) 127:12              185:8 186:20 188:15              24:23 35:24 68:15 92:3
optimistic (2) 30:17,18           137:1 142:21 152:14 167:6        17:24 73:22 83:19 84:18      place (26) 12:7,12 38:13        prefer (3) 2:4,5 99:8             189:1,11 192:19,25               136:19 143:21 152:1
option (10) 56:15 75:4 77:12      168:25 188:21                    100:7 102:9 106:25 107:19      51:23 53:21 65:6 67:21        preference (5) 151:15,17,19       193:5,6                          179:9,11 181:3,3 183:1
  117:21 121:11 123:16          papa (1) 81:19                   payoff (2) 58:8 76:7             74:9 84:15 102:24 104:16        152:21 155:7                  proceeds (15) 72:24 73:7           188:1,4,18,23 189:10
  143:16,22 146:14 147:12       papadoulou (2) 81:20,21          payroll (2) 8:22 88:23           106:9 109:16 110:3 112:22     preferred (1) 123:16              80:2,2,8 102:3,3                 190:18 192:16,24
optional (1) 2:7                paparkis (1) 130:25              pays (1) 84:25                   115:1,8 132:8 154:4,12        prejudice (8) 66:7,10,22,22       109:4,8,11 128:5 134:15        purposes (15) 21:16 69:4
options (1) 189:12              paper (1) 144:8                  pelagic (3) 168:24 169:13,17     165:16 174:5,17 179:16          67:2 68:10 70:16,23             136:9 137:11 145:21              132:7 181:23 182:6,21
oral (3) 174:12 183:19          paperwork (1) 17:14              penal (8) 185:16,22 187:3,9      180:5 192:5                   preparation (2) 31:19 172:11    process (5) 11:13 27:14            184:19 185:7 187:23 188:6
  193:21                        paragraph (19) 36:7 43:2           188:24 191:3,9 194:6         places (1) 167:21               prepare (1) 25:14                 100:25 111:12 142:22             189:1,18 192:20 193:2,6
order (31) 10:17 36:23 44:18      96:25 106:18 107:6,15          penultimate (2) 16:11 154:5    plain (1) 191:25                prepared (3) 107:21 120:5       processes (1) 92:9               pursuant (1) 73:7
  100:7 123:3,23 153:18           150:23 151:9 153:3             people (56) 2:16 5:10 7:7      plainly (3) 70:7 160:10 177:3     127:24                        produce (5) 24:12,13 34:16       pursuing (1) 22:20
  164:8,14,19 175:24 178:9        154:5,5,23 156:18 159:14         8:15,22 9:1,6,17 10:1        plan (3) 112:19,21 113:1        preparing (5) 11:8 32:16          71:3,11                        push (2) 87:17 163:2
  179:11 180:18 181:4             164:16 180:23 181:17             14:9,10 16:22 22:8 27:8,15   planning (1) 1:9                  42:2 90:3 98:5                produced (2) 67:25 72:19         pushed (1) 30:12
  185:4,5,9,21 187:16             182:10 183:12                    28:18 33:16 35:15 42:25      platform (1) 58:4               present (9) 1:6,10 25:5         producer (1) 74:19               pushing (2) 27:18 32:18
  189:21 191:7,22,25 192:11     paragraphs (3) 107:7 156:19        49:7,14 50:14 55:18 56:9     play (1) 57:1                     141:17 182:18,22 186:20       producing (5) 64:25 67:24        putting (8) 28:9 33:25 67:17
  193:18,22,25 194:3,5,9          181:16                           61:10 74:21 78:22            played (2) 136:24 141:15          187:15 189:11                   75:12 90:20 170:13               72:14 74:9 119:10 127:22
orders (1) 179:8                parallel (1) 192:24                81:5,11,13,15 87:10 90:24    players (1) 90:25               presentation (1) 124:9          product (1) 181:1                  192:5
ordinary (7) 88:4 150:24        paraphrasing (1) 145:2             94:19,22 98:4 111:8 112:4    playing (1) 10:16               presented (2) 43:6,11           production (9) 33:16 74:8
                                                                                                                                                                                                                Q
  151:2,25 152:5,12 155:8       parent (1) 145:7                   114:12 120:23 123:4,10       plc (1) 112:10                  presenting (2) 28:2,6             91:7 113:18,22 115:11
ore (7) 34:15 36:1 64:24        pari (2) 84:1,15                   127:22 129:12,23 131:8       please (37) 18:17 22:5          president (4) 24:5 30:23          116:1 117:5 123:24             q (709) 1:22 2:12,15,20,25
  113:21,24 116:18 126:24       paris (3) 24:4 26:15 33:10         133:7 134:22 135:8 140:21      24:15,22 31:6 36:6,21           31:2 127:12                   productive (1) 129:7               3:2,5,11,20,24
organise (1) 159:1              part (47) 7:3 13:7 14:20 19:9      141:5 146:24 147:20            39:2,14 41:16,19 49:4         press (9) 40:3 41:21,22,24      professional (1) 16:1              4:2,12,15,19,21
organogram (1) 92:1               29:21 32:12 35:10,12,20          148:18 155:22 184:8            54:25 55:12 57:5 58:14          42:2,21,22 86:11 163:14       professionals (1) 172:13           5:1,15,18,20,24
orientate (3) 39:4 124:6          39:15 40:12 41:4 44:21,21      per (3) 72:24 83:24 86:14        59:7,15 65:9,9 72:9,13,19     pressure (4) 31:10,12,13        profile (1) 121:10                 6:3,7,11,21 7:4,10,15,23
  167:3                           46:14 49:23 52:6,8 56:17       perceived (1) 31:9               86:23 89:5,12 106:12,17         166:4                         profiles (1) 97:23                 8:10,14 9:25 10:5,19
original (10) 6:1 80:22 104:5     59:22 75:12 76:7               percentage (11) 8:7 77:5         124:6,10 137:7 150:3,13       presumably (10) 15:4 40:15      profit (3) 128:21 129:11,11        11:6,17,21 12:6,19,24
  157:20 162:18 163:4,5           110:16,17 118:14 120:9           99:11 103:7,9 105:22           164:12 166:20 171:17            48:5 53:25 103:17 120:9       profitably (1) 127:4               13:2,6,10,12 14:14
  169:17 173:13,20                131:21 140:9,17 144:12           107:4,13 118:20 120:12         190:23                          121:8 151:5 156:2 172:18      profits (3) 118:6 128:13,25        15:4,6,11,13,15,17,20
originally (7) 6:23 7:20          149:25 169:4,16 170:3            136:8                        pleased (3) 16:3 162:2 171:4    presumption (1) 176:8           progress (3) 38:3,5 123:3          16:2,11,18,21,25
  21:4,9 53:3 155:6 173:24        173:14 176:1,5 177:18          perception (1) 62:11           pledge (1) 150:19               preventing (1) 53:8             prohibited (1) 190:17              17:8,12,18
originator (1) 33:15              180:22,25 181:13 183:10        perfectly (2) 68:8,12          plug (5) 53:8 61:9 74:16,22     previous (3) 31:12 37:8         prohibition (1) 185:18             18:1,5,9,12,17,19,21,24
others (6) 16:4 18:3 46:17        184:11 186:16 192:22           performance (1) 3:2              87:23                           102:22                        project (13) 21:6 26:20            19:1,5,8,13,19,24
  109:1 148:1,15                  193:9,12                       performed (1) 11:10            plus (11) 13:21,24 14:3         previously (8) 8:17 10:5          28:14 34:7,11,18 35:5 43:1       20:7,13,18,24
otherwise (5) 48:8 68:8         parte (1) 176:5                  performing (1) 3:6               73:10,13 107:13 114:1           33:24 40:14 51:1 105:5          62:8 115:19 156:7 159:15         21:2,7,15,19,22,25
  105:24 117:16 193:4           partial (1) 87:1                 perhaps (9) 2:6 34:9 45:23       121:9 128:25 151:16             158:19 162:3                    160:18                           22:2,5,22,25
ought (3) 29:5 45:23 162:21     partially (1) 51:12                94:18 98:4 108:16 114:1        152:15                        price (10) 34:14 35:3           projection (1) 117:2               23:4,9,17,22,24
outcome (2) 36:8 173:7          participant (1) 84:5               165:23 169:3                 pm (5) 96:14,16 144:20,22         57:10,17 102:12,13 103:3      projects (2) 142:3 155:23          24:7,10,17,19,22
outlook (2) 93:20 112:23        participants (2) 39:9,12         period (4) 1:24 2:10 86:7        194:22                          105:23 106:2 111:21           promise (2) 83:18 174:2            25:1,9,12,19
outsourced (1) 4:23             participating (1) 164:4            141:13                       pointed (2) 22:11 97:7          prices (3) 91:8 93:19 114:18    promising (2) 55:2 112:24          26:6,15,17,21,25
outstanding (1) 85:11           participation (4) 25:2 29:17     periods (2) 86:5,6             points (3) 67:16 70:20          pricing (2) 35:2 106:1          pronunciation (1) 131:1            27:17,20,23 28:1,4
over (41) 8:12 14:25 20:21        120:8 160:22                   permissible (1) 68:12            186:23                        prima (3) 96:21 188:14 189:1    proparkis (1) 81:18                29:4,11,14,20 30:14,21
  30:8 34:15,16,17 46:12        particular (6) 4:3 41:3 87:7,8   permission (4) 187:24          political (3) 30:25 75:20       primarily (6) 19:10 81:6        proper (4) 161:16 187:4,5          31:6,8,16,21 32:2,14
  47:1 51:8 52:15,17 54:11        122:6 183:25                     188:9,17 191:4                 153:8                           112:4 136:17 142:23             191:1                            33:10,13,18,21,24 34:21
  63:13 73:14,24 80:13,23       parties (13) 31:24 36:22         permitted (3) 182:13,25        pollack (3) 20:8 26:12 63:22      153:18                        properly (2) 28:17 34:7            35:7,10 36:2,6,18,21
  85:24 96:17 103:11 105:8        66:12,13 67:3,11,25 68:14        188:3                        pong (1) 178:13                 primary (3) 8:18 58:20,22       proportion (3) 99:3,3 115:21       37:5,8,10,15,20,23
  109:4,8,11 115:9 122:3          70:9 72:20 181:5               person (24) 16:16 23:9 27:17   pool (3) 128:10,16,22           principal (10) 82:10,16         proportionate (1) 151:3            38:9,11,15,17,21,23,25
  134:22,22 136:8,9,15            185:12,20                        33:8 44:25 51:16 53:5        poor (1) 76:22                    85:1,4,9,11,23 98:18 99:4     proposal (6) 120:24                39:2,4,7,9,12,14
  137:2,11 141:13 146:2         parting (1) 145:21                 63:13,13,17 81:23 87:9       portfolio (3) 10:18 83:11         129:25                          123:10,23 124:1,12 125:5         40:14,18,24
  152:11 165:1 166:8            partner (3) 62:8 163:23            88:10,17 111:24 130:25         130:3                         principals (1) 166:10           proposed (5) 32:7 40:1 92:21       41:5,9,11,13,16,19,21
  167:11,13                       165:21                           133:11 136:14 137:3          portion (2) 99:1 110:15         principle (7) 102:18 123:2        120:2 123:15                     42:2,5 43:2,5,13,17,20,24
overall (5) 3:7 52:1 77:7       partners (5) 12:11 16:5            141:23 142:3 146:12          position (24) 6:20 20:14          129:19 137:16 178:14          proposition (5) 77:21 113:24       44:3,13,18
  82:9 91:20                      140:12 163:24 170:11             179:24 192:6                   30:6,10 46:21 51:6,7 52:1       187:17 189:18                   121:16 126:8 180:5               45:5,11,14,18,21
overlaps (1) 153:9              partnership (1) 141:6            personal (6) 82:11               69:25 70:3 71:21 73:5         principles (1) 13:15            prospect (2) 116:20 174:21         46:7,10,18,25
overseeing (1) 12:4             parts (3) 34:11 153:17             131:9,12,19 133:10 149:24      108:2,6 117:21 122:22         prior (5) 59:22 73:8 160:6      prospective (1) 115:25             47:4,6,9,13,17,23
oversight (1) 4:8                 170:10                         personally (12) 3:25 4:17        135:4 152:25 157:10 160:8       187:1 189:10                  protecting (1) 165:20              48:1,5,10,13,15,19,23
overstate (1) 192:2             party (18) 56:6 65:18 70:6         109:7 115:17 117:14            173:6 175:12 177:4,20         priority (1) 150:19             prove (1) 67:18                    49:1,4,22,25
owed (5) 51:14 79:3 98:11         74:25 78:10 83:2 93:5            125:18,21 129:16,25 138:7    positioned (1) 63:18            private (6) 1:13,14 74:20       proven (2) 113:25 149:19           50:2,6,10,15,18,21,24
  172:4,5                         120:11 130:22 170:9,15           166:5 170:4                  positioning (2) 91:20 162:24      189:20,24 190:6               provide (19) 4:23 6:21             51:8,10,13 52:4,12,15,20
owes (1) 172:14                   171:22 179:8,24                persons (1) 185:19             positive (3) 28:24 42:20,24     privilege (16)                    7:12,20 8:19,23 10:7             53:1,11,13,19,21,25
own (6) 10:13 101:12 102:6        182:6,7,15 192:22              perspective (19) 3:16 11:5,8   possession (1) 100:13             66:7,10,22,23,24,25             11:21,24 15:20 16:18             54:7,11,23,25
  103:21 154:22 170:25          pass (1) 55:6                      34:6 44:10 45:2 54:3         possibility (1) 182:14            67:2,6,11,23 68:9,10 69:7       27:16 91:17 99:7 100:11          55:14,16,20,23
owned (5) 51:1 91:24 104:24     passing (2) 55:3 142:14            75:4,8 84:4 92:14 126:6      possible (14) 30:1 36:15          70:2,7,23                       134:9 145:2 156:22 193:14        56:1,7,19,23 57:3,5,10,15
  124:14 133:4                  passu (2) 84:1,15                  139:14 145:17 155:20           61:25 85:19 90:4 92:19        privileged (5) 66:6 67:5 69:5   provided (11) 6:23 8:21 10:5       58:7,12,14,20 59:7,25
owner (14) 3:3 5:18,19 6:14     past (3) 5:10 20:15 174:24         158:25 161:19 171:15           106:2 116:3,9 153:12            96:21 97:7                      43:10 56:20 66:2 87:23           60:3,6,21 62:24 63:11,22




Opus 2                                                                                                                                                                                        transcripts@opus2.com
Official Court Reporters                                                                                                                                                                              0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 59 59
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                                                 Vale S.A. V. BSG Resources Limited (In Administration)                                                                                             Day 1




  64:5 65:2,8,11,13,15 72:18   qualified (1) 16:24              104:13 105:10 111:4 115:3    relates (2) 105:25 168:1        reputation (1) 44:24              107:24 141:11,15 142:8          see (51) 10:7 14:19 25:1
  73:3,5,10,16,20 76:4,12      qualitative (1) 136:3            122:20 146:21 150:2          relating (5) 41:21,22 46:20     reputational (1) 76:2           roles (2) 21:23 136:23              32:6 36:7,21 39:9,12,15
  77:1 78:11,16,18,20          quantum (1) 52:10                152:9,13 167:25 173:20         48:19 137:7                   request (3) 43:3 151:13         rolled (1) 20:2                     49:2 55:19,20 56:13,22
  79:1,5,8,12,14,16,18,21      quarterly (2) 2:15 108:9       receivable (3) 144:8 170:21    relation (24) 41:24 66:18         182:25                        room (2) 10:1 187:15                58:14,16 59:2,8,19,22
  80:1,8,11,13,17,22           query (1) 191:2                  171:23                         67:1,2 68:5 69:20 71:9        requested (2) 25:4 123:4        rosa (1) 90:25                      65:3,15 72:20,21 77:11
  81:7,13,18,20,22             question (43) 5:2 8:5 9:17     receive (9) 35:12 36:18          79:24 81:9 142:19,21          require (3) 97:8 179:24         roslindale (26) 149:2,3,8,10        91:10 106:14,20 113:25
  82:3,7,15,19,22,24             13:3 26:6 34:4 41:9 48:9       88:6,8 100:7 108:9 110:10      143:17 146:15 147:23            189:20                          150:16,17 152:18 154:21           124:12 127:22 129:13
  83:4,6,9,13,18,21,23           51:15 57:6 58:24 69:9,17       118:6 172:2                    154:25 164:6 178:25 182:1     required (6) 4:10 45:1 84:2       155:8 156:13,21,22 157:22         130:9,16,17 131:23 133:8
  84:10,17,21 85:3,7,21          71:24 72:2,3 73:19 76:10     received (7) 19:3 32:8 73:7      184:17 189:24                   99:17 112:18 117:4              159:10,12,16                      134:8 135:12 150:16,24
  86:11,18,21,23 87:1,4          77:1 82:15 85:9 93:8           90:8 105:6,6 132:23            193:10,11,15 194:13           requirement (2) 49:16 80:17       160:2,5,13,14,14,18               154:18 156:9 159:12,13
  88:6,9,12,14,17,24             95:14,20 96:18,24 97:1       receives (5) 90:11 105:2       relationship (44) 14:14,20,23   requirements (1) 11:16            161:6,8,11,22                     164:13 165:12,24 167:13
  89:5,9,12,24                   101:22 102:25 114:2 122:6      106:24 108:21 109:4            15:24 16:25 40:21 41:25       reserve (2) 65:4 149:20         roslindalenammax (1) 157:4          176:12 182:12
  90:2,5,7,11,15                 131:24 132:11 147:2,23       recent (1) 50:4                  44:23 45:5,6,15 46:24         reset (1) 75:14                 roslindales (2) 159:19 160:15     seek (6) 68:5 135:7 178:24
  91:9,12,14,16,19,23            157:2 159:24 170:6 174:18    recently (2) 18:9 162:9          47:16 49:9 50:6,16 61:22      residual (4) 52:10 54:16,20     rothschild (1) 49:10                183:2 190:18 193:10
  92:4,9,15,25 93:3,8,13,24      177:24 180:17 191:5,10       recipient (1) 192:23             62:9 78:1 82:5,8,9 106:7        59:2                          rough (2) 106:23 109:1            seeking (13) 28:21,21 31:3
  94:1,4 97:22                 questioning (1) 69:18          recital (2) 72:19,22             109:19 126:10                 resolve (1) 166:12              roughly (1) 86:13                   69:1,2,8,9 165:2
  98:6,9,13,17,21,23           questions (20) 1:22,24 4:21    recitals (1) 73:3                131:3,12,13,14,20 135:17      resolved (1) 44:8               round (1) 98:24                     191:15,21,23,24,25
  99:2,10,17,20,23               16:3 17:3 25:20 66:17        reckon (1) 163:24                141:5 142:6 146:7,8           resource (1) 116:22             route (3) 27:24 35:25 123:17      seeks (2) 164:14 187:11
  100:4,6,10,13,16,24            69:20 71:9,16,25 101:21      recognise (1) 31:20              156:12,14,14,20 157:1,3       resources (22) 6:16 9:10        row (2) 1:7 167:15                seem (3) 26:14 55:1 61:14
  101:5,9,16,18,22               147:1 166:18 171:4 174:2     recognised (2) 74:18 133:6       158:6,7 166:8                   17:9 26:21,21 34:8 55:23      ruled (1) 194:15                  seemed (1) 28:10
  102:5,10,20,22                 175:15,21 177:13 193:21      recognises (1) 181:5           relationships (6) 10:10 12:5      120:4 121:25 122:12           rules (4) 2:18 182:10 189:24      seems (5) 111:11 156:25
  103:5,7,9,17,20,24           quick (2) 127:23 143:14        recollection (7) 2:20 12:7       20:21 64:3 126:18,19            123:4,18 127:25 140:8           193:13                            176:7 178:2 190:20
  104:1,8,11,15,18,20,24       quite (15) 9:23 22:17 35:21      33:11 54:14 139:1 152:9      relative (1) 88:2                 141:8 171:21 172:25           ruling (2) 74:25 97:6             seen (10) 1:11 20:7 31:17,18
  105:2,5,16                     54:11 60:24 63:20 78:21        168:4                        relatively (2) 30:22 35:3         173:6,12,17,23,25             run (9) 8:22 31:3 85:19             56:23 72:4 74:21 88:1
  106:3,12,14,17,20              85:7 122:20 140:12 142:19    recommendation (2) 138:22      release (6) 41:21,22            respect (5) 66:21 68:25           107:18 114:13 120:24              114:10 133:7
  107:7,10,12,24                 162:9 164:5 173:6 181:22       139:2                          42:3,21,22 176:23               79:22 85:24 192:13              125:5 126:7 175:1               self (1) 77:19
  108:2,6,11,14,18,20,24       quote (1) 69:2                 recommended (2) 110:1          released (5) 51:12 68:2         responded (1) 70:23             running (7) 10:13 84:7,20,23      sell (18) 30:9 54:5 76:4 78:9
  109:3,7,10,13                                                 128:6                          71:17 152:3 190:12            responsible (10) 2:16 59:4        85:15 114:1 126:25                90:23 93:14 94:10 95:1
                                             R
  110:1,8,13,18                                               recommending (1) 139:13        releasing (1) 189:21              63:6 104:11 126:9 127:17      runs (1) 84:6                       108:20 119:18,22 123:15
  111:2,5,8,11,15,24           raise (3) 94:10 123:23         reconcile (1) 186:8            relevance (1) 97:3                135:16 140:17 170:17          russia (1) 167:21                   132:10,15,16 165:4,6
  112:1,6,8,12,14,18,21,25       126:20                       reconciles (1) 107:14          relevant (3) 179:20 180:22        173:11                        russian (1) 170:13                  174:22
  113:5,9,12,16                range (3) 113:16,16 114:2      reconstitute (1) 152:24          183:10                        restitution (1) 29:2                                              sellers (1) 110:8
  114:2,15,21,23               ranges (1) 113:15              record (9) 36:15 62:6 91:6     reliance (2) 67:18 72:14        restrain (2) 68:1,20                             S                selling (7) 104:12 110:21
  115:1,4,7,13,15,21           ratchet (1) 77:24                94:11 97:19 109:21 143:5     relied (3) 138:22 146:24        restraining (3) 68:1 164:9,17                                       132:7 164:10,18 170:5
  116:6,13 117:8,12            ratcheted (1) 60:16              183:20 192:5                   147:25                        restriction (4) 68:20 71:19     sale (6) 72:24 109:4,8              174:24
  118:2,5,9,13,18,20,23,25     rate (4) 85:20 151:11,15       recorded (3) 42:10 178:16      relief (1) 68:5                   183:15 191:7                    110:11 120:2 128:10             sells (5) 92:10 101:1,2,2,5
  119:2,8,13,18,21,25            163:17                         183:24                       rely (6) 68:12 147:14,19        restrictions (2) 187:18 191:4   saleable (1) 94:24                sending (1) 87:21
  120:2,9,11,15 121:4,6,21     rather (12) 17:18 33:21        recording (4) 179:25 180:2       148:14 172:12 188:8           restructuring (1) 160:2         sales (9) 80:3 100:25 105:3,7     sense (15) 2:21 34:23 40:11
  122:6,10,14,22                 53:15 76:2,8 110:18 121:2      183:21 193:13                relying (3) 67:19 68:14 69:3    result (5) 12:1 14:2 17:5         106:23 110:17 111:12              53:22 83:23 92:15 94:5,8
  123:9,13,22                    122:2 125:15 147:25          records (4) 10:4,8 38:6        remain (3) 71:20 151:25           160:20 194:1                    114:5 128:5                       113:5 124:24 146:15 176:4
  124:1,4,6,9,18,21,24           173:17 176:2                   191:22                         159:15                        results (2) 36:18 129:23        same (25) 2:1 8:18                  178:2 183:23 187:25
  125:3,5,7,9,12,18,22,25      rationale (2) 108:5 151:22     recover (4) 24:23 125:23       remained (2) 19:24 125:18       resume (3) 88:4 96:13 97:15       13:13,14,15 15:12,22            sensible (3) 126:9 129:4
  126:5,15,20 127:6,9,18       reach (2) 84:4 153:12            142:21 144:10                remaining (1) 52:10             resuscitate (1) 28:14             16:14 20:6 40:4 48:5 52:1         176:7
  128:3,9,13,15,18,21,24       reached (2) 125:16 175:14      recoverability (1) 156:23      remains (4) 30:2 96:7 152:4     retained (2) 105:8 136:19         105:20 128:18 130:22            sensitivity (2) 35:4 121:15
  129:3,18,25                  reaction (1) 26:13             recoverable (1) 98:25            181:18                        retainer (1) 134:8                133:6 134:17,22 139:9           sent (4) 74:7 90:12 102:4
  130:4,7,9,15,21,25           read (5) 69:7 70:12 180:19     recovered (2) 99:3,4           remember (10) 12:12,13,25       retroactively (1) 14:6            147:23 167:22 176:6,13            135:9
  131:6,9,16,23                  182:2 188:6                  recovery (1) 77:5                53:17 104:15 115:25           retrospectively (1) 190:7         178:20 182:17                   sentence (4) 6:22 24:7
  132:4,12,15,19,21,23         reading (2) 28:4 157:14        redacted (3) 39:15 56:18,20      169:8,24 170:2 173:21         return (2) 25:4 163:19          sarkozy (7) 19:11 21:20             151:12 154:22
  133:1,9,12,18,23             real (4) 6:16 9:11 85:17       redeemable (1) 151:15          remind (1) 95:14                revenue (42) 28:1 29:12           23:9,13 24:6 30:1 31:4          sentiment (1) 42:20
  134:3,5,8,12,19,21             172:24                       redevelop (1) 45:1             reminded (2) 45:21,22             32:5,9 33:25 34:2,19,23       sarkozys (1) 30:18                separate (4) 6:17 14:12
  135:1,11,18                  realise (4) 27:23 146:19       reduced (2) 49:8 160:10        remove (1) 77:19                  36:24 44:20 91:7 107:12       sarl (1) 26:22                      45:19 116:18
  136:1,5,7,11,14,19,22          162:21 165:15                reducing (1) 85:11             removed (1) 66:8                  112:16 113:10,10,17,17        save (2) 6:11 70:16               separated (1) 16:16
  137:5,10 138:1,5,16,25       realised (1) 173:2             refer (6) 80:1 95:17 105:13    remunerated (3)                   114:4,7,16,16,21,23           saw (7) 10:14 56:9 110:20         separation (2) 14:9 141:22
  139:2,5,15,22,25             realises (1) 166:15              106:20 107:23 156:11           105:18,20,22                    115:9,13,23 116:1,4,24,25       130:12 137:17 159:25            sepc (1) 167:15
  140:4,6,16,23                realising (1) 188:19           reference (11) 96:2 97:12      renegotiate (2) 61:18 77:20       120:12,15,16,17 121:8           160:1                           september (3) 72:21 108:12
  141:1,8,10,13,19,21          reality (3) 54:3 107:22          98:14 110:20 152:15          renegotiating (1) 81:25           123:15 124:21                 saying (11) 33:1 70:22,23           125:11
  142:4,12,19                    121:11                         154:18 160:1 167:11,14       rent (1) 16:10                    128:14,15,22 129:20             94:24 109:21 122:2 125:12       serious (1) 127:24
  143:3,8,10,13,16,19,21,24    really (32) 12:21 15:22 27:3     168:24 187:14                reopening (1) 177:10              174:20                          128:6 148:8 160:20 187:25       service (3) 16:14 87:13
  144:2,5,8,12                   29:21 36:12 38:20 40:20      referred (13) 24:19 25:13      repaid (5) 73:14 85:4 128:16    revenues (6) 32:8 99:21         scale (1) 34:22                     182:23
  145:7,10,12,21,24              42:9 47:16 49:18 52:4,7        37:10,20 71:18 137:15          156:6 157:7                     107:2,8 128:10,24             scenarios (1) 190:13              services (22) 4:23 6:4,14,21
  146:1,10,14                    56:13 76:19 84:8 99:8          182:2,24 186:23 187:12       repay (1) 173:2                 revenuesharing (1) 31:25        sceptical (1) 22:17                 7:12,21,24 10:6,17
  147:1,6,12,17,23               101:13 102:1 106:6 114:19      189:6 190:9 193:23           repaying (1) 85:7               reverse (1) 124:24              scheduled (1) 88:4                  11:22,25 13:13 14:11,24
  148:11,22                      127:15,20 129:18,18 134:6    referring (2) 25:18 191:18     repayment (2) 87:2 173:1        review (9) 3:2,21 31:19         scheme (7) 128:4,7 129:9,24         15:20 16:18 91:17
  149:2,5,7,10,13,17             140:13 143:3 145:19          refers (1) 67:20               repayments (3) 88:5 100:3         71:12 138:1,7,17,20             130:1,5 180:2                     100:8,11 105:25 106:20
  150:1,3,6,8,13,15,23           146:21 173:4 185:25          refinancing (1) 140:13           128:19                          169:16                        schemes (3) 129:1,17,19             107:1
  151:9,24                       190:13                       reflect (1) 134:23             repeat (1) 131:24               reviewed (2) 53:25 155:12       scope (1) 97:13                   servicing (4) 83:13 85:8,10
  152:4,9,12,14,17,20          reason (27) 6:13 31:11 43:20   reflected (1) 171:1            replace (2) 13:8 109:22         reviewing (1) 158:13            scorpio (2) 161:23,25               86:5
  153:2,14 154:3,5,16,18         65:16 89:22 90:2 98:2        reflects (3) 107:22 132:5      replaced (2) 104:18,21          reviews (1) 91:5                scraps (1) 26:4                   serving (1) 8:18
  155:2,6,15 156:2,6,9,17,19     100:5,6 108:5,14 117:19        151:3                        replacing (1) 106:9             revisit (1) 126:12              seasonal (1) 91:3                 set (12) 9:12 36:25
  157:6,11,16,18,22,24           134:17 139:19 145:12         refrain (1) 40:5               report (3) 9:13 10:17 158:15    revoked (2) 125:10,15           sebi (6) 82:18,21                   55:3,6,8,11 61:21 103:4
  158:1,7,18 159:8,12,23         146:6 156:2 157:9 158:23     refresh (2) 9:21 14:17         reported (3) 147:1,3 164:18     reya (2) 135:6,16                 130:9,15,23 131:20                172:3 183:12 193:5,6
  160:5,10,12,23,25              174:16 176:16 177:8,9        refused (3) 41:11,13,14        reporting (1) 191:7             richards (2) 63:14,14           sebis (1) 131:22                  sets (1) 31:22
  161:3,6,8,10,14,22,25          178:18 184:6 191:18 192:9    regain (1) 126:1               represent (1) 49:7              rid (1) 62:4                    second (18) 26:6 69:13            settle (3) 18:9 31:10 132:17
  162:2,6,8,12,16,20           reasonable (4) 61:17 70:14     regard (1) 69:24               representations (1) 71:22       rightful (1) 157:10               113:10,17,20 114:3,16,23        settled (1) 148:21
  163:2,10,14,18                 119:9,16                     regardless (2) 106:1,9         representative (6) 122:12,14    righthand (1) 39:10               115:16 120:15,17,20 124:5       settlement (28) 22:14 24:12
  164:1,5,8,12                 reasons (19) 2:1 5:19 6:19     regards (1) 69:13                133:13 159:9 188:11           rights (3) 35:13,13 187:5         128:16,21 165:5 180:25            29:6 40:1 41:21,23 42:25
  165:1,10,14,23                 13:23,25 20:3,12 34:9 62:9   region (4) 57:22 84:14 94:7      189:13                        ring (1) 17:10                    193:11                            44:5,16 58:15,16,20,21,22
  166:5,12,14,18,20,24           63:9 74:5,17 83:16 135:10      98:18                        representatives (1) 80:23       rise (1) 96:13                  secondly (2) 67:22 192:2            59:9,10,11,21 60:1,4,7
  167:1,3,6,24                   142:4 145:18 147:10 149:9    regular (3) 2:13 37:25 134:1   represented (3) 68:3            risk (11) 4:9 14:12 49:14       secretarial (4) 5:12,13 6:24        73:22 76:13 133:8,18
  168:2,17,20,23                 166:22                       regulations (1) 2:19             158:3,20                        61:14 76:1 113:19 116:10        11:3                              148:13,22 174:20
  169:6,11,13,19,21,24         reboot (1) 77:20               regulatory (1) 6:18            representing (4) 23:19 53:11      121:2,10 127:25 163:16        sector (2) 25:6 74:20             sever (1) 12:15
  170:1,6,9,18,20,23           recall (31) 2:16 4:13 7:8      reintroduce (1) 58:5             133:19 166:10                 robert (1) 35:21                secure (2) 81:8 139:12            several (3) 46:13 114:13
  171:4,8,11,16,19,21            10:22 11:23 12:10 13:3       reject (1) 94:20               represents (3) 112:3 154:8      role (20) 1:9 6:7 8:3           secured (5) 50:19 139:11            174:3
  172:1,18 173:1,9,11            14:18,25 26:10 27:2 35:14    relate (2) 169:13 184:20         168:18                          10:9,14,16 13:14 20:8           150:19,21 152:21                shall (3) 32:8 101:21 185:7
  174:2,8,12,15,18 175:2         36:19 49:18 50:1 54:14       related (7) 4:8 5:8 7:1 9:19   republic (5) 18:3,10 25:4         22:20,25 23:15 30:19          securing (1) 75:3                 shape (1) 172:12
qualifications (1) 21:11         78:24 83:1 89:18 98:13         31:12 45:14 171:22             43:3 44:5                       43:15,25 81:22 98:7           security (1) 80:13                share (31) 28:1 29:12 32:5,9




Opus 2                                                                                                                                                                                      transcripts@opus2.com
Official Court Reporters                                                                                                                                                                            0203 008 6619
                Case
              Case    1:19-cv-03619-VSB Document
                   1:17-cv-02726-JFK-OTW         74-19
                                          Document 249-2Filed 05/14/21
                                                           Filed 05/21/21Page 60 60
                                                                           Page  of 62
                                                                                    of 62
November 17, 2020                                                  Vale S.A. V. BSG Resources Limited (In Administration)                                                                                            Day 1




  33:25 34:19,23 36:24          situation (31) 14:4 22:9         177:22                          120:14,24 121:1                  79:21 88:15 100:17             113:8 129:10 145:1 163:5       three (14) 7:22 49:17
  44:20 74:10 112:16 114:7        28:14 44:8,11,17 54:3        speaks (1) 21:3                 steal (1) 166:13                 subsidiary (14) 5:25 38:15       164:24 171:9 174:21              58:22,25 59:16 60:3,6
  115:9,13,23 116:4 118:6         61:13 64:19 67:9 74:12       special (3) 24:4 46:7 56:6      steel (2) 171:5,6                  40:18 47:1 50:21 52:22       tape (1) 183:21                    62:13 76:6,14 81:15
  120:13,15,16,17,25,25           77:19 90:20 109:24 116:10    specialist (1) 110:7            steinmetz (68) 19:11,14,20         65:17,22 66:2,3 79:18        target (3) 93:17 103:13            121:13 156:19 169:15
  121:8,9 123:15 124:21           121:5 123:8 124:25 128:2     specific (3) 10:11 135:5          21:20 22:13,25 23:4 25:18        95:23 156:22 162:6             112:23                         through (26) 27:14,23 28:22
  134:15 160:16 167:12            130:3,17,18,21 135:5           193:24                          27:18 28:20 30:15 31:8         substance (1) 27:15            tax (7) 14:4 20:3 120:18           29:1 31:18 35:2 36:1 81:10
  174:20                          142:10 152:25 153:8          specifically (1) 185:3            40:24 43:7,11,12,24            successful (3) 135:24 166:2      141:22 158:3,10,25               92:15 93:12 100:20
shareholder (4) 5:7 155:7,8       158:14 172:14 181:11         specifics (1) 46:16               44:4,15,23 45:6,18 48:2,6        168:9                        taxes (1) 15:23                    101:18,23 116:2 117:14
  164:2                           190:20                       speculate (10) 29:8 32:13,25      50:7,8 53:4 65:25 78:11,20     successfully (1) 118:6         team (4) 126:17 131:22             126:25 130:12 133:5
shareholders (4) 63:16          six (1) 34:17                    37:18,23 43:16,17,20            79:2 82:3,5,10 83:3 95:21      successor (1) 13:6               155:22 167:22                    141:19 145:16 160:1,17
  156:13,21 157:3               skeleton (1) 190:3               111:14 113:3                    104:18,20,22 119:2             suggest (6) 44:18 71:8         tech (1) 89:21                     164:4 171:14 175:18 179:5
shareholding (1) 173:5          skills (1) 127:25              speculating (11) 2:23 10:2        130:21,24 131:2 133:13,24        185:2,15 187:16 192:14       technical (6) 89:24 92:13        throughout (1) 2:9
shareholdings (1) 159:15        skipped (1) 37:8                 20:23 23:15 32:17 33:2,5        134:14 138:25                  suggested (2) 177:14 182:19      102:15 104:4 105:14            tie (1) 30:25
shares (21) 52:15,18            slight (1) 180:11                45:2 50:4 79:11 111:15          139:3,7,8,12,18 142:7,8,14     suggesting (3) 57:3 121:6        151:23                         ties (1) 12:15
  98:10,10 113:13 114:4         slightly (12) 4:4 5:15 11:4    speculative (1) 114:6             146:8 149:24 155:19              142:13                       technicalities (2) 151:24        tiffany (6) 51:2,7,21 52:22
  140:1,4 143:17 150:24           13:8,12,23 19:13 59:7 87:4   spend (1) 154:15                  156:6,15 157:5,8,9,19          suggestions (1) 138:21           159:2                            79:17,18
  151:2,15,17,19 152:21           107:12 145:3 167:14          spending (1) 116:22               158:6,9,10 174:3               suing (1) 141:7                technicality (1) 27:5            tilley (1) 150:10
  154:24 159:20 164:10,18       slowly (1) 49:13               spent (3) 29:7 117:1 168:10     steinmetzs (9) 43:15 82:25       sum (1) 172:6                  technically (2) 64:19 97:9       time (100) 3:17,17 8:12
  165:4 173:15                  small (3) 35:3,3 154:19        spin (1) 42:18                    104:24 133:10 142:17           summarised (1) 183:7           teeing (1) 87:22                   12:17,20 14:8,25 15:16
sharing (1) 171:8               smaller (1) 168:14             spirit (4) 19:25 20:6 27:2        155:14 157:12 159:21           summary (1) 10:7               tem (2) 71:17 96:6                 18:5 20:21,21 21:6 23:20
sharp (2) 33:17,18              smoothly (1) 194:19              137:2                           160:16                         sums (1) 76:15                 ten (4) 65:20 92:25 104:16         24:3 25:23 28:3,19 29:7
sheet (4) 36:25 76:21 91:1      smyson (1) 122:16              split (2) 114:15 170:11         stella (3) 118:3,10 120:3        sunday (1) 39:24                 144:19                           30:21 34:5 35:14
  135:13                        snooze (2) 117:20 125:17       spoke (4) 35:15 81:7 135:23     stellar (2) 112:9,14             supplied (1) 180:1             tends (1) 192:11                   38:13,15,19 40:6 42:7,11
shore (1) 180:21                social (7) 83:4,5                161:3                         stems (1) 153:6                  support (8) 8:20 31:4,14       tenor (1) 135:8                    43:22,24 46:12 47:4,12
short (9) 8:16 46:2 67:16         130:17,17,21 131:1,3         spoken (2) 161:6 164:1          stepped (1) 81:2                   36:17 52:16 135:7 139:6      tens (2) 34:24 94:7                51:4,24 52:1 53:9 54:15
  71:3,10 125:8,9 126:3         sold (15) 3:18 51:5 52:11      sporadically (3) 81:2 161:5,5   stepping (1) 73:25                 153:10                       tension (2) 186:5,7                57:9,13,23 58:6 60:13
  144:21                          60:18 90:23 101:19,24        spreadsheets (1) 114:11         steps (8) 69:16 109:7,10         supported (1) 127:11           tenths (1) 115:14                  61:5,14,19,24 62:14
shorthand (1) 190:2               102:14 104:23 110:13         staff (1) 88:19                   119:8 128:24 165:4,6           supporter (1) 74:15            term (3) 31:3 36:25 119:9          63:9,19 64:11,23 73:14
shot (1) 188:16                   169:22,24 170:9,14 171:11    stage (17) 25:25 26:5 32:18       184:16                         supportive (2) 62:7 75:2       terminated (1) 139:22              74:25 75:13,21 76:20
should (39) 1:6 2:3,6 10:25     sole (3) 5:18,19 13:10           33:8 49:8 53:14 62:25         stick (2) 6:10,11                suppose (2) 25:21 189:12       terminology (1) 101:16             77:19 82:12 87:8 89:8,21
  14:11,13 26:18 33:3,22        solely (2) 1:24 157:13           63:1,2 78:7 102:6 123:14      stigma (1) 123:19                supposed (1) 120:20            terms (36) 12:19 15:7,9 19:5       91:4 92:19,20 93:23
  47:25 54:18,19 66:15          solicitors (1) 183:21            158:12,23 173:13,14 179:5     still (16) 14:2,16 24:13 26:23   sure (24) 5:17 12:21             23:10,14 24:10 28:11             100:15 103:12 105:11
  70:1,3 71:15,23 78:12 84:1    solid (1) 51:24                stages (5) 47:9 101:5 125:22      47:11 59:6 61:1 63:2 77:4        18:16,20 24:14 29:17           29:1,18 36:24 61:13              116:8,11,19,25 117:23
  95:25 99:22 107:23 110:1      solution (10) 13:7 17:4          132:12 179:5                    84:25 145:25 154:1 167:8         31:20 39:1 67:13 70:4          72:21,25 73:8 85:21 86:14        119:4,6 122:3 133:2 134:6
  139:19 145:11 147:3 152:6       22:20 27:16 28:13,17,21      stakeholder (1) 44:10             170:20,25 176:22                 76:10 105:4 106:13 107:22      100:6 103:7,9 104:20             136:20 137:2 138:10,13
  155:24 156:5 163:12 176:8       49:15,20 78:3                stakeholders (4) 62:23 77:18    stipulated (1) 83:15               138:8 164:11 170:8 178:5       105:16 108:22 112:14,18          142:24 145:14,16 152:9
  177:25 178:1 180:16           solutions (16) 47:6,21 49:23     78:4 127:4                    stock (1) 104:9                    184:1 185:19,25 187:14         120:2,7 123:1 136:1              155:15 161:17 163:8
  187:11 189:19 191:5 192:2       132:24 133:3 134:16          stand (2) 44:12 99:7            stockpile (1) 90:21                190:6 193:14                   137:23 173:1 175:14              168:10 169:3,7 170:15
  193:18                          135:12,19 136:2 137:8        standard (74) 51:2,5,7,21       stockpiles (1) 91:2              surely (1) 49:13                 181:15 190:11 191:18             171:3,9,10,12,14 173:24
shouldnt (3) 71:5 78:12           139:17,23 144:25 146:1         52:9,23,25 53:7,22            stood (1) 25:25                  surfaced (1) 12:2                192:11                           192:21
  190:17                          147:24 174:6                   54:5,7,12,17 56:13 57:7,21    stop (4) 22:21 42:25 177:22      surname (4) 82:20 88:21        territory (4) 6:12 29:2          times (8) 2:24 8:3 39:24
show (4) 62:7 126:13 176:16     solve (2) 16:8 63:18             58:8,11,12,18 60:8,9,12,16      189:2                            111:3 122:16                   119:11 149:21                    75:14 87:20 103:14 130:23
  178:17                        solved (1) 145:22                61:2,7,16,22,23               stopgap (2) 49:20 162:11         surprise (1) 71:5              test (1) 154:4                     141:10
showed (4) 56:17 61:16          solving (1) 170:5                62:3,7,11,17,21 64:16,17      stopped (1) 161:16               surrounding (3) 100:1          tested (2) 135:6 148:7           timesheets (1) 8:6
  82:21 143:5                   somebody (7) 15:13,15            65:3,13 66:14 68:4,19         story (3) 125:8,9 126:4            158:16 159:3                 thank (16) 2:5 9:4 13:5          timing (2) 77:24 170:2
showing (1) 59:20                 20:18 109:23 127:15 132:7      69:14 70:13 71:21 73:21       straight (2) 104:5 153:19        survived (1) 62:19               52:14 72:8 95:5,10 97:17       title (1) 102:8
shown (1) 56:25                   162:10                         74:14,23 75:9,16,19,23        strange (2) 30:9 89:16           suspect (4) 2:2 31:16 40:12      129:6 175:13 191:12            today (25) 1:9 14:7 20:15
shows (1) 88:25                 somehow (1) 40:7                 76:4,6,9,12,19 77:2,8,17      strategic (2) 91:20 162:23         127:21                         194:7,17,18,18,21                30:10 34:10,14,14 35:20
side (12) 7:22 15:11,13 23:18   someone (11) 15:8 40:14          78:2,9,22 79:9 80:20 84:2     straw (1) 192:14                 sweep (2) 64:19 75:17          thanks (5) 1:17 39:23 71:7         44:12 51:18 60:16 68:18
  27:18 33:6,21 63:16 110:8       41:23 93:6 111:16              95:17 96:20,22 97:9           stream (1) 163:7                 swept (1) 64:20                  95:11 193:16                     94:21,21,25 99:8 112:25
  151:23 157:21 161:21            147:14,17 157:24 161:3         106:11 148:12 168:11          streich (1) 140:19               swiss (5) 5:23 6:1,7,21 14:4   thanksgiving (1) 91:4              121:18 141:12 163:25
sides (1) 165:10                  186:22 189:9                   192:21 193:4                  strength (3) 91:1 92:14          switzerland (5) 5:14,21        thats (40) 5:4 13:9,11 14:1        175:16,23 178:9 186:14
sierra (12) 57:20 62:10,10,14   something (47) 14:1 22:21      standards (1) 128:25              151:23                           17:22,23,25                    17:10 27:19 33:17 39:20          188:11
  74:19 75:1 117:18               26:4 29:7,17 32:20 40:9,22   standing (1) 41:25              stretched (1) 145:14             sword (1) 112:4                  51:22 53:18 55:5 69:4          todays (2) 179:2 184:19
  125:10,23 126:1,15,16           43:18 46:12 51:5 56:5,9,12   stanley (1) 122:18              strictly (5) 106:23 110:21       sworn (1) 1:16                   70:16 73:18 75:13 77:5         together (14) 19:18 36:22
sign (4) 11:12 57:1 100:22        57:8 60:13 61:18 63:21       star (65) 40:17,18 46:21          175:25 190:4,7                 system (1) 186:11                81:3 84:19 92:13,14 95:3         38:20 49:24 111:20 117:15
  130:4                           67:18 69:4 73:20 74:10         47:19 48:19 50:18,18          strikes (1) 60:24                                                 101:8,11 121:5 126:7             118:2,7 119:7,10 142:12
signatory (1) 4:7                 75:5 81:4 82:2 92:8,12         51:1,14 52:21,24              strong (7) 30:24 63:4                          T                  137:24 146:9 157:18 164:1        151:1 168:8 180:19
signatures (1) 55:17              93:2 96:17 97:18               53:1,11,15,18,23 54:6,18        156:11,14,20 157:1,3                                            165:8 169:17 170:12            toing (1) 115:2
signed (14) 20:1 27:7 32:16       111:16,17 119:12 122:17        57:6 60:10,25 62:2            strongly (1) 166:1               tab (30) 18:17,21 24:17          174:12,13 176:25 180:4         told (12) 13:17 22:8 41:5,6,7
  48:20 54:1 55:20                126:22 138:9 139:6 142:15      64:10,14,21 65:5,18           structure (24) 5:20 7:11           31:6,16 39:2,6,7 41:19         183:7 192:3 193:3 194:15         44:10 57:16 71:4 111:16
  56:1,16,20,23 138:3,9           144:13 148:13 157:13,16        72:16,24 73:5,23 74:1           14:3 16:6,13 17:13 24:15         54:25 55:12 65:9,11 72:13    therefore (4) 66:16,17 97:2        127:10 133:23 134:19
  146:2 150:11                    159:23 160:9 168:15 169:4      75:3,9 76:9,13 77:9             91:25 92:13,23 102:23            86:24 89:5 106:14 124:4,6      105:8                          tone (1) 28:5
significance (1) 74:18            174:12                         79:3,5,8,19,22                  107:3,13 108:4 110:17            150:3 156:17 164:12          theres (10) 35:15 42:24          tongotonguma (1) 115:19
significant (5) 3:13,14         sometimes (5) 20:3 21:22         80:4,9,13,23 81:13,16           141:16 149:7 152:1 157:21        166:20 167:1 171:17,20,21      47:15 49:15 100:5 121:15       tonguma (13) 112:8,9,16
  113:19 118:14 132:2             51:3 92:2 137:19               83:13,21 85:22 86:14,21         159:1 169:4,6,19 172:23          180:14,20 183:7                126:25 135:3 147:8 162:25        116:14,15,17 119:21,23
significantly (1) 49:8          somewhere (3) 8:10 58:2          89:15 90:3,16 91:9 95:23      structured (5) 15:25 120:18      table (2) 28:10 59:20          thetonguma (1) 117:24              121:24 124:24 125:22,24
signing (2) 138:10 151:5          151:6                          98:21 99:23,24 100:2            148:6 156:8 166:3              tabled (1) 54:2                theyre (5) 45:17 76:17             126:2
silex (1) 48:16                 soon (1) 36:15                   128:15 130:4,10               strykowski (2) 111:8,10          taken (12) 61:7 69:16            90:12,13 131:21                tonne (1) 34:15
simandou (3) 24:24 25:2         soros (4) 131:24 132:1,9       start (7) 1:22 55:2 75:12       studied (1) 21:4                   109:7,10 132:4 141:17        theyve (4) 45:11,12 73:6         tonnes (1) 34:16
  29:15                           135:21                         114:9 128:18 129:10 184:9     study (4) 37:21,24 38:5            144:2 148:24 174:17            87:25                          too (4) 14:5 28:4 87:17
simple (3) 27:10 102:25         sort (6) 10:5,19 124:24        started (2) 14:23 36:14           117:5                            188:15 189:14 191:20         thing (10) 15:22 61:7 75:15        182:17
  135:3                           129:4 163:2 187:16           starting (1) 32:7               stunningly (1) 73:25             takes (3) 53:21 180:5 193:12     78:5 84:8 108:8 115:25         took (9) 51:8 67:20 104:16
since (11) 2:10 63:24 80:22     sorts (4) 11:22 89:2 106:22    starts (2) 115:11 116:1         sub (1) 183:12                   taking (8) 38:13,25 65:6         145:17 146:25 155:24             110:3 119:6,8 125:11,13
  86:16 136:24 157:11             161:11                       stated (2) 105:13 107:16        subject (9) 32:9 36:8 70:22        121:12 165:4,6,16 184:8      thinking (6) 8:8 29:8 33:19        179:16
  159:16 161:4 162:11           sought (2) 165:17 181:15       statement (5) 43:9 106:15         71:19 93:4 96:7 142:16         talk (13) 15:6 16:21 27:13       43:23 61:23 152:23             topic (3) 72:6 122:6 159:6
  165:17 173:22                 sound (1) 91:10                  107:15,17 115:16                154:11 185:5                     33:10 34:4,18 45:16 78:11    third (16) 31:3 39:10 43:2       topics (1) 144:24
singaporean (1) 149:5           sounded (1) 129:4              statements (1) 102:22           subordinated (3) 98:21             81:13 95:8 153:2,14            49:20 65:18 68:13 70:6         total (5) 76:17 115:13,17,22
single (1) 154:22               sounds (2) 89:16 136:5         states (1) 191:25                 99:23,24                         158:18                         93:5 95:20 154:22                167:15
sinister (1) 83:11              source (1) 107:23              station (3) 162:14,24 163:6     subparagraph (4)                 talked (13) 4:15 21:15 33:24     170:9,14 182:6 185:19,20       touch (5) 18:13 45:17 50:13
sinking (1) 75:21               south (1) 35:16                status (7) 20:16 37:24 71:22      179:7,14,23 192:4                47:19,20,20,20 82:3 83:6       192:13                           122:13 139:8
sir (2) 33:9 44:23              space (3) 8:23 16:10 146:23      90:16,18 143:4 144:10         subsequent (1) 54:21               130:15 148:12 157:16         though (7) 24:2 27:20 53:25      tough (2) 130:6 137:23
sit (2) 91:1 117:21             spare (1) 55:2                 statutory (2) 9:11 11:9         subsequently (4) 41:1 60:21        174:18                         91:7 116:25 140:23 148:9       towards (2) 32:9 87:2
sits (2) 111:4,20               speak (5) 29:22,23 42:9,14     stavros (5) 81:19,19,22           96:10 170:16                   talking (17) 2:21 27:20        thought (10) 29:4 55:8 58:1      trade (1) 148:4
sitting (6) 10:1 49:10 104:9      138:25                         130:8 137:16                  subsidiaries (10) 5:21,23          34:24 57:22 80:7 85:5          60:17 61:4 114:19 147:6        traded (1) 173:16
  105:17 139:15 188:11          speaking (3) 21:3 98:9         stay (5) 50:13 56:15              26:9,17 36:4 46:11 47:18         91:14 98:10 99:11 112:4        148:24 178:15 188:16           trades (1) 173:15




Opus 2                                                                                                                                                                                       transcripts@opus2.com
Official Court Reporters                                                                                                                                                                             0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 61 61
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                                                 Vale S.A. V. BSG Resources Limited (In Administration)                                                                                         Day 1




trafford (1) 97:25               167:22 168:12 172:22                                        ways (5) 82:14 83:17              96:4,10 102:22 106:15        yourself (3) 135:4 147:25       2005 (1) 9:23
                                                                              V
transaction (29) 3:19,24         175:23 188:19 189:3 191:5                                     186:1,3,8                       107:15,17 115:16 176:22        191:16                        2009 (1) 173:21
  31:22 47:2 53:25 61:11       unable (1) 90:23                                              wealth (2) 115:17,22              184:2                        youve (5) 17:9 60:3 106:3       20092010 (1) 2:1
                                                              v (1) 177:11
  64:9 73:12 77:6 78:12 81:8   unavailable (1) 106:10                                        wears (1) 133:14                witnesss (1) 95:24               114:8 163:20                  2010 (1) 150:1
                                                              vacuum (1) 16:8
  102:11,25 103:1 112:12       unbankable (1) 11:25                                          web (2) 83:6,8                  won (1) 137:16                                                 2011 (1) 10:23
                                                              vale (6) 1:5 34:15 69:11,18
  117:15 118:2,7,15            uncertainty (1) 153:5                                         website (3) 97:23 98:3,5        wonder (1) 144:16                             Z                2012 (17) 1:25 2:10,13 4:24
                                                                71:6 167:7
  119:6,10 120:21 124:11       unchanged (1) 159:15                                          wedding (3) 83:1 131:6,11       wonderful (2) 41:5 55:16                                         5:4 6:10,11 7:7,18 9:23
                                                              valuable (6) 18:6 34:8 77:20                                                                  zero (5) 58:6 60:4 61:6,12
  138:1,7 158:16 170:10,17     unclear (1) 38:20                                             week (1) 71:4                   wondering (2) 45:25 189:16                                       50:1 63:23 64:1 141:13,15
                                                                154:14 163:8 173:7                                                                            84:7
  172:2                        uncommercial (1) 60:24                                        weekes (34) 1:5 32:22           wont (7) 63:10 97:5 166:24                                       150:17 159:16
                                                              valuation (6) 34:13,18 93:5                                                                   zogota (12) 24:24 25:7 29:14
transactions (3) 3:21,22       underground (2) 64:24 75:11                                     66:5,20 67:13 68:24,25          193:24 194:3,4,5                                             2014 (5) 12:8 97:24 151:13
                                                                111:12,23 153:24                                                                              32:4 34:2 35:13 36:9,10
  11:18                        underlying (8) 3:8,9,15                                         70:19 71:2,8 72:8 95:12       woolworth (1) 177:11                                             152:20 156:10
                                                              value (63) 9:14 24:13,14                                                                        38:9 40:1 43:7 174:20
transcriber (1) 45:21            126:12 141:4 149:10,13                                        159:4 176:19,20 177:1,9       wording (1) 185:4                                              2015 (2) 63:24 154:20
                                                                26:1 27:23 28:15 30:6                                                                       zones (1) 153:9
transcript (31) 178:16           162:12                                                        178:5,24 180:10,16,25         work (23) 5:12,13 6:24,24                                      2016 (11) 65:20,23 72:21,23
                                                                34:6,10,19 43:1 58:5
  179:2,22,24 180:3,7,8,13     undermine (1) 63:16                                             183:12 184:6,13,15,22           9:8 16:22 21:24 35:23                                          73:1,5 108:12,15 150:8,9
                                                                61:6,12,12 77:13 81:4                                                                                       0
  181:6,9,13,20 182:4,13,20    underneath (3) 92:6,7                                           185:2,11,15 191:14              36:22 38:4 44:1 81:24                                          155:17
                                                                85:17 87:19 93:6,9,14
  183:20,24,25 185:6 186:19      162:13                                                        194:7,12,17                     82:13 88:22 92:12 116:7                                      2017 (5) 106:3,4 112:8 151:6
                                                                94:16 107:4 113:13 114:3                                                                    01 (1) 105:9
  188:6,23,25 189:5,10,22      understand (93) 2:2 8:14                                      weekess (1) 97:4                  119:10,16 130:13 139:9                                         171:21
                                                                115:8,8,23 116:10
  190:9,12,18,23 192:7           12:6 15:7 18:2 23:4 24:12                                   weeks (1) 169:15                  141:19 161:20 172:12                                         2018 (4) 144:14 159:20
                                                                121:7,18 127:3 132:6,8,12                                                                                   1
transcription (1) 182:23         29:23 30:14 31:13                                           welcome (2) 2:3 99:6            worked (4) 21:5,11,13 87:6                                       161:4 162:11
                                                                141:4 143:1 146:19 147:10
transcripts (3) 179:25           34:12,21 38:17 46:23 48:9                                   wellknown (1) 25:6              workers (1) 131:21                                             2019 (8) 19:24 39:5 86:15
                                                                148:20 152:2,24,24 160:21                                                                   1 (19) 32:7,11 33:13 34:2
  181:23 193:10                  49:2 50:23 52:12,13 57:4                                    went (8) 27:14 61:20 62:18      working (12) 8:22 9:1,19                                         123:22 125:11,14 158:17
                                                                162:16,20 163:1,11,14                                                                         65:20 72:23 73:10,11,17
transfer (3) 104:1 117:9         62:13 65:2,24 66:8 69:1                                       131:25 146:9 154:4 170:16       12:10 20:16 21:20 53:7                                         165:6
                                                                165:15,19,20,22 166:2,16                                                                      106:12 108:12 112:6,7
  165:4                          72:10 76:10 77:1,11                                           194:19                          72:15,18 84:4 104:6 134:1                                    2020 (6) 1:1 86:7,15 87:21
                                                                168:18 174:18,21,23,25                                                                        154:21,25 155:3 164:16
transferred (1) 72:23            84:10,21 87:24 89:6                                         werent (11) 30:14 37:5,6        workings (3) 64:24 105:15                                        91:7 139:23
                                                                175:3,5                                                                                       179:7 192:5
transfers (1) 16:19              90:15,19 91:16,23 92:3                                        47:4 57:11 62:25 64:25          142:1                                                        2032 (1) 124:7
                                                              varied (1) 2:13                                                                               10 (21) 10:1,2 29:12 33:25
transparency (1) 87:24           95:10 100:25 101:25                                           79:14 98:2 136:20 147:2       workout (1) 78:22                                              2039 (2) 124:4,10
                                                              various (11) 8:7 14:10,11                                                                       34:1 58:2 84:14,23,24,25
transparent (3) 109:18,24        102:1,9,10,10 103:1,2,5,9                                   west (70) 40:17,18 46:21        works (3) 15:7 111:6 122:18                                    2078 (1) 39:10
                                                                15:2 46:10 49:14 54:13                                                                        85:16 103:14
  143:12                         105:16,17 110:13 114:15                                       47:19 48:19 50:18,18          world (8) 34:9 90:6 154:9,10                                   2081 (2) 39:14,19
                                                                82:14 92:2 168:7 174:4                                                                        113:7,9,10,13 114:7
treasury (1) 4:6                 115:4 117:8 119:18 121:22                                     51:1,14 52:21,24                169:10 170:12 191:8 194:5                                    20cents (1) 57:24
                                                              vast (1) 35:9                                                                                   124:21 132:14 174:19
treat (1) 189:19                 122:22 127:6,15 129:12                                        53:1,11,15,18,23 54:6,18      worried (1) 111:15                                             20s (1) 163:5
                                                              vehicle (1) 164:3                                                                               187:5
treated (2) 174:1 176:13         131:11 133:3,4,13 138:5                                       57:6 60:10,25 62:2            worry (3) 63:11 151:11                                         21 (3) 24:15,19 105:7
                                                              ventilated (1) 70:20                                                                          100 (9) 84:22 85:1 98:19
treatment (1) 172:11             139:2,6 142:6,13                                              64:10,14,21 65:5,18             174:23                                                       2273 (1) 180:23
                                                              venture (1) 169:21                                                                              99:16 103:22 104:4 119:12
trial (1) 179:10                 143:13,15,21 154:18                                           72:16,24 73:5,23 74:1         worse (1) 177:4                                                23 (2) 25:1 183:12
                                                              ventures (1) 180:22                                                                             121:9 153:21
tribute (2) 112:9,14             155:15 156:13 157:1,2,11                                      75:3,25 76:9,13 77:9          worth (24) 34:1,23 35:5                                        24 (1) 25:3
                                                              verdandi (7) 13:6,10                                                                          101 (2) 39:2,7
tricky (1) 20:19                 158:7 160:19 164:8,23                                         79:3,5,8,19,22                  73:13,15,16 94:6,13                                          25 (5) 124:14,14 162:18
                                                                14:15,20,22 15:6,11                                                                         1030 (1) 1:2
tried (1) 189:5                  165:8,12,23 166:12,14,22                                      80:4,9,13,23 81:13,16           116:7,15 119:12                                                163:25 170:15
                                                              verdandibsgr (1) 14:14                                                                        105 (1) 96:14
tries (1) 186:22                 169:1,13 173:11 184:8                                         83:13,21 85:22 86:14,21         121:2,9,11,17 132:21                                         27 (1) 162:19
                                                              verification (1) 110:1                                                                        1130 (1) 179:6
triggered (1) 178:14           understanding (32) 3:5,7                                        89:15 90:3,16 91:9 95:23        136:11,15 137:14 144:9,16                                    2787 (1) 168:20
                                                              verify (2) 109:7,11                                                                           1144 (1) 46:1
triggers (1) 60:1                7:23 10:10 19:1,7 24:22                                       98:21 99:23,24 100:2            163:19 175:11 188:8                                          2835 (1) 56:5
                                                              versa (1) 142:11                                                                              1149 (1) 46:3
trillions (1) 35:8               27:10 36:2 38:12 45:4 51:3                                    128:15 130:4,10 162:3,16      worthless (5) 74:14 75:7                                       2840 (1) 59:7
                                                              version (3) 56:21,23 149:17                                                                   12 (7) 113:6 120:6,24
tripartite (1) 53:22             61:5 64:12 73:18 75:14                                        164:9,16 165:3                  140:4 141:1 146:18                                           2844 (1) 58:14
                                                              versus (1) 94:13                                                                                121:12,18,22 122:7
trouble (3) 3:18 94:20           81:6 92:4 101:11 105:20                                     wests (1) 75:9                  worthwhile (1) 123:2                                           2846 (1) 57:5
                                                              via (3) 53:4 65:22 91:17                                                                      120 (1) 34:15
  117:24                         137:5 141:3 151:21                                          weve (4) 62:3,4 93:11,21        wouldnt (8) 29:15 38:25                                        2883 (1) 55:14
                                                              viable (5) 27:12,12 126:7                                                                     12600 (1) 111:11
true (1) 65:18                   155:13,17,18,18 159:8                                       whack (1) 99:15                   41:14 81:12 100:14 101:11                                    29 (1) 180:23
                                                                127:20 149:20                                                                               1281 (1) 179:20
trump (1) 128:2                  164:20 165:9,25 172:21                                      whatever (7) 68:5,21 96:7         169:15 188:6
                                                              vice (1) 142:10                                                                               129 (2) 166:20 167:1
trust (8) 44:14 49:10 146:6    understands (1) 184:24                                          120:16 132:16 142:9           write (4) 42:17,17 156:11                                                      3
                                                              vindicate (1) 25:10                                                                           13 (1) 72:21
  147:19 155:13 157:7,12       understood (11) 27:3 40:20                                      160:21                          190:22
                                                              virtual (1) 10:15                                                                             135 (2) 54:25 55:12             3 (20) 18:14,18,19 32:5 36:6
  160:12                         53:6 76:4 103:17 105:5                                      whats (15) 20:14,14 21:2        writeoffs (1) 76:23
                                                              visits (1) 109:16                                                                             14 (9) 57:11 58:9 64:6            41:16 65:9,10,11 72:9,13
trusts (1) 48:6                  110:18 141:24 145:18                                          64:24 73:17 74:2 100:6        written (4) 67:7 76:15 77:5
                                                              voice (1) 28:5                                                                                  73:6,12 76:5,13 77:3            85:16 86:23 150:3 163:12
try (14) 5:15 10:9,22 15:8       148:4 167:24                                                  102:2,15 104:1 107:16           156:25
                                                              volatility (4) 34:21 35:2,5                                                                     171:23                          171:17 172:7 179:23
  49:23 51:15 63:18 77:20      undertake (2) 36:10 135:11                                      108:2 141:11 163:17           wrong (11) 24:22 26:5 28:8
                                                                121:15                                                                                      1492 (1) 150:13                   189:19 193:23
  81:12 87:13 102:20 125:19    undertaking (3) 37:20 68:3                                      165:24                          69:17 78:5 92:2 95:2
                                                              volume (3) 103:14 124:3,4                                                                     15 (15) 64:8,14 65:5 85:16      30 (12) 8:13 76:18 116:11,15
  126:11 127:2                   71:18                                                       whatsoever (3) 36:5 83:8          154:4,12 187:9,17
                                                              vote (1) 147:13                                                                                 120:6,25 121:12,18,23           117:12 121:7 156:17
trying (22) 10:10 25:9         undertook (1) 36:22                                             111:25                        wrote (3) 70:21 71:4 75:24
                                                                                                                                                              122:7 135:13 136:12,15          163:20 167:12,16 181:16
  27:11,14 35:1 43:1 44:1      undocumented (1) 146:10                                       whereas (1) 97:25
                                                                              W                                                            X                  137:12 145:1                    183:12
  52:12 56:8 61:12 67:18       undoubtedly (1) 186:7                                         whereby (2) 87:13 117:15
                                                                                                                                                            151 (1) 64:8                    31 (2) 181:16 192:22
  114:17 129:8 143:8,11,13     unexploited (1) 34:8           wait (1) 91:11                 whilst (2) 175:18 179:19        x (1) 195:2                    153 (6) 65:22 66:2 72:24        3112 (1) 96:7
  151:22 152:24 166:5          unfair (2) 60:18 163:16        waiting (1) 91:2               white (3) 175:25 179:6,19
                                                                                                                                                              73:7,12 79:24                 3122 (2) 97:13 181:24
  172:16 178:13 187:18         unfortunate (1) 49:12                                         whoever (4) 33:20 141:25                      Y
                                                              waive (3) 25:2 67:4 70:1                                                                      1534 (2) 171:19,22              314 (1) 144:20
tschelet (9) 53:5 54:9 72:17   unfortunately (1) 135:3        waived (1) 80:17                 142:9 186:12                  yannis (6) 81:17 82:4          16 (25) 34:17 54:16 58:17,25    32 (1) 181:17
  78:14 79:9 140:18 144:6      unhappy (1) 109:20             waiver (1) 67:1                whole (9) 12:15 75:25 86:4        130:8,25 131:16,21             59:6,18,22 60:3,9,11,16       325 (1) 144:22
  157:7 161:15                 unless (4) 1:15 26:2 67:11     walk (2) 117:17 118:1            93:3 108:4 145:13 155:22      year (20) 2:21,24 34:16          62:1 64:15 73:20 75:5,7,16    34 (1) 182:10
tuesday (1) 1:1                  139:19                       wants (1) 175:17                 158:14 167:18                   83:24 84:12,13,23,23           76:5,14 77:4,9 148:12,23      3412 (21) 178:25 179:7
turn (3) 123:13 167:13         unlikely (2) 37:18 182:15      warned (2) 191:2,3             whollyowned (1) 162:6             85:22 86:7,14 91:4,7           150:18 173:4                    180:19 181:1,21 182:14
  185:23                       unrealistic (1) 28:10          wary (1) 186:25                whom (3) 21:19 49:18 127:9        104:16 114:6,8 150:7         1617 (1) 63:20                    183:6,13,18 186:6
turned (3) 78:2 117:3 149:15   unredacted (2) 39:15 56:23     wasnt (30) 8:5 22:21 24:8      whose (2) 20:7 32:12              163:13,21 174:11             17 (1) 1:1                        187:13,14 189:7 190:16
turning (1) 123:22             unsigned (1) 56:19               25:15,22 29:7,21 31:4        wider (3) 47:23 50:15 194:3     years (30) 50:2 58:22,25       1734 (2) 72:15 73:3               191:6,15 192:1,4,5,17
turns (1) 140:11               unsold (1) 90:21                 32:12,15,15 33:15 36:2       willan (57) 1:3,4,19,20 2:8       59:16 60:3,6 61:23 74:16     1781 (1) 24:17                    193:20
twice (2) 2:21 73:24           until (8) 9:23 23:7 60:17        41:15 44:21,21 57:3,8          9:16 32:20 33:4                 76:6,14 77:4 78:21 80:1      18 (3) 86:17 172:15,16          34122 (1) 188:17
twists (1) 140:11                61:19 71:10 97:24 145:16       64:11 96:18 108:19 116:23      39:19,22,24 46:4 55:2,6,10      92:25 93:1 104:16,16,17      1847 (2) 65:9,13                34122c (1) 188:4
twothirds (1) 115:19             191:3                          133:21,22 135:9 146:23         67:14,16 70:21                  112:19 113:6,7,8 114:1,8     1997 (1) 165:1                  35 (1) 91:8
type (9) 3:24 8:3 13:13,14     unusual (1) 57:16                147:7 166:8 168:4 171:12       71:1,14,15,25 72:3,7,9          116:5,24 161:16 163:13,21
                                                                                                                                                                                            354 (1) 172:4
  31:14 40:21 61:12 87:15      unwilling (1) 145:5            waterfall (1) 156:5              95:5,14,17,20 96:6,19,20        170:2                                        2               38 (1) 162:12
  161:20                       updated (2) 1:13 55:11         waters (1) 140:15                97:7,11,16,17 144:16,23       yesterday (2) 70:22 71:5
                                                                                                                                                                                            386 (1) 172:3
                               upfront (3) 76:5,13 118:11     way (47) 4:6 5:16 7:25,25        159:6 175:13,25 176:4,16      yet (3) 90:7 133:8 181:21      2 (22) 31:22,23 32:2 96:13
                                                                                                                                                                                            399 (5) 179:23 180:19 186:6
               U               uplift (12) 77:24                9:12 13:9,12 14:12 15:21       178:11,12,22 185:24,25        yossi (20) 53:5,5 54:9 60:15     99:20 105:2,8 107:2,7
                                                                                                                                                                                              189:19 193:23
                                 103:2,8,10,13,16,22 104:5      16:14 28:2,6,7,8,22 30:9       186:3,7 189:12,23 190:4         72:17 74:8 78:14 79:9          108:12 109:5 128:10,22,24
                                                                                                                                                                                            3991 (1) 179:21
ua (1) 140:2                     105:23 107:4,13 114:18         41:7 50:25 51:10 68:24         191:12 194:8,11 195:4           140:18 141:10                  129:20 146:2 156:17
uk (8) 8:15,16,16,19 9:18      upon (5) 11:24 69:3 93:18        71:2,8 73:21 79:17 84:21     willing (3) 51:22 61:17 76:17     142:5,6,10,14 144:6            179:14 192:4,17 195:3,4                       4
  10:23 15:23 21:12              173:7 180:1                    94:16 98:24 99:13            willingness (5) 49:7,13 75:19     147:19 148:19 149:1          20 (22) 10:3 29:12 33:25
uks (1) 8:11                   upside (1) 156:7                 101:15,19,25 105:21            122:3 142:17                    156:10 161:15                  34:2 58:2 84:7 114:1,8        4 (8) 38:25 106:14 124:2,3,4
ultimate (4) 5:7 19:17 28:17   used (7) 167:7 179:10 181:2      113:12 120:18 123:21         wise (2) 12:7 29:5              youd (4) 10:6 37:17 38:7         115:11,13,24 116:3,4,6          164:12 180:14,20
  160:18                         182:5 185:7 192:12 193:19      125:25 126:9 127:17 129:6    wish (4) 177:19 192:9,23          174:19                         121:13 163:13,20,21           40 (13) 8:11,13 98:20 114:6
ultimately (16) 14:3 22:18     useful (1) 45:3                  143:8 148:25 149:23            194:1                         youre (10) 13:10 39:10 77:4      167:11 168:2,18 174:19          116:5,12,15 117:1,13
  46:20 63:5 75:23 117:24      using (3) 184:9 186:11 190:2     166:3,4 171:13 175:15        wishful (1) 33:19                 80:6 85:5 105:24 117:20      200 (2) 94:21 96:16               121:7 167:12,16 171:5
  118:16 137:14 138:3          utility (1) 163:7                176:13                       witness (11) 55:9 70:11           119:11 121:19 172:22         2002 (1) 63:8                   400 (1) 34:16




Opus 2                                                                                                                                                                                   transcripts@opus2.com
Official Court Reporters                                                                                                                                                                         0203 008 6619
                 Case
               Case    1:19-cv-03619-VSB Document
                    1:17-cv-02726-JFK-OTW         74-19
                                           Document 249-2Filed 05/14/21
                                                            Filed 05/21/21Page 62 62
                                                                            Page  of 62
                                                                                     of 62
November 17, 2020                    Vale S.A. V. BSG Resources Limited (In Administration)                  Day 1




40year (1) 115:24
440 (1) 194:22
45 (4) 98:20 106:18 107:7,9
46 (4) 107:7,7,9,15
48 (1) 106:17


                5


5 (15) 4:14 54:23 55:1,12
  65:15 85:16 96:25 103:14
  114:8 128:21,25 129:20
  145:22 166:20 167:1
50 (13) 37:11,12 54:11
  99:11,12 114:6 117:4
  124:14 136:9 137:11
  140:24 145:21 163:25
500000 (1) 117:7
54 (1) 150:3
55 (2) 112:18 113:9
56 (3) 171:17,20,21
585 (2) 60:7,11


                6


6 (3) 65:4 163:20 187:5
63 (2) 85:4 128:15
66 (1) 72:13
6month (1) 151:16


                7


7 (4) 85:16 151:16 152:15
  183:7
70 (5) 60:17 73:13,21
  148:13,23
71 (4) 176:1,5 177:18 181:13
75 (1) 61:1
79 (1) 86:24


                8


8 (1) 36:21
80 (3) 58:9 119:11 153:21
8020 (1) 120:19
81 (2) 65:9,11
814 (1) 183:10
82 (1) 89:5
85 (2) 34:15 168:24
87 (1) 41:19
8771 (1) 159:17


                9


9 (3) 65:23 140:24 141:1
90 (3) 18:17,21 24:17
93 (2) 31:6,16
96 (1) 164:12
97 (2) 124:4,6
972 (1) 159:13
973 (1) 156:19
98 (1) 144:9




Opus 2                                                                                        transcripts@opus2.com
Official Court Reporters                                                                              0203 008 6619
